Exhibit 10.1
 
AMENDMENT NO. 3
 
AMENDMENT NO. 3, dated as of September 27, 2012 (this “Amendment”), among
ROCK-TENN COMPANY, a Georgia corporation (the “Company”), ROCK-TENN COMPANY OF
CANADA/COMPAGNIE ROCK-TENN DU CANADA, a Nova Scotia unlimited company (the
“Canadian Borrower” and, together with the Company, the “Borrowers”), those
Domestic Subsidiaries of the Company identified as “U.S. Guarantors” on the
signature pages hereto (collectively, the “U.S. Guarantors”), those Subsidiaries
and the parent of the Canadian Borrower identified as “Canadian Guarantors” on
the signature pages hereto (collectively, the “Canadian Guarantors”), the
Lenders and Issuing Lenders party hereto, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), as collateral agent for the Lenders and as the U.S.
Swingline Lender, and BANK OF AMERICA, N.A., acting through its Canada Branch,
as Canadian administrative agent for the Lenders (the “Canadian Agent”) and the
Canadian Swingline Lender, to the Credit Agreement dated as of May 27, 2011, as
amended by Amendment No. 1, dated as of December 2, 2011, and as further amended
by Amendment No. 2, dated as of March 30, 2012 (as amended, the “Original Credit
Agreement”), by and among the Borrowers, the U.S. Guarantors, the Canadian
Guarantors, the Administrative Agent, Wells Fargo Bank, National Association, as
collateral agent for the Lenders, the Canadian Agent and the Lenders referred to
therein.  Capitalized terms used and not otherwise defined herein shall have the
meanings assigned to them in the Restated Credit Agreement, or if not defined
therein, in the Original Credit Agreement.
 
WHEREAS, pursuant to Section 9.1 of the Original Credit Agreement, the Borrowers
and the Lenders desire to amend and restate the Original Credit Agreement to,
among other things, (a) refinance amounts currently outstanding under the
Original Credit Agreement and (b) extend the scheduled date of maturity and
reduce the stated rate of interest and fees payable under the existing credit
facilities.
 
NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
 
Section 1.           Amendment and Restatement.  Effective as of the Effective
Date (as defined below), (i) the Original Credit Agreement is hereby amended and
restated in the form of Annex A hereto (the Original Credit Agreement, as so
amended and restated, being referred to as the “Restated Credit Agreement”) and
(ii) the Schedules attached hereto constitute new Schedules to the Restated
Credit Agreement and replace in their entirety the corresponding Schedules
attached to the Original Credit Agreement.  For the avoidance of doubt, except
as set forth in the immediately preceding sentence, the Schedules attached to
the Original Credit Agreement shall continue to be in full force and effect and
are hereby in all respects ratified and confirmed.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 2.           Commitment Termination; Entering Into and Funding the
Restated Credit Agreement; Waiver of Breakage Costs.
 
(a)           The Company hereby elects to terminate the U.S. Revolving
Committed Amount (as defined in the Original Credit Agreement) in the aggregate
principal amount of $1,475,000,000, and the Canadian Borrower hereby elects to
terminate the Canadian Revolving Committed Amount (as defined in the Original
Credit Agreement) in the aggregate principal amount of $300,000,000, in each
case effective as of the Effective Date (such commitments to be simultaneously
replaced by the Revolving Commitments under the Restated Credit Agreement, as
contemplated by paragraphs (b) and (c) of this Section 2).
 
(b)           Each party hereto that has a U.S. Revolving Commitment, as
indicated on Schedule 2.1(a) hereto, shall be, with respect to such U.S.
Revolving Commitment, a U.S. Revolving Lender for purposes of this Amendment and
the Restated Credit Agreement.  The U.S. Revolving Lenders party hereto
severally agree to make available to the Company from time to time U.S.
Revolving Loans in an aggregate principal amount not to exceed the U.S.
Revolving Commitment in accordance with Section 2.1 of the Restated Credit
Agreement.
 
(c)           Each party hereto that has a Canadian Revolving Commitment, as
indicated on Schedule 2.1(a) hereto, shall be, with respect to such Canadian
Revolving Commitment, a Canadian Revolving Lender and a Canadian Lender for
purposes of this Amendment and the Restated Credit Agreement.  The Canadian
Revolving Lenders party hereto severally agree to make available to the Canadian
Borrower from time to time Canadian Revolving Loans in an aggregate principal
amount not to exceed the Canadian Revolving Committed Amount in accordance with
Section 2.2 of the Restated Credit Agreement.
 
(d)           Each party hereto that has a Term Loan Commitment, as indicated on
Schedule 2.1(a) hereto, shall be, with respect to such Term Loan Commitment, a
Term Loan Lender for purposes of this Amendment and the Restated Credit
Agreement.  The Term Loan Lenders party hereto severally agree to make available
to the Company the Term Loan on the Effective Date in accordance with Section
2.3 of the Restated Credit Agreement.
 
(e)           The U.S. Swingline Lender hereby agrees to make available to the
Company U.S. Swingline Loans in accordance with Section 2.5 of the Restated
Credit Agreement, and each U.S. Revolving Lender party hereto hereby agrees to
participate in U.S. Swingline Loans in accordance with Section 2.5 of the
Restated Credit Agreement.
 
(f)           The Canadian Swingline Lender hereby agrees to make available to
the Canadian Borrower Canadian Swingline Loans in accordance with Section 2.6 of
the Restated Credit Agreement, and each Canadian Revolving Lender party hereto
hereby agrees to participate in Canadian Swingline Loans in accordance with
Section 2.6 of the Restated Credit Agreement.
 
 
-2-

--------------------------------------------------------------------------------

 
 
(g)           Each Issuing Lender hereby agrees to make available for the
account of the Company and the Subsidiaries Letters of Credit in accordance with
Section 2.7 of the Restated Credit Agreement, and each U.S. Revolving Lender
party hereto hereby agrees to participate in Letters of Credit in accordance
with Section 2.7 of the Restated Credit Agreement.  Each Letter of Credit (as
defined in the Original Credit Agreement) outstanding immediately prior to the
Effective Date shall be deemed to be a Letter of Credit made available and
outstanding under the Restated Credit Agreement.
 
(h)           Each of the Lenders party hereto hereby waives any claim that such
Lender has to indemnity by the Borrowers under Section 2.19 of the Original
Credit Agreement resulting from the prepayment of the Loans (as defined in the
Original Credit Agreement) required by Section 4(g).
 
(i)           Each of the Lenders party hereto that is a Lender (as defined in
the Original Credit Agreement), in its capacity as such, hereby waives the
requirement under Section 2.11(a) of the Original Credit Agreement that (x) the
Company provide prior written notice to the Agents to terminate the U.S.
Revolving Committed Amount (as defined in the Original Credit Agreement) and (y)
the Canadian Borrower provide prior written notice to the Agents to terminate
the Canadian Revolving Committed Amount (as defined in the Original Credit
Agreement).
 
Section 3.           Representations and Warranties.  The Borrowers represent
and warrant to the Lenders as of the date hereof and the Effective Date (as
defined below) that:
 
(a)           At the time of and immediately after giving effect to this
Amendment, the representations and warranties set forth in the Restated Credit
Agreement are true and correct in all material respects (except to the extent
that any such representation or warranty is qualified by materiality, in which
case such representation and warranty shall be true and correct) with the same
effect as if made on the Effective Date, except to the extent such
representations and warranties expressly relate to an earlier date.
 
(b)           At the time of and immediately after giving effect to this
Amendment, no Default or Event of Default has occurred and is continuing.
 
Section 4.           Conditions to Effectiveness.  This Amendment shall become
effective on the date (the “Effective Date”) on which the Administrative Agent
(or its counsel) and the Canadian Agent (or its counsel) shall have received (A)
from each Lender with a loan or commitment under the Restated Credit Agreement
and from each of the other parties hereto, a counterpart of this Amendment
signed on behalf of such party, (B) each of the documents listed in clauses (a)
through (d) below, (C) evidence that each of the conditions listed in clauses
(e) through (g) below shall have been satisfied and (D) all fees and expenses
due and payable pursuant Section 5 hereof.
 
 
-3-

--------------------------------------------------------------------------------

 
 
(a)           Legal Opinion.  Receipt by the Administrative Agent of the
following legal opinions of counsel to the Credit Parties, in each case in form
and substance reasonably acceptable to the Administrative Agent:
 
(i) a legal opinion of Cravath, Swaine & Moore LLP, special New York counsel to
the Credit Parties;
 
(ii) a legal opinion of Rogers & Hardin LLP, special Georgia counsel to the
Credit Parties;
 
(iii) a legal opinion of the general counsel of the Company, covering valid
existence, good standing and organizational power and authority of the Credit
Parties, and no material litigation;
 
(iv) a legal opinion of Norton Rose Canada LLP, special Quebec and Ontario
counsel to the Canadian Credit Parties; and
 
(v) a legal opinion of McInnes Cooper, special Nova Scotia and New Brunswick
counsel to the Canadian Credit Parties.
 
(b)           Corporate Documents.  Receipt by the Administrative Agent of the
following (or their equivalent), each (other than with respect to clause (iv))
certified by the secretary or assistant secretary of the applicable Credit Party
to be true and correct and in force and effect in a certificate in a form
reasonably satisfactory to the Administrative Agent:
 
(i) Articles of Incorporation.  Copies of the articles of incorporation or other
charter documents of each Credit Party certified to be true and complete as of a
recent date by the appropriate Governmental Authority of the jurisdiction of its
organization.
 
(ii) Resolutions.  Copies of resolutions of the board of directors or comparable
managing body of each Credit Party approving and adopting this Amendment and the
transactions contemplated herein and authorizing execution and delivery hereof.
 
(iii) Bylaws. Copies of the bylaws, operating agreement or partnership agreement
of each Credit Party (or a certification by the secretary or assistant secretary
of the applicable Credit Party that there have been no changes to such documents
as delivered to the Administrative Agent on the Closing Date or Amendment No. 1
Effective Date, as applicable).
 
 
-4-

--------------------------------------------------------------------------------

 
 
(iv) Good Standing.  Copies, where applicable, of certificates of good standing,
existence or the equivalent of each Credit Party in its jurisdiction of
organization, certified as of a recent date by the appropriate Governmental
Authorities of the applicable jurisdiction of organization.
 
(c)           Officer’s Certificate.  Receipt by the Administrative Agent of a
certificate, in form and substance reasonably satisfactory to it, of a
Responsible Officer certifying that (i) after giving effect to this Amendment,
the Credit Parties taken as a whole are solvent as of the Effective Date and
(ii) the Company will be in compliance on a pro forma basis with the financial
covenants set forth in Section 6.1 of the Restated Credit Agreement immediately
after giving effect to this Amendment.
 
(d)           Notes. Each Lender that requests one or more replacement Notes at
least three Business Days prior to the Effective Date shall have received an
executed Note; provided that such Lender shall have returned to the Borrowers
any Notes delivered under the Original Credit Agreement held by it for
cancellation.
 
(e)           Accrued Interest.  The Administrative Agent shall have received
all accrued but unpaid interest and fees payable to the Lenders under the
Original Credit Agreement immediately prior to the Effective Date.
 
(f)           Notice of Borrowing.  The Company shall have delivered to the
Administrative Agent a Notice of Borrowing with respect to the borrowing of U.S.
Revolving Loans, Canadian Revolving Loans and the Term Loan, in each case in an
aggregate principal amount equal to the aggregate principal amount of U.S.
Revolving Loans, Canadian Revolving Loans and Term Loans (each as defined in the
Original Credit Agreement), respectively, outstanding immediately prior to the
Effective Date.
 
(g)           Prepayment.  All outstanding Loans (as defined in the Original
Credit Agreement) shall have been prepaid substantially concurrently with the
effectiveness of this Amendment and the making of the Loans contemplated under
Sections 2 and 4(f).
 
In addition, the effectiveness of this Amendment (other than Sections 5, 6, 7
and 8 hereof) is conditioned upon the accuracy of the representations and
warranties set forth in Section 3 hereof.
 
Section 5.           Fees and Expenses.  The Borrowers agree to reimburse the
Administrative Agent and the Canadian Agent, in each case, for the reasonable
out-of-pocket expenses incurred by them in connection with this Amendment,
including the reasonable fees, charges and disbursements of Cahill Gordon &
Reindel llp, counsel for the Administrative Agent, and Borden Ladner Gervais
LLP, counsel for the Canadian Agent.  In addition, the Borrowers agree to pay
(a) to the Administrative Agent, the Canadian Agent and Wells Fargo Securities,
LLC all fees separately agreed to with the Borrowers on or before the Effective
Date and (b) a consent fee (the “Consent Fee”) payable for the account of each
Lender that has returned an executed signature page to this Amendment (each, a
“Consenting Lender”) equal to 0.125% of the sum of (x) the Term Loan Commitment,
if any, of such Consenting Lender under the Restated Credit Agreement and (y)
the Revolving Commitment, if any, of such Consenting Lender under the Restated
Credit Agreement, in each case on the Effective Date.  The Consent Fee shall be
fully earned and due and payable in full in cash on the Effective Date.
 
 
-5-

--------------------------------------------------------------------------------

 
 
Section 6.           Counterparts.  This Amendment may be executed in any number
of counterparts and by different parties hereto on separate counterparts, each
of which when so executed and delivered shall be deemed to be an original, but
all of which when taken together shall constitute a single instrument.  Delivery
of an executed counterpart of a signature page of this Amendment by facsimile
transmission or by email in Adobe “.pdf” format shall be effective as delivery
of a manually executed counterpart hereof.
 
Section 7.           Applicable Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
Section 8.           Headings.  The headings of this Amendment are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.
 
Section 9.           Effect of Amendment.  On and after the effectiveness of
this Amendment, each reference to the Original Credit Agreement in any other
Credit Document shall mean and be a reference to the Restated Credit
Agreement.  Except as set forth herein or in the Restated Credit Agreement, the
Original Credit Agreement, the Notes and each of the other Credit Documents are
and shall continue to be in full force and effect and are hereby in all respects
ratified and confirmed.  Except as expressly set forth herein or in the Restated
Credit Agreement, this Amendment shall not by implication or otherwise limit,
impair, constitute a waiver of or otherwise affect the rights and remedies of
the Lenders or the Agents under the Original Credit Agreement or any other
Credit Document, and shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Original Credit Agreement or any other provision of the Original Credit
Agreement or any other Credit Document, all of which are ratified and affirmed
in all respects and shall continue in full force and effect.  On and after the
effectiveness of this Amendment, this Amendment shall for all purposes
constitute a Credit Document.
 
Section 10.         Acknowledgement and Reaffirmation of Borrowers and
Guarantors.  Except as expressly provided herein, the Borrowers and Guarantors
acknowledge and consent to all terms and conditions of this Amendment and the
Restated Credit Agreement.  Except as expressly provided herein, each Borrower
and Guarantor hereby ratifies and confirms its obligations under the Restated
Credit Agreement, including, without limitation, its Guaranty.
 
 
-6-

--------------------------------------------------------------------------------

 
 
Section 11.         Security Documents.  Immediately upon the effectiveness of
this Amendment, (a) all security interests and other liens granted to or held by
the Collateral Agent (as defined in the Original Credit Agreement) for the
benefit of the Secured Parties (as defined in the Original Credit Agreement) as
security for the Credit Party Obligations shall be automatically released and
discharged and (b) all Security Documents (as defined in the Original Credit
Agreement) shall automatically terminate and have no further force or effect,
and all obligations of the Credit Parties under each of the Security Documents
shall be automatically released and discharged.
 
[Signature Pages Follow]
 
 
-7-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
 
BORROWERS:
ROCK-TENN COMPANY
       
By: 
/s/ 
Steven C. Voorhees
   
Name: Steven C. Voorhees
   
Title: Executive Vice-President, Chief Financial Officer
   
And Chief Administrative Officer (Principal Financial Officer)
     
ROCK-TENN COMPANY OF   CANADA/COMPAGNIE ROCK-TENN DU
 
CANADA
       
By:
/s/
Steven C. Voorhees                                                   
   
Name: Steven C. Voorhees
   
Title: Executive Vice-President, Chief Financial Officer
   
And Chief Administrative Officer

 
 
[Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
U.S. GUARANTORS:
PCPC, INC.
 
PREFLEX LLC
 
ROCKTENN CP, LLC
 
ROCK-TENN ASTRA, LLC
 
ROCK-TENN CANADA HOLDINGS, INC.
 
ROCK-TENN COMPANY OF TEXAS
 
ROCK-TENN CONVERTING COMPANY
 
ROCK-TENN LEASING COMPANY, LLC
 
         By: ROCK-TENN CONVERTING COMPANY,
 
                its Sole and Managing Member
 
ROCK-TENN MILL COMPANY, LLC
 
ROCK TENN PARTITION COMPANY
 
ROCK-TENN SERVICES INC.
 
ROCK-TENN SHARED SERVICES, LLC
 
ROCKTENN-SOLVAY, LLC
 
ROCKTENN-SOUTHERN CONTAINER, LLC
 
ROCK-TENN XL, LLC
 
ROCK-TENN XLS, LLC
 
STONE GLOBAL, INC.
 
TENCORR CONTAINERBOARD, LLC
 
WALDORF CORPORATION

 

          By:  /s/ 
Steven C. Voorhees                                                  
 
Name: Steven C. Voorhees
 
Title: Executive Vice-President, Chief Financial Officer
 
And Chief Administrative Officer

 
 
[Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
CANADIAN GUARANTORS:
ROCKTENN MERCHANDISING DISPLAY
 
   COMPANY OF CANADA
 
EMBALLAGES ROCKTENN–MONTRÉAL
 
   INC./ROCKTENN–MONTRÉAL PACKAGING INC.
 
EMBALLAGES ROCKTENN – SAINTE-MARIE
 
   INC./ROCKTENN – SAINTE-MARIE PACKAGING
 
   INC.
 
EMBALLAGES ROCKTENN – WARWICK
 
   INC./ROCKTENN – WARWICK PACKAGING INC.
 
3242795 NOVA SCOTIA LIMITED
 
3242796 NOVA SCOTIA LIMITED
 
ROCKTENN – CONTAINER CANADA, L.P.
 
By: 3242795 NOVA SCOTIA LIMITED,
 
               its Sole General Partner
 
ROCKTENN – PREPRINT CANADA INC.
       

 

  By:  /s/ 
Steven C. Voorhees                                                   
 
Name: Steven C. Voorhees
 
Title: Executive Vice-President, Chief Financial Officer
 
And Chief Administrative Officer

 
 
[Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
ADMINISTRATIVE AGENT: 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as Administrative Agent, Collateral Agent, Issuing Lender and U.S. Swingline
Lender
          By: /s/ 
 Karen H. McClain                                                       
 
Name: Karen H. McClain
 
Title: Managing Director
   

 
 
[Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
CANADIAN AGENT: 
BANK OF AMERICA, N.A.,
 
acting through its Canada Branch,
 
as Canadian Agent, Issuing Lender and Canadian Swingline Lender
     
By:
 /s/ 
Medina Sales de Andrade                                         
   
Name:  Medina Sales de Andrade
   
Title: Vice President

 
 
[Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
JPMORGAN CHASE BANK N.A.,
 
as a Lender and Issuing Lender
         
By: 
/s/ 
John A. Horst
   
Name: John A. Horst
   
Title: Credit Executive

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
SUNTRUST BANK,
 
as a Lender and Issuing Bank
         
By:
/s/ 
Johnetta Bush
   
Name: Johnetta Bush
   
Title: Vice President

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
1st Farm Credit Services, PCA,
 
as a Lender
         
By:
/s/ 
Corey Waldinger
   
Name: Corey Waldinger
   
Title: Vice President, Capital Markets

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
TERM LOAN LENDERS:
1st Farm Credit Services, PCA,
 
as a Term Loan Lender
         
By:
 /s/ 
Corey Waldinger
   
Name: Corey Waldinger
   
Title: Vice President, Capital Markets

 
 
[Term Loan Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
AGCHOICE FARM CREDIT, ACA,
 
as a Lender
         
By:
 /s/ 
 Mark F. Kerstetter
   
Name: Mark F. Kerstetter
   
Title: Vice President

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
TERM LOAN LENDERS:
AGCHOICE FARM CREDIT, ACA,
 
as a Term Loan Lender
         
By:
 /s/
 Mark F. Kerstetter
   
Name: Mark F. Kerstetter
   
Title: Vice President

 
 
[Term Loan Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
TERM LOAN LENDERS:
AGFIRST FARM CREDIT BANK,
 
as a Term Loan Lender
         
By:
 /s/ 
 Matthew H. Jeffords
   
Name: Matthew H. Jeffords
   
Title: Asst. Vice President

 
 
[Term Loan Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
AGFIRST FARM CREDIT BANK,
 
as a Lender
         
By:
 /s/
 Matthew H. Jeffords
   
Name: Matthew H. Jeffords
   
Title: Asst. Vice President

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
AgStar Financial Service, PCA,
 
as a Lender
         
By:
 /s/ 
 Troy Mostaert
   
Name: Troy Mostaert
   
Title: Vice President Capital Markets

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
TERM LOAN LENDERS:
AgStar Financial Service, PCA,
 
as a Term Loan Lender
         
By:
 /s/ 
 Troy Mostaert
   
Name: Troy Mostaert
   
Title: Vice President Capital Markets

 
 
[Term Loan Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
AMERICAN AGCREDIT, PCA,
 
as a Lender
         
By:
 /s/ 
Janice T. Thede
   
Name: Janice T. Thede
   
Title: Vice President

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
TERM LOAN LENDERS:
AMERICAN AGCREDIT, PCA,
 
as a Lender
         
By:
 /s/ 
Janice T. Thede
   
Name: Janice T. Thede
   
Title: Vice President

 
 
[Term Loan Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
American Savings Bank, F.S.B.,
 
as a Lender
         
By:
 /s/ 
 Rian DuBach
   
Name: Rian DuBach
   
Title: Vice President

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
TERM LOAN LENDERS:
American Savings Bank, F.S.B.,
 
as a Term Loan Lender
         
 By:
 /s/ 
 Rian DuBach
   
Name: Rian DuBach
   
Title: Vice President

 
 
[Term Loan Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
TERM LOAN LENDERS:
APIDOS CDO I,
 
as a Term Loan Lender
         
By: 
Its Investment Advisor CVC Credit Partners, LLC
       
By:
 /s/ 
Vincent Ingato
   
Name: Vincent Ingato
   
Title: MD/PM

 
 
[Term Loan Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
APIDOS CDO I,
 
as a Lender
         
By:
Its Investment Advisor CVC Credit Partners, LLC
       
By:
 /s/ 
Vincent Ingato
   
Name: Vincent Ingato
   
Title: MD/PM

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
Atlantic Capital Bank,
 
as a Lender
         
By:
 /s/ 
 H. Glenn Little
   
Name: H. Glenn Little
   
Title: Senior Vice President

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
TERM LOAN LENDERS:
Atlantic Capital Bank,
 
as a Term Loan Lender
         
By:
 /s/ 
H. Glenn Little
   
Name: H. Glenn Little
   
Title: Senior Vice President

 
 
[Term Loan Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
TERM LOAN LENDERS:
Badgerland Financial, FLCA,
 
as a Term Loan Lender
         
By:
 /s/ 
Kenneth H. Rue
   
Name: Kenneth H. Rue
   
Title: Vice President – Capital Markets

 
 
[Term Loan Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
Badgerland Financial, FLCA,
 
as a Lender
         
By:
 /s/ 
 Kenneth H. Rue
   
Name: Kenneth H. Rue
   
Title: Vice President – Capital Markets

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
Bank of America, N.A.,
 
as a Lender
         
By:
 /s/ 
 Michael Delaney
   
Name: Michael Delaney
   
Title: Director

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
TERM LOAN LENDERS:
Bank of America, N.A.,
 
as a Term Loan Lender
         
By:
 /s/ 
Michael Delaney
   
Name: Michael Delaney
   
Title: Director

 
 
[Term Loan Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
BANK OF CHINA, NEW YORK BRANCH,
 
as a Lender
         
By:
 /s/ 
Haifeng Xu
   
Name: Haifeng Xu
   
Title: Assistant General Manager

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
TERM LOAN LENDERS:
BANK OF CHINA, NEW YORK BRANCH,
 
as a Term Loan Lender
         
By:
 /s/ 
Haifeng Xu
   
Name: Haifeng Xu
   
Title: Assistant General Manager

 
 
[Term Loan Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
THE BANK OF NOVA SCOTIA,
 
as a Lender
         
By:
 /s/ 
Latra Gimena
   
Name: Latra Gimena
   
Title: Director

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
Bank of Taiwan, New York Branch,
 
as a Lender
         
By:
 /s/ 
Kevin H. Hsieh
   
Name: Kevin H. Hsieh
   
Title: Vice President & General Manager

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
TERM LOAN LENDERS:
Bank of Taiwan, New York Branch,
 
as a Term Loan Lender
         
By:
 /s/ 
Kevin H. Hsieh
   
Name: Kevin H. Hsieh
   
Title: Vice President & General Manager

 
 
[Term Loan Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
Barclays Bank PLC,
 
as a Lender
         
By:
 /s/ 
Michael J. Mozer
   
Name: Michael J. Mozer
   
Title: Vice President

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
TERM LOAN LENDERS:
Barclays Bank PLC,
 
as a Term Loan Lender
         
By:
 /s/ 
Michael J. Mozer
   
Name: Michael J. Mozer
   
Title: Vice President

 
 
[Term Loan Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
TERM LOAN LENDERS:
Branch Banking and Trust Company,
 
as a Term Loan Lender
         
By:
 /s/ 
Robert T. Barnaby
   
Name: Robert T. Barnaby
   
Title: Vice President

 
 
[Term Loan Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
 
as a Lender
         
By:
 /s/ 
Akiko Farnsworth
   
Name: Akiko Farnsworth
   
Title: Associate

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
TERM LOAN LENDERS:
The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
 
as a Term Loan Lender
         
By:
 /s/ 
Akiko Farnsworth
   
Name: Akiko Farnsworth
   
Title: Associate

 
 
[Term Loan Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
Branch Banking and Trust Company,
 
as a Lender
         
By:
 /s/ 
Robert T. Barnaby
   
Name: Robert T. Barnaby
   
Title: Vice President

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
CHANG HWA COMMERCIAL BANK, LTD.,
NEW YORK BRANCH,
 
as a Lender
         
By:
 /s/ 
Eric Y.S. Tsai
   
Name: Eric Y.S. Tsai
   
Title: Vice President & General Manager

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
TERM LOAN LENDERS:
CHANG HWA COMMERCIAL BANK, LTD.,
NEW YORK BRANCH,
 
as a Term Loan Lender
         
By:
 /s/ 
Eric Y.S. Tsai
   
Name: Eric Y.S. Tsai
   
Title: Vice President & General Manager

 
 
[Term Loan Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
Canadian Imperial Bank of Commerce, New York Agency,   as a Lender          
By:   /s/ 
Eoin Roche
     
Name: Eoin Roche
     
Title: Executive Director

 
 
 
 

  If a second signature is necessary:            By:  /s/ 
Darrel Ho
  Name: Darrel Ho   Title: Executive Director

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
TERM LOAN LENDERS:
Canadian Imperial Bank of Commerce, New York Agency,
 
as a Term Loan Lender
         
By:
 /s/
Eoin Roche
   
Name: Eoin Roche
   
Title: Executive Director

 
 
 
 

 
If a second signature is necessary:
          By: /s/ 
Darrel Ho
 
Name: Darrel Ho
 
Title: Executive Director

 
 
[Term Loan Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
Citibank, N.A.                                   ,
 
as a Lender
         
By:
 /s/ 
Jason Quinn
   
Name: Jason Quinn
   
Title: Vice President

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
TERM LOAN LENDERS:
Citibank, N.A.                                   ,
 
as a Term Loan Lender
         
By:
 /s/ 
Jason Quinn
   
Name: Jason Quinn
   
Title: Vice President

 
 
[Term Loan Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
City National Bank,
 
as a Lender
         
By:
 /s/ 
Jeanine Smith
   
Name: Jeanine Smith
   
Title: Vice President

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
TERM LOAN LENDERS:
City National Bank,
 
as a Term Loan Lender
         
By:
 /s/ 
 Jeanine Smith
   
Name: Jeanine Smith
   
Title: Vice President

 
 
[Term Loan Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
COBANK, ACB,
 
as a Lender
         
By:
 /s/ 
Michael Tolsignant
    Name: Michael Tolsignant    
Title: Vice President

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
TERM LOAN LENDERS:
COBANK, ACB,
 
as a Term Loan Lender
         
By:
 /s/ 
 Michael Tolsignant
   
Name: Michael Tolsignant
   
Title: Vice President

 
 
[Term Loan Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
Community & Southern Bank,
 
as a Lender
         
By:
 /s/ 
Thomas A. Bethel
   
Name: Thomas A. Bethel
   
Title: Corporate Banking Manager

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
TERM LOAN LENDERS:
Community & Southern Bank,
 
as a Term Loan Lender
         
By:
 /s/ 
 Thomas A. Bethel
   
Name: Thomas A. Bethel
   
Title: Corporate Banking Manager

 
 
[Term Loan Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
E.Sun Commercial Bank, Ltd., Los Angeles Branch,
 
as a Lender
         
By:
 /s/ 
Edward Chen
   
Name: Edward Chen
   
Title: Vice President & General Manager

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
TERM LOAN LENDERS:
E.Sun Commercial Bank, Ltd., Los Angeles Branch,
 
as a Term Loan Lender
         
By:
 /s/ 
 Edward Chen
   
Name: Edward Chen
   
Title: Vice President & General Manager

 
 
[Term Loan Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
Far East National Bank
 
as a Lender
         
By:
 /s/ 
 Eric Lee
   
Name: Eric Lee
   
Title: First Vice President & General Manager

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
TERM LOAN LENDERS:
Far East National Bank
 
as a Term Loan Lender
         
By:
 /s/ 
 Eric Lee
   
Name: Eric Lee
   
Title: First Vice President & General Manager

 
 
[Term Loan Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
FARM CREDIT WEST, PCA,
 
as a Lender
         
By:
 /s/ 
 Ben Madonna
   
Name: Ben Madonna
   
Title: Vice President

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
TERM LOAN LENDERS:
FARM CREDIT WEST, PCA,
 
as a Term Loan Lender
         
By:
 /s/ 
 Ben Madonna
   
Name: Ben Madonna
   
Title: Vice President

 
 
[Term Loan Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
Farm Credit Bank of Texas,
 
as a Lender
         
By:
 /s/ 
 Luis M. H. Requejo
   
Name: Luis M. H. Requejo
   
Title: Director of Capital Markets

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
TERM LOAN LENDERS:
Farm Credit Bank of Texas,
 
as a Term Loan Lender
         
By:
 /s/ 
Luis M. H. Requejo
   
Name: Luis M. H. Requejo
   
Title: Director of Capital Markets

 
 
[Term Loan Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
United FCS, PCA, dba FCS Commercial Finance Group
 
as a Lender
         
By:
 /s/ 
Warren Shoen
   
Name: Warren Shoen
   
Title: Senior Vice President

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
TERM LOAN LENDERS:
United FCS, PCA, dba FCS Commercial Finance Group
 
as a Term Loan Lender
         
By:
 /s/ 
Warren Shoen
   
Name: Warren Shoen
   
Title: Senior Vice President

 
 
[Term Loan Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
FCS Financial, PCA,
 
as a Lender
         
By:
 /s/ 
Sean Unterreiner
   
Name: Sean Unterreiner
   
Title: Senior Lending Officer

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
TERM LOAN LENDERS:
FCS Financial, PCA,
 
as a Term Loan Lender
         
By:
 /s/ 
Sean Unterreiner
   
Name: Sean Unterreiner
   
Title: Senior Lending Officer

 
 
[Term Loan Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
Farm Credit Services of Mid-America, PCA,
 
as a Lender
         
By:
 /s/ 
Josh Bloyd
   
Name: Josh Bloyd
   
Title: Credit Officer

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
TERM LOAN LENDERS:
Farm Credit Services of Mid-America, PCA,
 
as a Term Loan Lender
         
By:
 /s/ 
Josh Bloyd
   
Name: Josh Bloyd
   
Title: Credit Officer

 
 
[Term Loan Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
TERM LOAN LENDERS:
FIFTH THIRD BANK,
 
as a Term Loan Lender
         
By:
 /s/ 
Kenneth W. Deere
   
Name: Kenneth W. Deere
   
Title: Senior Vice President

 
 
[Term Loan Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
FIFTH THIRD BANK,
 
as a Lender
         
By:
 /s/ 
Kenneth W. Deere
   
Name: Kenneth W. Deere
   
Title: Senior Vice President

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
FIRST HAWAIIAN BANK,
 
as a Lender
         
By:
 /s/ 
Dawn Hofmann
   
Name: Dawn Hofmann
   
Title: Vice President

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
TERM LOAN LENDERS:
FIRST HAWAIIAN BANK,
 
as a Term Loan Lender
         
By:
 /s/ 
Dawn Hofmann
   
Name: Dawn Hofmann
   
Title: Vice President

 
 
[Term Loan Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
First Niagara Bank, N.A.,
 
as a Lender
         
By:
 /s/ 
Troy Jones
   
Name: Troy Jones
   
Title: Assistant Vice President

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
TERM LOAN LENDERS:
First Niagara Bank, N.A.,
 
as a Term Loan Lender
         
By:
 /s/ 
Troy Jones
   
Name: Troy Jones
   
Title: Assistant Vice President

 
 
[Term Loan Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
First Tennessee Bank National Association,
 
as a Lender
         
By:
 /s/ 
Jamie M. Swisher
   
Name: Jamie M. Swisher
   
Title: Vice President

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
TERM LOAN LENDERS:
First Tennessee Bank National Association,
 
as a Term Loan Lender
         
By:
 /s/ 
Jamie M. Swisher
   
Name: Jamie M. Swisher
   
Title: Vice President

 
 
[Term Loan Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
Firstrust Bank,
 
as a Lender
         
By:
 /s/ 
Ellen Frank
   
Name: Ellen Frank
   
Title: Vice President

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
TERM LOAN LENDERS:
Firstrust Bank,
 
as a Term Loan Lender
         
By:
 /s/ 
Ellen Frank
   
Name: Ellen Frank
   
Title: Vice President

 
 
[Term Loan Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
TERM LOAN LENDERS:
Fresno-Madera Production Credit Association,
 
as a Term Loan Lender
         
By:
 /s/ 
 Robert Herrick
   
Name: Robert Herrick
   
Title: Senior Vice President

 
 
[Term Loan Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
Fresno-Madera Production Credit Association,
 
as a Lender
         
By:
 /s/ 
 Robert Herrick
   
Name: Robert Herrick
   
Title: Senior Vice President

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
TERM LOAN LENDERS:
GreenStone Farm Credit Services ACA/FLCA,
 
as a Term Loan Lender
         
By:
 /s/ 
 Jeff Pavlik
   
Name: Jeff Pavlik
   
Title: Vice President

 
 
[Term Loan Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
GreenStone Farm Credit Services ACA/FLCA,
 
as a Lender
         
By:
 /s/ 
 Jeff Pavlik
   
Name: Jeff Pavlik
   
Title: Vice President

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
HSBC Bank USA, NA,
 
as a Lender
         
By:
 /s/ 
 Santiago Riviere
   
Name: Santiago Riviere
   
Title: Vice President

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
TERM LOAN LENDERS:
HSBC Bank USA, NA,
 
as a Term Loan Lender
         
By:
 /s/ 
 Santiago Riviere
   
Name: Santiago Riviere
   
Title: Vice President

 
 
[Term Loan Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
TERM LOAN LENDERS:
HUA NAN COMMERCIAL BANK, LTD. NEW YORK AGENCY,
 
as a Term Loan Lender
         
By:
 /s/ 
 Henry Hsieh
   
Name: Henry Hsieh
   
Title: Assistant Vice President

 
 
[Term Loan Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
HUA NAN COMMERCIAL BANK, LTD. NEW YORK AGENCY,
 
as a Lender
         
By:
 /s/ 
 Henry Hsieh
   
Name: Henry Hsieh
   
Title: Assistant Vice President

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
JP MORGAN CHASE BANK, N.A.,
 
as a Lender
         
By:
 /s/ 
B. Michael Marino
   
Name: B. Michael Marino
   
Title: Managing Director

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
TERM LOAN LENDERS:
JP MORGAN CHASE BANK, N.A.,
 
as a Term Loan Lender
         
By:
 /s/ 
 B. Michael Marino
   
Name: B. Michael Marino
   
Title: Managing Director

 
 
[Term Loan Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
KEY BANK NATIONAL ASSOCIATION,
 
as a Lender
         
By:
 /s/ 
Marcel Fournier
   
Name: Marcel Fournier
   
Title: Vice President

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
 
 
TERM LOAN LENDERS:
KEY BANK NATIONAL ASSOCIATION,
 
as a Term Loan Lender
         
By:
 /s/ 
 Marcel Fournier
   
Name: Marcel Fournier
   
Title: Vice President

 
 
[Term Loan Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
Mega International Commercial Bank, Co. Ltd.,    
Silicon Valley Branch,
 
as a Lender
         
By:
 /s/ 
 Yuan-Hsi Lin
   
Name: Yuan-Hsi Lin
   
Title: Senior Vice President & General     Manager

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
TERM LOAN LENDERS:
Mega International Commercial Bank, Co. Ltd.,    
Silicon Valley Branch,
 
as a Term Loan Lender
         
By:
 /s/ 
Yuan-Hsi Lin
   
Name: Yuan-Hsi Lin
   
Title: Senior Vice President & General     Manager

 
 
[Term Loan Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
TERM LOAN LENDERS:
Mega International Commercial Bank, Co. Ltd.,    
Chicago Branch,
 
as a Term Loan Lender
         
By:
 /s/
Ko, Yi-Ming
   
Name: Ko, Yi-Ming
   
Title: Vice President & General Manager

 
 
[Term Loan Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
Mega International Commercial Bank, Co. Ltd.,    
Chicago Branch,
 
as a Lender
         
By:
 /s/ 
Ko, Yi-Ming
   
Name: Ko, Yi-Ming
   
Title: Vice President & General Manager

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
TERM LOAN LENDERS:
MERCANTIL COMMERCEBANK, N.A.,
 
as a Term Loan Lender
         
By:
 /s/ 
Alan Hills
   
Name: Alan Hills
   
Title:

 
 
[Term Loan Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
MERCANTIL COMMERCEBANK, N.A.,
 
as a Lender
         
By:
 /s/ 
Alan Hills
   
Name: Alan Hills
   
Title:

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
Mizuho Corporate Bank, Ltd.,
 
as a Lender
         
By:
 /s/ 
Leon Mo
   
Name: Leon Mo
   
Title: Authorized Signatory

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
TERM LOAN LENDERS:
Mizuho Corporate Bank, Ltd.,
 
as a Term Loan Lender
         
By:
 /s/ 
Leon Mo
   
Name: Leon Mo
   
Title: Authorized Signatory

 
 
[Term Loan Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
The Northern Trust,
 
as a Lender
         
By:
 /s/ 
Kathryn Schad Reuther
   
Name: Katherine Schad Reuther
   
Title: Senior Vice President

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
TERM LOAN LENDERS:
The Northern Trust,
  as a Term Loan Lender          
By:
 /s/ 
Kathryn Schad Reuther
   
Name: Katherine Schad Reuther
   
Title: Senior Vice President

 
 
[Term Loan Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
Northwest Farm Credit Services, PCA,
 
as a Lender
         
By:
 /s/ 
Jeremy A. Roewe
   
Name: Jeremy A. Roewe
   
Title: Vice President

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
TERM LOAN LENDERS:
Northwest Farm Credit Services, PCA,
 
as a Term Loan Lender
         
By:
 /s/ 
Jeremy A. Roewe
   
Name: Jeremy A. Roewe
   
Title: Vice President

 
 
[Term Loan Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
PNC BANK, N.A.,
 
as a Lender
         
By:
 /s/ 
James R. Pryor
   
Name: James R. Pryor
   
Title: Senior Vice President

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
TERM LOAN LENDERS:
PNC BANK, N.A.,
 
as a Term Loan Lender
         
By:
 /s/ 
James R. Pryor
   
Name: James R. Pryor
   
Title: Senior Vice President

 
 
[Term Loan Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
Cooperatieve Centrale Raiffeisen-Boerenleenbank
B.A. “Rabobank Nederland”, New York Branch.,
 
as a Lender
         
By:
 /s/ 
Michael Harder
   
Name: Michael Harder
   
Title: Executive Director

 
 
 
 

 
If a second signature is necessary:
      By:
Van Brandenburg
 
Name: Van Brandenburg
 
Title: Vice President

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
TERM LOAN LENDERS:
Cooperatieve Centrale Raiffeisen-Boerenleenbank
B.A. “Rabobank Nederland”, New York Branch.,
 
as a Term Loan Lender
         
By:
 /s/ 
Michael Harder
   
Name: Michael Harder
   
Title: Executive Director

 
 
 
 

 
If a second signature is necessary:
      By: 
Van Brandenburg
 
Name: Van Brandenburg
 
Title: Vice President

 
 
[Term Loan Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
TERM LOAN LENDERS:
Royal Bank of Canada,
 
as a Term Loan Lender
         
By:
 /s/ 
Glen Barisoff
   
Name: Glen Barisoff
   
Title: Authorized Signatory

 
 
 

 
If a second signature is necessary:
  By: 
Baljit Mann
 
Name: Baljit Mann
 
Title: Authorized Signatory

 
 
[Term Loan Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
Royal Bank of Canada,
 
as a Lender
         
By:
 /s/ 
 Glen Barisoff
   
Name: Glen Barisoff
   
Title: Authorized Signatory

 
 
 
 

 
If a second signature is necessary:
      By: 
Baljit Mann
 
Name: Baljit Mann
 
Title: Authorized Signatory

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
RBS Citizens, N.A.,
 
as a Lender
         
By:
 /s/ 
Donald A. Wright
   
Name: Donald A. Wright
   
Title: Senior Vice President

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
TERM LOAN LENDERS:
RBS Citizens, N.A.,
 
as a Term Loan Lender
         
By:
 /s/ 
Donald A. Wright
   
Name: Donald A. Wright
   
Title: Senior Vice President

 
 
[Term Loan Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
Regions Bank,
 
as a Lender
         
By:
 /s/ 
Stephen A. Brothers
   
Name: Stephen A. Brothers
   
Title: Senior Vice President

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
TERM LOAN LENDERS:
Regions Bank,
 
as a Term Loan Lender
         
By:
 /s/ 
Stephen A. Brothers
   
Name: Stephen A. Brothers
   
Title: Senior Vice President

 
 
[Term Loan Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
Sumitomo Mitsui Banking Corporation,
 
as a Lender
         
By:
 /s/ 
Shuji Yabe
   
Name: Shuji Yabe
   
Title: Managing Director

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
TERM LOAN LENDERS:
Sumitomo Mitsui Banking Corporation,
 
as a Term Loan Lender
         
By:
 /s/ 
Shuji Yabe
   
Name: Shuji Yabe
   
Title: Managing Director

 
 
[Term Loan Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
Sabadell United Bank, N.A.,
 
as a Lender
         
By:
 /s/ 
Maurici Llado
   
Name: Maurici Llado
   
Title: Executive Vice President – Corporate &
Commercial Banking

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
TERM LOAN LENDERS:
Sabadell United Bank, N.A.,
 
as a Term Loan Lender
         
By:
 /s/ 
Maurici Llado
   
Name: Maurici Llado
   
Title: Executive Vice President – Corporate &
Commercial Banking

 
 
[Term Loan Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
SUNTRUST BANK,
 
as a Lender
         
By:
 /s/ 
Johnetta Bush
   
Name: Johnetta Bush
   
Title: Vice President

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
TERM LOAN LENDERS:
SUNTRUST BANK,
 
as a Term Loan Lender
         
By:
 /s/ 
Johnetta Bush
   
Name: Johnetta Bush
   
Title: Vice President

 
 
[Term Loan Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
Synovus Bank,
 
as a Lender
         
By:
 /s/ 
John R. Frierson
   
Name: John R. Frierson
   
Title: Vice President

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
TERM LOAN LENDERS:
Synovus Bank,
 
as a Term Loan Lender
         
By:
 /s/ 
John R. Frierson
   
Name: John R. Frierson
   
Title: Vice President

 
 
[Term Loan Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
TD BANK, N.A.
 
as a Lender
         
By:
 /s/ 
Steve Levi
   
Name: Steve Levi
   
Title: Senior Vice President

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
TERM LOAN LENDERS:
TD BANK, N.A.
 
as a Term Loan Lender
         
By:
 /s/ 
Steve Levi
   
Name: Steve Levi
   
Title: Senior Vice President

 
 
[Term Loan Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
US Bank, National Association,
 
as a Lender
         
By:
 /s/ 
Steven L. Sawyer
   
Name: Steven L. Sawyer
   
Title: Vice President

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
TERM LOAN LENDERS:
US Bank, National Association,
 
as a Term Loan Lender
         
By:
 /s/ 
Steven L. Sawyer
   
Name: Steven L. Sawyer
   
Title: Vice President

 
 
[Term Loan Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
ADMINISTRATIVE AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as Administrative Agent, Collateral Agent, Issuing
Lender and U.S. Swingline Lender
         
 By:
 /s/ 
Karen H. McClain
   
Name: Karen H. McClain
   
Title: Managing Director

 
 
[Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
Wells Fargo Bank, National Association,
 
as a Lender
         
By:
 /s/ 
Karen H. McClain
   
Name: Karen H. McClain
   
Title: Managing Director

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
TERM LOAN LENDERS:
Wells Fargo Bank, National Association,
 
as a Term Loan Lender
         
By:
 /s/ 
 Karen H. McClain
   
Name: Karen H. McClain
   
Title: Managing Director

 
 
[Term Loan Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
REVOLVING LENDERS:
WELLS FARGO CAPITAL FINANCE COPORATION CANADA,
 
as a Canadian Lender
         
By:
 /s/ 
 Raymond Eghobamien
   
Name: Raymond Eghobamien
   
Title: Vice President
   
Wells Fargo Capital Finance
   
Corporation Canada

 
 
[Revolving Lender Signature Page to RockTenn Amendment No. 3]

--------------------------------------------------------------------------------

 
 
ANNEX A
 

--------------------------------------------------------------------------------



$2,697,575,000




AMENDED AND RESTATED CREDIT AGREEMENT


Dated as of May 27, 2011
and amended and restated as of
September 27, 2012


among,


ROCK-TENN COMPANY,
as a Borrower,


ROCK-TENN COMPANY OF CANADA/COMPAGNIE ROCK-TENN DU CANADA,
as the Canadian Borrower,


CERTAIN SUBSIDIARIES OF ROCK-TENN COMPANY
FROM TIME TO TIME PARTY HERETO,
as Guarantors,


THE LENDERS PARTIES HERETO,


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,


and


BANK OF AMERICA, N.A., ACTING THROUGH ITS CANADA BRANCH,
as Canadian Agent



--------------------------------------------------------------------------------

 
WELLS FARGO SECURITIES, LLC,
SUNTRUST ROBINSON HUMPHREY, INC.,
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK
NEDERLAND”, NEW YORK BRANCH,
J.P. MORGAN SECURITIES LLC and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
as Joint Lead Arrangers and Joint Book Runners
 
SUNTRUST BANK and
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK
NEDERLAND”, NEW YORK BRANCH,
as Syndication Agents
 
BANK OF AMERICA, N.A.  and
JPMORGAN CHASE BANK, N.A.,
as Documentation Agents
 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
Page
 
ARTICLE I DEFINITIONS
    1                   1.1  
Definitions
    1     1.2  
Computation of Time Periods
    38     1.3  
Accounting Terms
    38     1.4  
Exchange Rates; Currency Equivalents
    39     1.5  
Effect of Restatement
    39                  
ARTICLE II CREDIT FACILITY
    39                     2.1  
U.S. Revolving Loans
    39     2.2  
Canadian Revolving Loans
    41     2.3  
Term Loan
    46     2.4  
[Reserved]
    48     2.5  
U.S. Swingline Loan Subfacility
    48     2.6  
Canadian Swingline Loan Subfacility
    50     2.7  
Letter of Credit Subfacility
    53     2.8  
Default Rate
    56     2.9  
Conversion Options
    56     2.10  
Prepayments
    57     2.11  
Termination and Reduction of Commitments; Reallocation of Committed Amounts
    62     2.12  
Fees
    64     2.13  
Computation of Interest and Fees
    65     2.14  
Pro Rata Treatment and Payments
    66     2.15  
Non-Receipt of Funds by an Agent
    69     2.16  
Inability to Determine Interest Rate
    70     2.17  
Illegality
    70     2.18  
Requirements of Law
    71     2.19  
Indemnity
    72     2.20  
Taxes
    73     2.21  
Indemnification; Nature of Issuing Lender’s Duties
    75     2.22  
Replacement of Lenders
    76     2.23  
Relationship between the Agents
    77     2.24  
Defaulting Lenders
    77     2.25  
Incremental Loans
    79     2.26  
Extension Offers
    83                  
ARTICLE III REPRESENTATIONS AND WARRANTIES
    84                     3.1  
Corporate Existence; Compliance with Law
    84     3.2  
Corporate Power; Authorization
    85     3.3  
Enforceable Obligations
    85     3.4  
No Legal Bar
    85     3.5  
No Material Litigation
    85     3.6  
Investment Company Act
    85     3.7  
Margin Regulations
    85     3.8  
Compliance with Environmental Laws
    86  

 
 
-i-

--------------------------------------------------------------------------------

 
 
Page
 

  3.9  
Insurance
    86     3.10  
No Default of Contractual Obligations
    87     3.11  
No Burdensome Restrictions
    87     3.12  
Taxes
    87     3.13  
Subsidiaries
    87     3.14  
Financial Statements, Fiscal Year and Fiscal Quarters
    87     3.15  
ERISA
    88     3.16  
Intellectual Property
    89     3.17  
Ownership of Property; Liens
    89     3.18  
Existing Indebtedness
    90     3.19  
Solvency
    90     3.20  
Labor Matters
    90     3.21  
Payment or Dividend Restrictions
    91     3.22  
Accuracy and Completeness of Information
    91     3.23  
Compliance with Trading with the Enemy Act, OFAC Rules and Regulations, Patriot
Act and FCPA
    91     3.24  
Use of Proceeds
    92     3.25  
Consummation of Acquisition; Representations and Warranties from SSCC Merger
Agreement
    92     3.26  
Business Locations
    92     3.27  
[Reserved]
    92     3.28  
[Reserved]
    92     3.29  
[Reserved]
    92     3.30  
Classification of Senior Indebtedness
    92     3.31  
Brokers’ Fees
    93                  
ARTICLE IV CONDITIONS PRECEDENT
    93                     4.1  
Conditions to Closing Date and Initial Revolving Loans and Term Loans
    93     4.2  
Conditions to Subsequent Extensions of Credit
    97     4.3  
Conditions to Effectiveness
    98            
ARTICLE V AFFIRMATIVE COVENANTS
    98                     5.1  
Corporate Existence, Etc.
    98     5.2  
Compliance with Laws, Etc.
    99     5.3  
Payment of Taxes and Claims
    99     5.4  
Keeping of Books
    99     5.5  
Visitation, Inspection, Etc.
    99     5.6  
Insurance; Maintenance of Properties and Licenses
    99     5.7  
Financial Reports; Other Notices
    100     5.8  
Notices Under Certain Other Indebtedness
    102     5.9  
Notice of Litigation
    102     5.10  
Additional Guarantors
    102     5.11  
[Reserved]
    103     5.12  
Further Assurances; Post-Closing Covenants
    103     5.13  
Use of Proceeds
    104  

 
 
-ii-

--------------------------------------------------------------------------------

 
 
Page
 
ARTICLE VI NEGATIVE COVENANTS
    104                     6.1  
Financial Requirements
    104     6.2  
Liens
    105     6.3  
Indebtedness
    107     6.4  
Merger and Sale of Assets
    108     6.5  
Transactions with Affiliates
    110     6.6  
Nature of Business
    110     6.7  
Regulations T, U and X
    111     6.8  
ERISA Compliance
    111     6.9  
Limitations on Subsidiaries Which Are Not Restricted Subsidiaries
    111     6.10  
Limitation on Investments
    111     6.11  
Limitation on Securitization Undertakings of the Borrowers and Restricted
Subsidiaries
    113     6.12  
Restrictive Agreements; Negative Pledges
    113     6.13  
Restricted Payments
    113     6.14  
[Reserved]
    113     6.15  
Fiscal Year; Accounting Policies; Organizational Documents; IDB Bonds
    114     6.16  
Ownership of Restricted Subsidiaries
    114     6.17  
[Reserved]
    114     6.18  
Prepayment and Amendment of Certain Debt; Designation of Senior Debt
    114     6.19  
Sale Leasebacks
    114     6.20  
[Reserved]
    115                  
ARTICLE VII EVENTS OF DEFAULT
    115                     7.1  
Events of Default
    115     7.2  
Acceleration; Remedies
    117                  
ARTICLE VIII AGENCY PROVISIONS
    118                     8.1  
Appointment
    118     8.2  
Delegation of Duties
    118     8.3  
Exculpatory Provisions
    119     8.4  
Reliance by Agents
    120     8.5  
Notice of Default
    120     8.6  
Non-Reliance on Agents and Other Lenders
    120     8.7  
[Reserved]
    121     8.8  
Agents in Their Individual Capacity
    121     8.9  
Successor Agent; Issuing Lender; Swingline Lender
    121     8.10  
Patriot Act Notice
    122     8.11  
Guaranty Matters
    122     8.12  
Withholding
    122                  
ARTICLE IX MISCELLANEOUS
    123                     9.1  
Amendments and Waivers
    123     9.2  
Notices
    126     9.3  
No Waiver; Cumulative Remedies
    128     9.4  
Survival of Representations and Warranties
    128     9.5  
Payment of Expenses and Taxes
    128  

 
 
-iii-

--------------------------------------------------------------------------------

 
 
Page
 

  9.6  
Successors and Assigns; Participations; Purchasing Lenders
    129     9.7  
Adjustments; Set-off
    133     9.8  
Table of Contents and Section Headings
    134     9.9  
Counterparts; Electronic Execution
    134     9.10  
[Reserved]
    134     9.11  
Severability
    134     9.12  
Integration
    134     9.13  
Governing Law
    134     9.14  
Consent to Jurisdiction and Service of Process
    134     9.15  
Confidentiality
    135     9.16  
Acknowledgments
    136     9.17  
Waivers of Jury Trial
    136     9.18  
Judgment Currency
    136     9.19  
Subordination of Intercompany Debt
    137                  
ARTICLE X GUARANTY OF COMPANY OBLIGATIONS
    137                     10.1  
The Guaranty
    137     10.2  
Bankruptcy
    138     10.3  
Nature of Liability
    138     10.4  
Independent Obligation
    138     10.5  
Authorization
    138     10.6  
Reliance
    139     10.7  
Waiver
    139     10.8  
Limitation on Enforcement
    140     10.9  
Confirmation of Payment
    140                  
ARTICLE XI GUARANTY OF CANADIAN OBLIGATIONS
    140                     11.1  
The Guaranty
    140     11.2  
Bankruptcy
    141     11.3  
Nature of Liability
    141     11.4  
Independent Obligation
    142     11.5  
Authorization
    142     11.6  
Reliance
    142     11.7  
Waiver
    142     11.8  
Limitation on Enforcement
    143     11.9  
Confirmation of Payment
    144                  
ARTICLE XII SPECIAL PROVISIONS APPLICABLE TO LENDERS UPON THE OCCURRENCE OF A
SHARING EVENT
    144                     12.1  
Participations
    144     12.2  
Administrative Agent’s Determinations Binding
    144     12.3  
Participation Payments in U.S. Dollars
    145     12.4  
Delinquent Participation Payments
    145     12.5  
Settlement of Participation Payments
    145     12.6  
Participation Obligations Absolute
    145     12.7  
Increased Costs; Indemnities
    146     12.8  
Provisions Solely to Effect Intercreditor Agreement
    146  

 
 
-iv-

--------------------------------------------------------------------------------

 
 
AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of May 27, 2011 and amended
and restated as of September 27, 2012 (this “Agreement” or “Credit Agreement”),
is by and among ROCK-TENN COMPANY, a Georgia corporation (the “Company”),
ROCK-TENN COMPANY OF CANADA/COMPAGNIE ROCK-TENN DU CANADA, a Nova Scotia
unlimited company (the “Canadian Borrower,” and, together with the Company and
any other Subsidiary of the Company designated by the Company as an additional
Borrower pursuant to Section 2.1(f) or Section 2.2(h) hereof, the “Borrowers”),
those Domestic Subsidiaries of the Company identified as “U.S. Guarantors” on
the signature pages hereto and such other Domestic Subsidiaries of the Company
that hereafter become parties hereto (collectively, the “U.S. Guarantors”),
those Subsidiaries and the parent of the Canadian Borrower identified as
“Canadian Guarantors” on the signature pages hereto and such other Subsidiaries
of the Canadian Borrower that hereafter become parties hereto (collectively, the
“Canadian Guarantors”), the lenders named herein and such other lenders that
hereafter become parties hereto (collectively, the “Lenders” and individually, a
“Lender”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent for
the Lenders (in such capacity, the “Administrative Agent”) and BANK OF AMERICA,
N.A., acting through its Canada Branch, as Canadian administrative agent for the
Lenders (the “Canadian Agent”).
 
W I T N E S S E T H
 
WHEREAS, the Borrowers, the U.S. Guarantors and the Canadian Guarantors are
party to that certain Credit Agreement dated as of May 27, 2011, as amended by
Amendment No. 1, dated as of December 2, 2011, and Amendment No. 2, dated as of
March 30, 2012 (the “Original Credit Agreement”) among the Borrowers, the U.S.
Guarantors, the Canadian Guarantors, the Administrative Agent, the Canadian
Agent, the Lenders from time to time party thereto and the other parties
thereto, under which the Lenders extended credit to the Borrowers in the form of
(a) term loans on the Closing Date, in an aggregate principal amount of
U.S.$1,475 million, (b) term loans on the Amendment No. 1 Effective Date, in an
aggregate principal amount of U.S.$227 million, and (c) Revolving Loans at any
time and from time to time prior to the Original Revolving Maturity Date, in an
aggregate principal amount at any time outstanding not in excess of U.S.$1,475
million;
 
WHEREAS, the Lenders have agreed to make the requested credit facilities
available to the Borrowers on the terms and conditions set forth in the
Amendment Agreement;
 
NOW, THEREFORE, subject to the conditions set forth herein, the Original Credit
Agreement shall be, and hereby is, amended and restated in its entirety as
follows:
 
ARTICLE I
DEFINITIONS
 
1.1           Definitions.
 
As used in this Credit Agreement, the following terms have the meanings
specified below unless the context otherwise requires:
 
“1995 Senior Note Indenture” means the Indenture, dated as of July 31, 1995,
between the Company and U.S. Bank, National Association (as successor trustee to
SunTrust Bank and Trust Company Bank), as amended and supplemented from time to
time.
 
 
-2-

--------------------------------------------------------------------------------

 
“2008 Senior Note Indenture” means the Indenture, dated as of March 5, 2008,
among the Company, the guarantors party thereto and HSBC Bank, USA National
Association, as trustee, as amended and supplemented from time to time.
 
“2011 Senior Notes” means the Company’s U.S.$250,000,000 8.20% senior public
notes due August, 2011, issued pursuant to the 1995 Senior Note Indenture.
 
“2013 Senior Notes” means the Company’s U.S.$100,000,000 5.625% senior public
notes due March, 2013, issued pursuant to the 1995 Senior Note Indenture.
 
“2016 Senior Notes” means the Company’s U.S.$300,000,000 9.25% senior notes due
March, 2016 issued pursuant to the 2008 Senior Note Indenture.
 
“Acceptable Price” has the meaning specified in Section 2.10(f)(iii).
 
“Acceptance Date” has the meaning specified in Section 2.10(f)(ii).
 
“Acceptance Lender” means a Canadian Lender who purchases Acceptance Notes in
accordance with Section 2.2(f)(vii) but does not accept or purchase Bankers’
Acceptances.
 
“Acceptance Note” has the meaning set forth in Section 2.2(f)(vii).
 
“Account Designation Letter” means the Notice of Account Designation Letter
dated the Closing Date from the Borrowers to the Administrative Agent in
substantially the form of Schedule 1.1(a) to the Original Credit Agreement.
 
“Acquired Company” has the meaning set forth in the definition of “SSCC
Acquisition.”
 
“Acquisition” means any acquisition, whether by stock purchase, asset purchase,
merger, amalgamation, consolidation or otherwise of a Person or a business line
of a Person.
 
“Additional Credit Party” means each Person that becomes a Guarantor by
execution of a Joinder Agreement in accordance with Section 5.10.
 
“Administrative Agent” has the meaning set forth in the introductory paragraph
hereof, together with any successors or assigns.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  For purposes of this definition, a Person shall be deemed to be
“controlled by” a Person if such Person possesses, directly or indirectly, power
either (i) to vote 10% or more of the securities having ordinary voting power
for the election of directors of such Person or (ii) to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise.
 
“Agents” means the Administrative Agent and the Canadian Agent.
 
“Aggregate Revolving Committed Amount” means ONE BILLION, FOUR HUNDRED
SEVENTY-FIVE MILLION U.S. DOLLARS (U.S.$1,475,000,000), which amount shall be
automatically reduced by any permanent reduction of the U.S. Revolving Committed
Amount or the Canadian Revolving Committed Amount in accordance with the terms
of Section 2.11.
 
 
-3-

--------------------------------------------------------------------------------

 
“Agreement” has the meaning set forth in the introductory paragraph hereof.
 
“Alternate Base Rate” means, for any day, the rate per annum (rounded upwards,
if necessary, to the nearest whole multiple of 1/100 of 1%) equal to the
greatest of (i) the Federal Funds Rate in effect on such day plus ½ of 1%,
(ii) the Prime Rate in effect on such day and (iii) except during any period of
time during which a notice delivered to the Borrowers under Section 2.16 shall
remain in effect, LIBOR for an Interest Period of one month plus 1%.  If for any
reason the Administrative Agent shall have reasonably determined (which
determination shall be conclusive absent manifest error) that it is unable after
due inquiry to ascertain the Federal Funds Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms hereof, the Alternate Base Rate shall be determined
without regard to clause (i) of the first sentence of this definition until the
circumstances giving rise to such inability no longer exist. Any change in the
Alternate Base Rate due to a change in the Prime Rate, LIBOR or the Federal
Funds Rate shall be effective on the effective date of such change in the Prime
Rate, LIBOR or the Federal Funds Rate, respectively.
 
“Alternate Base Rate Loans” means Loans that bear interest at an interest rate
based on the Alternate Base Rate.
 
“Amendment Agreement” means Amendment No. 3 to the Original Credit Agreement,
dated as of September 27, 2012, among the Borrowers, the Guarantors, the
Administrative Agent, the Canadian Agent and the Lenders party thereto.
 
“Amendment No. 1 Effective Date” means December 2, 2011.
 
“Applicable Canadian Revolver BA Margin” means the per annum interest rate from
time to time in effect and payable in addition to the BA Rate applicable to the
Canadian Revolving Loan, as determined by reference to the definition of
“Applicable Percentage”.
 
“Applicable Borrower” means (i) with respect to all Loans other than Canadian
Revolving Loans and Canadian Swingline Loans, the Company, and (ii) with respect
to Canadian Revolving Loans and Canadian Swingline Loans, the Canadian Borrower.
 
“Applicable Discount” has the meaning specified in Section 2.10(f)(iii).
 
“Applicable Percentage” means, for any day, with respect to (a) Revolving Loans
and Commitment Fees, the rate per annum set forth in the table below opposite
the applicable level then in effect, it being understood that the Applicable
Percentage for (i) that portion of the Revolving Loans consisting of Base Rate
Loans shall be (x) prior to the earlier of (1) the date on which the Borrowers
exercise the Leverage Reduction Option and such exercise becomes effective in
accordance with Section 6.1(b) and (2) October 1, 2013 (such earlier date, the
“Reduction Date”), the percentage set forth under the column “Base Rate Loans”
plus 0.250% and (y) on and after the Reduction Date, the percentage set forth
under the column “Base Rate Loans,” (ii) that portion of the Revolving Loans
consisting of LIBOR Rate Loans and the Letter of Credit Fee shall be (x) prior
to the Reduction Date, the percentage set forth under the column “LIBOR Rate
Loans and Letter of Credit Fee” plus 0.250% and (y) on and after the Reduction
Date, the percentage set forth under the column “LIBOR Rate Loans and Letter of
Credit Fee,” (iii) Revolving Loans consisting of Bankers’ Acceptance Advances
shall be (x) prior to Reduction Date, the percentage set forth under the column
“Bankers’ Acceptance Advances” plus 0.250% and (y) on and after the Reduction
Date, the percentage set forth under the column “Bankers’ Acceptance Advances”
and (iv) the Commitment Fees shall be (x) prior to the Reduction Date, the
percentage set forth under the column “Commitment Fee” plus 0.025% and (y) on
and after the Reduction Date, the percentage set forth under the column
“Commitment Fee” and (b) the Term Loan, the rate per annum set forth in the
table below opposite the applicable level then in effect, it being understood
that the Applicable Percentage for (i) that portion of the Term Loan consisting
of Base Rate Loans shall be (x) prior to the Reduction Date, the percentage set
forth under the column “Base Rate Loans” plus 0.250% and (y) on and after the
Reduction Date, the percentage set forth under the column “Base Rate Loans,” and
(ii) that portion of the Term Loan consisting of LIBOR Rate Loans shall be (x)
prior to the Reduction Date, the percentage set forth under the column “LIBOR
Rate Loans and Letter of Credit Fee” plus 0.250% and (y) on and after the
Reduction Date, the percentage set forth under the column “LIBOR Rate Loans and
Letter of Credit Fee”:
 
 
-4-

--------------------------------------------------------------------------------

 
 
Applicable Percentage
 
Pricing
Level
 
Leverage
Ratio
 
Base Rate
Loans
 
LIBOR Rate
Loans and Letter of Credit
Fee
 
Bankers’
Acceptance
Advances
 
Commitment
Fee
I
³ 3.00 to 1.0
0.750%
1.750%
1.750%
0.300%
II
< 3.00 to 1.0
but
³ 2.50 to 1.0
0.500%
1.500%
1.500%
0.225%
III
< 2.50 to 1.0
but
³ 2.00 to 1.0
0.250%
1.250%
1.250%
0.200%
IV
< 2.00 to 1.0
0.125%
1.125%
1.125%
0.175%



The Applicable Percentage shall, in each case, be determined and adjusted
quarterly on the date five (5) Business Days after the date on which the
Administrative Agent has received from the Company the financial information and
certifications required to be delivered to the Administrative Agent and the
Lenders in accordance with the provisions of Section 5.7 (each an “Interest
Determination Date”); provided that any change in the Applicable Percentage
resulting from the occurrence of the Reduction Date shall take effect
immediately on the Reduction Date.  Such Applicable Percentage shall be
effective from such Interest Determination Date until the next such Interest
Determination Date.  The Applicable Percentages on the Restatement Effective
Date shall be based on Level II until the first Interest Determination Date
occuring after the delivery of the officer’s compliance certificate pursuant to
Section 5.7 for the quarter ending September 30, 2012. After the Closing Date,
if the Borrowers shall fail to provide the Required Financial Information for
any fiscal quarter or fiscal year, the Applicable Percentage from such Interest
Determination Date shall, on the date five (5) Business Days after the date by
which the Borrowers were so required to provide such Required Financial
Information to the Agents and the Lenders, be based on Level I until such time
as such Required Financial Information is provided, whereupon the Level shall be
determined by the then current Leverage Ratio.  In the event that any Required
Financial Information that is delivered to the Agents is shown to be inaccurate
in a manner that results in the miscalculation of the Leverage Ratio (regardless
of whether this Agreement or the Commitments are in effect when such inaccuracy
is discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Percentage for any period (an “Applicable
Period”) than the Applicable Percentage applied for such Applicable Period, then
the Credit Parties shall immediately (i) deliver to the Administrative Agent
corrected Required Financial Information for such Applicable Period,
(ii) determine the Applicable Percentage for such Applicable Period based upon
the corrected Required Financial Information (which Applicable Percentage shall
be made effective immediately in the current period, to the extent applicable)
and (iii) immediately pay to the applicable Agent the accrued additional
interest owing as a result of such increased Applicable Percentage for such
Applicable Period, which payment shall be promptly applied by such Agent in
accordance with Section 2.13(a).  It is acknowledged and agreed that nothing
contained herein shall limit the rights of the Agents and the Lenders under the
Credit Documents, including their rights under Sections 2.8 and 7.2.
 
 
-5-

--------------------------------------------------------------------------------

 
“Approved Fund” means any Fund that is administered, managed or underwritten by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.
 
“Asset Disposition” means the disposition of any or all of the assets
(including, without limitation, the Capital Stock of a Subsidiary or any
ownership interest in a joint venture) of a Borrower or any Restricted
Subsidiary whether by sale, lease, transfer or otherwise.  The term “Asset
Disposition” shall (i) include any “Asset Sale” (or any comparable term) under,
and as defined in, the 1995 Senior Note Indenture or 2008 Senior Note Indenture
(so long as such Indentures remain in effect), (ii) not include any sales,
assignments, transfers or other dispositions of Receivables and related assets
and rights pursuant to a Permitted Securitization Transaction or the Receivables
Finance Facility, (iii) not include any Equity Offering and (iv) not include any
sale, lease, transfer or other disposition of an asset to a Permitted Joint
Venture that constitutes an Investment permitted by Section 6.10(j).
 
“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Schedule 9.6 to the Amendment Agreement.
 
“BA Lender” means any Canadian Lender other than the Acceptance Lenders.
 
“BA Period” means a period of 1, 2, 3 or 6 months or such other period as the
Canadian Agent may agree, in each case, commencing on a Business Day selected by
Canadian Borrower in its irrevocable Notice of Borrowing or Notice of
Extension/Conversion with respect to a Bankers’ Acceptance Advance delivered to
the Canadian Agent in accordance with Section 2.2(b) or Section 2.9(b), as
applicable; provided that the foregoing provision relating to BA Periods is
subject to the following:
 
(a)           any BA Period that would otherwise extend beyond the
Revolving/Term Loan Maturity Date shall end on such date;
 
(b)           the Canadian Borrower shall select BA Periods so as not to require
a payment or prepayment of a Bankers’ Acceptance Advance pursuant to
Section 2.10 during a BA Period for such Bankers’ Acceptance Advance; and
 
(c)           the Canadian Borrower shall select BA Periods so there shall be no
more than five (5) separate Bankers’ Acceptance Advances in existence at any one
time.
 
“BA Rate” means (i) in relation to a Bankers’ Acceptance accepted by a Schedule
I Lender (as listed in the Bank Act (Canada)), the CDOR Rate; (ii) in relation
to a Bankers’ Acceptance accepted by a Schedule II Lender or Schedule III Lender
(each as listed in the Bank Act (Canada)), the CDOR Rate plus 0.10% per annum.
 
“Bank of America” means Bank of America, N.A. and its successors.
 
“Bankers’ Acceptance” means a bill of exchange subject to the Bills of Exchange
Act (Canada) or a depository bill subject to the Depository Bills and Notes Act
(Canada) and denominated in Canadian Dollars and drawn by the Canadian Borrower
and accepted by a Canadian Lender in accordance with Section 2.2(f) and includes
(without duplication) an Acceptance Note.
 
“Bankers’ Acceptance Advance” means the advance of funds to the Canadian
Borrower by way of purchase of Bankers’ Acceptances or of an Acceptance Note, in
each case, in accordance with the provisions of Section 2.2(f).
 
 
-6-

--------------------------------------------------------------------------------

 
“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.
 
“Base Rate Loans” means all Loans accruing interest based on the Alternate Base
Rate, the U.S. Base Rate or the Canadian Prime Rate.
 
“Borrowers” has the meaning set forth in the introductory paragraph hereof.
 
“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in Charlotte, North Carolina or New York, New York are
authorized or required by law to close; provided, however, that (a) when used in
connection with a rate determination, borrowing or payment in respect of a LIBOR
Rate Loan, the term “Business Day” shall also exclude any day on which banks in
London, England are not open for dealings in deposits of U.S. Dollars in the
London interbank market, (b) the term “Business Day” shall also exclude any day
on which banks are not open for foreign exchange dealings between banks in the
exchange of the home country of such foreign currency and (c) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, any Canadian Revolving Loan, the term “Business Day” shall also
exclude any day on which banks are authorized or required by law to close in
Toronto, Ontario.
 
“Calculation Date” means the date of the applicable Specified Transaction which
gives rise to the requirement to calculate the financial covenants set forth in
Section 6.1(a) and (b) on a Pro Forma Basis.
 
“Calculation Period” means, in respect of any Calculation Date, the period of
four fiscal quarters of the Company ended as of the last day of the most recent
fiscal quarter of the Company preceding such Calculation Date for which the
Administrative Agent shall have received the Required Financial Information.
 
“Canadian Agent” has the meaning set forth in the introductory paragraph hereof,
together with any successors or assigns.
 
“Canadian Agent’s Office” means, with respect to any currency, the Canadian
Agent’s address and, as appropriate, account as set forth on Schedule 9.2 to the
Original Credit Agreement with respect to such currency, or such other address
or account with respect to such currency as the Canadian Agent may from time to
time notify to the Borrowers and the Lenders.
 
“Canadian Borrower” has the meaning set forth in the introductory paragraph
hereof.
 
“Canadian Credit Party” means any of the Canadian Borrower, any Borrower
designated as such under Section 2.2(h) or the Canadian Guarantors.
 
“Canadian Dollar Equivalent” means, with respect to any amount denominated in
U.S. Dollars, the equivalent amount thereof in Canadian Dollars as determined by
the Canadian Agent at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Canadian
Dollars with U.S. Dollars.
 
 
-7-

--------------------------------------------------------------------------------

 
“Canadian Dollars” or “C$” means the lawful currency of Canada.
 
“Canadian Guarantors” has the meaning set forth in the introductory paragraph
hereof.
 
“Canadian Lenders” means (a) each of the Persons identified as a “Canadian
Lender” on Schedule 2.1(a) to the Amendment Agreement, (b) any other entity that
may be added as a Canadian Lender in accordance with the terms of this
Agreement; provided that such entity is able to fulfill all obligations of a
Canadian Lender under the terms of this Agreement (including, but not limited
to, the obligation to make Loans in Canadian Dollars) in accordance with the
requirements of the Bank Act (Canada), and (c) the successors and assigns of
each of the foregoing; provided in all cases that only those entities dealing at
arm’s-length with the Canadian Borrower for all purposes of the Income Tax Act
(Canada) shall be permitted to be Canadian Lenders hereunder.
 
“Canadian Lending Office” means, initially, the office of each Canadian Lender
designated as such Lender’s Canadian Lending Office shown on Schedule 9.2 to the
Original Credit Agreement; and thereafter, such other office of such Lender as
such Lender may from time to time specify to the Agents and the Company as the
office of such Lender at which Base Rate Loans and Bankers’ Acceptance Advances
of such Lender are to be made.
 
“Canadian Obligations” means all Credit Party Obligations of the Canadian
Borrower and the other Canadian Credit Parties.
 
“Canadian Prime Rate” means a fluctuating rate of interest per annum which is
equal to the greater of (i) the reference rate of interest (however designated)
of the Canadian Agent for determining interest chargeable by it on Canadian
Dollar commercial loans made in Canada at 10:00 a.m.  on such day and (ii) 0.50%
above the annual rate for 30-day Canadian Dollar bankers’ acceptances of
Schedule I banks that appears on the Reuters Screen CDOR Page as of 10:00 a.m.
on such day.
 
“Canadian Prime Rate Loan” means any Revolving Loan made by the Canadian Lenders
in Canadian Dollars accruing interest based on the Canadian Prime Rate.
 
“Canadian Revolving Commitment” means, with respect to each Canadian Revolving
Lender, the commitment of such Canadian Revolving Lender to make Canadian
Revolving Loans in an aggregate principal Dollar Amount at any time outstanding
up to such Canadian Revolving Lender’s Canadian Revolving Commitment Percentage
of the Canadian Revolving Committed Amount.
 
“Canadian Revolving Commitment Percentage” means, for each Canadian Revolving
Lender, the percentage identified as its Canadian Revolving Commitment
Percentage on Schedule 2.1(a) to the Amendment Agreement or in the Assignment
and Assumption pursuant to which such Canadian Revolving Lender became a
Canadian Revolving Lender hereunder, as such percentage may be modified in
connection with any assignment made in accordance with the provisions of
Section 9.6(b).
 
“Canadian Revolving Committed Amount” has the meaning set forth in
Section 2.2(a).
 
“Canadian Revolving Lender” means, as of any date of determination, any Canadian
Lender holding a Canadian Revolving Commitment on such date.
 
“Canadian Revolving Loans” means Revolving Loans made to the Canadian Borrower
under Section 2.2, including Bankers’ Acceptance Advances.
 
 
-8-

--------------------------------------------------------------------------------

 
“Canadian Revolving Note” or “Canadian Revolving Notes” means the promissory
notes of the Canadian Borrower provided pursuant to Section 2.2(e) in favor of
each of the Canadian Revolving Lenders that requests a promissory note
evidencing the Canadian Revolving Loans made by each such Canadian Revolving
Lender, individually or collectively, as appropriate, as such promissory notes
may be amended, modified, restated, supplemented, extended, renewed or replaced
from time to time.
 
“Canadian Swingline Commitment” means the commitment of the Canadian Swingline
Lender to make Canadian Swingline Loans in an aggregate principal amount at any
time outstanding up to the Dollar Amount of the Canadian Swingline Committed
Amount, and the commitment of the Canadian Revolving Lenders to purchase
participation interests in the Canadian Swingline Loans as provided in
Section 2.6(d)(ii), as such amounts may be reduced from time to time in
accordance with the provisions hereof.
 
“Canadian Swingline Committed Amount” has the meaning set forth in
Section 2.6(a).
 
“Canadian Swingline Lender” means Bank of America, acting through its Canada
Branch, in its capacity as such, or any successor Canadian swingline lender
hereunder.
 
“Canadian Swingline Loan” or “Canadian Swingline Loans” has the meaning set
forth in Section 2.6(a).
 
“Canadian Swingline Note” means the promissory note of the Canadian Borrower in
favor of the Canadian Swingline Lender evidencing the Canadian Swingline Loans
provided pursuant to Section 2.6(i), as such promissory note may be amended,
modified, supplemented, extended, renewed or replaced from time to time.
 
“Capital Assets” means, collectively, for any Person, all fixed assets, whether
tangible or intangible determined in accordance with GAAP.
 
“Capital Lease” means, as applied to any Person, any lease of any Property
(whether real, personal or mixed) by such Person as lessee which would, in
accordance with GAAP as of the Closing Date, be required to be classified and
accounted for as a capital lease on a balance sheet of such Person, other than,
in the case of a Consolidated Company, any such lease under which another
Consolidated Company is the lessor.
 
“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, units or partnership interests
(whether general or limited), (iv) in the case of a limited liability company,
membership interests and (v) any other interest or participation that confers on
a Person the right to receive a share of the profits and losses of, or
distribution of assets of, the issuing Person.
 
“Cash Equivalents” means (i) securities issued or directly and fully guaranteed
or insured by the United States of America, Canada or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America or Canada is pledged in support thereof) having maturities of
not more than twelve (12) months from the date of acquisition (“Government
Obligations”), (ii) U.S. Dollar or Canadian Dollar denominated (or foreign
currency fully hedged) time deposits, certificates of deposit, Eurodollar time
deposits and Eurodollar certificates of deposit of (A) any United States or
Canadian commercial bank of recognized standing having capital and surplus in
excess of a Dollar Amount of U.S.$250,000,000 or (B) any bank whose short-term
commercial paper rating from S&P is at least A-1 or the equivalent thereof or
from Moody’s is at least P-1 or the equivalent thereof (any such bank being an
“Approved Bank”), in each case with maturities of not more than 364 days from
the date of acquisition, (iii) commercial paper and variable or fixed rate notes
issued by any Approved Bank (or by the parent company thereof) or any variable
rate notes issued by, or guaranteed by any domestic corporation rated A-1 (or
the equivalent thereof) or better by S&P or P-1 (or the equivalent thereof) or
better by Moody’s and maturing within six (6) months of the date of acquisition,
(iv) repurchase agreements with a bank or trust company (including a Lender) or
a recognized securities dealer having capital and surplus in excess of a Dollar
Amount of U.S.$500,000,000 for direct obligations issued by or fully guaranteed
by the United States of America or Canada, (v) obligations of any state of the
United States, any province of Canada or any political subdivision thereof for
the payment of the principal and redemption price of and interest on which there
shall have been irrevocably deposited Government Obligations maturing as to
principal and interest at times and in amounts sufficient to provide such
payment and (vi) Investments, classified in accordance with GAAP as current
assets of the Company or its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, as amended, that are
administered by financial institutions that have the highest rating obtainable
from either Moody’s or S&P, and the portfolios of which are limited solely to
Investments (A) in corporate obligations having a remaining maturity of less
than two (2) years, issued by corporations having outstanding comparable
obligations that are rated in the two highest categories of Moody’s or S&P or no
lower than the two highest long term debt ratings categories of either Moody’s
or S&P or (B) of the character, quality and maturity described in clauses (i) -
(v) of this definition.
 
 
-9-

--------------------------------------------------------------------------------

 
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
 
“Cash Management Bank” means any Person that, (i)(a) at the time it enters into
a Cash Management Agreement, is a Lender, an Affiliate of a Lender, an Agent or
an Affiliate of an Agent or (b) is a Lender, Agent or an Affiliate of a Lender
or Agent on the Closing Date or becomes a Lender after the Closing Date in
connection with the primary syndication thereof and the Cash Management
Agreement was entered into on or prior to the Closing Date (even if such Person
ceases to be a Lender or Agent or such Person’s Affiliate ceased to be a Lender
or Agent), in each case (a) or (b) in its capacity as a party to such Cash
Management Agreement; provided, in the case of a Cash Management Agreement with
a Person who is no longer a Lender, such Person shall be considered a Cash
Management Bank only through the stated maturity date (without extension or
renewal or increase in amount) of such Cash Management Agreement and (ii) to the
extent it is not a Lender, has provided the Administrative Agent with a fully
executed Designation Notice, substantially in the form of Schedule 1.1(f) to the
Amendment Agreement.
 
“CDOR Rate” means, on any day on which Bankers’ Acceptances are to be issued
pursuant hereto, the per annum rate of interest which is the rate determined as
being the arithmetic average of the annual yield rates applicable to Canadian
bankers’ acceptances having identical issue and comparable maturity dates as the
Bankers’ Acceptances proposed to be issued by the Canadian Borrower displayed
and identified as such on the display referred to as the “CDOR Page” (or any
display substituted therefore) of Reuters Monitor Money Services as of
approximately 10:00 a.m.  (Toronto time) on such day, or if such day is not a
Business Day, then on the immediately preceding Business Day (as adjusted by the
Canadian Agent in good faith after 10:00 a.m.  (Toronto time) to reflect any
error in a posted rate or in the posted average annual rate).
 
“Change in Control” means, as applied to the Company, that, during any period of
twelve (12) consecutive calendar months (i) more than fifty percent (50%) of the
members of the Board of Directors of the Company who were members on the first
day of such period shall have resigned or been removed or replaced, other than
as a result of death, disability, change in personal circumstances or in
connection with the SSCC Acquisition, or (ii) any Person or “Group” (as defined
in Section 13(d)(3) of the Exchange Act, but excluding (A) any employee benefit
or stock ownership plans of the Company, and (B) members of the Board of
Directors and executive officers of the Company as of the Closing Date, members
of the immediate families of such members and executive officers, and family
trusts and partnerships established by or for the benefit of any of the
foregoing individuals) shall have acquired more than fifty percent (50%) of the
combined voting power of all classes of common stock of the Company, except that
the Company’s purchase of its common stock outstanding on the Closing Date which
results in one or more of the Company’s shareholders of record as of the Closing
Date of the Original Credit Agreement controlling more than fifty percent
(50%) of the combined voting power of all classes of the common stock of the
Company shall not constitute an acquisition hereunder.
 
 
-10-

--------------------------------------------------------------------------------

 
“Circumstance” has the meaning set forth in Section 4.1(j).
 
“Closing Date” means May 27, 2011.
 
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto, as interpreted by the rules and regulations issued thereunder,
in each case as in effect from time to time.  References to sections of the Code
shall be construed also to refer to any successor sections.
 
“Commitment” means the U.S. Revolving Commitment, the Canadian Revolving
Commitment, the LOC Commitment, the U.S. Swingline Commitment, the Canadian
Swingline Commitment, any Incremental Revolving Commitment, the Term Loan
Commitment and/or any Incremental Term Loan Commitment, individually or
collectively, as appropriate.
 
“Commitment Fees” has the meaning set forth in Section 2.12(a).
 
“Commitment Percentage” means the U.S. Revolving Commitment Percentage, the
Canadian Revolving Commitment Percentage, the Term Loan Commitment Percentage
and/or the Revolving Commitment Percentage, individually or collectively, as
appropriate.
 
“Commitment Period” means (i) with respect to U.S. Revolving Loans and the
Canadian Revolving Loans, the period from (and including) the Closing Date to
(but excluding) the Revolving/Term Loan Maturity Date and (ii) with respect to
Letters of Credit, the period from (and including) the Closing Date to (but
excluding) the date that is five (5) Business Days prior to the Revolving/Term
Loan Maturity Date.
 
“Company” has the meaning set forth in the introductory paragraph hereof.
 
“Company Material Adverse Effect” has the meaning set forth in Section 4.1(j).
 
“Consolidated Assets” means, at any time, the amount representing the assets of
the Company and the Subsidiaries that would appear on a consolidated balance
sheet of the Company and its Subsidiaries at such time prepared in accordance
with GAAP.
 
“Consolidated Companies” means, collectively, the Company, the Canadian
Borrower, all of the Restricted Subsidiaries, each Permitted Securitization
Subsidiary and, to the extent required to be consolidated with the Company under
GAAP, any Permitted Joint Venture.
 
“Consolidated Funded Debt” means the Funded Debt of the Consolidated Companies
on a consolidated basis.
 
 
-11-

--------------------------------------------------------------------------------

 
“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (i) EBITDA for the period of the four prior fiscal quarters ending
on such date to (ii) Consolidated Interest Expense paid or payable in cash
during such period.
 
“Consolidated Interest Expense” means, for any period, all Interest Expense of
the Consolidated Companies net of interest income (excluding deferred financing
costs included in amortization) of the Consolidated Companies determined on a
consolidated basis in accordance with GAAP; provided, however, that, for
purposes of calculating Consolidated Interest Expense for the fiscal periods
ending September 30, 2011, December 31, 2011 and March 31, 2012, Consolidated
Interest Expense shall be annualized such that (a) for the calculation of
Consolidated Interest Expense for the four quarters ending September 30, 2011,
Consolidated Interest Expense shall be Consolidated Interest Expense for the
fiscal quarter then ending multiplied by four (4), (b) for the calculation of
Consolidated Interest Expense for the four quarters ending December 31, 2011,
Consolidated Interest Expense shall be Consolidated Interest Expense for the two
fiscal quarter period then ending multiplied by two (2) and (c) for the
calculation of Consolidated Interest Expense for the four quarters ending March
31, 2012, Consolidated Interest Expense shall be Consolidated Interest Expense
for the three fiscal quarter period then ending multiplied by one and one-third
(1 1/3).
 
“Consolidated Net Income” means the consolidated net income of the Consolidated
Companies on a consolidated basis as defined according to GAAP before giving
effect to any non-controlling interests minus (to the extent included in net
income) the sum of (i) any net loss or net income of any Unrestricted Subsidiary
that is not a Consolidated Company, (ii) the net income or loss of any
Consolidated Company for any period prior to the date it became a Consolidated
Company as a result of any Permitted Acquisition, (iii) the gain or loss (net of
any tax effect) resulting from the sale of any Capital Assets by the
Consolidated Companies other than in the ordinary course of business of the
Consolidated Companies, and (iv) other extraordinary items, as defined by GAAP,
of the Consolidated Companies.
 
“Consolidated Net Tangible Assets” means, as of any date of determination, with
respect to the Consolidated Companies, total assets minus goodwill and other
intangible assets, all as determined in accordance with GAAP on a consolidated
basis.
 
“Consolidated Net Worth” means, as of any date of determination, (i) the
shareholders’ equity of the Consolidated Companies plus (ii) any Other
Comprehensive Income (as defined under GAAP in accordance with Section 1.3
hereof) charges related to foreign currency translation, net unrealized
loss/gain on derivative instruments, pension plan liability and repatriation
tax, in each case taken after June 30, 2011, minus (iii) Other Comprehensive
Income (as defined under GAAP in accordance with Section 1.3 hereof) credits
related to foreign currency translation, net unrealized loss/gain on derivative
instruments, pension plan liability and repatriation tax, in each case taken
after June 30, 2011.  For purposes of this definition, shareholders’ equity
shall be determined on a consolidated basis in accordance with GAAP, as applied
on a consistent basis by the Company in the calculation of such amounts in the
Company’s most recent financial statements required to be delivered pursuant to
Section 5.7.
 
“Contractual Obligation” of any Person means any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property owned by it is
bound.
 
“Copyright Licenses” means any written agreement, naming any Credit Party as
licensor, granting any right under any Copyright.
 
 
-12-

--------------------------------------------------------------------------------

 
“Copyrights” means (a) all registered United States copyrights in all Works, now
existing or hereafter created or acquired, all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, registrations, recordings and applications in the United States
Copyright office, and (b) all renewals thereof.
 
“Credit Agreement” has the meaning set forth in the introductory paragraph
hereof.
 
“Credit Documents” means a collective reference to this Credit Agreement, the
Notes, the LOC Documents, the Fee Letter, the Amendment Agreement, any Joinder
Agreement and all other related agreements and documents issued or delivered
hereunder or thereunder or pursuant hereto or thereto (excluding, however, any
Guaranteed Hedging Agreement and any Guaranteed Cash Management Agreement).
 
“Credit Party” means any of the Company, the Canadian Borrower, any Borrower
designated as such under Section 2.1(f) or Section 2.2(h) or the Guarantors.
 
“Credit Party Obligations” means, without duplication, (i) all of the
obligations of the Credit Parties to the Lenders (including the Issuing Lender)
and the Agents, whenever arising, under this Credit Agreement and the other
Credit Documents (including, but not limited to, any interest accruing after the
occurrence of a filing of a petition of bankruptcy under the Bankruptcy Code
with respect to any Credit Party, regardless of whether such interest is an
allowed claim under the Bankruptcy Code) and (ii) all liabilities and
obligations, whenever arising, owing from any Credit Party or any of its
Subsidiaries to any Hedging Agreement Provider under any Guaranteed Hedging
Agreement or to any Cash Management Bank under any Guaranteed Cash Management
Agreement.
 
“Debt Issuance” means the incurrence by a Borrower or any Restricted Subsidiary
after the Closing Date of any Indebtedness in any one transaction or series of
related transactions.
 
“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.
 
“Defaulting Lender” means, at any time, any Lender that, at such time, (a) has
failed to fund any portion of the Revolving Loans, any Term Loan, participations
in LOC Obligations or participations in Swingline Loans required to be funded by
it hereunder within two Business Days of the date required to be funded by it
hereunder unless such Lender notifies the Administrative Agent and the Company
in writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, unless such amount is the subject of a good faith dispute,
(c) has notified the Borrower, the Administrative Agent or any other Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply or has failed to comply with its funding obligations under
this Agreement or under other agreements generally in which it commits or is
obligated to extend credit, or (d) has become or is insolvent or has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment.
 
“Demopolis IDB Bonds” means the industrial development bonds related to the
Demopolis IDB Leasehold Parcel.
 
 
-13-

--------------------------------------------------------------------------------

 
“Demopolis IDB Leasehold Parcel” means the leasehold estate of Rock-Tenn Mill
Company, LLC in the real Property located in Demopolis, Alabama.
 
“Designated Noncash Consideration” means the fair value determined in the good
faith judgment of the Company of noncash consideration received by the Company
or one of its Restricted Subsidiaries in connection with an Asset Disposition
that is so designated as Designated Noncash Consideration pursuant to an
officer’s certificate (delivered to the Administrative Agent) setting forth the
amount of such noncash consideration.
 
“Determination Date” means with respect to any Extension of Credit:
 
(a)           in connection with the origination of any new Extension of Credit,
the Business Day which is the earliest of the date such credit is extended, the
date the rate is set or the date the bid is accepted, as applicable;
 
(b)           in connection with any extension or conversion or continuation of
an existing Loan, the last Business Day of each month or the Business Day which
is the earlier of the date such advance is extended, converted or continued, or
the date the rate is set, as applicable, in connection with any extension,
conversion or continuation;
 
(c)           in connection with any extension of an existing Letter of Credit,
the last Business Day of each month or the Business Day which is the date such
Letter of Credit is extended;
 
(d)           the date of any reduction of the Aggregate Revolving Committed
Amount pursuant to the terms of Section 2.11; or
 
(e)           in connection with any Incremental Loan Commitment, the Increased
Amount Date; and
 
in addition to the foregoing, such additional dates not more frequently than
once a month as may be determined by the Administrative Agent.  For purposes of
determining availability hereunder, the rate of exchange for Canadian Dollars
shall be the Spot Rate for the purchase of U.S. Dollars with Canadian Dollars.
 
“Discount Range” has the meaning specified in Section 2.10(f)(ii).
 
“Discounted Prepayment Option Notice” means a Discounted Prepayment Option
Notice substantially in the form of Schedule 2.10(f)-1 to the Original Credit
Agreement.
 
“Discounted Voluntary Prepayment” has the meaning specified in Section
2.10(f)(i).
 
“Discounted Voluntary Prepayment Notice” means a Discounted Voluntary Prepayment
Notice substantially in the form of Schedule 2.10(f)-3 to the Original Credit
Agreement.
 
“Dollar Amount” means, at any time, (a) with respect to U.S. Dollars or an
amount denominated in U.S. Dollars, such amount and (b) with respect to Canadian
Dollars or an amount denominated in Canadian Dollars, the equivalent amount
thereof in U.S. Dollars as determined by the Administrative Agent at such time
on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of U.S. Dollars with Canadian Dollars.
 
 
-14-

--------------------------------------------------------------------------------

 
“Domestic Lending Office” means, initially, the office of each Lender designated
as such Lender’s Domestic Lending Office shown on Schedule 9.2 to the Original
Credit Agreement; and thereafter, such other office of such Lender as such
Lender may from time to time specify to the Agents and the Company as the office
of such Lender at which Base Rate Loans of such Lender are to be made, which
shall include with respect to any Canadian Lender, such Lender’s Canadian
Lending Office for Base Rate Loans and Bankers’ Acceptance Advances.
 
“Domestic Subsidiary” means any Subsidiary that is organized and existing under
the laws of the United States or any state or commonwealth thereof or under the
laws of the District of Columbia.
 
“EBITDA” means for any fiscal period, Consolidated Net Income for such period
plus (a) the following (without duplication) to the extent deducted in
determining such Consolidated Net Income, in each case as determined for the
Consolidated Companies in accordance with GAAP for the applicable period: (i)
Consolidated Interest Expense, (ii) consolidated tax expenses, including without
limitation, all federal, state, provincial, local income and similar taxes,
(iii) depreciation and amortization expenses, (iv) all charges and expenses for
financing fees and expenses and write-offs of deferred financing fees and
expenses, remaining portions of original issue discount on prepayment of
indebtedness, premiums due in respect of prepayment of indebtedness, and
commitment fees (including without limitation bridge fees and ticking fees) in
respect of financing commitments, (v) all charges and expenses associated with
the write up of inventory acquired in the SSCC Acquisition and other Permitted
Acquisitions as required by Accounting Standards Codification (“ASC”) 805 –
“Business Combinations”, (vi) all other non-cash charges, including without
limitation non-cash charges for the impairment of goodwill taken pursuant to ASC
350 – “Intangibles - Goodwill and Other”, acquisition related expenses taken
pursuant to ASC 805 (whether consummated or not), stock-based compensation and
restructuring and other charges, (vii) all legal, accounting and other
professional advisory fees and expenses incurred in respect of the SSCC
Acquisition and other Permitted Acquisitions and related financing transactions,
(viii) all expenses related to payments made to officers and employees,
including any applicable excise taxes, of the acquired companies and businesses
in the SSCC Acquisition and other payments due in respect of employment
agreements entered into as provided in the agreements relating to the SSCC
Acquisition, and retention bonuses and other transition and integration costs,
including information technology transition costs; provided that, the amount
added back under this clause (viii) shall not exceed U.S.$90.0 million in the
aggregate and provided further that such costs (A) have been incurred prior to
September 30, 2012 or (B) are associated with efforts to achieve EBITDA
synergies and have been approved by the Chief Executive Officer of the Company
prior to September 30, 2013, (ix) change of control expenses of the acquired
companies and businesses in the SSCC Acquisition; provided that the amount added
back under this clause (ix) shall not exceed U.S.$50.0 million in the aggregate
for all amounts associated with the SSCC Acquisition and shall only be added
back until the end of the calendar quarter that includes the one-year
anniversary of the SSCC Acquisition, (x) all cash charges and expenses for plant
and other facility closures (whether complete or partial) and other cash
restructuring charges associated with efforts to achieve EBITDA synergies in
connection with the SSCC Acquisition, provided that such closures and
restructurings are approved by the Chief Executive Officer of the Company and
announced prior to the third anniversary of the SSCC Acquisition, and provided
further, that the amounts added back under this clause (x) shall not exceed
U.S.$130.0 million in the aggregate, (xi) run-rate synergies expected to be
achieved due to the SSCC Acquisition and not already included in EBITDA;
provided, however, that such expected run-rate synergies shall not exceed
U.S.$87.5 million for the four quarter fiscal period ending June 30, 2011,
U.S.$75.0 million for the four quarter fiscal period ending September 30, 2011,
U.S.$50.0 million for the four quarter fiscal period ending December 31, 2011,
and U.S.$25.0 million for the four quarter fiscal period ending March 31, 2012,
(xii) all cash charges and expenses for plant and other facility closures
(whether complete or partial) and other cash restructuring charges, labor
disruption charges, officer payments associated with any Permitted Acquisitions,
“black liquor” expenses, and cash charges and expenses incurred in respect of
the Chapter 11 bankruptcy proceeding and plan of
 
 
-15-

--------------------------------------------------------------------------------

 
reorganization of the Acquired Company; provided that the aggregate amount added
back under this clause (xii) shall not exceed U.S.$50.0 million during the first
four fiscal quarters (including the fiscal quarter during which the SSCC
Acquisition is consummated) following the SSCC Acquisition, and U.S.$35.0
million in any four quarter period thereafter; provided further that the Company
may utilize unused amounts up to U.S.$35.0 million under this clause (xii) at
the end of any four quarter period to increase (without duplication) the
permitted amount of any add backs under clauses (viii), (ix) and (x) above to
the extent that there is no remaining availability for add backs under clauses
(viii), (ix) and/or (x), as applicable (but for the avoidance of doubt without
changing any time periods specified in such clauses (viii), (ix) and (x) in
which to utilize such addbacks), and (xiii) all non-recurring cash expenses
taken in respect of any multi-employer and defined benefit pension plan
obligations that are related to plant and other facilities closures (whether
complete or partial), plus (b) cash distributions of earnings of Unrestricted
Subsidiaries made to a Consolidated Company to the extent previously excluded in
the determination of Consolidated Net Income by virtue of clause (i) of the
definition of Consolidated Net Income: provided, however, that, notwithstanding
any other provision to the contrary contained in this Agreement, for purposes of
any calculation made under the financial covenants set forth in Section 6.1
(including for purposes of the definitions of “Applicable Percentage” and “Pro
Forma Basis” set forth in Section 1.1), (I) the portion of total EBITDA for any
applicable period attributable to Consolidated Companies which are not Credit
Parties (without giving effect to any consolidation of Consolidated Companies
which are not Credit Parties), other than the Permitted Securitization
Subsidiaries, shall not exceed 15% of EBITDA for such period and (II) the
portion of total EBITDA for any applicable period attributable to Permitted
Securitization Subsidiaries shall not exceed the amount of cash distributions
made by such Permitted Securitization Subsidiaries to the Credit Parties for
such period plus the amount of interest and taxes of such Permitted
Securitization Subsidiaries for such period, such distribution to be made within
30 days after the end of the fiscal quarter.  Notwithstanding the foregoing,
EBITDA for periods ending on or before June 30, 2012, shall be determined on a
pro forma basis after giving effect to the SSCC Acquisition, and shall be
calculated so as to include the following amounts for the portion of such EBITDA
deemed to be attributable to the Acquired Company and its Subsidiaries for the
periods indicated:  (1) U.S.$239 million for the quarter ended September 30,
2010, (2) U.S.$205 million for the quarter ended December 31, 2010, (3) U.S.$179
million for the quarter ended March 31, 2011, and (4) U.S.$133 million,
inclusive of U.S.$47 million of previously expensed mill outage costs that will
be set up as “deferred mill outage costs” as part of the purchase price
allocation on the opening balance sheet, for the period from April 1, 2011 until
the effective date of the SSCC Acquisition.
 
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
(i) the Administrative Agent, (ii) in the case of any assignment of a U.S.
Revolving Commitment, the Issuing Lender, (iii) in the case of any assignment of
a Canadian Revolving Commitment, the Canadian Agent and (iv) unless an Event of
Default has occurred and is continuing, the applicable Borrower (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include any Credit
Party or any of the Credit Party’s Affiliates or Subsidiaries.
 
“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata, and natural resources such as
wetlands, flora and fauna.
 
“Environmental Laws” means any and all applicable foreign, federal, state,
provincial, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, requirements of any Governmental Authority or other
Requirement of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of human health or the
Environment, as now or may at any time be in effect during the term of this
Credit Agreement.
 
 
-16-

--------------------------------------------------------------------------------

 
“Equity Offering” means the issuance by Company, the Canadian Borrower or any
Restricted Subsidiary to any Person other than employees and directors of the
Company or any of its Restricted Subsidiaries of (a) shares of its Capital
Stock, (b) any shares of its Capital Stock pursuant to the exercise of options
or warrants, (c) any shares of its Capital Stock pursuant to the conversion of
any debt securities to equity or the conversion of any class of equity
securities to any other class of equity securities or (d) any options or
warrants relating to its Capital Stock.  The term Equity Offering shall be
deemed not to include (i) any Asset Disposition or (ii) any Debt Issuance.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, as interpreted by the rules and regulations
thereunder, all as the same may be in effect from time to time.  References to
sections of ERISA shall be construed also to refer to any successor sections.
 
“ERISA Affiliate” means an entity which is under common control with any Credit
Party within the meaning of Section 4001(a)(14) of ERISA, or is a member of a
group which includes any Credit Party and which is treated as a single employer
under subsection (b) or (c) of Section 414 of the Code.
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
with respect to any Pension Plan, the failure to satisfy the minimum funding
standard under Section 412 of the Code and Section 302 of ERISA, whether or not
waived; (c) a withdrawal by the Company or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062 of ERISA;
(d) a complete or partial withdrawal by the Company or any ERISA Affiliate from
a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (e) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (f) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (g) the
imposition of any material liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Company or any ERISA Affiliate.
 
“Eurodollar Reserve Percentage” means for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Federal Reserve Board (or
any successor) for determining the maximum reserve requirement (including,
without limitation, any basic, supplemental or emergency reserves) in respect of
Eurocurrency liabilities, as defined in Regulation D of such Board as in effect
from time to time, or any similar category of liabilities for a member bank of
the Federal Reserve System in New York City.
 
“Event of Default” has the meaning set forth in Section 7.1.
 
“Exchange Act” means Securities Exchange Act of 1934, as amended.
 
“Exchange Percentage” means, as to each Lender, a fraction, expressed as a
decimal, in each case determined on the date of occurrence of a Sharing Event
(but before giving effect to any actions to occur on such date pursuant to
Article XII) of which (a) the numerator shall be the sum of (i) the respective
U.S. Revolving Commitment Percentage of such Lender of (x) the aggregate
outstanding principal of all U.S. Revolving Loans and U.S. Swingline Loans and
(y) the aggregate unreimbursed amount of outstanding Letters of Credit, (ii) the
respective Canadian Revolving Commitment Percentage of such Lender of the
aggregate outstanding principal of all Canadian Revolving Loans and Canadian
Swingline Loans (taking the Dollar Amounts of any amounts expressed in Canadian
Dollars on the date of the occurrence of the Sharing Event) and (iii) the
respective Term Loan Commitment Percentage of such Lender of the aggregate
principal amount of the outstanding Term Loans of all Lenders, and (b) the
denominator of which shall be the sum of (x) the aggregate outstanding principal
of all Revolving Loans and Swingline Loans (taking the Dollar Amounts of any
amounts expressed in Canadian Dollars on the date of the occurrence of the
Sharing Event) and (y) the aggregate unreimbursed amount of outstanding Letters
of Credit, and (z) the aggregate principal amount of the outstanding Term Loans
of all Lenders.
 
 
-17-

--------------------------------------------------------------------------------

 
“Excluded Asset Disposition” means (a) any Asset Disposition permitted by
Sections 6.4(a)-(f), (b) any Asset Disposition or series of related Asset
Dispositions occurring after the Closing Date the Net Proceeds of which do not
exceed U.S.$2,500,000, (c) any Asset Disposition of the closed Ontonagon or
Missoula properties acquired in the SSCC Acquisition and (d) Asset Dispositions
(other than those described in the preceding clauses (a), (b) and (c)) occurring
after the Closing Date the Net Proceeds of which do not exceed U.S.$40,000,000
in the aggregate through the date that is seven (7) years from the Closing Date.
 
“Existing Letters of Credit” means the Letters of Credit listed on Schedule
1.1(b) to the Original Credit Agreement.
 
“Extended Revolving Commitment” has the meaning set forth in Section 2.26.
 
“Extended Term Loan” has the meaning set forth in Section 2.26.
 
“Extending Lender” has the meaning set forth in Section 2.26.
 
“Extension” has the meaning set forth in Section 2.26.
 
“Extension of Credit” means, as to any Lender, the making of a Loan by such
Lender or the issuance of, or participation in, a Letter of Credit by such
Lender.
 
“Face Amount” means the amount payable to the holder of a Bankers’ Acceptance on
the maturity thereof.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date,
and any current or future regulations or official interpretations thereof.
 
“Federal Funds Rate” means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the nearest whole multiple of 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System of the United States arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided that (i) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day and (ii) if no such rate is
so published on such next preceding Business Day, the Federal Funds Rate for
such day shall be the average rate quoted to the Administrative Agent on such
day on such transactions as reasonably determined by the Administrative Agent.
 
“Fee Letter” means the Fee Letter dated as of January 23, 2011, among the
Company, Wells Fargo, WF Investment Holdings, LLC, Wells Fargo Securities, LLC,
Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch, SunTrust and SunTrust Robinson Humphrey, Inc., as amended,
restated, modified or supplemented from time to time.
 
“Fees” means all fees payable pursuant to Section 2.12.
 
 
-18-

--------------------------------------------------------------------------------

 
“Foreign Benefit Arrangement” means any employee benefit arrangement mandated by
non-US law that is maintained or contributed to by any Credit Party or any ERISA
Affiliate or in respect of which any Credit Party or ERISA Affiliate is
obligated to make contributions.
 
“Foreign Plan” means each employee benefit plan (within the meaning of Section
3(3) of ERISA, whether or not subject to ERISA) that is not subject to US law
and is maintained or contributed to by any Credit Party or any ERISA Affiliate
or in respect of which any Credit Party or ERISA Affiliate is obligated to make
contributions.
 
“Foreign Plan Event” means, with respect to any Foreign Plan or Foreign Benefit
Arrangement, (A) the failure to make or, if applicable, accrue in accordance
with normal accounting practices, any employer or employee contributions
required by applicable law or by the terms of such Foreign Plan or Foreign
Benefit Arrangement; (B) the failure to register or loss of good standing with
applicable regulatory or tax authorities of any such Foreign Plan or Foreign
Benefit Arrangement required to be registered or registered to maintain
advantageous tax status; or (C) the failure of any Foreign Plan or Foreign
Benefit Arrangement to comply with any provisions of applicable law and
regulations or with the material terms of such Foreign Plan or Foreign Benefit
Arrangement.
 
“Foreign Subsidiary” means any Subsidiary of the Company that is not a Domestic
Subsidiary.
 
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding LOC Obligations other than LOC Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or cash collateral or other credit support acceptable to the
Issuing Lender shall have been provided in accordance with the terms hereof and
(b) with respect to a Swingline Lender, such Defaulting Lender’s Revolving
Commitment Percentage of applicable Swingline Loans other than Swingline Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders, repaid by the Borrowers or for which cash
collateral or other credit support acceptable to the applicable Swingline Lender
shall have been provided in accordance with the terms hereof.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“Funded Debt” means, with respect to any Person, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (iii) all obligations of such
Person under conditional sale or other title retention agreements relating to
property purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (iv) all obligations of such Person incurred, issued or
assumed as the deferred purchase price of property or services purchased by such
Person (other than trade debt incurred in the ordinary course of business and
due within six (6) months of the incurrence thereof) that would appear as
liabilities on a balance sheet of such Person, (v) the principal portion of all
obligations of such Person under Capital Leases, (vi) the maximum amount of all
letters of credit issued or bankers’ acceptances facilities created for the
account of such Person (other than letters of credit issued for the account of
such Person in support of industrial revenue or development bonds that are
already included as Indebtedness of such Person under clause (ii) above) and,
without duplication, all drafts drawn thereunder (to the extent unreimbursed),
(vii) all preferred Capital Stock or other equity interests issued by such
Person and which by the terms thereof could be (at the request of the holders
thereof or otherwise) subject to (A) mandatory sinking fund payments prior to
the date six (6) months after the Latest Maturity Date, (B) redemption prior to
the date six (6) months after the Latest Maturity Date or (C) other
acceleration, (viii) the principal balance outstanding under any Synthetic
Lease, tax retention operating lease, off-balance sheet loan or similar
off-balance sheet financing product, (ix) all Indebtedness of others of the type
described in clauses (i) through (viii) hereof secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (x) all Guaranty Obligations of such Person
with respect to Indebtedness of another Person of the type described in clauses
(i) through (ix) hereof, and (xi) all Indebtedness of the type described in
clauses (i) through (x) hereof of any partnership or unincorporated joint
venture in which such Person is a general partner or a joint venturer; provided,
however, that (A) in the case of the Consolidated Companies, Funded Debt shall
not include (I) intercorporate obligations solely among the Consolidated
Companies, (II) lease obligations pledged as collateral to secure the Demopolis
IDB Bonds or the Tennessee IDB Bonds or similar IDB bonds, (III) hedge
adjustments resulting from terminated fair value interest rate derivatives, (IV)
non-recourse installment notes issued in timber transactions in the ordinary
course of business of the Consolidated Companies and (V) guarantees of the debt
of suppliers and vendors incurred in the ordinary course of business of the
Consolidated Companies in an amount up to U.S.$30,000,000 in the aggregate, and
(B) with respect to any Funded Debt of any Permitted Joint Venture that is a
Consolidated Company, the Funded Debt of such Permitted Joint Venture shall be
limited to the product of the Ownership Share of the Credit Parties and their
Restricted Subsidiaries in such Permitted Joint Venture multiplied by the
principal amount of such Funded Debt, unless such Funded Debt is recourse to a
Borrower or any Restricted Subsidiary in which event the entire amount of such
Funded Debt shall constitute Funded Debt; provided further that the Funded Debt
of Greenpine Road LLC and Pohlig Bros., LLC that is outstanding as of the
Closing Date shall be limited to the product of the Ownership Share of the
Credit Parties and their Restricted Subsidiaries in such Permitted Joint
Ventures multiplied by the principal amount of such Funded Debt.
 
 
-19-

--------------------------------------------------------------------------------

 
“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.
 
“Government Acts” has the meaning set forth in Section 2.21(a).
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, taxing, regulatory or administrative functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
 
“Guaranteed Cash Management Agreement” means any Cash Management Agreement that
is entered into by and between any Credit Party and any Cash Management Bank, as
amended, restated, amended and restated, modified, supplemented or extended from
time to time.
 
“Guaranteed Hedging Agreement” means any Hedging Agreement between a Credit
Party and a Hedging Agreement Provider, as amended, restated, amended and
restated, modified, supplemented or extended from time to time.
 
“Guarantors” means (i) with respect to the U.S. Obligations, the U.S.
Guarantors, and (ii) with respect to the Canadian Obligations, the Company, the
U.S. Guarantors and the Canadian Guarantors, and (iii) any Additional Credit
Party that executes a Joinder Agreement, together with their successors and
permitted assigns, but excluding any Inactive Subsidiary unless it opts to
execute a Joinder Agreement.  The Guarantors as of the Closing Date are set
forth on Schedule 1.1(c) to the Original Credit Agreement.
 
“Guaranty” means the guaranty of the Guarantors set forth in Articles X and XI.
 
 
-20-

--------------------------------------------------------------------------------

 
“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations of such Person (other than endorsements in the ordinary course
of business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including, without limitation, any obligation,
whether or not contingent, (i) to purchase any such Indebtedness or any property
constituting security therefor, (ii) to advance or provide funds or other
support for the payment or purchase of any such Indebtedness or to maintain
working capital, solvency or other balance sheet condition of such other Person
(including, without limitation, keep well agreements, maintenance agreements,
comfort letters or similar agreements or arrangements) for the benefit of any
holder of Indebtedness of such other Person, (iii) to lease or purchase
Property, securities or services primarily for the purpose of assuring the
holder of such Indebtedness, or (iv) to otherwise assure or hold harmless the
holder of such Indebtedness against loss in respect thereof.  The amount of any
Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Guaranty Obligation is made.  Such definition shall not include guarantees
of the debt of suppliers and vendors incurred in the ordinary course of business
of the Consolidated Companies in amounts up to a total of U.S.$30,000,000.
 
“Hazardous Substances” means any substance, waste, chemical, pollutant or
contaminant, material or compound in any form, including “hazardous substances”
as that term is defined in the Comprehensive Environmental Response Compensation
and Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Acts of 1986, and petroleum, including crude oil or any fraction
thereof, regulated pursuant to any Environmental Law.
 
“Hedging Agreement Provider” means any Person that (i) to the extent it is not a
Lender, has provided the Administrative Agent with a fully executed Designation
Notice, substantially in the form of Schedule 1.1(f) to the Original Credit
Agreement and (ii) enters into a Hedging Agreement with a Credit Party or any of
its Subsidiaries that is permitted by Section 6.3 to the extent that (a) such
Person is a Lender, an Agent, an Affiliate of a Lender or Agent or any other
Person that was a Lender or Agent (or an Affiliate of a Lender or Agent) at the
time it entered into the Hedging Agreement but has ceased to be a Lender or
Agent (or whose Affiliate has ceased to be a Lender or Agent) under the Credit
Agreement or (b) such Person is a Lender, Agent or an Affiliate of a Lender or
Agent on the Closing Date or becomes a Lender after the Closing Date in
connection with the primary syndication thereof and the Hedging Agreement was
entered into on or prior to the Closing Date (even if such Person ceases to be a
Lender or Agent or such Person’s Affiliate ceased to be a Lender or Agent);
provided, in the case of a Guaranteed Hedging Agreement with a Person who is no
longer a Lender, such Person shall be considered a Hedging Agreement Provider
only through the stated maturity date (without extension or renewal or increase
in notional amount) of such Guaranteed Hedging Agreement.
 
“Hedging Agreements” means, with respect to any Person, any agreement entered
into to protect such Person against fluctuations in interest rates, or currency
or raw materials values, including, without limitation, any interest rate swap,
cap or collar agreement or similar arrangement between such Person and one or
more counterparties, any foreign currency exchange agreement, currency
protection agreements, commodity purchase or option agreements or other interest
or exchange rate or commodity price hedging agreements, but excluding (i) any
purchase, sale or option agreement relating to commodities used in the ordinary
course of such Person’s business and (ii) any agreement existing as of the
Closing Date or entered into after the Closing Date in accordance with the
historical practices of the Consolidated Companies related to the fiber trading
and fiber brokerage business of such Persons.
 
“Immaterial Subsidiary” means any Subsidiary (other than a Borrower) so
designated by the Company, so long as (a) the Consolidated Net Tangible Assets
of such Subsidiary are less than 5.0% of the Consolidated Net Tangible Assets of
the Consolidated Companies as of the end of the most recent full fiscal quarter
for which internal financial statements are available immediately preceding the
date of determination and (b) the EBITDA of such Subsidiary is less than 5.0% of
the EBITDA of the Consolidated Companies as of the end of the four most recent
full fiscal quarters, treated as one period, for which internal financial
statements are available immediately preceding the date of determination, in
each of the foregoing cases (a) and (b), determined in accordance with
GAAP; provided that all such Subsidiaries so designated as Immaterial
Subsidiaries by the Company may not in the aggregate have (x) Consolidated Net
Tangible Assets constituting in excess of 15.0% of the Consolidated Net Tangible
Assets of the Consolidated Companies as of the end of the most recent full
fiscal quarter for which internal financial statements are available immediately
preceding the date of determination or (y) EBITDA constituting in excess of
15.0% of the EBITDA of the Consolidated Companies as of the end of the four most
recent full fiscal quarters, treated as one period, for which internal financial
statements are available immediately preceding the date of determination, in
each of the foregoing cases (x) and (y), determined in accordance with
GAAP; provided further, that upon any Subsidiary or group of Subsidiaries
ceasing to comply with the foregoing requirements, the Company will, to the
extent necessary, comply with Section 5.10 in connection therewith.
 
 
-21-

--------------------------------------------------------------------------------

 
“Inactive Subsidiary” means any Subsidiary of a Credit Party (other than an
Unrestricted Subsidiary) that does not operate or conduct business and that
possesses no Property or liabilities other than de minimis Property and
liabilities.
 
“Increased Amount Date” has the meaning assigned thereto in Section 2.25.
 
“Incremental Lender” has the meaning assigned thereto in Section 2.25.
 
“Incremental Loan Commitments” has the meaning assigned thereto in Section 2.25.
 
“Incremental Loans” has the meaning assigned thereto in Section 2.25.
 
“Incremental Revolving Commitment” has the meaning assigned thereto in Section
2.25(a)(ii).
 
“Incremental Revolving Commitment Increase” has the meaning assigned thereto in
Section 2.25(a)(ii).
 
“Incremental Term Loan” has the meaning assigned thereto in Section 2.25(a)(i).
 
“Incremental Term Loan Commitment” has the meaning assigned thereto in Section
2.25.
 
“Indebtedness” means, with respect to any Person, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (iii) all obligations of such
Person under conditional sale or other title retention agreements relating to
property purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (iv) all obligations of such Person issued or assumed as
the deferred purchase price of property or services purchased by such Person
(other than trade debt incurred in the ordinary course of business and due
within six (6) months of the incurrence thereof) that would appear as
liabilities on a balance sheet of such Person, (v) all obligations of such
Person under take-or-pay or similar arrangements or under commodities agreements
(excluding (a) any purchase, sale or option agreement relating to commodities
used in the ordinary course of such Person’s business and (b) any agreement
existing as of the Closing Date or entered into after the Closing Date in the
ordinary course of business of the Borrowers and the Restricted Subsidiaries
related to the fiber trading and fiber brokerage businesses (other than any
agreement entered into for speculative purposes) of such Persons), (vi) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on,
or payable out of the proceeds of production from, property owned or acquired by
such Person, whether or not the obligations secured thereby have been assumed;
provided that so long as such Indebtedness is non-recourse to such Person, only
the portion of such obligations which is secured shall constitute Indebtedness
hereunder, (vii) all Guaranty Obligations of such Person with respect to
Indebtedness of another Person, (viii) the principal portion of all obligations
of such Person under Capital Leases plus any accrued interest thereon, (ix) all
obligations of such Person under Hedging Agreements to the extent required to be
accounted for as a liability under GAAP, excluding any portion thereof which
would be accounted for as interest expense under GAAP, (x) the maximum amount of
all letters of credit issued or bankers’ acceptances facilities created for the
account of such Person and, without duplication, all drafts drawn thereunder (to
the extent unreimbursed), (xi) all preferred Capital Stock or other equity
interests issued by such Person and which by the terms thereof could be (at the
request of the holders thereof or otherwise) subject to (A) mandatory sinking
fund payments prior to the date six (6) months after the Latest Maturity Date,
(B) redemption prior to the date six (6) months after the Latest Maturity Date
or (C) other acceleration,  (xii) the principal balance outstanding under any
Synthetic Lease, tax retention operating lease, off-balance sheet loan or
similar off-balance sheet financing product plus any accrued interest thereon,
and (xii) the Indebtedness of any partnership or unincorporated joint venture in
which such Person is a general partner or a joint venturer; provided, however,
that (A) in the case of the Consolidated Companies, Indebtedness shall not
include (I) intercorporate obligations solely among the Consolidated Companies,
(II) lease obligations pledged as collateral to secure the Demopolis IDB Bonds
or the Tennessee IDB Bonds or similar IDB bonds, (III) hedge adjustments
resulting from terminated fair value interest rate derivatives, (IV)
non-recourse installment notes issued in timber transactions in the ordinary
course of business of the Consolidated Companies, (V) guarantees of the debt of
suppliers and vendors incurred in the ordinary course of business in amounts up
to a total of U.S.$30,000,000, and (B) with respect to any Indebtedness of any
Permitted Joint Venture that is a Consolidated Company, the Indebtedness of such
Permitted Joint Venture shall be limited to the product of the Ownership Share
of the Credit Parties and their Restricted Subsidiaries in such Permitted Joint
Venture multiplied by the principal amount of such Indebtedness, unless such
Indebtedness is recourse to a Borrower or any Restricted Subsidiary in which
event the entire amount of such Indebtedness shall constitute Funded Debt.
 
 
-22-

--------------------------------------------------------------------------------

 
“Industry” has the meaning set forth in Section 4.1(j).
 
“Intellectual Property” means all Copyrights, Copyright Licenses, Patents,
Patent Licenses, Trademarks and Trademark Licenses.
 
“Interbank Reference Rate” means, in respect of any currency, the interest rate
expressed as a percentage per annum which is customarily used by the Canadian
Agent when calculating interest due by it or owing to it arising from correction
of errors in transactions in that currency between it and other banks.
 
“Interest Expense” means, with respect to any Person for any period, the sum of
the amount of interest paid or accrued in respect of such period.
 
“Interest Payment Date” means (a) as to any Base Rate Loan, the last day of each
March, June, September and December and, with respect to Revolving Loans and the
Term Loan, the Revolving/Term Loan Maturity Date, (b) as to any LIBOR Rate Loan
having an Interest Period of three (3) months or less, the last day of such
Interest Period, and (c) as to any LIBOR Rate Loan having an Interest Period
longer than three (3) months, each day which is three (3) months after the first
day of such Interest Period and the last day of such Interest Period.
 
 
-23-

--------------------------------------------------------------------------------

 
“Interest Period” means, as to any LIBOR Rate Loan, a period of one (1), two
(2), three (3) or six (6) months duration (or periods of seven (7) or fourteen
(14) days, or nine (9) or twelve (12) months, duration with the consent of each
applicable Lender), as the Applicable Borrower may elect, commencing in each
case, on the date of the borrowing (including conversions, extensions and
renewals); provided, however, (i) if any Interest Period would end on a day
which is not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day (except that in the case of LIBOR Rate Loans where the
next succeeding Business Day falls in the next succeeding calendar month, then
on the next preceding Business Day), (ii) no Interest Period with respect to
Revolving Loans or the Term Loan shall extend beyond the Revolving/Term Loan
Maturity Date, and (iii) in the case of LIBOR Rate Loans, where an Interest
Period begins on a day for which there is no numerically corresponding day in
the calendar month in which the Interest Period is to end, such Interest Period
shall end on the last day of such calendar month; provided, however, (A) if the
Applicable Borrower shall fail to give notice as provided above, if the Company,
the Company shall be deemed to have selected an Alternate Base Rate Loan, and if
the Canadian Borrower, the Canadian Borrower shall be deemed to have selected a
U.S. Base Rate Loans to replace the affected LIBOR Rate Loan and (B) no more
than twelve (12) LIBOR Rate Loans may be in effect at any time.  For purposes
hereof, LIBOR Rate Loans with different Interest Periods shall be considered as
separate LIBOR Rate Loans, even if they shall begin on the same date, although
borrowings, extensions and conversions may, in accordance with the provisions
hereof, be combined at the end of existing Interest Periods to constitute a new
LIBOR Rate Loan with a single Interest Period.
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, a Guaranty Obligation incurred for the
benefit of, or purchase or other acquisition of any other Indebtedness or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute a business unit.
 
“Investment Grade Status” shall exist at any time when the Company’s corporate
credit/family rating is at or above BBB- from S&P and at or above Ba1 from
Moody’s, in each case with a stable or better outlook; provided, that if either
S&P or Moody’s changes its system of classification after the date of this
Credit Agreement, Investment Grade Status shall exist at any time when the
rating of the Company’s corporate credit/family rating is at or above the new
rating which most closely corresponds to the above-specified level under the
previous rating system.
 
“Issuing Lender” means Wells Fargo, Bank of America, JPMorgan Chase Bank, N.A.
and SunTrust with respect to Letters of Credit denominated in U.S. Dollars, Bank
of America, N.A., acting through its Canada Branch, with respect to Letters of
Credit denominated in Canadian Dollars, and in each case any other Lender that
agrees to be an issuing lender at the request of the Company and is approved by
the Administrative Agent, or any successor issuing lender hereunder, and any
issuing lender under an Existing Letter of Credit or any successor issuing
lender thereunder.
 
“Issuing Lender Fees” has the meaning set forth in Section 2.12(c).
 
“Joinder Agreement” means a Joinder Agreement in substantially the form of
Schedule 5.10 to the Amendment Agreement, executed and delivered by each Person
required to become a Guarantor in accordance with the provisions of
Section 5.10.
 
“Joint Venture” means, with respect to any Person, any corporation or other
entity (including, without limitation, limited liability companies,
partnerships, joint ventures, and associations) regardless of its jurisdiction
of organization or formation, of which some but less than 100% of the total
combined voting power of all classes of Voting Stock or other ownership
interests, at the time as of which any determination is being made, is owned by
such Person, either directly or indirectly through one or more Subsidiaries of
such Person.
 
 
-24-

--------------------------------------------------------------------------------

 
“Latest Maturing Loan” means the Term Loan incurred and outstanding under this
Credit Agreement with the Latest Maturity Date.
 
“Latest Maturity Date” means the latest maturity date of any Term Loan incurred
and outstanding under this Credit Agreement at any given time after giving
effect to any renewal, refinancing, refunding or extension of Loans incurred or
outstanding pursuant to this Credit Agreement.
 
“Lead Arrangers” means Wells Fargo Capital Markets, LLC, SunTrust Robinson
Humphrey, Inc., Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank
Nederland”, New York Branch, J.P. Morgan Securities LLC and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, each in its capacity as a joint lead
arranger with respect to the Original Credit Agreement.
 
“Lender Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent delivered in connection with
Section 2.25.
 
“Lender Participation Notice” means a Lender Participation Notice substantially
in the form of Schedule 2.10(f)-2 to the Original Credit Agreement.
 
“Lenders” means each of the Persons identified as a “Lender” or “Canadian
Lender” on the signature pages hereto, and their successors and assigns and any
Incremental Lender (and unless the context requires otherwise any Swingline
Lender).
 
“Letters of Credit” means any letter of credit issued by the Issuing Lender
pursuant to the terms hereof, as such Letters of Credit may be amended,
restated, modified, extended, renewed or replaced from time to time.
 
“Letter of Credit Fee” has the meaning set forth in Section 2.12(b).
 
“Leverage Ratio” means, as of any date of determination, the ratio of (x) (A)
Total Funded Debt as of such date minus (B) unrestricted cash on the balance
sheet in excess of the sum of (i) U.S.$50,000,000 plus (ii) outstanding
Revolving Loans, Swingline Loans and amounts outstanding under Permitted
Securitization Transactions and the Receivables Finance Facility to (y) EBITDA
for the period of the four prior fiscal quarters ending on such date.
 
“Leverage Reduction Option” has the meaning set forth in Section 6.1(b).
 
“LIBOR” means:
 
                 (i)for any LIBOR Rate Loan made to the Company for any Interest
Period therefor, the rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) appearing on Bloomberg LIBOR01 Page (or any successor page)
as the London interbank offered rate for deposits in U.S. Dollars at
approximately 11:00 a.m. (London time) two (2) London Business Days prior to the
first day of such Interest Period for a term comparable to such Interest
Period.  If for any reason such rate is not available, then “LIBOR” shall mean
the rate per annum at which, as determined by the Administrative Agent in
accordance with its customary practices, U.S. Dollars in an amount comparable to
the Loans then requested are being offered to leading banks at approximately
11:00 a.m.  London time, two (2) London Business Days prior to the commencement
of the applicable Interest Period for settlement in immediately available funds
by leading banks in the London interbank market for a period equal to the
Interest Period selected; and
 
 
-25-

--------------------------------------------------------------------------------

 
                 (ii)for any LIBOR Rate Loan made to the Canadian Borrower for
any Interest Period therefor, the rate per annum (rounded upwards, if necessary,
to the nearest 1/100 of 1%) appearing on Bloomberg LIBO Page as the London
interbank offered rate for deposits in U.S. Dollars at approximately 11:00 a.m.
(London time) two (2) London Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period.  If for any
reason such rate is not available, the term “LIBOR” shall mean, for any LIBOR
Rate Loan for any Interest Period therefor, the rate per annum (rounded upwards,
if necessary, to the nearest 1/100 of 1%) appearing on Bloomberg LIBOR01 Page
(or any successor page) as the London interbank offered rate for deposits in
U.S. Dollars at approximately 11:00 a.m.  (London time) two (2) London Business
Days prior to the first day of such Interest Period for a term comparable to
such Interest Period; provided, however, if more than one rate is specified on
Bloomberg LIBOR01 Page (or any successor page), the applicable rate shall be the
arithmetic mean of all such rates (rounded upwards, if necessary, to the nearest
1/100 of 1%).  If, for any reason, neither of such rates is available, then
“LIBOR”, in the case of LIBOR Rate Loans made to the Canadian Borrower, shall
mean the rate per annum at which, as determined by the Canadian Agent, U.S.
Dollars in an amount comparable to the Loans then requested are being offered to
leading banks at approximately 11:00 a.m.  London time, two (2) London Business
Days prior to the commencement of the applicable Interest Period for settlement
in immediately available funds by leading banks in the London interbank market
for a period equal to the Interest Period selected.
 
 “LIBOR Lending Office” means, initially, the office of each Lender designated
as such Lender’s LIBOR Lending Office shown on Schedule 9.2 to the Original
Credit Agreement; and thereafter, such other office of such Lender as such
Lender may from time to time specify to the Administrative Agent, the Canadian
Agent and the Company as the office of such Lender at which the LIBOR Rate Loans
of such Lender are to be made.
 
“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by (i) in the case of LIBOR Rate Loans made to
the Company, the Administrative Agent, and (ii) in the case of LIBOR Rate Loans
made to the Canadian Borrower, the Canadian Agent, in each case pursuant to the
following formula:
 
LIBOR Rate =
LIBOR
 
1.00 - 
Eurodollar Reserve Percentage



For the purposes of clarification, there shall be no Eurodollar Reserve
Percentage applicable to any LIBOR Rate Loan that is a Canadian Revolving Loan.
 
“LIBOR Rate Loan” means any Loan bearing interest at a rate determined by
reference to the LIBOR Rate.
 
“License” has the meaning set forth in Section 5.6(c).
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind in the nature of a security interest
(including any conditional sale or other title retention agreement and any lease
in the nature thereof).
 
 
-26-

--------------------------------------------------------------------------------

 
“Loan” or “Loans” means a Revolving Loan, the Term Loan, Swingline Loan and/or
Incremental Loan, as appropriate.
 
“LOC Commitment” means the commitment of the Issuing Lender to issue Letters of
Credit up to the LOC Committed Amount and, with respect to each U.S. Revolving
Lender, the commitment of such U.S. Revolving Lender to purchase Participation
Interests in the Letters of Credit up to such U.S. Revolving Lender’s Revolving
Commitment Percentage of the LOC Committed Amount, as such amount may be reduced
from time to time in accordance with the provisions hereof.
 
“LOC Committed Amount” has the meaning set forth in Section 2.7(a).
 
“LOC Documents” means, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (i) the rights and obligations of the parties
concerned or (ii) any collateral security for such obligations.
 
“LOC Obligations” means, at any time, the sum of (i) the maximum amount which
is, or at any time thereafter may become, available to be drawn under Letters of
Credit then outstanding, assuming compliance with all requirements for drawings
referred to in such Letters of Credit plus (ii) the aggregate amount of all
drawings under Letters of Credit honored by the Issuing Lender but not
theretofore reimbursed.
 
“London Business Day” means a day other than a day on which banks in London,
England are not open for dealings in deposits of U.S. Dollars in the London
interbank market.
 
“Mandatory Canadian Borrowing” has the meaning set forth in Section 2.6(c).
 
“Mandatory LOC Borrowing” has the meaning set forth in Section 2.7(e).
 
“Mandatory U.S. Borrowing” has the meaning set forth in Section 2.5(b).
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities or
financial condition of the Company and its Subsidiaries taken as a whole; (b) a
material impairment of the ability of the Credit Parties, taken as a whole, to
perform their obligations under any Credit Document; or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability against the
Credit Parties, taken as a whole, of the Credit Documents.
 
“Material Contract” means any contract or other arrangement to which the Company
or any of its Subsidiaries is a party that is required to be filed with the SEC.
 
“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.
 
“MNPI” has the meaning specified in Section 2.10(f)(i).
 
 
-27-

--------------------------------------------------------------------------------

 
“Multiemployer Plan” means any employee benefit plan of the type defined in
Section 3(37) of ERISA or described in Section 4001(a)(3) of ERISA, to which the
Company or any ERISA Affiliate makes or is obligated to make contributions, or
during the preceding five (5) plan years, has made or been obligated to make
contributions.
 
“Net Proceeds” means the aggregate cash proceeds received by the Borrowers or
any of the Restricted Subsidiaries in respect of any Asset Disposition
(including, without limitation, any cash received upon the sale or other
disposition of, or in connection with the servicing of or return on investment
from, any noncash consideration received in any Asset Disposition), in each
case, net of the direct costs relating to such Asset Disposition, as the case
may be (including, without limitation, legal, accounting and investment banking
fees, printing, sales and distribution costs and expenses, and sales
commissions), and taxes paid or payable as a result thereof.
 
“Note” or “Notes” means the U.S. Revolving Notes, the Canadian Revolving Notes,
the U.S. Swingline Note, the Canadian Swingline Note and/or the Term Loan Notes,
collectively, separately or individually, as appropriate.
 
“Notice of Borrowing” means (i) a request for a U.S. Revolving Loan borrowing
pursuant to Section 2.1(b)(i), (ii) a request for a Canadian Revolving Loan
borrowing pursuant to Section 2.2(b)(i), (iii) a request for a Bankers’
Acceptance Advance pursuant to Section 2.2(f)(i), (iv) a request for a U.S.
Swingline Loan borrowing pursuant to Section 2.5(b)(i), or (v) a request for a
Canadian Swingline Loan borrowing pursuant to Section 2.6(b), as appropriate.  A
Form of Notice of Borrowing is attached as Schedule 1.1(d) to the Amendment
Agreement.
 
“Notice of Conversion/Extension” means the written notice of (i) conversion of a
LIBOR Rate Loan to an Alternate Base Rate Loan, (ii) conversion of an Alternate
Base Rate Loan to a LIBOR Rate Loan, (iii) conversion of a U.S. Base Rate Loan
to a LIBOR Rate Loan, (iv) conversion of a LIBOR Rate Loan to a U.S. Base Rate
Loan, (v) conversion of a Canadian Prime Rate Loan to a Bankers’ Acceptance
Advance or (vi) extension of a LIBOR Rate Loan or Bankers’ Acceptance Advance,
as appropriate, in each case substantially in the form of Schedule 1.1(e) to the
Original Credit Agreement.
 
“Notional BA Proceeds” means, with respect to a Bankers’ Acceptance Advance, the
aggregate Face Amount of the Bankers’ Acceptance or face amount of an Acceptance
Note comprising such Bankers’ Acceptance Advance, if applicable, less the
aggregate of:
 
(a)           a discount from the aggregate Face Amount of such Bankers’
Acceptance or face amount of such Acceptance Note, as applicable, calculated in
accordance with normal market practices based on the BA Rate for the term of
such Bankers’ Acceptance or Acceptance Note, as applicable; and
 
(b)           the amount of the acceptance fees determined in accordance with
Section 2.2(f) in respect of such Bankers’ Acceptance Advance.
 
“OFAC” has the meaning set forth in Section 3.23(a).
 
“Offered Loans” has the meaning specified in Section 2.10(f)(iii).
 
“Original Credit Agreement” has the meaning specified in the recitals hereto.
 
“Original Revolving Maturity Date” means the date that is five (5) years from
the Closing Date.
 
 
-28-

--------------------------------------------------------------------------------

 
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Credit Document.
 
“Ownership Share” means, with respect to any Permitted Joint Venture, a
Borrower’s or any Restricted Subsidiary’s relative equity ownership (calculated
as a percentage) in such Permitted Joint Venture determined in accordance with
the applicable provisions of the declaration of trust, articles or certificate
of incorporation, articles of organization, partnership agreement, joint venture
agreement or other applicable organizational document of such Permitted Joint
Venture.
 
“Participant” has the meaning set forth in Section 9.6(e).
 
“Participant Register” has the meaning set forth in Section 9.6(d).
 
“Participation Interest” means the purchase by a Revolving Lender of a
participation interest in Swingline Loans as provided in Section 2.5(b)(ii) and
Section 2.6(c), as applicable, and in Letters of Credit as provided in
Section 2.7(c).
 
“Patent License” means all agreements, whether written or oral, providing for
the grant by or to a Credit Party of any right to manufacture, use or sell any
invention covered by a Patent.
 
“Patents” means (a) all letters patent of the United States or any other country
and all reissues and extensions thereof, and (b) all applications for letters
patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof.
 
“Patriot Act” means the USA Patriot Act, Title III of Pub.  L.  107-56, signed
into law October 26, 2001.
 
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.
 
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five (5) plan years.
 
“Permitted Acquisition” means any Acquisition so long as (i) at the time of such
Acquisition, no Default or Event of Default is in existence; (ii) such
Acquisition has been approved by the board of directors of the Person being
acquired prior to any public announcement thereof; (iii) any Wholly-Owned
Subsidiaries acquired in such Acquisition that are Domestic Subsidiaries or
Subsidiaries organized under the laws of Canada (in either case, other than any
Inactive Subsidiaries or Immaterial Subsidiaries) shall become Guarantors under
this Credit Agreement pursuant to a Joinder Agreement and the substantial
portion of the assets acquired in such Acquisition shall be owned by one or more
Restricted Subsidiaries; (iv) after giving effect to the Acquisition, the
representation and warranty set forth in Section 3.19 shall be true and correct;
and (v) with respect to any Acquisition the aggregate consideration for which
exceeds U.S.$25,000,000, the Company shall have delivered to the Administrative
Agent a Pro Forma Compliance Certificate demonstrating that, upon giving effect
to such Acquisition on a Pro Forma Basis, Section 6.1(b) is satisfied.
 
 
-29-

--------------------------------------------------------------------------------

 
“Permitted Joint Ventures” means, collectively, the Joint Ventures listed as
such on Schedule 3.13 to the Original Credit Agreement and other Joint Ventures.
 
“Permitted Liens” means Liens in respect of Property of the Borrowers and the
Restricted Subsidiaries permitted to exist pursuant to the terms of Section 6.2.
 
“Permitted Securitization Entity” means a Person (other than a Permitted
Securitization Subsidiary, individual or Governmental Authority) that was
established by a financial institution or Affiliate thereof to purchase or
otherwise acquire assets for the principal purpose of securitization, and which
purchase or acquisition of such assets is funded through the issuance of
securities by such Person or by such Person incurring indebtedness; provided
that a financial institution or Affiliate of a financial institution that
purchases or acquires assets for the principal purpose of securitization shall
also be considered a Permitted Securitization Entity.
 
“Permitted Securitization Subsidiary” means any Subsidiary of the Company that
(i) is directly or indirectly wholly-owned by the Company, (ii) is formed and
operated solely for purposes of a Permitted Securitization Transaction, (iii) is
formed to qualify as a “bankruptcy remote” entity, (iv) has organizational
documents which limit the permitted activities of such Permitted Securitization
Subsidiary to the acquisition of Securitization Assets from the Company or one
or more of its Subsidiaries, the securitization of such Securitization Assets
and activities necessary or incidental to the foregoing, (v) if organized within
the United States, is organized so as to meet S&P’s requirements for special
purpose entities engaged in the securitization of assets, (vi) if organized
within Canada or any province or territory thereof, is organized so as to meet
the requirements for special purpose entities engaged in the securitization of
assets by any recognized rating agency operating in such jurisdiction and (vii)
if organized outside the United States and Canada (and any province or territory
thereof), is organized so as to meet the requirements for special purpose
entities engaged in the securitization of assets by any recognized rating agency
operating in such jurisdiction; provided that if no requirements for special
purpose entities exist in such jurisdiction, the Company shall certify to the
Administrative Agent that no recognized rating agency is operating in such
jurisdiction that customarily rates securitization transactions.
 
“Permitted Securitization Transaction” means the transfer by the Company or one
or more of its Restricted Subsidiaries of Securitization Assets to one or more
(x) Permitted Securitization Subsidiaries or (y) Permitted Securitization
Entities and, in each case, the related financing of such Securitization Assets;
provided that, in each case, (i) such transaction is the subject of a favorable
legal opinion as to the “true sale” of receivables under the laws of the
applicable jurisdiction and (ii) such transaction is non-recourse to the Company
and its Restricted Subsidiaries under the laws of the applicable jurisdiction,
except for Standard Securitization Undertakings.
 
“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated) or any Governmental Authority.
 
“Plan” means any employee benefit plan (as defined in Section 3(3) of ERISA)
which is covered by ERISA and with respect to which any Credit Party or any
ERISA Affiliate is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime commercial lending rate in
effect at its principal office, with each change in the Prime Rate being
effective on the date such change is publicly announced as effective (it being
understood and agreed that the Prime Rate is a reference rate used by the
Administrative Agent in determining interest rates on certain loans and is not
intended to be the lowest rate of interest charged on any extension of credit by
the Administrative Agent to any debtor).
 
 
-30-

--------------------------------------------------------------------------------

 
“Pro Forma Basis” means, in connection with the calculation as of the applicable
Calculation Date (utilizing the principles set forth in Section 1.3(iii)) of the
financial covenants set forth in Section 6.1(a) and (b) in respect of a proposed
transaction or designation of a Restricted Subsidiary as an Unrestricted
Subsidiary (a “Specified Transaction”), the making of such calculation after
giving effect on a pro forma basis to:
 
(a)           the consummation of such Specified Transaction as of the first day
of the applicable Calculation Period;
 
(b)           the assumption, incurrence or issuance of any Indebtedness of a
Borrower or any Restricted Subsidiary (including any Person which became a
Restricted Subsidiary pursuant to or in connection with such Specified
Transaction) in connection with such Specified Transaction, as if such
Indebtedness had been assumed, incurred or issued (and the proceeds thereof
applied) on the first day of such Calculation Period (with any such Indebtedness
bearing interest at a floating rate being deemed to have an implied rate of
interest for the applicable period equal to the rate which is or would be in
effect with respect to such Indebtedness as of the applicable Calculation Date);
 
(c)           the permanent repayment, retirement or redemption of any
Indebtedness (other than revolving Indebtedness, except to the extent
accompanied by a permanent commitment reduction) by a Borrower or any Restricted
Subsidiary (including any Person which became a Restricted Subsidiary pursuant
to or in connection with such Specified Transaction) in connection with such
Specified Transaction, as if such Indebtedness had been repaid, retired or
redeemed on the first day of such Calculation Period;
 
(d)           other than in connection with such Specified Transaction, any
assumption, incurrence or issuance of any Indebtedness by a Borrower or any
Restricted Subsidiary after the first day of the applicable Calculation Period,
as if such Indebtedness had been assumed, incurred or issued (and the proceeds
thereof applied) on the first day of such Calculation Period (with any such
Indebtedness so incurred or issued bearing interest at a floating rate being
deemed to have an implied rate of interest for the applicable period equal to
the rate which is or would be in effect with respect to such Indebtedness as of
the applicable Calculation Date, and with any such Indebtedness so assumed
bearing interest at a floating rate being calculated using the actual interest
rate in effect during such period); and
 
(e)           other than in connection with such Specified Transaction, the
permanent repayment, retirement or redemption of any Indebtedness (other than
revolving Indebtedness, except to the extent accompanied by a permanent
commitment reduction) by a Borrower or any Restricted Subsidiary after the first
day of the applicable Calculation Period, as if such Indebtedness had been
repaid, retired or redeemed on the first day of such Calculation Period.
 
“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Company delivered to the Administrative Agent in connection with a
Specified Transaction, such certificate to contain reasonably detailed
calculations satisfactory to the Administrative Agent, upon giving effect to the
applicable Specified Transaction on a Pro Forma Basis, of the financial
covenants set forth in Section 6.1(a) and (b) for the applicable Calculation
Period.
 
 
-31-

--------------------------------------------------------------------------------

 
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
 
“Proposed Discounted Prepayment Amount” has the meaning specified in Section
2.10(f)(ii).
 
“Pro Rata Extension Offer” has the meaning set forth in Section 2.26.
 
“Purchasing Borrower Party” means any Borrower or any Subsidiary of the Company.
 
“Qualifying Lenders” has the meaning specified in Section 2.10(f)(iv).
 
“Qualifying Loans” has the meaning specified in Section 2.10(f)(iv).
 
“Receivables” has the meaning set forth in the definition of “Securitization
Assets”.
 
“Receivables Finance Facility” means that certain credit facility backed or
secured by accounts receivables of certain of the Consolidated Companies among
certain of the Consolidated Companies and “RABOBANK NEDERLAND”, NEW YORK BRANCH,
to be entered into on or prior to the Closing Date, as the same may be amended,
modified or supplemented from time to time.
 
“Recovery Event” means theft, loss, physical destruction or damage, taking or
similar event with respect to any property or assets owned by a Borrower or any
of the Restricted Subsidiaries which results in the receipt by a Borrower or any
of the Restricted Subsidiaries of any cash insurance proceeds or condemnation
award payable by reason thereof.
 
“Refinanced Term Loan” has the meaning set forth in Section 9.1.
 
“Register” has the meaning set forth in Section 9.6.
 
“Regulation S-X” has the meaning set forth in Section 3.14.
 
“Regulation T, U, or X” means Regulation T, U or X, respectively, of the Board
of Governors of the Federal Reserve System as from time to time in effect and
any successor to all or a portion thereof.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
 
“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into or from any building or facility.
 
“Replacement Term Loan” has the meaning set forth in Section 9.1.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived by
regulation.
 
“Required Lenders” means Lenders holding in the aggregate more than fifty
percent (50%) of (a) the Revolving Commitments and outstanding Term Loans or
(b) if the Revolving Commitments have been terminated, the aggregate principal
Dollar Amount (determined as of the most recent Determination Date) of the
outstanding Loans and Participation Interests; provided, however, that if any
Lender shall be a Defaulting Lender at such time, then there shall be excluded
from the determination of Required Lenders, Credit Party Obligations (including
Participation Interests) owing to such Defaulting Lender and such Defaulting
Lender’s Revolving Commitments, or after termination of the Revolving
Commitments, the principal balance of the Credit Party Obligations owing to such
Defaulting Lender.
 
 
-32-

--------------------------------------------------------------------------------

 
“Required Canadian Lenders” means Lenders holding in the aggregate more than
fifty percent (50%) of (a) the Canadian Revolving Commitments or (b) if the
Canadian Revolving Commitments have been terminated, the aggregate principal
Dollar Amount (determined as of the most recent Determination Date) of the
outstanding Canadian Revolving Loans and Participation Interests (including the
Participation Interests of the Canadian Swingline Lender in Canadian Swingline
Loans); provided, however, that if any Canadian Revolving Lender shall be a
Defaulting Lender at such time, then there shall be excluded from the
determination of Required Canadian Lenders, Canadian Obligations (including
Participation Interests) owing to such Defaulting Lender and such Defaulting
Lender’s Commitments, or after termination of the Canadian Revolving
Commitments, the principal balance of the Canadian Obligations owing to such
Defaulting Lender.
 
“Required Financial Information” means, as to any fiscal quarter or fiscal year
of the Company, the financial information required by subsections (a) through
(c) of Section 5.7 for such fiscal quarter or fiscal year, as applicable.
 
“Required Revolving Lenders” means Revolving Lenders holding in the aggregate
more than fifty percent (50%) of (a) the Revolving Commitments or (b) if the
Revolving Commitments have been terminated, the aggregate principal Dollar
Amount (determined as of the most recent Determination Date) of the outstanding
Revolving Loans and Participation Interests; provided, however, that if any
Revolving Lender shall be a Defaulting Lender at such time, then there shall be
excluded from the determination of Required Revolving Lenders, Credit Party
Obligations (including Participation Interests) owing to such Defaulting Lender
and such Defaulting Lender’s Revolving Commitments, or after termination of the
Revolving Commitments, the principal balance of the Credit Party Obligations
owing to such Defaulting Lender.
 
“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its material property.
 
“Responsible Officer” means any of the Chief Executive Officer, Chief Financial
Officer, the Treasurer, the Chief Accounting Officer, or the Controller of the
Company.
 
“Restatement Effective Date” means the date on which this Agreement becomes
effective pursuant to Section 4.3.
 
“Restricted Payment” has the meaning set forth in Section 6.13.
 
“Restricted Subsidiary” means (i) any Subsidiary of the Company identified as
such on Schedule 3.13 to the Original Credit Agreement, (ii) any Inactive
Subsidiary and (iii) any Subsidiary of the Company created or acquired after the
Closing Date, in each case other than any such Subsidiary that is or shall
become an Unrestricted Subsidiary as provided herein.
 
“Revaluation Date” means each of the following:  (a) each date a LIBOR Rate Loan
is made pursuant to Section 2.1 or Section 2.2; (b) each date a LIBOR Rate Loan
is continued pursuant to Section 2.9; (c) the last Business Day of each calendar
month; and (d) such additional dates as the Administrative Agent, Canadian Agent
or the Required Lenders shall specify.
 
 
-33-

--------------------------------------------------------------------------------

 
“Revolving Commitments” means, collectively, the Canadian Revolving Commitments,
the U.S. Revolving Commitments, the LOC Commitment, the U.S. Swingline
Commitment, the Canadian Swingline Commitment and any Incremental Revolving
Commitment.
 
“Revolving Lenders” means, collectively, the Canadian Revolving Lenders and the
U.S. Revolving Lenders.
 
“Revolving Loans” means, collectively, the Canadian Revolving Loans, the U.S.
Revolving Loans and, if applicable, any Loans made under the Incremental
Revolving Commitment, and “Revolving Loan” means any of such Revolving Loans.
 
“Revolving Pro Rata Extension Offer” has the meaning set forth in Section 2.26.
 
“Revolving/Term Loan Maturity Date” means September 27, 2017.
 
“RPMRR” means the Register of Personal and Movable Real Rights (Quebec).
 
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, or any successor or assignee of the business of such division in the
business of rating securities.
 
“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a person or entity
resident in or determined to be resident in a country, that is subject to a
country sanctions program administered and enforced by OFAC.
 
“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.
 
“SEC” means the Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Securitization Assets” means any accounts receivable, notes receivable, rights
to future lease payments or residuals (collectively, the “Receivables”) owed to
or owned by a Borrower or any  Subsidiary (whether now existing or arising or
acquired in the future), all collateral securing such Receivables, all contracts
and contract rights, purchase orders, records, security interests, financing
statements or other documentation in respect of such Receivables and all
guarantees, letters of credit, insurance or other agreements or arrangements
supporting or securing payment in respect of such Receivables, all lockboxes and
collection accounts in respect of  such Receivables (but only to the extent such
lockboxes and collection  accounts contain only amounts related to such
Receivables subject to a Permitted Securitization Transaction), all collections
and proceeds of such Receivables and other assets which are of the type
customarily granted or transferred in connection with securitization
transactions involving receivables similar to such Receivables.
 
“Security” means “security” as defined in Section 2(1) of the Securities Act.
 
“Senior Note Indentures” means, collectively, the 1995 Senior Note Indenture and
the 2008 Senior Note Indenture.
 
“Senior Secured Leverage Ratio” means, as of any date of determination, the
ratio of (x) (A) the portion of Total Funded Debt as of such date that is
secured by a Lien on any assets of a Borrower or a Restricted Subsidiary, minus
(B) unrestricted cash on the balance sheet in excess of the sum of (i)
U.S.$50,000,000 plus (ii) outstanding Revolving Loans, Swingline Loans and
amounts outstanding under Permitted Securitization Transactions and the
Receivables Finance Facility to (y) EBITDA for the most recently reported period
of the four prior fiscal quarters ending prior to such date.
 
 
-34-

--------------------------------------------------------------------------------

 
“Sharing Event” means (a) the occurrence of any Event of Default under
Section 7.1(g), (b) the declaration of the termination of any Commitment, or the
acceleration of the maturity of any Loans, in each case in accordance with
Section 7.2 or (c) the failure of any Borrower to pay any principal of, or
interest on, any Loans or any LOC Obligations on the Revolving/Term Loan
Maturity Date.
 
“Specified Transaction” has the meaning set forth in the definition of Pro Forma
Basis set forth in this Section 1.1.
 
“Spot Rate” means, with respect to Canadian Dollars, the rate quoted by Bank of
America, acting through its Canada Branch, as the spot rate for the purchase of
Canadian Dollars with U.S. Dollars (or the purchase of U.S. Dollars with
Canadian Dollars, as applicable) through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date (i) such foreign exchange
computation is made in the case of U.S. Base Rate Loans and Canadian Prime Rate
Loans, and (ii) three (3) Business Days prior to the date as of which the
foreign exchange computation is made in the case of LIBOR Rate Loans and
Bankers’ Acceptance Advances.
 
“SSCC Acquisition” means the acquisition by the Company and/or one of its
Restricted Subsidiaries of Smurfit-Stone Container Corporation, a Delaware
corporation (the “Acquired Company”), pursuant to the SSCC Merger Agreement.
 
“SSCC Acquisition Documents” means the SSCC Merger Agreement and each other
material agreement executed and delivered in connection with the consummation of
the SSCC Acquisition.
 
“SSCC Merger Agreement” means the Agreement and Plan of Merger, dated as of
January 23, 2011, by and among the Company, Sam Acquisition, LLC and the
Acquired Company.
 
“Standard Securitization Undertakings” means (i) any obligations and
undertakings of the Company or any Restricted Subsidiary on terms and conditions
consistent with the sale treatment of Securitization Assets in a transaction
that results in a legal “true sale” of Securitization Assets in accordance with
the laws of the United States, Canada, any province or territory of Canada or
other applicable jurisdiction and (ii) any obligations and undertakings of the
Company or any Restricted Subsidiary not inconsistent with the treatment of the
transfer of Securitization Assets in a transaction as a legal “true sale” and
otherwise consistent with customary securitization undertakings in accordance
with the laws of the United States, Canada, any province or territory of Canada
or other applicable jurisdiction; provided that Standard Securitization
Undertakings shall not include any guaranty or other obligation of the Company
and its Restricted Subsidiaries with respect to any Securitization Asset that is
not collected, not paid or otherwise uncollectible on account of the insolvency,
bankruptcy, creditworthiness or financial inability to pay of the applicable
obligor with respect to such Securitization Asset.
 
“Subordinated Debt” means Indebtedness incurred by any Credit Party which by its
terms is specifically subordinated in right of payment to the prior payment of
the Credit Party Obligations and contains customary subordination terms or other
subordination terms reasonably acceptable to the Administrative Agent.
 
“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power to elect a majority of the directors or
other managers of such corporation, partnership, limited liability company or
other entity (irrespective of whether or not at the time, any class or classes
of such corporation shall have or might have voting power by reason of the
happening of any contingency) are at the time owned by such Person directly or
indirectly through one or more intermediaries or subsidiaries.  Unless otherwise
identified, “Subsidiary” or “Subsidiaries” means Subsidiaries of the Company.
 
 
-35-

--------------------------------------------------------------------------------

 
“SunTrust” means SunTrust Bank, and its successors.
 
“Swingline Lender” means the U.S. Swingline Lender and/or the Canadian Swingline
Lender, as applicable.
 
“Swingline Loan” means a U.S. Swingline Loan and/or a Canadian Swingline Loan,
as applicable.
 
“Synthetic Lease” means any synthetic lease, tax retention operating lease or
similar off-balance sheet financing product where such transaction is considered
borrowed money indebtedness for tax purposes but is classified as an operating
lease under GAAP.
 
“Tax Exempt Certificate” has the meaning set forth in Section 2.20.
 
“Taxes” has the meaning set forth in Section 2.20.
 
“Tennessee IDB Bonds” means the industrial development bonds related to the
Tennessee IDB Leasehold Parcel.
 
“Tennessee IDB Leasehold Parcel” means the leasehold estate of the Acquired
Company in the real Property located in Murfreesboro, Tennessee.
 
“Term Loan” has the meaning set forth in Section 2.3(a).
 
“Term Loan Commitment” means, with respect to each Term Loan Lender, the
commitment of such Term Loan Lender to make its portion of the Term Loan in a
principal amount equal to such Term Loan Lender’s Term Loan Commitment
Percentage of the Term Loan Committed Amount.
 
“Term Loan Commitment Percentage” means, for any Term Loan Lender, the
percentage identified as its Term Loan Commitment Percentage on Schedule 2.1(a)
to the Amendment Agreement, as such percentage may be modified in connection
with any Incremental Term Loan Commitment and/or any assignment made in
accordance with the provisions of Section 9.6.
 
“Term Loan Committed Amount” has the meaning set forth in Section 2.3(a).
 
“Term Loan Lender” means, as of any date of determination, any Lender that holds
a portion of the outstanding Term Loan on such date.
 
“Term Loan Note” or “Term Loan Notes” means the promissory notes of the Company
in favor of each of the Term Loan Lenders evidencing the portion of the Term
Loan provided pursuant to Section 2.3(d), individually or collectively, as
appropriate, as such promissory notes may be amended, modified, restated,
supplemented, extended, renewed or replaced from time to time
 
“Term Pro Rata Extension Offer” has the meaning set forth in Section 2.26.
 
 
-36-

--------------------------------------------------------------------------------

 
“Total Funded Debt” means, without duplication, the sum of: (a) Consolidated
Funded Debt, (b) with respect to a Permitted Securitization Transaction, (i) if
a Permitted Securitization Subsidiary is a party to such Permitted
Securitization Transaction, the aggregate principal, stated or invested amount
of outstanding loans made to the relevant Permitted Securitization Subsidiary
under such Permitted Securitization Transaction and (ii) if a Permitted
Securitization Entity is a party to such Permitted Securitization Transaction,
the aggregate amount of cash consideration received as of the date of such sale
or transfer by the Credit Parties and their Subsidiaries from the sale or
transfer of Receivables during the applicable calendar month in which such sale
or transfer took place under such Permitted Securitization Transaction, and
(c) to the extent not otherwise included, the outstanding principal balance of
the Receivables Finance Facility.
 
“Trademark License” means any agreement, written or oral, providing for the
grant by or to a Credit Party of any right to use any Trademark.
 
“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade dress and service marks,
logos and other source or business identifiers, and the goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and (b) all renewals thereof.
 
“Transactions” means, collectively, the SSCC Acquisition, the repayment and
refinancing of certain existing Indebtedness of the Company, the Acquired
Company and their respective Subsidiaries in connection with the SSCC
Acquisition, the initial borrowings under this Agreement and the payment of
fees, commissions and expenses in connection with each of the foregoing.
 
“Type” means, as to any Loan, its nature as a Base Rate Loan, LIBOR Rate Loan,
U.S. Swingline Loan or Canadian Swingline Loan, as the case may be.
 
“Unrestricted Subsidiary” means (i) any Permitted Securitization Subsidiary,
(ii) any Permitted Joint Venture that is a Subsidiary and (iii) any Subsidiary
which, at the option of the Company, is designated in writing by the Company to
the Administrative Agent as being an Unrestricted Subsidiary; provided that the
Company may designate any such Permitted Securitization Subsidiary or Permitted
Joint Venture as a Restricted Subsidiary in its discretion.  The Company may
designate a Restricted Subsidiary as an Unrestricted Subsidiary at any time so
long as (A) no Default or Event of Default is in existence or would be caused by
such designation and (B) the Company supplies to the Administrative Agent a Pro
Forma Compliance Certificate demonstrating pro forma compliance with the
financial covenants in Section 6.1 after giving effect to such designation.
 
“U.S. Base Rate” means a fluctuating rate of interest per annum which is equal
to the greater of (i) the reference rate of interest (however designated) of the
Canadian Agent for determining interest chargeable by it on U.S. Dollar
commercial loans made in Canada on such day and (ii) the Federal Funds Rate in
effect on such day plus ½ of 1%.
 
“U.S. Base Rate Loans” means Revolving Loans made by the Canadian Lenders in
U.S. Dollars accruing interest based on the U.S. Base Rate.
 
“U.S. Credit Parties” means the Company, any Borrower designated as such under
Section 2.1(f) and the U.S. Guarantors.
 
 
-37-

--------------------------------------------------------------------------------

 
“U.S. Dollars” and “U.S.$” means dollars in lawful currency of the United States
of America.
 
“U.S. Guarantors” has the meaning set forth in the introductory paragraph
hereof.
 
“U.S. Obligations” means all Credit Party Obligations of the Company and the
U.S. Guarantors.
 
“U.S. Revolving Commitment” means, with respect to each U.S. Revolving Lender,
the commitment of such U.S. Revolving Lender to make U.S. Revolving Loans in an
aggregate principal Dollar Amount at any time outstanding up to such U.S.
Revolving Lender’s U.S. Revolving Commitment Percentage of the U.S. Revolving
Committed Amount.
 
“U.S. Revolving Commitment Percentage” means, for each U.S. Revolving Lender,
the percentage identified as its U.S. Revolving Commitment Percentage on
Schedule 2.1(a) to the Amendment Agreement or in the Assignment and Assumption
pursuant to which such U.S. Revolving Lender became a U.S. Revolving Lender
hereunder, as such percentage may be modified in connection with any Incremental
Revolving Commitment and/or any assignment made in accordance with the
provisions of Section 9.6(b).
 
“U.S. Revolving Committed Amount” has the meaning set forth in Section 2.1(a).
 
“U.S. Revolving Lender” means any Lender which has a U.S. Revolving Commitment.
 
“U.S. Revolving Loans” has the meaning set forth in Section 2.1(a).
 
“U.S. Revolving Note” or U.S. Revolving Notes” means the promissory notes of the
Company provided pursuant to Section 2.1(e) in favor of each of the U.S.
Revolving Lenders evidencing the U.S. Revolving Loans, individually or
collectively, as appropriate, as such promissory notes may be amended, modified,
restated, supplemented, extended, renewed or replaced from time to time.
 
“U.S. Swingline Commitment” means the commitment of the U.S. Swingline Lender to
make U.S. Swingline Loans in an aggregate principal amount at any time
outstanding up to the Dollar Amount of the U.S. Swingline Committed Amount, and
the commitment of the Lenders to purchase participation interests in the U.S.
Swingline Loans as provided in Section 2.5(b)(ii), as such amounts may be
reduced from time to time in accordance with the provisions hereof.
 
“U.S. Swingline Committed Amount” shall have the meaning set forth in
Section 2.5(a).
 
“U.S. Swingline Lender” means Wells Fargo, in its capacity as such, or any
successor U.S. swingline lender hereunder
 
“U.S. Swingline Loan” or “U.S. Swingline Loans” has the meaning set forth in
Section 2.5(a).
 
“U.S. Swingline Note” means the promissory note of the Company in favor of the
U.S. Swingline Lender evidencing the U.S. Swingline Loans provided pursuant to
Section 2.5(d), as such promissory note may be amended, modified, supplemented,
extended, renewed or replaced from time to time.
 
“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even if the right so to vote has been suspended by
the happening of such a contingency.
 
 
-38-

--------------------------------------------------------------------------------

 
“Wells Fargo” means Wells Fargo Bank, National Association and its successors.
 
“Wholly-Owned Restricted Subsidiary” means, at any time, any Restricted
Subsidiary that is a Wholly-Owned Subsidiary.
 
“Wholly-Owned Subsidiary” means, at any time, any Subsidiary of which all of the
equity interests (except directors’ qualifying shares or shares aggregating less
than 1% of the outstanding shares of such Subsidiary which are owned by
individuals) and voting interests are owned by any one or more of the Company
and the Company’s other Wholly-Owned Subsidiaries at such time.
 
1.2            Computation of Time Periods.
 
All time references in this Credit Agreement and the other Credit Documents
shall be to Charlotte, North Carolina time unless otherwise indicated.  For
purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”
 
1.3           Accounting Terms.
 
(i)            Unless otherwise specified herein, all accounting terms used
herein shall be interpreted, all accounting determinations hereunder shall be
made, and all financial statements required to be delivered hereunder shall be
prepared in accordance with GAAP applied on a basis consistent with the most
recent audited consolidated financial statements of Company delivered to the
Lenders; provided that, if the Company shall notify the Administrative Agent
that it wishes to amend any covenant in Section 6.1 to eliminate the effect of
any change in GAAP on the operation of such covenant (or if the Administrative
Agent notifies the Company that the Required Lenders wish to amend Section 6.1
for such purpose), then the Company’s compliance with such covenant shall be
determined on the basis of GAAP in effect and as adopted by the Company on
September 30, 2010 (which, for the avoidance of doubt, shall exclude any
prospective changes to lease accounting under GAAP), until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Company
and the Required Lenders.
 
(ii)           The Company shall deliver to the Administrative Agent and each
Lender at the same time as the delivery of any Required Financial Information,
(i) a description in reasonable detail of any material change in the application
of accounting principles employed in the preparation of such financial
statements from those applied in the most recently preceding quarterly or annual
financial statements as to which no objection shall have been made in accordance
with the provisions above and (ii) a reasonable estimate of the effect on the
financial statements on account of such changes in application.
 
(iii)           Notwithstanding the above, the parties hereto acknowledge and
agree that, for purposes of all calculations made in determining compliance for
any applicable period with the financial covenants set forth in Section 6.1
(including, without limitation, for purposes of the definitions of “Applicable
Percentage,” “Consolidated Interest Expense,” “EBITDA,” “Pro Forma Basis” and
“Total Funded Debt” set forth in Section 1.1), (i) after consummation of any
Permitted Acquisition, (A) income statement items and balance sheet items
(whether positive or negative) attributable to the entity or Property acquired
in such transaction shall be included in such calculations to the extent
relating to such applicable period, subject to adjustments mutually acceptable
to the Company and the Administrative Agent, and (B) Indebtedness of an acquired
entity which is retired in connection with a Permitted Acquisition shall be
excluded from such calculations and deemed to have been retired as of the first
day of such applicable period and (ii) after consummation of any disposition of
Property permitted by Section 6.4(i), (A) income statement items and balance
sheet items (whether positive or negative) attributable to the Property disposed
of shall be excluded in such calculations to the extent relating to such
applicable period, subject to adjustments mutually acceptable to the Company and
the Administrative Agent and (B) Indebtedness of a disposed entity which is
retired in connection with such Asset Disposition shall be excluded from such
calculations and deemed to have been retired as of the first day of such
applicable period.
 
 
-39-

--------------------------------------------------------------------------------

 
(iv)           Notwithstanding anything herein to the contrary, the parties
hereto acknowledge and agree that after the Credit Parties’ obligations with
respect to a series of debt securities are deemed to be no longer outstanding
under an indenture or other operative document governing such debt securities
(including due to having paid or irrevocably deposited funds sufficient to pay
the entire Indebtedness represented by such debt securities at a given date),
(A) such debt securities will thereafter be deemed to be no longer “outstanding”
for purposes of all calculations made under this Credit Agreement and (B) any
interest expense attributable to such debt securities will thereafter be deemed
not to constitute Interest Expense for purposes of all calculations made under
this Agreement.
 
1.4            Exchange Rates; Currency Equivalents.
 
(a)           The Canadian Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating the Dollar Amounts of Extensions of
Credit and amounts outstanding hereunder denominated in Canadian Dollars.  Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur.  Except for purposes of financial
statements delivered by the Company hereunder or calculating financial covenants
hereunder or except as otherwise provided herein, the applicable amount of any
currency for purposes of the Credit Documents shall be such Dollar Amount as so
determined by the Administrative Agent.
 
(b)           Wherever in this Credit Agreement in connection with an Extension
of Credit, conversion, continuation or prepayment of a Loan, an amount, such as
a required minimum or multiple amount, is expressed in U.S. Dollars, but such
Extension of Credit or Loan is denominated in Canadian Dollars, such amount
shall be the relevant Canadian Dollar Equivalent of such U.S. Dollar amount
(rounded to the nearest C$1,000), as determined by the Canadian Agent.
 
1.5           Effect of Restatement.  This Agreement shall, except as otherwise
expressly set forth herein, supersede the Original Credit Agreement from and
after the Restatement Effective Date with respect to the transactions hereunder
and with respect to the Loans and Letters of Credit outstanding under the
Original Credit Agreement as of the Restatement Effective Date.  The parties
hereto acknowledge and agree, however, that all references in the other Credit
Documents to the “Credit Agreement” shall be deemed to refer without further
amendment to this Agreement as amended and restated.  For the avoidance of
doubt, on the Restatement Effective Date any Lender hereunder that was a Lender
under and as defined in the Original Credit Agreement shall be deemed to have
had its U.S. Revolving Loans, Canadian Revolving Loans and Term Loans under the
Original Credit Agreement prepaid in the respective amounts equal to the U.S.
Revolving Loans, Canadian Revolving Loans and Term Loans it makes or is deemed
to make hereunder on the Restatement Effective Date regardless of whether it
receives any actual cash payment in connection with such prepayment.
 
ARTICLE II
CREDIT FACILITY
 
2.1            U.S. Revolving Loans.
 
 
-40-

--------------------------------------------------------------------------------

 
(a)           U.S. Revolving Commitment.  During the Commitment Period, subject
to the terms and conditions hereof, the U.S. Revolving Lenders severally agree
to make revolving credit loans in U.S. Dollars (“U.S. Revolving Loans”) to the
Company from time to time in an aggregate principal Dollar Amount of up to ONE
BILLION, FOUR HUNDRED SEVENTY-FIVE MILLION U.S. DOLLARS (U.S.$ 1,475,000,000)
less the aggregate amount of the Canadian Revolving Committed Amount from time
to time (as such amount may be increased or reduced from time to time in
accordance with Section 2.11, the “U.S. Revolving Committed Amount”); provided,
however, that after giving effect to any such U.S. Revolving Loans, (i) the
aggregate principal Dollar Amount (determined as of the most recent
Determination Date) of outstanding Revolving Loans, Swingline Loans and LOC
Obligations shall not exceed the Aggregate Revolving Committed Amount, (ii) the
aggregate principal Dollar Amount of the outstanding U.S. Revolving Loans, U.S.
Swingline Loans and LOC Obligations shall not exceed the U.S. Revolving
Committed Amount and (iii) the aggregate principal Dollar Amount of any U.S.
Revolving Lender’s U.S. Revolving Commitment Percentage of outstanding U.S.
Revolving Loans, U.S. Swingline Loans and LOC Obligations shall not exceed its
U.S. Revolving Commitment.  U.S. Revolving Loans may consist of Alternate Base
Rate Loans or LIBOR Rate Loans, or a combination thereof, as the Company may
request, and may be repaid and reborrowed in accordance with the provisions
hereof; provided, however, U.S. Revolving Loans made on the Closing Date or on
any of the three (3) Business Days following the Closing Date may only consist
of Alternate Base Rate Loans unless the Company executes a funding indemnity
letter in form and substance reasonably satisfactory to the Administrative
Agent.  LIBOR Rate Loans denominated in U.S. Dollars shall be made by each U.S.
Revolving Lender at its LIBOR Lending Office.  Alternate Base Rate Loans shall
be made by each U.S. Revolving Lender at its Domestic Lending Office.
 
(b)           U.S. Revolving Loan Borrowings.
 
(i)            Notice of Borrowing.  The Company may request a U.S. Revolving
Loan borrowing by delivering a written Notice of Borrowing (or telephone notice
promptly confirmed in writing by delivery of a written Notice of Borrowing,
which delivery may be by fax or electronically by pdf) to Administrative Agent
not later than 11:00 a.m. on the date of the requested borrowing in the case of
Alternate Base Rate Loans, and on the third Business Day prior to the date of
the requested borrowing in the case of LIBOR Rate Loans denominated in U.S.
Dollars.  Each such Notice of Borrowing shall be irrevocable and shall specify
(A) that a U.S. Revolving Loan is requested, (B) the date of the requested
borrowing (which shall be a Business Day), (C) the aggregate principal amount to
be borrowed and (D) whether the borrowing shall be comprised of Alternate Base
Rate Loans, LIBOR Rate Loans or a combination thereof, and if LIBOR Rate Loans
are requested, the Interest Period(s) therefor.  If the Company shall fail to
specify in any such Notice of Borrowing (1) an applicable Interest Period in the
case of a LIBOR Rate Loan, then such notice shall be deemed to be a request for
an Interest Period of one (1) month, or (2) the Type of Revolving Loan
requested, then such notice shall be deemed to be a request for an Alternate
Base Rate Loan hereunder.  The Administrative Agent shall give notice to each
U.S. Revolving Lender promptly upon receipt of each Notice of Borrowing, the
contents thereof and each such U.S. Revolving Lender’s share thereof.
 
(ii)           Minimum Amounts.  Each U.S. Revolving Loan shall be in a minimum
aggregate Dollar Amount of (A) in the case of LIBOR Rate Loans, U.S.$5,000,000
and integral multiples of U.S.$1,000,000 in excess thereof (or the remaining
U.S. Revolving Committed Amount, if less) and (B) in the case of Alternate Base
Rate Loans, U.S.$1,000,000 and integral multiples of U.S.$1,000,000 in excess
thereof (or the remaining U.S. Revolving Committed Amount, if less).
 
(iii)           Advances.  Each U.S. Revolving Lender will make its U.S.
Revolving Commitment Percentage of each U.S. Revolving Loan borrowing available
to the Administrative Agent, for the account of the Company, in U.S. Dollars and
in funds immediately available to the Administrative Agent, at the
Administrative Agent’s office by 1:00 p.m.  on the date specified in the
applicable Notice of Borrowing.  Such borrowing will then be made available to
the Company by the Administrative Agent by crediting the account of the Company
designated in the Account Designation Letter hereunder with the aggregate of the
amounts made available to the Administrative Agent by the U.S. Revolving Lenders
and in like funds as received by the Administrative Agent.
 
 
-41-

--------------------------------------------------------------------------------

 
(c)            Repayment.  The principal amount of all U.S. Revolving Loans
shall be due and payable in full on the Revolving/Term Loan Maturity Date,
unless accelerated sooner pursuant to Section 7.2.
 
(d)            Interest. Subject to the provisions of Sections 2.8 and 2.13,
U.S. Revolving Loans shall bear interest as follows:
 
(i)            Alternate Base Rate Loans.  During such periods as U.S. Revolving
Loans shall be comprised in whole or in part of Alternate Base Rate Loans, such
Alternate Base Rate Loans shall bear interest at a per annum rate equal to the
Alternate Base Rate plus the Applicable Percentage; and
 
(ii)            LIBOR Rate Loans.  During such periods as U.S. Revolving Loans
shall be comprised in whole or in part of LIBOR Rate Loans, such LIBOR Rate
Loans shall bear interest at a per annum rate equal to the LIBOR Rate plus the
Applicable Percentage.
 
Interest on U.S. Revolving Loans shall be payable in arrears on each applicable
Interest Payment Date (or at such other times as may be specified herein).
 
(e)            U.S. Revolving Notes.  The U.S. Revolving Loans shall be further
evidenced by a duly executed U.S. Revolving Note in favor of each U.S. Revolving
Lender substantially in the form of Schedule 2.1(e) to the Original Credit
Agreement, if requested by such U.S. Revolving Lender.
 
(f)            Designation of Additional Borrowers.  From time to time, the
Company may designate Restricted Subsidiaries of the Company incorporated,
formed or otherwise organized in the United States and reasonably satisfactory
to the Administrative Agent as joint and several additional Borrowers under the
U.S. Revolving Loans and such parties shall become a party to this Agreement
pursuant to a joinder agreement reasonably satisfactory to the Administrative
Agent.
 
2.2            Canadian Revolving Loans.
 
(a)            Canadian Revolving Commitment.  During the Commitment Period,
subject to the terms and conditions hereof, the Canadian Revolving Lenders
severally agree to make revolving credit loans in Canadian Dollars or U.S.
Dollars to the Canadian Borrower from time to time in an aggregate principal
Dollar Amount of up to THREE HUNDRED MILLION U.S. DOLLARS (U.S.$300,000,000) (as
such amount may be increased or reduced from time to time in accordance with
Section 2.11, the “Canadian Revolving Committed Amount”); provided, however,
that after giving effect to any such Canadian Revolving Loans, (i) the aggregate
principal Dollar Amount (determined as of the most recent Determination Date) of
outstanding Revolving Loans, Swingline Loans and LOC Obligations shall not
exceed the Aggregate Revolving Committed Amount, (ii) the aggregate principal
Dollar Amount (determined as of the most recent Determination Date) of the
outstanding Canadian Revolving Loans and Canadian Swingline Loans shall not
exceed the Canadian Revolving Committed Amount and (iii) the aggregate principal
Dollar Amount (determined as of the most recent Determination Date) of any
Canadian Revolving Lender’s Canadian Revolving Loans shall not exceed its
Canadian Revolving Commitment.  Canadian Revolving Loans may consist of U.S.
Base Rate Loans, Canadian Prime Rate Loans, LIBOR Rate Loans, Bankers’
Acceptance Advances or a combination thereof, as the Canadian Borrower may
request, and may be repaid and reborrowed in accordance with the provisions
hereof.  Canadian Prime Rate Loans and Bankers’ Acceptance Advances shall be
denominated in Canadian Dollars and Canadian Revolving Loans which are U.S. Base
Rate Loans or LIBOR Rate Loans shall be denominated in U.S. Dollars.  LIBOR Rate
Loans shall be made by each Canadian Revolving Lender at its LIBOR Lending
Office.  Canadian Prime Rate Loans, Canadian Revolving Loans which are U.S. Base
Rate Loans and Bankers’ Acceptance Advances shall be made by each Canadian
Revolving Lender at its Canadian Lending Office.  Canadian Revolving Loans may
only be made, and Bankers’ Acceptance Advances may only be accepted, by Lenders
which are Canadian Lenders.  The Canadian Lenders as of the Restatement
Effective Date are those identified as such on Schedule 2.1(a) to the Amendment
Agreement.  Any such Lender which should cease to be or to qualify as a Canadian
Lender shall forthwith notify the Canadian Borrower of such event.
 
 
-42-

--------------------------------------------------------------------------------

 
(b)            Canadian Revolving Loan Borrowings.
 
(i)    Notice of Borrowing.  The Canadian Borrower (or the Company on behalf of
the Canadian Borrower) may request a Canadian Revolving Loan borrowing by
delivering a written Notice of Borrowing (or telephone notice promptly confirmed
in writing by delivery of a written Notice of Borrowing, which delivery may be
by fax or electronically by pdf) to the Canadian Agent (with a copy to the
Administrative Agent) not later than 12:00 Noon on (A) the Business Day prior to
the date of the requested borrowing in the case of U.S. Base Rate Loans and
Canadian Prime Rate Loans, (B) the third Business Day prior to the date of the
requested borrowing in the case of Bankers’ Acceptance Advances and (C) the
third Business Day prior to the date of the requested borrowing in the case of
LIBOR Rate Loans.  Each such Notice of Borrowing shall be irrevocable and shall
specify (A) that a Canadian Revolving Loan is requested, (B) the date of the
requested borrowing (which shall be a Business Day), (C) the aggregate principal
amount to be borrowed and (D) whether the borrowing shall be comprised of U.S.
Base Rate Loans, Canadian Prime Rate Loans, LIBOR Rate Loans, Bankers’
Acceptance Advances or a combination thereof, and (I) if LIBOR Rate Loans are
requested, the Interest Period therefor, (II) if Bankers’ Acceptance Advances
are requested, the BA Period therefor.  If the Canadian Borrower shall fail to
specify in any such Notice of Borrowing (1) an applicable Interest Period in the
case of a LIBOR Rate Loan, then such notice shall be deemed to be a request for
an Interest Period of one (1) month, (2) an applicable BA Period for a Bankers’
Acceptance Advance, then such notice shall be deemed to be a request for a BA
Period of one (1) month, or (3) the Type of Canadian Revolving Loan requested,
then such notice shall be deemed to be a request for Canadian Prime Rate Loan
hereunder.  The Canadian Agent shall give notice to each Canadian Revolving
Lender promptly upon receipt of each Notice of Borrowing, the contents thereof
and each such Canadian Revolving Lender’s share thereof.
 
(ii)           Minimum Amounts.  Each Canadian Revolving Loan which is a U.S.
Base Rate Loan shall be in a minimum aggregate Dollar Amount of U.S.$5,000,000
and in integral multiples of U.S.$1,000,000 in excess thereof (or the remaining
amount of the Canadian Revolving Committed Amount, if less).  Each Canadian
Revolving Loan which is a Canadian Prime Rate Loan shall be in a minimum
aggregate Dollar Amount of C$5,000,000 and in integral multiples of C$1,000,000
in excess thereof (or the remaining amount of the Canadian Revolving Committed
Amount, if less).  Each Canadian Revolving Loan which is a LIBOR Rate Loan shall
be in a minimum aggregate Dollar Amount of U.S.$5,000,000 and in integral
multiples of U.S.$1,000,000 in excess thereof (or the remaining amount of the
Canadian Revolving Committed Amount, if less).  Each Canadian Revolving Loan
which is a Bankers’ Acceptance Advance shall be in a minimum aggregate Dollar
Amount of C$5,000,000 and in integral multiples of C$1,000,000 in excess thereof
(or the remaining amount of the Canadian Revolving Committed Amount, if less).
 
(iii)           Advances.  Each Canadian Revolving Lender will make its Canadian
Revolving Commitment Percentage of each Canadian Revolving Loan borrowing
available to the Canadian Agent, for the account of the Canadian Borrower, in
U.S. Dollars or Canadian Dollars, as applicable and in funds immediately
available to the Canadian Agent, at the Canadian Agent’s office by 1:00 p.m.  on
the date specified in the applicable Notice of Borrowing.  Such borrowing will
then be made available to the Canadian Borrower by the Canadian Agent by wiring
the aggregate of the amounts made available to the Canadian Agent by the
Canadian Revolving Lenders and in like funds as received by the Canadian Agent
to the account of the Canadian Borrower specified by the Canadian Borrower in
the Account Designation Letter delivered hereunder.
 
 
-43-

--------------------------------------------------------------------------------

 
(c)   Repayment.  The principal amount of all Canadian Revolving Loans shall be
due and payable in full on the Revolving/Term Loan Maturity Date, unless
accelerated sooner pursuant to Section 7.2.
 
(d)            Interest and Fees.  Subject to the provisions of Sections 2.8 and
2.13, Canadian Revolving Loans shall bear interest as follows:
 
(i)            U.S. Base Rate Loan.  During such periods as Canadian Revolving
Loans shall be comprised of U.S. Base Rate Loans, each such U.S. Base Rate Loan
shall bear interest at a per annum rate equal to the U.S. Base Rate plus the
Applicable Percentage;
 
(ii)           Canadian Prime Rate Loans.  During such periods as Canadian
Revolving Loans shall be comprised of Canadian Prime Rate Loans, each such
Canadian Prime Rate Loan shall bear interest at a per annum rate equal to the
sum of the Canadian Prime Rate plus the Applicable Percentage;
 
(iii)          LIBOR Rate Loans.  During such periods as Canadian Revolving
Loans shall be comprised of LIBOR Rate Loans, such LIBOR Rate Loans shall bear
interest at a per annum rate equal to the LIBOR Rate plus the Applicable
Percentage; and
 
(iv)          Bankers’ Acceptance Advances.  During such periods as Revolving
Loans shall be comprised of Bankers’ Acceptance Advances, each such Bankers’
Acceptance Advance shall bear interest at a per annum rate equal to the BA Rate
plus an acceptance fee determined in accordance with Section 2.2(f)(ii).
 
Interest on Canadian Revolving Loans shall be payable in arrears on each
Interest Payment Date (or in the case of Bankers’ Acceptance Advances by
discount on the date of funding of such Bankers’ Acceptance Advance).
 
(e)            Notes.  The Canadian Revolving Loans shall be further evidenced
by a duly executed Canadian Revolving Note in favor of each Canadian Revolving
Lender substantially in the form of Schedule 2.2(e) to the Original Credit
Agreement, if requested by such Canadian Revolving Lender.
 
(f)            Funding of Bankers Acceptances.
 
(i)             Notice of Borrowing.  Subject to the limitations contained in
Section 2.2(a), Section 2.2(b) and this Section 2.2(f), if the Canadian Agent
receives from the Canadian Borrower a Notice of Borrowing or a Notice of
Conversion/Extension requesting a Bankers’ Acceptance Advance or an extension or
conversion of a Canadian Prime Rate Loan into a Bankers’ Acceptance Advance, the
Canadian Agent shall notify each of the Canadian Revolving Lenders promptly on
the third Business Day prior to the date of such requested borrowing of such
request except that, if the Face Amount of a Bankers’ Acceptance or Acceptance
Note which would otherwise be accepted or purchased by a Canadian Revolving
Lender would not be in the amount of C$100,000, or an integral multiple thereof,
such Face Amount shall be increased or reduced by the Canadian Agent in its sole
and unfettered discretion to the nearest integral multiple of C$100,000.  Each
BA Lender or Acceptance Lender, as applicable, shall, not later than 12:00 noon
(Toronto time) on the date of each Bankers’ Acceptance Advance under the
Canadian Revolving Loan (whether in respect of a Notice of Borrowing or pursuant
to a Notice of Conversion/Extension), subject to this Section 2.2(f) and
Section 2.2(a), purchase Bankers’ Acceptances or Acceptance Notes of the
Canadian Borrower which are presented to it for acceptance or purchase and which
have an aggregate Face Amount equal to such BA Lender’s or Acceptance Lender’s
pro rata share of the total Bankers’ Acceptance Advance on such
date.  Concurrent with the acceptance or purchase of Bankers’ Acceptances or
Acceptance Notes of the Canadian Borrower as aforesaid, each BA Lender or
Acceptance Lender, as applicable, shall make available to the Canadian Agent its
pro rata portion of the Notional BA Proceeds with respect to such Bankers’
Acceptance.  The Canadian Agent shall, upon fulfillment by the Canadian Borrower
of the conditions set out in Section 4.1 or Section 4.2, as applicable, make
such Notional BA Proceeds available to the Canadian Borrower on the date of such
Bankers’ Acceptance Advance by wiring the aggregate of funds made available to
the Canadian Agent by the Canadian Revolving Lenders and in like funds as
received by the Canadian Agent to the account of the Canadian Borrower specified
by the Canadian Borrower in the Account Designation Letter delivered hereunder.
 
 
-44-

--------------------------------------------------------------------------------

 
(ii)           Acceptance Fees.  With respect to each draft and Acceptance Note
of the Canadian Borrower accepted or issued pursuant hereto, the Canadian
Borrower shall pay to the Canadian Agent on behalf of the Canadian Lenders, in
advance, an acceptance fee denominated in Canadian Dollars calculated at the
rate per annum, on the basis of a year of 365 days (or 366 days, as applicable),
equal to the Applicable Canadian Revolver BA Margin on the Face Amount of such
Bankers’ Acceptance or the face amount of such Acceptance Note, as applicable
for its term, being the actual number of days in the period commencing on the
date of acceptance of the Canadian Borrower’s draft or date of issuance of such
Acceptance Note and ending on, but excluding the maturity date of, the Bankers’
Acceptance or Acceptance Note.  Such acceptance fees shall be non-refundable and
shall be fully earned when due.  Such acceptance fees shall be paid by the
Canadian Borrower by deduction of the amount thereof from what would otherwise
be Notional BA Proceeds funded pursuant to this Section 2.2(f).
 
(iii)           Safekeeping of Drafts and Power of Attorney.
 
(A)           The BA Lenders agree that, in respect of the safekeeping of
executed drafts of the Canadian Borrower which are delivered to them for
acceptance hereunder, they shall exercise the same degree of care that the BA
Lenders give to their own property, provided that the BA Lenders shall not be
deemed to be insurers thereof.
 
(B)           To facilitate availment of Bankers’ Acceptances, the Canadian
Borrower hereby appoints each BA Lender as its attorney to sign and endorse on
its behalf (in accordance with a Notice of Borrowing or Notice of
Conversion/Extension relating to Bankers’ Acceptances) in handwriting or by
facsimile or mechanical signature, as and when deemed necessary by such BA
Lender, blank forms of Bankers’ Acceptances in the form required by the
applicable BA Lender.  The Canadian Borrower recognizes and agrees that all
Bankers’ Acceptances so signed or endorsed on its behalf by a BA Lender shall
bind the Canadian Borrower as fully and effectually as if signed in the
handwriting of and duly issued by the proper signing officers of the Canadian
Borrower.  The BA Lenders are hereby authorized (in accordance with a Notice of
Borrowing or Notice of Conversion/Extension relating to Bankers’ Acceptances) to
issue such Bankers’ Acceptances endorsed in blank in such face amounts as may be
determined by them; provided that the aggregate amount thereof does not exceed
the aggregate amount of Bankers’ Acceptances required to be accepted and
purchased by such BA Lenders.  Each BA Lender shall not be liable for any
damage, loss or other claim arising by reason of any loss or improper use of any
such instrument except the gross negligence or willful misconduct of the
applicable BA Lender or its officers, employees, agents or representatives.  The
applicable BA Lender shall maintain a record with respect to Bankers’
Acceptances (a) received by it in blank hereunder, (b) voided by it for any
reason, (c) accepted and purchased by it hereunder and (d) cancelled at their
respective maturities.
 
 
-45-

--------------------------------------------------------------------------------

 
(iv)           Term and Interest Periods.  The term of any Bankers’ Acceptance
or Acceptance Note shall be specified in the draft and in the Notice of
Borrowing or Notice of Conversion/Extension related thereto and the term of any
Bankers’ Acceptance and the term of any Acceptance Note shall be for a BA
Period, unless otherwise agreed to by the Canadian Agent.  The term of each
Bankers’ Acceptance or Acceptance Note shall mature on a Business Day.  No
Bankers’ Acceptance or Acceptance Note shall have a maturity date after the
Revolving/Term Loan Maturity Date.
 
(v)           Payment on Maturity.  The Canadian Borrower shall pay to the
Canadian Agent, for the account of the BA Lenders or Acceptance Lenders, as
applicable, on the maturity date of any Bankers’ Acceptance or Acceptance Note
issued by the Canadian Borrower an amount equal to the Face Amount of such
maturing Bankers’ Acceptance or the face amount of such Acceptance Note, as the
case may be; provided that the Canadian Borrower may, at its option, so
reimburse the BA Lenders or Acceptance Lenders, as applicable, in whole or in
part, by delivering to the Canadian Agent no later than 12:00 noon (Toronto
time) two (2) Business Days’ prior to the maturity date of a maturing Bankers’
Acceptance or Acceptance Note, as the case may be, a Notice of
Conversion/Extension specifying the term of the Bankers’ Acceptance or the
Acceptance Note, as the case may be, and presenting a draft or Acceptance Note
to the BA Lenders or Acceptance Lenders, as applicable for acceptance and
purchase resulting, in the case of reimbursement in whole by replacement
Bankers’ Acceptance or Acceptance Note, in the aggregate equal to the Face
Amount of the maturing Bankers’ Acceptance or face amount of the maturing
Acceptance Note.  In the event that the Canadian Borrower fails to deliver a
Notice of Conversion/Extension and fails to make payment to the Canadian Agent
in respect of the maturing Bankers’ Acceptance Advance, the Face Amount of the
maturing Bankers’ Acceptances and the face amount of any Acceptance Note forming
part of such Bankers’ Acceptance Advance shall be deemed to be converted to a
Canadian Prime Rate Loan on the relevant maturity date.
 
(vi)           Waiver of Days of Grace.  The Canadian Borrower renounces and
shall not claim any days of grace for the payment of any Bankers’ Acceptance or
Acceptance Notes.
 
(vii)          Special Provisions Relating to Acceptance Notes.
 
(A)           The Canadian Borrower and each Canadian Lender hereby acknowledge
and agree that from time to time certain Canadian Lenders may not be authorized
to or may, as a matter of general corporate policy, elect not to accept and
purchase Bankers’ Acceptances, and the Canadian Borrower and each Canadian
Lender agree that any such Canadian Lender may purchase Acceptance Notes of the
Canadian Borrower in accordance with the provisions of Section 2.2(f)(vii)(B) in
lieu of accepting and purchasing Bankers’ Acceptances for its account.
 
(B)           In the event that any Canadian Lender described in
Section 2.2(f)(vii)(A) above is unable to, or elects as a matter of general
corporate policy not to, accept Bankers’ Acceptances hereunder, such Lender
shall not be required to accept Bankers’ Acceptances hereunder, but rather, if
the Canadian Borrower requests the acceptance of such Bankers’ Acceptances, then
the Canadian Borrower shall deliver to such BA Lender non-interest bearing
promissory notes (each, an “Acceptance Note”) of the Borrower, substantially in
the form of Schedule 2.2(f) to the Original Credit Agreement, having the same
maturity as the Bankers’ Acceptances to be accepted and in an aggregate face
amount equal to the Face Amount of such Bankers’ Acceptances.  Each such
Acceptance Lender hereby agrees to purchase Acceptance Notes from the Canadian
Borrower at a purchase price equal to the Notional BA Proceeds which would have
been applicable if a Bankers’ Acceptance draft had been accepted by it and such
Acceptance Notes shall be governed by the provisions of this Section 2.2(f) as
if they were Bankers’ Acceptances.
 
 
-46-

--------------------------------------------------------------------------------

 
Notwithstanding the foregoing, unless the Acceptance Lender otherwise notifies
the Canadian Borrower in writing, in lieu of receiving delivery of Acceptance
Notes, such Acceptance Notes shall be uncertificated and Acceptance Notes shall
be evidenced by the account of the Lenders.
 
(viii)         No Market.  If the Canadian Agent determines in good faith and
notifies the Canadian Borrower in writing that, by reason of circumstances
affecting the Canadian money market, there is no market for Bankers’
Acceptances, then the right of the Canadian Borrower to request Bankers’
Acceptance Advances shall be suspended until the Canadian Agent determines that
the circumstances causing such suspension no longer exist and the Administrative
Agent so notifies the Canadian Borrower.  In such circumstances, any Notice of
Borrowing for a Bankers’ Acceptance Advance which is outstanding shall be
cancelled and the Bankers’ Acceptance Advance requested therein shall, at the
option of the Canadian Borrower, either not be made or be made as a Canadian
Prime Rate Loan.
 
(g)            Collateralization of Bankers’ Acceptances.  With respect to the
prepayment or cash collateralization of unmatured Bankers’ Acceptances pursuant
to Section 2.10 (it being acknowledged that any requirement to pay or prepay
Bankers’ Acceptances prior to their maturity shall be construed as a requirement
to provide cash collateral under this provision), the Canadian Borrower shall
provide for the funding of such unmatured Bankers’ Acceptances by paying to and
depositing in a collateral account on terms reasonably satisfactory to the
Canadian Agent and the Borrowers cash collateral for each such unmatured
Bankers’ Acceptances in an amount equal to the principal amount at maturity of
such Bankers’ Acceptances.  Such collateral account shall be held by the
Canadian Agent as security for the obligations of the Canadian Borrower in
relation to such Bankers’ Acceptances and the security of the Canadian Agent
thereby created shall rank in priority to all other Liens and adverse claims
against such cash collateral.  Such cash collateral shall be applied to satisfy
pro tanto the obligations of the Canadian Borrower for such Bankers’ Acceptances
as they mature and the Canadian Agent is hereby irrevocably directed by the
Canadian Borrower to apply any such cash collateral to such maturing Bankers’
Acceptances.
 
Amounts held in such collateral account may not be withdrawn by the Canadian
Borrower.  If after maturity of the Bankers’ Acceptances for which such funds
are held and application by the Canadian Agent of the amounts in such collateral
accounts to satisfy the obligations of the Canadian Borrower hereunder with
respect to the Bankers’ Acceptances being repaid, any excess remains, such
excess shall be promptly paid by the Canadian Agent to the Canadian Borrower so
long as no Default or Event of Default is then continuing.
 
(h)            Designation of Additional Borrowers.  From time to time, the
Company may designate Restricted Subsidiaries of the Company incorporated,
formed or otherwise organized in Canada and reasonably satisfactory to the
Canadian Agent as joint and several additional Borrowers under the Canadian
Revolving Loans and such parties shall become a party to this Agreement pursuant
to a joinder agreement reasonably satisfactory to the Administrative Agent.
 
2.3            Term Loan.
 
(a)            Term Loan.  On the Restatement Effective Date, subject to the
terms and conditions in the Amendment Agreement and in reliance upon the
representations and warranties set forth therein, each Term Loan Lender
severally agrees to make available to the Company such Term Loan Lender’s Term
Loan Commitment Percentage of a term loan in U.S. Dollars (the “Term Loan”) in
the aggregate principal Dollar Amount of ONE BILLION, TWO HUNDRED TWENTY-TWO
MILLION, FIVE HUNDRED SEVENTY-FIVE THOUSAND U.S. DOLLARS (U.S.$1,222,575,000)
(the “Term Loan Committed Amount”) for the purposes hereinafter set forth.  The
Term Loan may consist of Alternate Base Rate Loans or LIBOR Rate Loans, or a
combination thereof, as the Company may request.  LIBOR Rate Loans shall be made
by each Term Loan Lender at its LIBOR Lending Office and Alternate Base Rate
Loans at its Domestic Lending Office.  Amounts repaid or prepaid on the Term
Loan may not be reborrowed.
 
 
-47-

--------------------------------------------------------------------------------

 
(b)            Repayment of Term Loan.  The principal amount of the Term Loan
shall be repaid in twenty (20) consecutive quarterly installments in the amounts
as set forth below, unless accelerated sooner pursuant to Section 7.2: 
 
Principal Amortization
Payment Dates
Term Loan Principal Amortization
Payments (in U.S.$)
December 31, 2012
30,564,375
March 31, 2013
30,564,375
June 30, 2013
30,564,375
September 30, 2013
30,564,375
December 31, 2013
30,564,375
March 31, 2014
30,564,375
June 30, 2014
30,564,375
September 30, 2014
30,564,375
December 31, 2014
30,564,375
March 31, 2015
30,564,375
June 30, 2015
30,564,375
September 30, 2015
30,564,375
December 31, 2015
30,564,375
March 31, 2016
30,564,375
June 30, 2016
30,564,375
September 30, 2016
30,564,375
December 31, 2016
48,903,000
March 31, 2017
48,903,000
June 30, 2017
48,903,000
Revolving/Term Loan  Maturity Date
Outstanding principal amount of the Term Loan

 
(c)            Interest on the Term Loan.  Subject to the provisions of Sections
2.8 and 2.13, the Term Loan shall bear interest as follows:
 
(i)            Alternate Base Rate Loans.  During such periods as the Term Loan
shall be comprised of Alternate Base Rate Loans, each such Alternate Base Rate
Loan shall bear interest at a per annum rate equal to the sum of the Alternate
Base Rate plus the Applicable Percentage; and
 
(ii)            LIBOR Rate Loans.  During such periods as the Term Loan shall be
comprised of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest at
a per annum rate equal to the sum of the LIBOR Rate plus the Applicable
Percentage.
 
Interest on the Term Loan shall be payable in arrears on each Interest Payment
Date.
 
 
-48-

--------------------------------------------------------------------------------

 
(d)            Term Loan Notes.  The Company’s obligation to pay each Term Loan
Lender’s Term Loan shall be evidenced, upon such Term Loan Lender’s request, by
a Term Loan Note made payable to such Lender in substantially the form of
Schedule 2.3(d) to the Amendment Agreement.
 
2.4            [Reserved].
 
2.5            U.S. Swingline Loan Subfacility.
 
(a)            U.S. Swingline Commitment.  Subject to the terms and conditions
set forth herein, the U.S. Swingline Lender agrees, in reliance upon the
agreements of the other U.S. Revolving Lenders set forth in this Section 2.5, to
make loans (each such loan, a “U.S. Swingline Loan” and, collectively, the “U.S.
Swingline Loans”) to the Company from time to time on any Business Day during
the Commitment Period in an aggregate amount not to exceed at any time
outstanding an aggregate Dollar Amount of ONE HUNDRED MILLION U.S. DOLLARS
(U.S.$100,000,000) (the “U.S. Swingline Committed Amount”) for the purposes
hereinafter set forth, notwithstanding the fact that such U.S. Swingline Loans,
when aggregated with the outstanding amount of U.S. Revolving Loans, may exceed
the amount of the U.S. Swingline Lender’s Revolving Commitment; provided,
however, (i) the aggregate principal Dollar Amount (determined as of the most
recent Determination Date) of outstanding Revolving Loans, Swingline Loans and
LOC Obligations shall not exceed the Aggregate Revolving Committed Amount and
(ii) with regard to the U.S. Revolving Lenders collectively, the aggregate
principal Dollar Amount of the outstanding U.S. Revolving Loans, U.S. Swingline
Loans and LOC Obligations shall not exceed the U.S. Revolving Committed
Amount.  U.S. Swingline Loans hereunder may be repaid and reborrowed in
accordance with the provisions hereof.
 
(b)            U.S. Swingline Loan Borrowings.
 
(i)            Notice of Borrowing and Disbursement.  The Company may request a
U.S. Swingline Loan borrowing by delivering a written Notice of Borrowing (or
telephone notice promptly confirmed in writing by delivery of a written Notice
of Borrowing, which delivery may be by fax or electronically by pdf) to the U.S.
Swingline Lender and the Administrative Agent not later than 12:00 noon on the
date of the requested borrowing.  U.S. Swingline Loan borrowings hereunder shall
be made in minimum Dollar Amounts of U.S.$100,000 and in integral amounts of
U.S.$100,000 in excess thereof.
 
(ii)            Repayment of U.S. Swingline Loans.  The Company shall repay each
U.S. Swingline Loan on the Revolving/Term Loan Maturity Date, unless accelerated
sooner pursuant to Section 7.2.  The U.S. Swingline Lender may, at any time, in
its sole discretion, by written notice to the Company and the Administrative
Agent, demand repayment of its U.S. Swingline Loans by way of a U.S. Revolving
Loan borrowing, in which case the Company shall be deemed to have requested a
U.S. Revolving Loan borrowing comprised entirely of Alternate Base Rate Loans in
the Dollar Amount of such U.S. Swingline Loans; provided, however, that, in the
following circumstances, any such demand shall also be deemed to have been given
one Business Day prior to each of (A) the Revolving/Term Loan Maturity Date,
(B) the occurrence of any Event of Default described in Section 7.1(g), (C) upon
acceleration of the Credit Party Obligations hereunder, whether on account of an
Event of Default described in Section 7.1(g) or any other Event of Default and
(D) the exercise of remedies in accordance with the provisions of Section 7.2
(each such U.S. Revolving Loan borrowing made on account of any such deemed
request therefor as provided herein being hereinafter referred to as a
“Mandatory U.S. Borrowing”).  Each U.S. Revolving Lender hereby irrevocably
agrees to make such U.S. Revolving Loans promptly upon any such request or
deemed request on account of each Mandatory U.S. Borrowing in the Dollar Amount
and in the manner specified in the preceding sentence and on the same such date
notwithstanding (1) the amount of the Mandatory U.S. Borrowing may not comply
with the minimum amount for borrowings of U.S. Revolving Loans otherwise
required hereunder, (2) whether any conditions specified in Section 4.2 are then
satisfied, except for the condition specified in Section 4.2(c)(i), (3) whether
a Default or an Event of Default then exists, (4) failure of any such request or
deemed request for U.S. Revolving Loans to be made by the time otherwise
required in Section 2.1(b)(i), (5) the date of such Mandatory U.S. Borrowing, or
(6) any reduction in the U.S. Revolving Committed Amount or termination of the
U.S. Revolving Commitments immediately prior to such Mandatory U.S. Borrowing or
contemporaneously therewith.  In the event that any Mandatory U.S. Borrowing or
other deemed request cannot for any reason be made on the date otherwise
required above (including, without limitation, as a result of the commencement
of a proceeding under the Bankruptcy Code with respect to the Company), then
each U.S. Revolving Lender hereby agrees that it shall forthwith purchase (as of
the date the Mandatory U.S. Borrowing or other deemed request would otherwise
have occurred, but adjusted for any payments received from the Company on or
after such date and prior to such purchase) from the U.S. Swingline Lender such
participations in the outstanding U.S. Swingline Loans as shall be necessary to
cause each such Lender to share in such U.S. Swingline Loans ratably based upon
its respective U.S. Revolving Commitment Percentage (determined before giving
effect to any termination of the Commitments pursuant to Section 7.2); provided
that (x) all interest payable on the U.S. Swingline Loans shall be for the
account of the U.S. Swingline Lender until the date as of which the respective
participation is purchased, and (y) at the time any purchase of participations
pursuant to this sentence is actually made, the purchasing Lender shall be
required to pay to the U.S. Swingline Lender interest on the principal amount of
such participation purchased for each day from and including the day upon which
the Mandatory U.S. Borrowing would otherwise have occurred but excluding the
date of payment for such participation, at the rate equal to, if paid within two
(2) Business Days of the date of the Mandatory U.S. Borrowing, the Federal Funds
Effective Rate, and thereafter at a rate equal to the Alternate Base Rate.
 
 
-49-

--------------------------------------------------------------------------------

 
(c)            Interest on U.S. Swingline Loans.  Subject to the provisions of
Section 2.8, U.S. Swingline Loans shall bear interest at a per annum rate equal
to the Alternate Base Rate plus the Applicable Percentage for Revolving Loans
that are Alternate Base Rate Loans.  Interest on U.S. Swingline Loans shall be
payable in arrears on each Interest Payment Date.
 
(d)            U.S. Swingline Note.  The U.S. Swingline Loans shall be evidenced
by a duly executed promissory note of the Company to the U.S. Swingline Lender
in the original Dollar Amount of the U.S. Swingline Committed Amount and
substantially in the form of Schedule 2.5(d) to the Original Credit Agreement.
On and after the Restatement Effective Date, each U.S. Swingline Lender that
holds a promissory note that evidences U.S. Swingline Loans under the Original
Credit Agreement shall be entitled to surrender such promissory note to the
Company against delivery of a new promissory note completed in conformity with
this Section evidencing the U.S. Swingline Loans held by such U.S. Swingline
Lender on or after the Restatement Effective Date; provided that if any such
promissory note is not so surrendered, then from and after the Restatement
Effective Date such promissory note shall be deemed to evidence the U.S.
Swingline Loans then held by such U.S. Swingline Lender under this Agreement.
 
(e)            Defaulting Lenders.  Notwithstanding anything to the contrary
contained in this Section 2.5, the U.S. Swingline Lender shall not be obligated
to make any U.S. Swingline Loan at a time when any other Lender is a Defaulting
Lender, unless the U.S. Swingline Lender has entered into arrangements (which
may include the delivery of cash collateral) with the Company or such Defaulting
Lender which are satisfactory to the U.S. Swingline Lender to eliminate the U.S.
Swingline Lender’s Fronting Exposure, if any (after giving effect to
Section 2.24(c)), with respect to any such Defaulting Lender.
 
 
-50-

--------------------------------------------------------------------------------

 
2.6            Canadian Swingline Loan Subfacility.
 
(a)            The Canadian Swingline.  Subject to the terms and conditions set
forth herein, the Canadian Swingline Lender agrees, in reliance upon the
agreements of the other Canadian Revolving Lenders set forth in this
Section 2.6, to make loans (each such loan, a “Canadian Swingline Loan” and,
collectively, “Canadian Swingline Loans”) to the Canadian Borrower from time to
time on any Business Day during the Commitment Period in an aggregate amount not
to exceed at any time outstanding an aggregate Dollar Amount of THIRTY MILLION
U.S. DOLLARS (U.S.$30,000,000) (the “Canadian Swingline Committed Amount”) for
the purposes hereinafter set forth, notwithstanding the fact that such Canadian
Swingline Loans, when aggregated with the outstanding amount of Canadian
Revolving Loans, may exceed the amount of the Canadian Swingline Lender’s
Commitment; provided, however, that after giving effect to any Canadian
Swingline Loan, (i) the aggregate principal Dollar Amount (determined as of the
most recent Determination Date) of outstanding Revolving Loans, Swingline Loans
and LOC Obligations shall not exceed the Aggregate Revolving Committed Amount
and (ii) with regard to the Canadian Revolving Lenders collectively, the
aggregate principal Dollar Amount (determined as of the most recent
Determination Date) of the outstanding Canadian Revolving Loans plus outstanding
Canadian Swingline Loans shall not exceed the Canadian Revolving Committed
Amount.  Within the foregoing limits, and subject to the other terms and
conditions hereof, the Canadian Borrower may borrow under this Section 2.6,
prepay under Section 2.10, and reborrow under this Section 2.6.  Immediately
upon the making of a Canadian Swingline Loan, each Canadian Revolving Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Canadian Swingline Lender a risk participation in such
Canadian Swingline Loan in an amount equal to the product of such Lender’s
Canadian Revolving Commitment Percentage times the amount of such Canadian
Swingline Loan.
 
(b)            Borrowing Procedures.  The Canadian Borrower may request a
Canadian Swingline Loan borrowing by delivering a written Notice of Borrowing
(or telephone notice promptly confirmed in writing by delivery of a written
Notice of Borrowing, which delivery may be by fax or electronically by pdf) to
the Canadian Swingline Lender and the Canadian Agent.  Each such notice must be
received by the Canadian Swingline Lender and the Canadian Agent not later than
(x) 1:00 p.m., in the case of a borrowing of Canadian Prime Rate Loans, and
(y) 11:00 a.m.  in the case of a borrowing of U.S. Base Rate Loans, on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of U.S.$100,000 or C$100,000, as the case may be, (ii) the
requested borrowing date, which shall be a Business Day, and (iii) whether the
requested borrowing shall be comprised of U.S. Base Rate Loans or Canadian Prime
Rate Loans.  Promptly after receipt by the Canadian Swingline Lender of any
telephonic Notice of Borrowing, the Canadian Swingline Lender will confirm with
the Canadian Agent (by telephone or in writing) that the Canadian Agent has also
received such Notice of Borrowing and, if not, the Canadian Swingline Lender
will notify the Canadian Agent (by telephone or in writing) of the contents
thereof.  Unless the Canadian Swingline Lender has received notice (by telephone
or in writing) from the Canadian Agent (including at the request of any Canadian
Revolving Lender) prior to 2:00 p.m. on the date of the proposed Canadian
Swingline Loan (A) directing the Canadian Swingline Lender not to make such
Canadian Swingline Loan as a result of the limitations set forth in the proviso
to the first sentence of Section 2.6(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Canadian Swingline Lender will,
not later than 3:00 p.m.  on the borrowing date specified in such Notice of
Borrowing, make the amount of its Canadian Swingline Loan available to the
Canadian Borrower at its office by crediting the account of the Canadian
Borrower on the books of the Canadian Swingline Lender in immediately available
funds, or as otherwise directed by the Canadian Borrower.
 
 
-51-

--------------------------------------------------------------------------------

 
(c)            Refinancing of Canadian Swingline Loans.
 
(i)            The Canadian Swingline Lender at any time in its sole and
absolute discretion may request, on behalf of the Canadian Borrower (which
hereby irrevocably authorizes the Canadian Swingline Lender to so request on its
behalf), that each Canadian Revolving Lender make a U.S. Base Rate Loan or
Canadian Prime Rate Loan, as applicable, in an amount equal to such Canadian
Revolving Lender’s Canadian Revolving Commitment Percentage of the amount of
Canadian Swingline Loans then outstanding (a “Mandatory Canadian
Borrowing”).  Such request shall be made in writing (which written request shall
be deemed to be a Notice of Borrowing for purposes hereof) and in accordance
with the requirements of Section 2.2, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Canadian Revolving Committed Amount and
the conditions set forth in Section 4.2.  The Canadian Swingline Lender shall
furnish the Canadian Borrower with a copy of the applicable Notice of Borrowing
promptly after delivering such notice to the Canadian Agent.  Each Canadian
Revolving Lender shall make an amount equal to its Canadian Revolving Commitment
Percentage of the amount specified in such Notice of Borrowing available to the
Canadian Agent in immediately available funds, in U.S. Dollars or Canadian
Dollars, as applicable depending on the currency of the applicable Canadian
Swingline Loan being refinanced, for the account of the Canadian Swingline
Lender at the Canadian Agent’s office not later than 1:00 p.m. on the day
specified in such Notice of Borrowing, whereupon, subject to Section 2.6(c)(ii),
each Canadian Revolving Lender that so makes funds available shall be deemed to
have made a Base Rate Loan to the Canadian Borrower in such amount.  The
Canadian Agent shall remit the funds so received to the Canadian Swingline
Lender.
 
(ii)            If for any reason any Canadian Swingline Loan cannot be
refinanced by such a Mandatory Canadian Borrowing in accordance with
Section 2.6(c)(i), the request for Base Rate Loans submitted by the Canadian
Swingline Lender as set forth herein shall be deemed to be a request by the
Canadian Swingline Lender that each of the Canadian Revolving Lenders fund its
risk participation in the relevant Canadian Swingline Loan and each Canadian
Revolving Lender’s payment to the Canadian Agent for the account of the Canadian
Swingline Lender pursuant to Section 2.6(c)(i) shall be deemed payment in
respect of such participation.
 
(iii)           If any Canadian Revolving Lender fails to make available to the
Canadian Agent for the account of the Canadian Swingline Lender any amount
required to be paid by such Canadian Revolving Lender pursuant to the foregoing
provisions of this Section 2.6(c) by the time specified in Section 2.6(c)(i),
the Canadian Swingline Lender shall be entitled to recover from such Canadian
Revolving Lender (acting through the Canadian Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the Canadian
Swingline Lender at a rate per annum equal to the greater of the Interbank
Reference Rate and a rate determined by the Canadian Swingline Lender in
accordance with banking industry rules on interbank compensation.  A certificate
of the Canadian Swingline Lender submitted to any Canadian Revolving Lender
(through the Canadian Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.
 
(iv)           Each Canadian Revolving Lender’s obligation to make Canadian
Revolving Loans or to purchase and fund risk participations in Canadian
Swingline Loans pursuant to this Section 2.6(c) shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Canadian
Revolving Lender may have against the Canadian Swingline Lender, the Canadian
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Canadian Revolving Lender’s obligation to make Canadian Revolving Loans pursuant
to this Section 2.6(c) is subject to the conditions set forth in
Section 4.2.  No such funding of risk participations shall relieve or otherwise
impair the obligation of the Canadian Borrower to repay Canadian Swingline
Loans, together with interest as provided herein.
 
 
-52-

--------------------------------------------------------------------------------

 
(d)            Repayment of Participations.
 
(i)            At any time after any Canadian Revolving Lender has purchased and
funded a risk participation in a Canadian Swingline Loan, if the Canadian
Swingline Lender receives any payment on account of such Canadian Swingline
Loan, the Canadian Swingline Lender will distribute to such Canadian Revolving
Lender its Canadian Revolving Commitment Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Canadian Revolving Lender’s risk participation was
funded) in the same funds as those received by the Canadian Swingline Lender.
 
(ii)            If any payment received by the Canadian Swingline Lender in
respect of principal or interest on any Canadian Swingline Loan is required to
be returned by the Canadian Swingline Lender under any of the circumstances
described in Section 9.5 (including pursuant to any settlement entered into by
the Canadian Swingline Lender in its discretion), each Canadian Revolving Lender
shall pay to the Canadian Swingline Lender its Canadian Revolving Commitment
Percentage thereof on demand of the Canadian Agent, plus interest thereon from
the date of such demand to the date such amount is returned, at a rate per annum
equal to the Interbank Reference Rate.  The Canadian Agent will make such demand
upon the request of the Canadian Swingline Lender.  The obligations of the
Canadian Revolving Lenders under this clause shall survive the payment in full
of the Credit Party Obligations and the termination of this Credit Agreement.
 
(e)            Interest on Canadian Swingline Loans.  Subject to the provisions
of Section 2.8, Canadian Swingline Loans shall bear interest at a per annum rate
equal to (i) in the case of U.S. Dollar Swingline Loans, the U.S. Base Rate plus
the Applicable Percentage or (ii) in the case of Canadian Dollar Swingline
Loans, the Canadian Prime Rate plus the Applicable Percentage.  Interest on
Canadian Swingline Loans shall be payable in arrears on each Interest Payment
Date.
 
(f)            Interest for Account of Canadian Swingline Lender.  The Canadian
Swingline Lender shall be responsible for invoicing the Canadian Borrower for
interest on the Canadian Swingline Loans.  Until each Canadian Revolving Lender
funds its Base Rate Loan or risk participation pursuant to this Section 2.6 to
refinance such Canadian Revolving Lender’s Canadian Revolving Commitment
Percentage of any Canadian Swingline Loan, interest in respect of such Canadian
Revolving Commitment Percentage shall be solely for the account of the Canadian
Swingline Lender.
 
(g)            Payments Directly to Canadian Swingline Lender.  The Canadian
Borrower shall make all payments of principal and interest in respect of the
Canadian Swingline Loans directly to the Canadian Swingline Lender.
 
(h)            Repayment of Canadian Swingline Loans.  The Canadian Borrower
shall repay each Canadian Swingline Loan on the earlier to occur of (i) the date
ten (10) Business Days after such Loan is made and (ii) the Revolving/Term Loan
Maturity Date, unless accelerated sooner pursuant to Section 7.2.
 
(i)            Canadian Swingline Note.  The Canadian Swingline Loans shall be
evidenced by a duly executed promissory note of the Canadian Borrower to the
Canadian Swingline Lender in the original Dollar Amount of the Canadian
Swingline Committed Amount and substantially in the form of Schedule 2.6(h) to
the Original Credit Agreement.  On and after the Restatement Effective Date,
each Canadian. Swingline Lender that holds a promissory note that evidences
Canadian Swingline Loans under the Original Credit Agreement shall be entitled
to surrender such promissory note to the Canadian Borrower against delivery of a
new promissory note completed in conformity with this Section evidencing the
Canadian. Swingline Loans held by such Canadian Swingline Lender on or after the
Restatement Effective Date; provided that if any such promissory note is not so
surrendered, then from and after the Restatement Effective Date such promissory
note shall be deemed to evidence the Canadian Swingline Loans then held by such
Canadian Swingline Lender under this Agreement
 
 
-53-

--------------------------------------------------------------------------------

 
(j)            Defaulting Lenders.  Notwithstanding anything to the contrary
contained in this Section 2.6, the Canadian Swingline Lender shall not be
obligated to make any Canadian Swingline Loan at a time when any other Lender is
a Defaulting Lender, unless the Canadian Swingline Lender has entered into
arrangements (which may include the delivery of cash collateral) with the
Canadian Borrower or such Defaulting Lender which are satisfactory to the
Canadian Swingline Lender to eliminate the Canadian Swingline Lender’s Fronting
Exposure, if any (after giving effect to Section 2.24(c)) with respect to any
such Defaulting Lender.
 
2.7            Letter of Credit Subfacility.
 
(a)            Issuance.  Subject to the terms and conditions hereof and of the
LOC Documents, if any, and any other terms and conditions which the Issuing
Lender may reasonably require, during the Commitment Period the Issuing Lender
shall issue, and the U.S. Revolving Lenders shall participate in, Letters of
Credit for the account of the Company or the account of a Subsidiary from time
to time upon request in a form acceptable to the Issuing Lender; provided,
however, that (i) the aggregate Dollar Amount of LOC Obligations shall not at
any time exceed TWO HUNDRED FIFTY MILLION U.S. DOLLARS (U.S.$250,000,000) (the
“LOC Committed Amount”), (ii) the aggregate principal Dollar Amount (determined
as of the most recent Determination Date) of outstanding Revolving Loans,
Swingline Loans and LOC Obligations shall not exceed the Aggregate Revolving
Committed Amount, (iii) with regard to the U.S. Revolving Lenders collectively,
the aggregate principal Dollar Amount (determined as of the most recent
Determination Date) of the outstanding U.S. Revolving Loans plus outstanding
U.S. Swingline Loans plus LOC Obligations shall not exceed the U.S. Revolving
Committed Amount, (iv) all Letters of Credit shall be denominated in U.S.
Dollars (except up to the Canadian Dollar Equivalent of U.S.$25,000,000 of which
may be denominated in Canadian Dollars), (v) Letters of Credit shall be issued
for lawful corporate purposes and may be issued as standby letters of credit,
including in connection with workers’ compensation and other insurance programs,
commercial letters of credit and trade letters of credit and (vi) the Company
shall be the applicant and therefore liable with respect to each Letter of
Credit issued for the account of a Subsidiary.  Except as otherwise expressly
agreed upon by all the U.S. Revolving Lenders, no Letter of Credit shall have an
original expiry date more than twelve (12) months from the date of issuance;
provided, however, so long as no Default or Event of Default has occurred and is
continuing and subject to the other terms and conditions to the issuance of
Letters of Credit hereunder, the expiry dates of Letters of Credit may be
extended annually or periodically from time to time on the request of the
Company or by operation of the terms of the applicable Letter of Credit to a
date not more than twelve (12) months from the date of extension; provided,
further, that no Letter of Credit, as originally issued or as extended, shall
have an expiry date extending beyond the date which is five (5) Business Days
prior to the Revolving/Term Loan Maturity Date.  Each Letter of Credit shall
comply with the related LOC Documents.  The issuance and expiry date of each
Letter of Credit shall be a Business Day.  Any Letters of Credit issued
hereunder shall be in a minimum original face amount of U.S.$100,000 (expressed
in U.S. Dollars in the Dollar Amount thereof in the case of Letters of Credit
denominated in Canadian Dollars) or such lesser amount as the Issuing Lender may
agree.  All Existing Letters of Credit shall be deemed to have been issued
pursuant hereto, and from and after the Closing Date shall be subject to and
governed by the terms and conditions hereof.
 
 
-54-

--------------------------------------------------------------------------------

 
(b)            Notice and Reports.  The request for the issuance of a Letter of
Credit shall be submitted to the Issuing Lender at least five (5) Business Days
(or such shorter period as the Issuing Lender may agree in its sole discretion)
prior to the requested date of issuance.  The Issuing Lender will promptly upon
request provide to the Administrative Agent for dissemination to the U.S.
Revolving Lenders a detailed report specifying the Letters of Credit which are
then issued and outstanding and any activity with respect thereto which may have
occurred since the date of any prior report, and including therein, among other
things, the account party, the beneficiary, the face amount, expiry date as well
as any payments or expirations which may have occurred.  The Issuing Lender will
further provide to the Administrative Agent promptly upon request copies of the
Letters of Credit.  The Issuing Lender will provide to the Administrative Agent
promptly upon request a summary report of the nature and extent of LOC
Obligations then outstanding.
 
(c)            Participations.  Each U.S. Revolving Lender upon issuance of a
Letter of Credit shall be deemed to have purchased without recourse a risk
participation from the Issuing Lender in such Letter of Credit and the
obligations arising thereunder and any collateral relating thereto, in each case
in an amount (expressed in U.S. Dollars in the Dollar Amount thereof in the case
of Letters of Credit denominated in Canadian Dollars) equal to its Revolving
Commitment Percentage of the obligations under such Letter of Credit and shall
absolutely, unconditionally and irrevocably assume, as primary obligor and not
as surety, and be obligated to pay to the Issuing Lender therefor and discharge
when due, its Revolving Commitment Percentage of the obligations arising under
such Letter of Credit.  Without limiting the scope and nature of each U.S.
Revolving Lender’s participation in any Letter of Credit, to the extent that the
Issuing Lender has not been reimbursed as required hereunder or under any LOC
Document, each such U.S. Revolving Lender shall pay to the Issuing Lender its
Revolving Commitment Percentage of the Dollar Amount (expressed in U.S. Dollars
in the Dollar Amount thereof in the case of Letters of Credit denominated in
Canadian Dollars) of such unreimbursed drawing in same day funds on the day of
notification by the Issuing Lender of an unreimbursed drawing pursuant to the
provisions of subsection (d) hereof.  The obligation of each Lender to so
reimburse the Issuing Lender shall be absolute and unconditional and shall not
be affected by the occurrence of a Default, an Event of Default or any other
occurrence or event.  Any such reimbursement shall not relieve or otherwise
impair the obligation of the Company to reimburse the Issuing Lender under any
Letter of Credit, together with interest as hereinafter provided.
 
(d)            Reimbursement.  In the event of any drawing under any Letter of
Credit, the Issuing Lender will promptly notify the Company and the
Administrative Agent.  The Company shall reimburse the Issuing Lender on the day
of drawing under any Letter of Credit (with the proceeds of a U.S. Revolving
Loan obtained hereunder or otherwise) in same day funds as provided herein or in
the LOC Documents.  If the Company shall fail to reimburse the Issuing Lender as
provided herein, the unreimbursed Dollar Amount of such drawing (expressed in
U.S. Dollars in the Dollar Amount thereof in the case of Letters of Credit
denominated in Canadian Dollars) shall bear interest at a per annum rate equal
to the Alternate Base Rate plus the Applicable Percentage.  Unless the Company
shall immediately notify the Issuing Lender and the Administrative Agent of its
intent to otherwise reimburse the Issuing Lender, the Company shall be deemed to
have requested a U.S. Revolving Loan in the Dollar Amount sufficient to satisfy
the reimbursement obligations in respect of the drawing as provided in
subsection (e) hereof, the proceeds of which will be used to satisfy the
reimbursement obligations.  The Company’s reimbursement obligations hereunder
shall be absolute and unconditional under all circumstances irrespective of any
rights of set-off, counterclaim or defense to payment the Company may claim or
have against the Issuing Lender, the Administrative Agent, the U.S. Revolving
Lenders, the beneficiary of the Letter of Credit drawn upon or any other Person,
including, without limitation, any defense based on any failure of the Company
to receive consideration or the legality, validity, regularity or
unenforceability of the Letter of Credit.  The Issuing Lender will promptly
notify the U.S. Revolving Lenders of the Dollar Amount of any unreimbursed
drawing and each Lender shall promptly pay to the Administrative Agent for the
account of the Issuing Lender in U.S. Dollars and in immediately available
funds, the Dollar Amount of such U.S. Revolving Lender’s Revolving Commitment
Percentage of such unreimbursed drawing.  With respect to any unreimbursed
drawing that is not fully refinanced by a U.S. Revolving Loan for any reason,
the unreimbursed amount of such drawing shall bear interest at a per annum rate
equal to the Alternate Base Rate plus the Applicable Percentage plus 2%.  Such
payment shall be made on the day such notice is received by such U.S. Revolving
Lender from the Issuing Lender if such notice is received at or before 2:00
p.m., otherwise such payment shall be made at or before 12:00 noon on the
Business Day next succeeding the day such notice is received.  If such U.S.
Revolving Lender does not pay such amount to the Issuing Lender in full upon
such request, such U.S. Revolving Lender shall, on demand, pay to the
Administrative Agent for the account of the Issuing Lender interest on the
unpaid amount during the period from the date of such drawing until such U.S.
Revolving Lender pays such amount to the Issuing Lender in full at a rate per
annum equal to, if paid within two (2) Business Days of the date of drawing, the
Federal Funds Rate and thereafter at a rate equal to the Alternate Base
Rate.  Each U.S. Revolving Lender’s obligation to make such payment to the
Issuing Lender, and the right of the Issuing Lender to receive the same, shall
be absolute and unconditional, shall not be affected by any circumstance
whatsoever and without regard to the termination of this Credit Agreement or the
Commitments hereunder, the existence of a Default or Event of Default or the
acceleration of the Credit Party Obligations hereunder and shall be made without
any offset, abatement, withholding or reduction whatsoever.
 
 
-55-

--------------------------------------------------------------------------------

 
(e)            Repayment with U.S. Revolving Loans.  On any day on which the
Company shall have requested, or been deemed to have requested a U.S. Revolving
Loan to reimburse a drawing under a Letter of Credit, the Administrative Agent
shall give notice to the U.S. Revolving Lenders that a U.S. Revolving Loan has
been requested or deemed requested in connection with a drawing under a Letter
of Credit equal to the Dollar Amount of such drawing, in which case a U.S.
Revolving Loan borrowing comprised entirely of Alternate Base Rate Loans (each
such borrowing, a “Mandatory LOC Borrowing”) shall be immediately made (without
giving effect to any termination of the Commitments pursuant to Section 7.2) pro
rata based on each U.S. Revolving Lender’s respective U.S. Revolving Commitment
Percentage (determined before giving effect to any termination of the
Commitments pursuant to Section 7.2) and the proceeds thereof shall be paid
directly to the Issuing Lender for application to the respective LOC
Obligations.  Each U.S. Revolving Lender hereby irrevocably agrees to make such
U.S. Revolving Loans immediately upon any such request or deemed request on
account of each Mandatory LOC Borrowing in the amount and in the manner
specified in the preceding sentence and on the same such date notwithstanding
(i) the amount of Mandatory LOC Borrowing may not comply with the minimum amount
for borrowings of Loans otherwise required hereunder, (ii) whether any
conditions specified in Section 4.2 are then satisfied, except for the condition
specified in Section 4.2(c)(i), (iii) whether a Default or an Event of Default
then exists, (iv) failure for any such request or deemed request for a Revolving
Loan to be made by the time otherwise required in Section 2.1(b)(i), (v) the
date of such Mandatory LOC Borrowing, or (vi) any reduction in the U.S.
Revolving Committed Amount after any such Letter of Credit may have been drawn
upon.  In the event that any Mandatory LOC Borrowing cannot for any reason be
made on the date otherwise required above (including, without limitation, as a
result of the commencement of a proceeding under the Bankruptcy Code), then each
such U.S. Revolving Lender hereby agrees that it shall forthwith fund (as of the
date the Mandatory LOC Borrowing would otherwise have occurred, but adjusted for
any payments received from the Company on or after such date and prior to such
purchase) its Participation Interests in the LOC Obligations; provided, further,
that in the event any Lender shall fail to fund its Participation Interest on
the day the Mandatory LOC Borrowing would otherwise have occurred, then the
amount of such Lender’s unfunded Participation Interest therein shall bear
interest payable by such Lender to the Issuing Lender upon demand, at the rate
equal to, if paid within two (2) Business Days of such date, the Federal Funds
Rate, and thereafter at a rate equal to the Alternate Base Rate.
 
 
-56-

--------------------------------------------------------------------------------

 
(f)            Modification, Extension.  The issuance of any supplement,
modification, amendment, renewal, or extension to any Letter of Credit shall,
for purposes hereof, be treated in all respects the same as the issuance of a
new Letter of Credit hereunder.
 
(g)            Letter of Credit Governing Law.  Unless otherwise expressly
agreed by the Issuing Lender and the Company when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit),
(i) the rules of the “International Standby Practices 1998” published by the
Institute of International Banking Law & Practice (or such later version thereof
as may be in effect at the time of issuance) shall apply to each standby Letter
of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance, shall apply to each commercial Letter of
Credit.
 
(h)            Defaulting Lenders.  Notwithstanding anything to the contrary
contained in this Section 2.7, the Issuing Lender shall not be obligated to
issue any Letter of Credit at a time when any other Lender is a Defaulting
Lender, unless the Issuing Lender has entered into arrangements (which may
include the delivery of cash collateral) with the Company or such Defaulting
Lender which are satisfactory to the Issuing Lender to eliminate the Issuing
Lender’s Fronting Exposure, if any (after giving effect to Section 2.24(c)) with
respect to any such Defaulting Lender.
 
2.8            Default Rate.
 
Upon the occurrence, and during the continuance, of an Event of Default, the
principal of and, to the extent permitted by law, interest on the Loans and any
other amounts owing hereunder or under the other Credit Documents shall bear
interest, payable on demand, at a per annum rate two percent (2%) greater than
the interest rate which would otherwise be applicable (or if no rate is
applicable, whether in respect of interest, fees or other amounts, then two
percent (2%) greater than the Alternate Base Rate plus the Applicable
Percentage).
 
2.9            Conversion Options.
 
(a)            The Company may, in the case of U.S. Revolving Loans and the Term
Loans, elect from time to time to convert Alternate Base Rate Loans to LIBOR
Rate Loans and/or LIBOR Rate Loans to Alternate Base Rate Loans, by delivering a
Notice of Conversion/Extension to the Administrative Agent at least three
(3) Business Days’ prior to the proposed date of conversion.  If the date upon
which an Alternate Base Rate Loan is to be converted to a LIBOR Rate Loan or a
LIBOR Rate Loans is to be converted to an Alternate Base Rate Loan is not a
Business Day, then such conversion shall be made on the next succeeding Business
Day and during the period from such last day of an Interest Period to such
succeeding Business Day such Loan shall bear interest as if it were an Alternate
Base Rate Loan or LIBOR Rate Loan, as applicable.  All or any part of
outstanding Alternate Base Rate Loans and LIBOR Rate Loans may be converted as
provided herein; provided that (i) no Loan may be converted into a LIBOR Rate
Loan when any Default or Event of Default has occurred and is continuing except
with the consent of the Required Lenders, and (ii) partial conversions shall be
in a minimum aggregate principal Dollar Amount of U.S.$5,000,000 or C$5,000,000,
as the case may be, or a whole multiple Dollar Amount of U.S.$1,000,000 or
C$1,000,000, as the case may be, in excess thereof.
 
(b)            The Canadian Borrower may, in the case of Canadian Revolving
Loans, elect from time to time to convert (i) U.S. Base Rate Loans to LIBOR Rate
Loans and/or LIBOR Rate Loans to U.S. Base Rate Loans or (ii) Canadian Prime
Rate Loans to Bankers’ Acceptance Advances, by delivering a Notice of
Conversion/Extension to the Canadian Agent at least three (3) Business Days’
prior to the proposed date of conversion.  If the date upon which a U.S. Base
Rate Loan is to be converted to a LIBOR Rate Loan, a LIBOR Rate Loan is to be
converted to a U.S. Base Rate Loan or a Canadian Prime Rate Loan is to be
converted to a Bankers’ Acceptance Advance is not a Business Day, then such
conversion shall be made on the next succeeding Business Day and during the
period from such last day of an Interest Period or BA Period, as applicable, to
such succeeding Business Day such Loan shall bear interest as if it were a U.S.
Base Rate Loan, LIBOR Rate Loan or Canadian Prime Rate Loan, as applicable.  All
or any part of outstanding U.S. Base Rate Loans, LIBOR Rate Loans and Canadian
Prime Rate Loans may be converted as provided herein; provided that (i) no Loan
may be converted into a LIBOR Rate Loan or Bankers’ Acceptance Advance when any
Default or Event of Default has occurred and is continuing, except with the
consent of the Required Lenders, and (ii) partial conversions shall be in an
aggregate minimum principal Dollar Amount of U.S.$5,000,000 or a whole multiple
Dollar Amount of U.S.$1,000,000 in excess thereof.
 
 
-57-

--------------------------------------------------------------------------------

 
(c)            Any LIBOR Rate Loan or Bankers’ Acceptance Advance may be
continued as such upon the expiration of an Interest Period or the BA Period
(and the succeeding BA Period of that continued Bankers’ Acceptance Advance
shall commence on the first day after the last day of the BA Period of the
Bankers’ Acceptance Advance to be continued), as applicable with respect thereto
by compliance by the Applicable Borrower with the notice provisions contained in
Section 2.9(a); provided, that no LIBOR Rate Loan or Bankers’ Acceptance Advance
may be continued as such when any Default or Event of Default has occurred and
is continuing, except with the consent of the Required Lenders, in which case
such LIBOR Rate Loan or Bankers’ Acceptance Advance shall (x) in the case of the
LIBOR Rate Loan, to the extent borrowed by the Company, be automatically
converted to an Alternate Base Rate Loan at the end of the applicable Interest
Period with respect thereto; (y) in the case of the LIBOR Rate Loan, to the
extent borrowed by the Canadian Borrower, shall be automatically converted to a
U.S. Base Rate Loan at the end of the applicable Interest Period with respect
thereto and (z) in the case of a Bankers’ Acceptance Advance, shall be
automatically converted to a Canadian Prime Rate Loan.  If a Borrower shall fail
to give timely notice of an election to continue a LIBOR Rate Loan, or the
continuation of LIBOR Rate Loans is not permitted hereunder, such LIBOR Rate
Loans shall (i) to the extent borrowed by the Company, be automatically
converted to an Alternate Base Rate Loan at the end of the applicable Interest
Period with respect thereto and (ii) to the extent borrowed by the Canadian
Borrower, be automatically converted to a U.S. Base Rate Loan at the end of the
applicable Interest Period with respect thereto.
 
2.10         Prepayments.
 
(a)            Voluntary Prepayments.  Revolving Loans, Term Loans and Swingline
Loans may be repaid in whole or in part without premium or penalty; provided
that (i) LIBOR Rate Loans and Bankers’ Acceptance Advances may be repaid only
upon three (3) Business Days’ prior written notice to (A) in the case of the
Company, the Administrative Agent and (B) in the case of the Canadian Borrower,
the Canadian Agent (who will notify the Administrative Agent), and Base Rate
Loans may be repaid only upon at least one (1) Business Day’s prior written
notice to (A) in the case of the Company, the Administrative Agent (who will
notify the Canadian Agent) and (B) in the case of the Canadian Borrower, the
Canadian Agent (who will notify the Administrative Agent), (ii) repayments of
LIBOR Rate Loans must be accompanied by payment of any amounts owing under
Section 2.19, and (iii) partial repayments of the LIBOR Rate Loans shall be in
minimum principal Dollar Amount of U.S.$5,000,000, and in integral multiples of
U.S.$1,000,000 in excess thereof, and (iv) partial repayments of Base Rate Loans
shall be in minimum principal Dollar Amount of U.S.$1,000,000 or C$1,000,000, as
the case may be, and in integral multiples of U.S.$500,000 or C$500,000, as the
case may be, in excess thereof.  To the extent that the Company elects to prepay
the Term Loan or, if applicable, any Incremental Term Loans, amounts prepaid
under this Section 2.10(a) shall be applied to such Term Loan (to the remaining
principal installments thereof in direct order of maturities) first ratably to
any Base Rate Loans and then to LIBOR Rate Loans in direct order of Interest
Period maturities.  All prepayments under this Section 2.10(a) shall be subject
to Section 2.19, but otherwise without premium or penalty.  Interest on the
principal amount prepaid shall be payable on the next occurring Interest Payment
Date that would have occurred had such loan not been prepaid or, at the request
of the Administrative Agent in the case of a prepayment under this clause (a) or
clause (b) below, interest on the principal amount prepaid shall be payable on
any date that a prepayment is made hereunder through the date of
prepayment.  Amounts prepaid on the Revolving Loans and the Swingline Loans may
be reborrowed in accordance with the terms hereof.  Amounts prepaid on the Term
Loans may not be reborrowed.  Each notice delivered by the Company or by the
Canadian Borrower pursuant to this Section 2.10(a) shall be revocable by the
Company or by the Canadian Borrower, as applicable (by notice to the Agents on
or prior to the proposed prepayment date specified therein).
 
 
-58-

--------------------------------------------------------------------------------

 
(b)            Mandatory Prepayments.
 
(i)            Aggregate Revolving Committed Amount.  If at any time after the
Closing Date, the aggregate principal Dollar Amount (determined as of the most
recent Determination Date) of the outstanding U.S. Revolving Loans plus
outstanding U.S. Swingline Loans plus LOC Obligations shall exceed the U.S.
Revolving Committed Amount and/or the outstanding Canadian Revolving Loans plus
outstanding Canadian Swingline Loans shall exceed the Canadian Revolving
Committed Amount (in each case as then in effect), the Company immediately shall
prepay the applicable Loans in an amount sufficient to eliminate such excess
(such prepayment to be applied as set forth in clause (vi) below).
 
(ii)            Asset Dispositions.  Promptly following any Asset Disposition
(other than an Excluded Asset Disposition) by a Borrower or any Restricted
Subsidiary, the Company shall prepay the Loans in an aggregate amount equal to
100% of the Net Proceeds derived from such Asset Disposition (such prepayment to
be applied as set forth in clause (vi) below); provided that, so long as no
Default or Event of Default has occurred and is continuing, no prepayment shall
be required under this Section 2.10(b)(ii) to the extent that the Company gives
prompt written notice to the Administrative Agent that such Net Proceeds are or
will be reinvested in assets used or useful in the business of the Borrowers and
the Restricted Subsidiaries within twelve (12) months after receipt of such Net
Proceeds and are thereafter actually reinvested in assets used or useful in the
business of the Borrowers and the Guarantors within twelve (12) months after
receipt of such Net Proceeds by the applicable Credit Party or Subsidiary;
provided further that to the extent that such Net Proceeds are not actually
reinvested or committed to be in reinvested pursuant to a legally binding
agreement in assets used or useful in the business of the Borrowers and the
Restricted Subsidiaries within twelve (12) months after receipt of such Net
Proceeds, such Net Proceeds shall (subject to the following proviso) be prepaid
in accordance with this Section 2.10(b)(ii) on or before the last day of such
twelve (12) month period; provided further that to the extent that such Net
Proceeds are committed to be reinvested pursuant to a legally binding agreement
in assets used or useful in the business of the Borrowers and the Restricted
Subsidiaries (which agreement is entered into within twelve (12) months after
receipt of such Net Proceeds) no prepayment shall be required under this Section
2.10(b)(ii) to the extent that the Company actually reinvests such Net Proceeds
in assets used or useful in the business of the Borrowers and the Restricted
Subsidiaries pursuant to such legally binding agreement within twenty-four (24)
months after receipt of such Net Proceeds by the applicable Credit Party or
Subsidiary; provided further that any portion of such Net Proceeds not
reinvested within such twelve (12) month period or twenty-four (24) month
period, as applicable, shall be prepaid in accordance with this Section
2.10(b)(ii) on or before the last day of such twelve (12) month period or
twenty-four (24) month period, as applicable.
 
(iii)           [Reserved].
 
(iv)           [Reserved].
 
 
-59-

--------------------------------------------------------------------------------

 
(v)           Recovery Event.  To the extent cash proceeds received in
connection with all Recovery Events in any fiscal year exceeds U.S.$40,000,000,
the Company shall prepay the Loans in an aggregate amount equal to one hundred
percent (100%) of such cash proceeds (such prepayment to be applied as set forth
in clause (vi) below); provided that, so long as no Default or Event of Default
has occurred and is continuing, no prepayment shall be required under this
Section 2.10(b)(v) to the extent that the Company gives prompt written notice to
the Administrative Agent that such cash proceeds are or will be reinvested in
fixed or capital assets in replacement of the assets subject to such Recovery
Events within twelve (12) months after receipt of such cash proceeds in excess
of U.S.$40,000,000 and are thereafter actually reinvested in such assets within
twelve (12) months after receipt of such cash proceeds by the applicable Credit
Party or Subsidiary; provided further that to the extent that such cash proceeds
are not actually reinvested or committed to be in reinvested pursuant to a
legally binding agreement in fixed or capital assets in replacement of the
assets subject to such Recovery Events within twelve (12) months after receipt
of such cash proceeds, such cash proceeds shall (subject to the following
proviso) be prepaid in accordance with this Section 2.10(b)(v) on or before the
last day of such twelve (12) month period; provided further that to the extent
that such cash proceeds are committed to be reinvested pursuant to a legally
binding agreement to acquire fixed or capital assets in replacement of the
assets subject to such Recovery Events, or pursuant to the budget for a
repair/replacement project with respect to such fixed or capital assets (which
agreement has been entered into, or such project has commenced, as the case may
be, within twelve (12) months after receipt of such cash proceeds in excess of
U.S.$40,000,000) no prepayment shall be required under this Section 2.10(b)(v)
to the extent that the Company actually reinvests such cash proceeds in such
assets pursuant to such legally binding agreement within twenty-four (24) months
after receipt of such cash proceeds in excess of U.S.$40,000,000 by the
applicable Credit Party or Subsidiary; provided further that any portion of such
cash proceeds not reinvested within such twelve (12) month period and actually
reinvested within such twelve (12) month period or twenty-four (24) month
period, as applicable, shall be prepaid in accordance with this Section
2.10(b)(v) on or before the last day of such twelve (12) month period or
twenty-four (24) month period, as applicable.
 
(vi)           Application of Mandatory Prepayments.  All amounts required to be
paid pursuant to this Section 2.10(b) shall be applied as follows:
 
(A)            with respect to all amounts prepaid pursuant to
Section 2.10(b)(i), first to Swingline Loans (ratably among Canadian Swingline
Loans and U.S. Swingline Loans), and second to the Revolving Loans (ratably
among Canadian Revolving Loans and U.S. Revolving Loans); and
 
(B)            with respect to all amounts prepaid pursuant to clauses (ii) and
(v) of Section 2.10(b), pro rata to the Term Loans (first against the next
scheduled installment of the Term Loan in full and then ratably to the remaining
principal installments thereof).
 
Within the parameters of the applications set forth above, prepayments shall be
applied first ratably to Alternate Base Rate Loans and then to LIBOR Rate Loans
in direct order of Interest Period maturities.  All prepayments under this
Section 2.10(b) shall be subject to Section 2.19 and be accompanied by interest
on the principal amount prepaid through the date of prepayment.
 
(c)            Hedging Obligations and Cash Management Obligations
Unaffected.  Any repayment or prepayment made pursuant to this Section 2.10
shall not affect a Credit Party’s obligation to continue to make payments under
any Hedging Agreement with a Hedging Agreement Provider or a Cash Management
Agreement with a Cash Management Bank, which agreements shall remain in full
force and effect notwithstanding such repayment or prepayment, subject to the
terms of such Hedging Agreement or Cash Management Agreement, as applicable.
 
(d)            Prepayment of LIBOR Rate Loans.  Provided that so long as no
Event of Default is in existence to the extent that any such prepayment would
create funding losses under Section 2.19, the portion of such payment that would
cause such funding losses shall not be due and payable until the earliest date
on which no funding losses would occur as a result of such payment (without
giving effect to any continuation or conversion of any Loan).
 
 
-60-

--------------------------------------------------------------------------------

 
(e)            Application to U.S. Obligations.  Notwithstanding any term of
this Section 2.10 or any other term of this Agreement, the Canadian Credit
Parties shall not be required to repay or prepay any U.S. Obligations, and
prepayments or repayments by the Canadian Borrower shall be applied only to
Canadian Swingline Loans and Canadian Revolving Loans.
 
(f)            Discounted Prepayments.
 
(i)            Notwithstanding anything to the contrary in Section 2.10(a) or
2.14 (which provisions shall not be applicable to this Section 2.10(f)) or any
other provision of this Agreement, any Purchasing Borrower Party shall have the
right at any time and from time to time to prepay Term Loans to the Lenders at a
discount to the par value of such Loans and on a non pro rata basis (each, a
“Discounted Voluntary Prepayment”) pursuant to the procedures described in this
Section 2.10(f) (it being understood that such prepayment may be made with
either debt or cash); provided that (A) no Discounted Voluntary Prepayment shall
be made from the proceeds of any Revolving Loan or Swingline Loan, (B) any
Discounted Voluntary Prepayment shall be offered to all Lenders with Term Loans
on a pro rata basis and (C) such Purchasing Borrower Party shall deliver to the
Administrative Agent a certificate stating that (1) no Default or Event of
Default has occurred and is continuing or would result from the Discounted
Voluntary Prepayment (after giving effect to any related waivers or amendments
obtained in connection with such Discounted Voluntary Prepayment), (2) each of
the conditions to such Discounted Voluntary Prepayment contained in this Section
2.10(f) has been satisfied and (3) except as previously disclosed in writing to
the Administrative Agent and the Term Loan Lenders, such Purchasing Borrower
Party does not have, as of the date of each Discounted Prepayment Option Notice
and each Discounted Voluntary Prepayment Notice, any material non-public
information (“MNPI”) with respect to the Company or any of its Subsidiaries that
has not been disclosed to the Lenders (other than Lenders that do not wish to
receive MNPI with respect to the Company, any of its Subsidiaries or Affiliates)
prior to such time that could reasonably be expected to have a material effect
upon, or otherwise be material to, a Term Loan Lender’s decision to offer Term
Loans to the Purchasing Borrower Party to be repaid.
 
(ii)           To the extent a Purchasing Borrower Party seeks to make a
Discounted Voluntary Prepayment, such Purchasing Borrower Party will provide a
Discounted Prepayment Option Notice that such Purchasing Borrower Party desires
to prepay Term Loans in an aggregate principal amount specified therein by the
Purchasing Borrower Party (each, a “Proposed Discounted Prepayment Amount”), in
each case at a discount to the par value of such Term Loans as specified
below.  The Proposed Discounted Prepayment Amount of Term Loans shall not be
less than U.S.$5,000,000.  The Discounted Prepayment Option Notice shall further
specify with respect to the proposed Discounted Voluntary Prepayment:  (A) the
Proposed Discounted Prepayment Amount of Term Loans, (B) a discount range (which
may be a single percentage) selected by the Purchasing Borrower Party with
respect to such proposed Discounted Voluntary Prepayment (representing the
percentage of par of the principal amount of Term Loans to be prepaid) (the
“Discount Range”), and (C) the date by which Lenders are required to indicate
their election to participate in such proposed Discounted Voluntary Prepayment
which shall be at least five Business Days following the date of the Discounted
Prepayment Option Notice (the “Acceptance Date”).
 
 
-61-

--------------------------------------------------------------------------------

 
(iii)           Upon receipt of a Discounted Prepayment Option Notice in
accordance with Section 2.10(f)(ii), the Administrative Agent shall promptly
notify each Term Loan Lender thereof.  On or prior to the Acceptance Date, each
such Lender may specify by Lender Participation Notice to the Administrative
Agent (A) a minimum price (the “Acceptable Price”) within the Discount Range
(for example, 80% of the par value of the Loans to be prepaid) and (B) a maximum
principal amount (subject to rounding requirements specified by the
Administrative Agent) of Term Loans with respect to which such Lender is willing
to permit a Discounted Voluntary Prepayment at the Acceptable Price (“Offered
Loans”).  Based on the Acceptable Prices and principal amounts of Term Loans
specified by the Lenders in the applicable Lender Participation Notice, the
Administrative Agent, in consultation with the Purchasing Borrower Party, shall
determine the applicable discount for Term Loans (the “Applicable Discount”),
which Applicable Discount shall be (A) the percentage specified by the
Purchasing Borrower Party if the Purchasing Borrower Party has selected a single
percentage pursuant to Section 2.10(f)(ii) for the Discounted Voluntary
Prepayment or (B) otherwise, the lowest Acceptable Price at which the Purchasing
Borrower Party can pay the Proposed Discounted Prepayment Amount in full
(determined by adding the principal amounts of Offered Loans commencing with the
Offered Loans with the lowest Acceptable Price); provided, however, that in the
event that such Proposed Discounted Prepayment Amount cannot be repaid in full
at any Acceptable Price, the Applicable Discount shall be the highest Acceptable
Price specified by the Lenders that is within the Discount Range.  The
Applicable Discount shall be applicable for all Lenders who have offered to
participate in the Discounted Voluntary Prepayment and have Qualifying Loans (as
defined below).  Any Lender with outstanding Term Loans whose Lender
Participation Notice is not received by the Administrative Agent by the
Acceptance Date shall be deemed to have declined to accept a Discounted
Voluntary Prepayment of any of its Term Loans at any discount to their par value
within the Applicable Discount.  For the avoidance of doubt, any Term Loans
redeemed by the Company pursuant to a Discounted Voluntary Prepayment shall
immediately cease to be outstanding.
 
(iv)           The Purchasing Borrower Party shall make a Discounted Voluntary
Prepayment by prepaying those Term Loans (or the respective portions thereof)
offered by the Lenders (“Qualifying Lenders”) that specify an Acceptable Price
that is equal to or lower than the Applicable Discount (“Qualifying Loans”) at
the Applicable Discount; provided that if the aggregate proceeds required to
prepay all Qualifying Loans (disregarding any interest payable at such time)
would exceed the amount of aggregate proceeds required to prepay the Proposed
Discounted Prepayment Amount, such amounts in each case calculated by applying
the Applicable Discount, the Purchasing Borrower Party shall prepay such
Qualifying Loans ratably among the Qualifying Lenders based on their respective
principal amounts of such Qualifying Loans (subject to rounding requirements
specified by the Administrative Agent).  If the aggregate proceeds required to
prepay all Qualifying Loans (disregarding any interest payable at such time)
would be less than the amount of aggregate proceeds required to prepay the
Proposed Discounted Prepayment Amount, such amounts in each case calculated by
applying the Applicable Discount, the Purchasing Borrower Party shall prepay all
Qualifying Loans.
 
(v)           Each Discounted Voluntary Prepayment shall be made within four
Business Days of the Acceptance Date (or such other date as the Administrative
Agent shall reasonably agree, given the time required to calculate the
Applicable Discount and determine the amount and holders of Qualifying Loans),
without premium or penalty (but subject to Section 2.19), upon irrevocable
notice in the form of a Discounted Voluntary Prepayment Notice, delivered to the
Administrative Agent no later than 1:00 p.m. (New York City time), three
Business Days prior to the date of such Discounted Voluntary Prepayment, which
notice shall specify the date and amount of the Discounted Voluntary Prepayment
and the Applicable Discount determined by the Administrative Agent.  Upon
receipt of any Discounted Voluntary Prepayment Notice, the Administrative Agent
shall promptly notify each relevant Lender thereof.  If any Discounted Voluntary
Prepayment Notice is given, the amount specified in such notice shall be due and
payable to the applicable Lenders, subject to the Applicable Discount on the
applicable Loans, on the date specified therein together with accrued interest
(on the par principal amount) to but not including such date on the amount
prepaid.
 
(vi)           To the extent not expressly provided for herein, each Discounted
Voluntary Prepayment shall be consummated pursuant to reasonable procedures
(including as to timing, rounding and calculation of Applicable Discount in
accordance with Section 2.10(f)(iii) above) established by the Administrative
Agent in consultation with the Company.
 
 
-62-

--------------------------------------------------------------------------------

 
(vii)         Prior to the delivery of a Discounted Voluntary Prepayment Notice,
upon written notice to the Administrative Agent, the Purchasing Borrower Party
may withdraw its offer to make a Discounted Voluntary Prepayment pursuant to any
Discounted Prepayment Option Notice.
 
(viii)        The aggregate principal amount of the Term Loans outstanding shall
be deemed reduced by the full par value of the aggregate principal amount of the
Term Loans prepaid on the date of any such Discounted Voluntary Prepayment.
 
(ix)           Each prepayment of the outstanding Term Loans pursuant to this
Section 2.10(f) shall be applied at par to the remaining principal repayment
installments of the Term Loans pro rata among such installments for the
respective class.
 
(x)            For the avoidance of doubt, it is within each Lender’s sole and
absolute discretion whether to accept a Discounted Voluntary Prepayment.
 
2.11         Termination and Reduction of Commitments; Reallocation of Committed
Amounts.
 
(a)            Voluntary Reductions.  The Company (i) shall have the right to
terminate or reduce (either permanently or temporarily) the unused portion of
the U.S. Revolving Committed Amount, and (ii) the Canadian Borrower shall have
the right to terminate or reduce (either permanently or temporarily) the unused
portion of the Canadian Revolving Committed Amount, in each case at any time or
from time to time upon not less than three (3) Business Days’ prior written
notice to the Agents (who shall notify the Lenders thereof as soon as
practicable) of each such termination or reduction, which notice shall specify
the effective date thereof and the amount of any such reduction which shall be
in a minimum Dollar Amount of U.S.$5,000,000 or a whole multiple of
U.S.$1,000,000 in excess thereof; provided that no such reduction or termination
shall be permitted if after giving effect thereto, to any prepayments of the
Revolving Loans and/or Swingline Loans made on the effective date thereof and to
any corresponding increase in the U.S. Revolving Committed Amount or the
Canadian Revolving Committed Amount, as applicable, pursuant to Section 2.11(c)
on the effective date thereof, (A) the aggregate principal Dollar Amount
(determined as of the most recent Determination Date) of outstanding Revolving
Loans, Swingline Loans and LOC Obligations would exceed the Aggregate Revolving
Committed Amount then in effect, (B) the aggregate principal Dollar Amount of
the outstanding U.S. Revolving Loans, U.S. Swingline Loans and LOC Obligations
would exceed the U.S. Revolving Committed Amount then in effect or (C) the
aggregate principal Dollar Amount (determined as of the most recent
Determination Date) of the outstanding Canadian Revolving Loans and Canadian
Swingline Loans would exceed the Canadian Revolving Committed Amount then in
effect.  Delivery by the Applicable Borrower of a notice of reduction pursuant
to this Section that is not accompanied by a simultaneous notice of election to
reallocate commitments pursuant to Section 2.11(c) shall be deemed to be a
permanent reduction of the U.S. Revolving Committed Amount or Canadian Revolving
Committed Amount, as applicable.  Each notice delivered by the Company or by the
Canadian Borrower pursuant to this Section 2.11(a) shall be revocable by the
Company or by the Canadian Borrower, as applicable (by notice to the Agents on
or prior to the proposed termination or reduction date specified therein).
 
(b)            Mandatory Reduction.  The Revolving Commitments shall terminate
automatically on the Revolving/Term Loan Maturity Date.
 
(c)            Reallocation of Committed Amounts.  The Borrowers shall have the
right on up to five (5) separate occasions after the Restatement Effective Date
to (i) cause the U.S. Revolving Committed Amount to be increased by a principal
Dollar Amount corresponding to any reduction of the Canadian Revolving Committed
Amount pursuant to Section 2.11(a) and/or (ii) cause the Canadian Revolving
Committed Amount to be increased by a principal Dollar Amount corresponding to
any reduction of the U.S. Revolving Committed Amount pursuant to
Section 2.11(a), subject, in each case, to satisfaction of the following
conditions precedent:
 
 
-63-

--------------------------------------------------------------------------------

 
(i)            the Company or the Canadian Borrower, as applicable, shall have
provided prior written notice of such election simultaneously with its notice of
an election to reduce the U.S. Revolving Committed Amount and/or the Canadian
Revolving Commitment Amount, as applicable, pursuant to Section 2.11(a);
 
(ii)           no Event of Default shall have occurred and be continuing on the
date on which such increase is to become effective;
 
(iii)          the representations and warranties set forth in Article III of
this Credit Agreement shall be true and correct in all material respects on and
as of the date on which such increase is to become effective; and
 
(iv)          after giving effect to any such increase, to the corresponding
decrease in the Canadian Revolving Committed Amount or the U.S. Revolving
Committed Amount, as applicable, on the effective date thereof and to any
prepayments of the Revolving Loans and/or Swingline Loans made on the effective
date thereof, (A) the U.S. Revolving Committed Amount shall not exceed a
principal Dollar Amount of U.S.$1,475,000,000 less the amount of any prior
permanent reduction of the U.S. Revolving Committed Amount, (B) the Canadian
Revolving Committed Amount shall not exceed a principal Dollar Amount of
U.S.$350,000,000 less the amount of any prior permanent reduction of the
Canadian Revolving Committed Amount, (C) the aggregate principal Dollar Amount
(determined as of the most recent Determination Date) of the outstanding
Revolving Loans, Swingline Loans and LOC Obligations shall not exceed the
Aggregate Revolving Committed Amount then in effect, (D) the aggregate principal
Dollar Amount of the outstanding U.S. Revolving Loans, U.S. Swingline Loans and
LOC Obligations shall not exceed the U.S. Revolving Committed Amount then in
effect and (E) the aggregate principal Dollar Amount (determined as of the most
recent Determination Date) of the outstanding Canadian Revolving Loans and
Canadian Swingline Loans shall not exceed the Canadian Revolving Committed
Amount then in effect.
 
On the effective date of the requested reallocation of Revolving Commitments
pursuant to this Section 2.11(c), the Company shall instruct the Administrative
Agent to convert all then existing U.S. Revolving Loans that are LIBOR Rate
Loans to Alternate Base Rate Loans.  The Company acknowledges and agrees that it
shall be responsible for all amounts due and payable pursuant to Section 2.19
hereof as a result of such conversion.  In the absence of such instruction from
the Company on the requested conversion date, the notice delivered pursuant to
clause (i) above shall be deemed to be an instruction from the Company to the
Administrative Agent to effect such conversion on the applicable reallocation
date.  Upon the effectiveness of an increase or decrease in the U.S. Revolving
Committed Amount or the Canadian Revolving Committed Amount pursuant to this
Section 2.11(c), the U.S. Revolving Commitment Percentage of each U.S. Revolving
Lender automatically shall be adjusted to give effect to the corresponding
reallocation of U.S. Revolving Commitments of the U.S. Revolving Lenders that
are also Canadian Revolving Lenders to Canadian Revolving Commitments or to the
corresponding reallocation of Canadian Revolving Commitments of the Canadian
Revolving Lenders that are also U.S. Revolving Lenders to U.S. Revolving
Commitments, as applicable.  The Administrative Agent will at such time inform
the U.S. Revolving Lenders of their new U.S. Revolving Commitment Percentage
after giving effect to such increase or decrease, as applicable, and will then
cause a reallocation of the then outstanding U.S. Revolving Loans among the U.S.
Revolving Lenders to reflect the adjusted U.S. Revolving Commitment Percentages
by requesting additional funds from or requiring the payment of funds to, as
necessary, each U.S. Revolving Lender whose U.S. Revolving Commitment Percentage
has changed as a result of such reallocation of Commitments.  In addition, the
Canadian Agent will at such time inform the Canadian Revolving Lenders of their
new Canadian Revolving Commitment Percentage after giving effect to such
increase or decrease, as applicable, and will then cause a reallocation of the
then outstanding Canadian Revolving Loans among the Canadian Revolving Lenders
to reflect the adjusted Canadian Revolving Commitment Percentages by requesting
additional funds from or requiring the payment of funds to, as necessary, each
Canadian Revolving Lender whose Canadian Revolving Commitment Percentage has
changed as a result of such reallocation of Commitments.  Upon completion of any
such reallocation, the Company may then request a conversion of outstanding
Alternate Base Rate Loans to LIBOR Rate Loans as provided in Section 2.9.  For
the purposes of clarification, (x) with respect to any Canadian Revolving
Commitment that is being provided by an affiliate of a U.S. Revolving Lender,
upon a reallocation of commitments hereunder from the Canadian Revolving
Commitments to the U.S. Revolving Commitments, the Canadian Revolving Commitment
of such Canadian Revolving Lender so reduced shall be reallocated to the U.S.
Revolving Commitment of its affiliate that is a U.S. Revolving Lender (and vice
versa in the case of a reallocation of U.S. Revolving Commitments to the
Canadian Revolving Commitments) and (y) such reallocations shall only occur
between Lenders who together with their affiliates hold both a U.S. Revolving
Commitment and a Canadian Revolving Commitment and the overall Revolving
Commitment of each Lender and its affiliates shall not be increased pursuant to
any such reallocation.
 
 
-64-

--------------------------------------------------------------------------------

 
2.12         Fees.
 
(a)           Commitment Fee.
 
(i)            In consideration of the U.S. Revolving Commitment, the Company
agrees to pay to the Administrative Agent for the ratable benefit of the U.S.
Revolving Lenders a commitment fee (the “U.S. Commitment Fee”) in an amount
equal to the Applicable Percentage per annum on the average daily unused amount
of the U.S. Revolving Committed Amount then in effect (other than that portion
attributable to the Defaulting Lenders, if any).  For purposes of computation of
the U.S. Commitment Fee, LOC Obligations shall be considered usage of the U.S.
Revolving Committed Amount, but U.S. Swingline Loans, Canadian Swingline Loans
and Canadian Revolving Loans shall not be considered usage of the U.S. Revolving
Committed Amount; and
 
(ii)            In consideration of the Canadian Revolving Commitment, the
Canadian Borrower agrees to pay to the Canadian Agent for the ratable benefit of
the Canadian Revolving Lenders a commitment fee (the “Canadian Commitment Fee”;
together with the U.S. Commitment Fee, collectively, the “Commitment Fees”) in
an amount equal to the Applicable Percentage per annum on the average daily
unused amount of the Canadian Revolving Committed Amount then in effect (other
than that portion attributable to the Defaulting Lenders, if any).  For purposes
of computation of the Canadian Commitment Fee, Canadian Swingline Loans shall
not be considered usage of the Canadian Revolving Committed Amount.
 
The Commitment Fees shall be payable quarterly in arrears on the last day of
each calendar quarter.  Commitment Fees accrued prior the Restatement Effective
Date shall accrue in accordance with the Original Credit Agreement and if unpaid
remain payable hereunder.
 
(b)            Letter of Credit Fee.  In consideration of the LOC Commitments,
the Company agrees to pay to the Administrative Agent, for the ratable benefit
of the U.S. Revolving Lenders (including the Issuing Lender) a fee (the “Letter
of Credit Fee”) equal to the Applicable Percentage per annum on the average
daily maximum amount available to be drawn under each Letter of Credit from the
date of issuance to the date of expiration.  The Letter of Credit Fee shall be
payable quarterly in arrears on the last day of each calendar quarter. Letter of
Credit Fees accrued prior the Restatement Effective Date shall accrue in
accordance with the Original Credit Agreement and if unpaid remain payable
hereunder.
 
 
-65-

--------------------------------------------------------------------------------

 
(c)            Issuing Lender Fees.  In addition to the Letter of Credit Fees
payable pursuant to subsection (b) above, the Company shall pay to the Issuing
Lender for its own account without sharing by the other Lenders (i) a fronting
fee of one-eighth of one percent (0.125%) per annum on the average daily maximum
amount available to be drawn under each such Letter of Credit issued by it, such
fee to be payable quarterly in arrears on the last day of each calendar quarter
and (ii) the reasonable and customary charges from time to time of the Issuing
Lender with respect to the amendment, transfer, administration, cancellation and
conversion of, and drawings under, such Letters of Credit (collectively, the
“Issuing Lender Fees”).
 
(d)            Administrative Agent’s Fee.  The Company agrees to pay to the
Administrative Agent and the Canadian Agent the annual administrative agent and
Canadian agent fees as described in the Fee Letter.
 
2.13         Computation of Interest and Fees.
 
(a)            Interest on each Alternate Base Rate Loan shall be due and
payable in arrears on each Interest Payment Date applicable to such Loan; and
interest on each LIBOR Rate Loan shall be due and payable on each Interest
Payment Date applicable to such Loan.  Interest payable hereunder with respect
to Alternate Base Rate Loans accruing interest at the Prime Rate, U.S. Base Rate
Loans, Canadian Prime Rate Loans and the acceptance fee payable in respect of
Bankers’ Acceptance Advances shall be calculated on the basis of a year of 365
days (or 366 days, as applicable) for the actual days elapsed.  All other fees,
interest and all other amounts payable hereunder shall be calculated on the
basis of a 360 day year for the actual days elapsed.  The Administrative Agent
shall as soon as practicable notify the Borrowers and the Lenders of each
determination of a LIBOR Rate on the Business Day of the determination
thereof.  Any change in the interest rate on a Loan resulting from a change in
the Alternate Base Rate shall become effective as of the opening of business on
the day on which such change in the Alternate Base Rate shall become
effective.  The Administrative Agent shall as soon as practicable notify the
Borrowers and the Lenders of the effective date and the amount of each such
change.
 
(b)            Each determination of an interest rate by the Administrative
Agent or the Canadian Agent, as applicable, pursuant to any provision of this
Credit Agreement shall be conclusive and binding on the Borrowers and the
Lenders in the absence of manifest error.  The Administrative Agent or the
Canadian Agent shall, at the request of the Borrowers, deliver to the Borrowers
a statement showing the computations used by the Administrative Agent or the
Canadian Agent, as applicable, in determining any interest rate.
 
(c)            Each Borrower hereby acknowledges that the rate or rates of
interest applicable to certain of the Loans and fees as specified hereunder may
be computed on the basis of a year of 360 days and paid for the actual number of
days elapsed.  For purposes of the Interest Act (Canada), if interest computed
on the basis of a 360 day year is payable for any part of the calendar year, the
equivalent yearly rate of interest may be determined by multiplying the
specified rate of interest by the number of days (365 or 366) in such calendar
year and dividing such product by 360.  For the purpose of the Interest Act
(Canada) and any other purpose, (i) the principle of deemed reinvestment shall
not apply to any interest calculation under this Credit Agreement, and (ii) the
rates of interest stipulated in this Credit Agreement are intended to be nominal
rates and not effective rates or yields.
 
 
-66-

--------------------------------------------------------------------------------

 
Notwithstanding any other provisions of this Credit Agreement, if the amount of
any interest, premium, fees or other monies or any rate of interest stipulated
for, taken, reserved or extracted under this Credit Agreement would otherwise
contravene the provisions of Section 347 of the Criminal Code (Canada) or any
successor or similar legislation, or would exceed the amounts which any Lender
is legally entitled to charge and receive under any law to which such
compensation is subject, then such amount or rate of interest shall be reduced
to such maximum amount as would not contravene such provision; and to the extent
that any excess has been charged or received such Lender shall apply such excess
against the outstanding Canadian Revolving Loans and Canadian Swingline Loans
and refund any further excess amount.
 
(d)            It is the intent of the Agents, the Lenders and the Credit
Parties to conform to and contract in strict compliance with applicable usury
law from time to time in effect.  All agreements between or among the Agents,
the Lenders and the Credit Parties are hereby limited by the provisions of this
subsection which shall override and control all such agreements, whether now
existing or hereafter arising and whether written or oral.  In no way, nor in
any event or contingency (including, but not limited to, prepayment or
acceleration of the maturity of any Credit Party Obligation), shall the interest
taken, reserved, contracted for, charged, or received under this Agreement,
under the Notes or otherwise, exceed the maximum nonusurious amount permissible
under applicable law.  If, from any possible construction of any of the Credit
Documents or any other document, interest would otherwise be payable in excess
of the maximum nonusurious amount, any such construction shall be subject to the
provisions of this subsection and such interest shall be automatically reduced
to the maximum nonusurious amount permitted under applicable law, without the
necessity of execution of any amendment or new document.  If any Agent or Lender
shall ever receive anything of value which is characterized as interest on the
Loans under applicable law and which would, apart from this provision, be in
excess of the maximum nonusurious amount, an amount equal to the amount which
would have been excessive interest shall, without penalty, be applied to the
reduction of the principal amount owing on the Loans and not to the payment of
interest, or refunded to the applicable Borrower or the other payor thereof if
and to the extent such amount which would have been excessive exceeds such
unpaid principal amount of the Loans.  The right to demand payment of the Loans
or any other Indebtedness evidenced by any of the Credit Documents does not
include the right to receive any interest which has not otherwise accrued on the
date of such demand, and the Lenders do not intend to charge or receive any
unearned interest in the event of such demand.  All interest paid or agreed to
be paid to the Lenders with respect to the Loans shall, to the extent permitted
by applicable law, be amortized, prorated, allocated, and spread throughout the
full stated term (including any renewal or extension) of the Loans so that the
amount of interest on account of such Indebtedness does not exceed the maximum
nonusurious amount permitted by applicable law.
 
(e)            Notwithstanding anything herein or in any other Credit Document
to the contrary, any interest or fees accrued under the Original Credit
Agreement prior to the Restatement Effective Date that are paid on or prior to
the Restatement Effective Date pursuant to the Amendment Agreement shall be
considered paid in full for all purposes of this Agreement and the other Credit
Documents.
 
2.14          Pro Rata Treatment and Payments.
 
(a)            Pro Rata Distribution of Payments.  Each payment on account of an
amount due from the Company hereunder or under any other Credit Document shall
be made by the Company to the Administrative Agent for the pro rata account of
the Lenders entitled to receive such payment as provided herein in the currency
in which such amount is denominated and in such funds as are customary at the
place and time of payment for the settlement of international payments in such
currency.  Each payment on account of an amount due from the Canadian Borrower
hereunder or under any other Credit Document shall be made by the Canadian
Borrower to the Canadian Agent for the pro rata account of the Canadian Lenders
entitled to receive such payment as provided herein in the currency in which
such amount is denominated and in such funds as are customary at the place and
time of payment for the settlement of international payments in such
currency.  Without limiting the terms of the preceding sentence, accrued
interest on any Loans denominated in Canadian Dollars shall be payable in
Canadian Dollars, and accrued interest on Canadian Revolving Loans denominated
in U.S. Dollars shall be payable in U.S. Dollars, in each case to the Canadian
Agent.  The Canadian Agent shall inform the Administrative Agent and the
Administrative Agent shall inform the Canadian Agent, by facsimile as of the
first Business Day of each month, of all principal, interest or fees received
from the Borrowers during the prior month.  Upon request, the Administrative
Agent or the Canadian Agent, as applicable will give the Borrowers a statement
showing the computation used in calculating such amount, which statement shall
be presumptively correct in the absence of manifest error.  The obligation of
the Borrowers to make each payment on account of such amount in the currency in
which such amount is denominated shall not be discharged or satisfied by any
tender, or any recovery pursuant to any judgment, which is expressed in or
converted into any other currency, except to the extent such tender or recovery
shall result in the actual receipt by the Administrative Agent or the Canadian
Agent, as applicable, of the full amount in the appropriate currency payable
hereunder.  Each of the Borrowers agree that its obligation to make each payment
on account of such amount in the currency in which such amount is denominated
shall be enforceable as an additional or alternative claim for recovery in such
currency of the amount (if any) by which such actual receipt shall fall short of
the full amount of such currency payable hereunder, and shall not be affected by
judgment being obtained for such amount.
 
 
-67-

--------------------------------------------------------------------------------

 
(b)            Application of Payments Prior to Exercise of Remedies.  Each
borrowing of Revolving Loans and any reduction of the Revolving Commitments
shall be made pro rata according to the respective Revolving Commitment
Percentages of the Revolving Lenders.  Unless otherwise specified in this Credit
Agreement, each payment under this Credit Agreement or any Note shall be applied
(i) first, to any fees then due and owing by the Borrowers pursuant to
Section 2.12, (ii) second, to interest then due and owing hereunder and under
the Notes of the Borrowers and (iii) third, to principal then due and owing
hereunder and under the Notes of the Borrowers.  Each payment on account of any
fees pursuant to Section 2.12 shall be made pro rata in accordance with the
respective amounts due and owing.  Each payment (other than voluntary repayments
and mandatory prepayments) by the Borrowers on account of principal of and
interest on the Revolving Loans and on the Term Loans shall be made pro rata
according to the respective amounts due and owing hereunder.  Each voluntary
repayment and mandatory prepayment on account of principal of the Loans shall be
applied in accordance with Section 2.10(a) and Section 2.10(b)(vi),
respectively.  All payments (including prepayments) to be made by the Borrowers
on account of principal, interest and fees shall be made without defense,
set-off or counterclaim (except as provided in Section 2.20(b) and
Section 2.24(b)) and shall be made to the Administrative Agent or the Canadian
Agent, as applicable, for the account of the Lenders at the Administrative
Agent’s office or Canadian Agent’s Office, as applicable, specified in
Section 9.2 and (i) in the case of Loans or other amounts denominated in U.S.
Dollars, shall be made in U.S. Dollars not later than 12:00 p.m.  on the date
when due and (ii) in the case of Loans or other amounts denominated in Canadian
Dollars, shall be made in Canadian Dollars not later than 12:00 p.m. on the date
when due.  The Administrative Agent and the Canadian Agent, as applicable, shall
distribute such payments to the Lenders entitled thereto promptly upon receipt
in like funds as received.  If any payment hereunder (other than payments on the
LIBOR Rate Loans and Bankers’ Acceptance Advances) becomes due and payable on a
day other than a Business Day, such payment shall be extended to the next
succeeding Business Day, and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.  If
any payment on a LIBOR Rate Loan or Bankers’ Acceptance Advances becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day.
 
 
-68-

--------------------------------------------------------------------------------

 
(c)            Allocation of Payments After Exercise of
Remedies.  Notwithstanding any other provision of this Credit Agreement to the
contrary, after the exercise of remedies (other than the invocation of default
interest pursuant to Section 2.8) by any of the Agents pursuant to Section 7.2
(or after the Commitments shall automatically terminate and the Loans (with
accrued interest thereon) and all other amounts under the Credit Documents shall
automatically become due and payable in accordance with the terms of such
Section), all amounts collected or received by any Agent or any Lender on
account of the Credit Party Obligations or any other amounts outstanding under
any of the Credit Documents shall be paid over or delivered as follows:
 
FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees) of the Agents in
connection with enforcing the rights of the Lenders under the Credit Documents;
 
SECOND, to payment of any fees owed to the Agents;
 
THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents or
otherwise with respect to the Credit Party Obligations owing to such Lender;
 
FOURTH, to the payment of all of the Credit Party Obligations consisting of
accrued fees and interest, and including, with respect to any Guaranteed Hedging
Agreement and/or any Guaranteed Cash Management Agreement, any fees, premiums
and scheduled periodic payments due under such Guaranteed Hedging Agreement
and/or Guaranteed Cash Management Agreement and any interest accrued thereon;
 
FIFTH, to the payment of the outstanding principal amount of the Credit Party
Obligations and the payment or cash collateralization of the outstanding LOC
Obligations, and including with respect to any Guaranteed Hedging Agreement
and/or any Guaranteed Cash Management Agreement, any breakage, termination or
other payments due under such Guaranteed Hedging Agreement and any interest
accrued thereon;
 
SIXTH, to all other Credit Party Obligations and other obligations which shall
have become due and payable under the Credit Documents or otherwise and not
repaid pursuant to clauses “FIRST” through “FIFTH” above; and
 
SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.
 
In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category and (ii) each of the Lenders, Cash Management Banks and/or
Hedging Agreement Providers shall receive an amount equal to its pro rata share
(based on the proportion that the then outstanding Loans, LOC Obligations and
Bankers’ Acceptances held by such Lender or the outstanding obligations payable
to such Hedging Agreement Provider and/or Cash Management Bank bears to the
aggregate then outstanding Loans, LOC Obligations and Bankers’ Acceptances and
obligations payable under all Hedging Agreements with a Hedging Agreement
Provider and/or Cash Management Agreements with a Cash Management Bank) of
amounts available to be applied pursuant to clauses “THIRD”, “FOURTH”, “FIFTH”
and “SIXTH” above.
 
No Agent shall be deemed to have notice of the existence of, notice of any
Credit Party Obligations owed to, or be responsible for any distribution to, any
Hedging Agreement Provider and/or Cash Management Bank for any purposes of this
Agreement unless such amounts have been notified in writing to all Agents by the
Company and, as applicable, such Hedging Agreement Provider or Cash Management
Bank.
 
 
-69-

--------------------------------------------------------------------------------

 
(d)            Defaulting Lenders.  Notwithstanding the foregoing clauses (a),
(b) and (c), if there exists a Defaulting Lender, each payment by the Borrowers
to such Defaulting Lender hereunder shall be applied in accordance with
Section 2.24(b).
 
2.15          Non-Receipt of Funds by an Agent.
 
(a)            Funding by Lenders; Presumption by Agent.  Unless the applicable
Agent shall have been notified in writing by a Lender prior to the date a Loan
is to be made by such Lender (which notice shall be effective upon receipt) that
such Lender does not intend to make the proceeds of such Loan available to such
Agent, such Agent may assume that such Lender has made such proceeds available
to such Agent on such date, and such Agent may in reliance upon such assumption
(but shall not be required to) make available to the Applicable Borrower a
corresponding amount.  If such corresponding amount is not in fact made
available to such Agent, such Agent shall be able to recover such corresponding
amount from such Lender.  If such Lender does not pay such corresponding amount
forthwith upon such Agent’s demand therefor, such Agent will promptly notify the
Applicable Borrower, and such Borrower shall immediately pay such corresponding
amount to such Agent.  The applicable Agent shall also be entitled to recover
from the Lender or the Applicable Borrower, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by such Agent to the Applicable Borrower to the date
such corresponding amount is recovered by such Agent at a per annum rate equal
to (i) from the Applicable Borrower at the applicable rate for the applicable
borrowing pursuant to the Notice of Borrowing and (ii) from a Lender at the
Federal Funds Rate or the Interbank Reference Rate, as applicable.
 
(b)            Payments by Borrower; Presumptions by Agent.  Unless the
applicable Agent shall have been notified in writing by the Applicable Borrower,
prior to the date on which any payment is due from it hereunder (which notice
shall be effective upon receipt) that the Applicable Borrower does not intend to
make such payment, such Agent may assume that such Borrower has made such
payment when due, and such Agent may in reliance upon such assumption (but shall
not be required to) make available to each Lender on such payment date an amount
equal to the portion of such assumed payment to which such Lender is entitled
hereunder, and if such Borrower has not in fact made such payment to such Agent,
such Lender shall, on demand, repay to such Agent the amount made available to
such Lender.  If such amount is repaid to such Agent on a date after the date
such amount was made available to such Lender, such Lender shall pay to such
Agent on demand interest on such amount in respect of each day from the date
such amount was made available by such Agent at a per annum rate equal to, if
repaid to such Agent within two (2) days from the date such amount was made
available by such Agent, the Federal Funds Rate or the Interbank Reference Rate,
as applicable, and thereafter at a rate equal to the Alternate Base Rate.
 
(c)            Evidence of Amounts Owed.  A certificate of an Agent submitted to
a Borrower or any Lender with respect to any amount owing under this
Section 2.15 shall be conclusive in the absence of manifest error.
 
(d)            Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent or the Canadian Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the applicable Borrower by
such Agent because the conditions to the applicable Extension of Credit set
forth in Article IV are not satisfied or waived in accordance with the terms
thereof, such Agent shall forthwith return such funds (in like funds as received
from such Lender) to such Lender, without interest.
 
 
-70-

--------------------------------------------------------------------------------

 
(e)            Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and
Swingline Loans and to make payments pursuant to Section 9.5(c) are several and
not joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any such payment under Section 9.5(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 9.5(c).
 
(f)            Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
 
2.16          Inability to Determine Interest Rate.
 
Notwithstanding any other provision of this Credit Agreement, if (a) the
Administrative Agent or the Canadian Agent, as applicable, shall reasonably
determine (which determination shall be conclusive and binding absent manifest
error) that, by reason of circumstances affecting the relevant market,
reasonable and adequate means do not exist for ascertaining the LIBOR Rate for
such Interest Period, or (b) the Required Lenders shall reasonably determine
(which determination shall be conclusive and binding absent manifest error) that
the LIBOR Rate does not adequately and fairly reflect the cost to such Lenders
of funding LIBOR Rate Loans that a Borrower has requested be outstanding as a
LIBOR tranche during such Interest Period, the Administrative Agent shall
forthwith give telephone notice of such determination, confirmed in writing, to
the Borrowers and the Lenders at least two (2) Business Days prior to the first
day of such Interest Period.  If such notice is given (a) any LIBOR Rate Loans
requested to be made by the Canadian Borrower on the first day of such Interest
Period shall be made, at the sole option of the Canadian Borrower, in U.S.
Dollars as U.S. Base Rate Loans or such request shall be cancelled, (b) any
affected U.S. Base Rate Loans that were to have been converted at the request of
the Canadian Borrower on the first day of such Interest period to, or LIBOR Rate
Loans that were to have been continued as, LIBOR Rate Loans shall be converted
to or continued, at the sole option of the Canadian Borrower, as U.S. Base Rate
Loans, (c) any affected LIBOR Rate Loans denominated in U.S. Dollars requested
to be made by the Company on the first day of such Interest Period shall be
made, at the sole option of the Company, in U.S. Dollars as Alternate Base Rate
Loans or such request shall be cancelled and (d) any affected Loans denominated
in U.S. Dollars that were to have been converted at the request of the Company
on the first day of such Interest Period to or continued as LIBOR Rate Loans
shall be converted to or continued, at the sole option of the Company, as
Alternate Base Rate Loans.  Until any such notice has been withdrawn by the
Administrative Agent, no further Loans shall be made as, continued as, or
converted into, LIBOR Rate Loans for the Interest Periods so affected.
 
2.17          Illegality.
 
Notwithstanding any other provision of this Credit Agreement, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof by the relevant Governmental Authority to any Lender shall make it
unlawful for (i) such Lender or its LIBOR Lending Office to make or maintain
LIBOR Rate Loans or (ii) a BA Lender to make or maintain Bankers’ Acceptance
Advances, as contemplated by this Credit Agreement or to obtain in the interbank
Eurodollar market through its LIBOR Lending Office the funds with which to make
such Loans, (a) such Lender shall promptly notify the Administrative Agent or
the Canadian Agent, as applicable, and the Borrowers thereof, (b) the commitment
of such Lender hereunder to make LIBOR Rate Loans or continue LIBOR Rate Loans
as such, or to make Bankers’ Acceptance Advances or continue Bankers’ Acceptance
Advances as such, shall forthwith be suspended until the Administrative Agent or
Canadian Agent, as applicable, shall give notice that the condition or situation
which gave rise to the suspension shall no longer exist, (c) such Lender’s Loans
then outstanding as LIBOR Rate Loans, if any, shall be converted to
(x) Alternate Base Rate Loans denominated in U.S. Dollars in the case of Loans
to the Company and (y) U.S. Base Rate Loans in the case of Loans to the Canadian
Borrower, in each case, on the last day of the Interest Period for such Loans or
within such earlier period as required by law to Alternate Base Rate Loans in
the case of the Company, and to U.S. Base Rate Loans in the case of the Canadian
Borrower, and (d) such Bankers’ Acceptance Advances shall be converted to
Canadian Prime Rate Loans on the last day of the BA Period.  The Applicable
Borrower hereby agrees promptly to pay any Lender, upon its demand, any
additional amounts necessary to compensate such Lender for actual and direct
costs (but not including anticipated profits) reasonably incurred by such Lender
including, but not limited to, any interest or fees payable by such Lender to
lenders of funds obtained by it in order to make or maintain its LIBOR Rate
Loans and/or Bankers’ Acceptance Advances hereunder.  A certificate as to any
additional amounts payable pursuant to this Section submitted by such Lender,
through the Administrative Agent or the Canadian Agent, as applicable, to the
Applicable Borrower shall be conclusive in the absence of manifest error.  Each
Lender agrees to use reasonable efforts (including reasonable efforts to change
its LIBOR Lending Office) to avoid or to minimize any amounts which may
otherwise be payable pursuant to this Section; provided, however, that such
efforts shall not cause the imposition on such Lender of any additional costs or
legal or regulatory burdens deemed by such Lender in its sole discretion to be
material.
 
 
-71-

--------------------------------------------------------------------------------

 
2.18          Requirements of Law.
 
(a)            If the adoption of or any change in any Requirement of Law or in
the interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the Closing Date:
 
(i)            shall subject any Lender or the Issuing Lender to any tax of any
kind whatsoever (other than an excluded tax described in clauses (i) through
(iv) of Section 2.20(a)) with respect to this Agreement, any Letter of Credit,
any participation in a Letter of Credit or any LIBOR Rate Loan or Bankers’
Acceptance Advances made by it, or change the basis of taxation of payments to
such Lender or the Issuing Lender in respect thereof (except for changes in the
rate of tax on the overall net income of such Lender);
 
(ii)           shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of any
Lender or the Issuing Lender which is not otherwise included in the
determination of the LIBOR Rate or BA Rate hereunder; or
 
(iii)          shall impose on such Lender any other condition;
 
and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining LIBOR Rate Loans, Bankers’ Acceptance Advances or to
increase the cost to such Lender or the Issuing Lender of participating in,
issuing or maintaining any Letter of Credit (or maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce any amount
receivable hereunder or under any Note, then, in any such case, the Applicable
Borrower shall promptly pay such Lender or the Issuing Lender, upon its demand,
any additional amounts necessary to compensate such Lender or Issuing Lender for
such additional cost or reduced amount receivable which such Lender reasonably
deems to be material as determined by such Lender or Issuing Lender.  A
certificate as to any additional amounts payable pursuant to this Section
submitted by such Lender, through the Administrative Agent or Canadian Agent, as
applicable, to the Applicable Borrower shall be conclusive in the absence of
manifest error.  Each Lender agrees to use reasonable efforts (including
reasonable efforts to change its Domestic Lending Office or LIBOR Lending
Office, as the case may be) to avoid or to minimize any amounts which might
otherwise be payable pursuant to this subsection (a); provided, however, that
such efforts shall not cause the imposition on such Lender of any additional
costs or legal or regulatory burdens deemed by such Lender in its sole
discretion to be material.  Notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith as well as (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a change in “Requirement of Law,” regardless of the date enacted,
adopted or issued.
 
 
-72-

--------------------------------------------------------------------------------

 
(b)            If any Lender or the Issuing Lender shall have reasonably
determined that the adoption of or any change in any Requirement of Law
regarding capital adequacy or in the interpretation or application thereof or
compliance by such Lender or any corporation controlling such Lender with any
request or directive regarding capital adequacy (whether or not having the force
of law) from any central bank or Governmental Authority made subsequent to the
Closing Date does or shall have the effect of reducing the rate of return on
such Lender’s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount reasonably deemed by such Lender in its sole discretion to be
material, then from time to time, within fifteen (15) days after demand by such
Lender, the Applicable Borrower shall pay to such Lender such additional amount
as shall be certified by such Lender as being required to compensate it for such
reduction (but, in the case of outstanding Base Rate Loans, without duplication
of any amounts already recovered by a Lender by reason of an adjustment in the
Alternate Base Rate, Canadian Prime Rate or U.S. Base Rate, as
applicable).  Such a certificate as to any additional amounts payable under this
Section submitted by a Lender (which certificate shall include a description of
the basis for the computation), through the Administrative Agent or the Canadian
Agent, to the Borrowers shall be conclusive absent manifest error.
 
(c)            Failure or delay on the part of any Lender or the Issuing Lender
to demand compensation pursuant to the foregoing provisions of this Section 2.18
shall not constitute a waiver of such Lender’s right to demand such
compensation, provided that the Applicable Borrower shall not be required to
compensate a Lender pursuant to the foregoing provisions of this Section 2.18
for any increased costs incurred or reductions suffered more than six (6) months
prior to the date that such Lender, as the case may be, notifies the Applicable
Borrower of the Requirement of Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor (except
that, if the Requirement of Law giving rise to such increased costs or
reductions is retroactive, then the six (6) month period referred to above shall
be extended to include the period of retroactive effect thereof).
 
(d)            The agreements in this Section 2.18 shall survive the termination
of this Credit Agreement and payment of the Notes and all other amounts payable
hereunder.
 
2.19          Indemnity.
 
The Applicable Borrower hereby agrees to indemnify each Lender and to hold such
Lender harmless from any funding loss or expense which such Lender may sustain
or incur as a consequence of (a) default by such Borrower in payment of the
principal amount of or interest on any Loan by such Lender in accordance with
the terms hereof, (b) default by such Borrower in accepting a borrowing after
such Borrower has given a notice in accordance with the terms hereof,
(c) default by such Borrower in making any repayment after such Borrower has
given a notice in accordance with the terms hereof, and/or (d) the making by
such Borrower of a repayment or prepayment of a Loan, or the conversion thereof,
on a day which is not the last day of the Interest Period with respect thereto,
in each case including, but not limited to, any such loss or expense arising
from interest or fees payable by such Lender to lenders of funds obtained by it
in order to maintain its Loans hereunder to the extent not received by such
Lender in connection with the re-employment of such funds (but excluding loss of
anticipated profits).  A certificate as to any additional amounts payable
pursuant to this Section submitted by any Lender, through the Administrative
Agent or the Canadian Agent, to the Applicable Borrower (which certificate must
be delivered to the Administrative Agent or Canadian Agent, as applicable,
within thirty (30) days following such default, repayment, prepayment or
conversion and shall set forth the basis for requesting such amounts in
reasonable detail) shall be conclusive in the absence of manifest error.  The
agreements in this Section 2.19 shall survive termination of this Credit
Agreement and payment of the Notes and all other amounts payable hereunder.
 
 
-73-

--------------------------------------------------------------------------------

 
2.20          Taxes.
 
(a)            All payments made by any Credit Party hereunder or under any
Credit Document will be, except as provided in Section 2.20(b), made free and
clear of, and without deduction or withholding for, any present or future taxes,
levies, imposts, duties, fees, assessments or other charges of whatever nature
now or hereafter imposed by any Governmental Authority or by any political
subdivision or taxing authority thereof or therein, including all interest,
penalties or similar liabilities with respect thereto (whether or not correctly
or legally imposed or asserted by such Governmental Authority, political
subdivision or taxing authority) with respect to such payments (including,
without limitation, all Other Taxes, but excluding (i) (A) any tax on or
measured by the net income or profits of a Lender, and (B) any franchise,
capital or similar taxes, in each of (A) and (B) imposed pursuant to the laws of
the jurisdiction in which it is organized or is resident for tax purposes or the
jurisdiction in which the principal office or applicable lending office of such
Lender is located or any subdivision thereof or therein, (ii) U.S. Federal
withholding tax imposed on amounts payable to or for the account of a Lender
pursuant to a law in effect on the date on which (A) such Lender becomes a party
hereto or (B) such Lender changes its Domestic Lending Office, Canadian Lending
Office or LIBOR Lending Office, except in each case to the extent that amounts
with respect to such taxes were payable under this Section 2.20 either to such
Lender’s assignor immediately before such Lender became a party hereto or such
Lender immediately before it changed its Domestic Lending Office, Canadian
Lending Office or LIBOR Lending Office, (iii) any withholding taxes attributable
to such Lender’s failure to comply with Section 2.20(b) and (iv) any tax imposed
under FATCA (or any amended or successor version of FATCA that is substantively
comparable and not materially more onerous to comply with)) and all interest,
penalties or similar liabilities with respect thereto (all such non-excluded
taxes, Other Taxes, levies, imposts, duties, fees, assessments or other charges,
whether levied, imposed, paid or payable in connection with a payment under any
Credit Document, the execution, delivery or enforcement of, or otherwise with
respect to, any Credit Document, the exercise of any right or remedy under any
Credit Document or otherwise, being referred to collectively as “Taxes”).  If
any Taxes are so levied or imposed, the Credit Parties agree to pay the full
amount of such Taxes, and such additional amounts as may be necessary so that
every payment of all amounts due under this Credit Agreement or under any Credit
Document, after withholding or deduction by the applicable withholding agent for
or on account of any Taxes, will not be less than the amount provided for herein
or in such Note.  The Credit Parties will furnish to the Administrative Agent or
the Canadian Agent, as applicable, as soon as practicable after the date the
payment of any Taxes is due pursuant to applicable law certified copies (to the
extent reasonably available and required by law) of tax receipts evidencing such
payment by the Credit Parties.  Without limiting the foregoing terms of this
subsection (a), the Credit Parties or the applicable withholding agent shall
timely pay any Taxes (including all Other Taxes) to the relevant Governmental
Authority in accordance with applicable law and, without duplication, the Credit
Parties shall indemnify and hold harmless each Lender, and reimburse or pay such
Lender upon its written request, for the amount of any Taxes (including all
Other Taxes) paid or payable by such Lender, whether or not such Taxes
(including all Other Taxes) were correctly or legally imposed or asserted by the
relevant Governmental Authority.
 
 
-74-

--------------------------------------------------------------------------------

 
(b)            Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to any payments made under any Credit Document
shall deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than any documentation
relating to U.S. Federal withholding taxes or Canadian withholding taxes) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.  Without limiting the generality of the foregoing, any Lender
that is a United States person (as such term is defined in Section 7701(a)(30)
of the Code) shall deliver to the Company and the Administrative Agent on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Company or
the Administrative Agent), executed originals of IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax.  Each Lender
that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) agrees to deliver to the Company and the
Administrative Agent on or prior to the Closing Date, or in the case of a Lender
that is an assignee or transferee of an interest under this Credit Agreement
pursuant to Section 9.6 (unless the respective Lender was already a Lender
hereunder immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Lender, (i) if the Lender is a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, two accurate and complete original
signed copies of Internal Revenue Service Form W-8BEN or W-8ECI (or successor
forms) certifying such Lender’s entitlement to a complete exemption or reduction
from United States withholding tax with respect to payments to be made under
this Credit Agreement and under any Note, or (ii) if the Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, either Internal Revenue
Service Form W-8BEN or W-8ECI as set forth in the foregoing clause (i), or (x) a
certificate substantially in the form of Schedule 2.20 to the Original Credit
Agreement (any such certificate, a “Tax Exempt Certificate”) and (y) two
accurate and complete original signed copies of Internal Revenue Service Form
W-8 (or successor form) certifying such Lender’s entitlement to a reduction or
exemption from United States withholding tax with respect to payments of
interest to be made under this Credit Agreement and under any Note.  In
addition, each Lender agrees that it will deliver updated versions of the
foregoing, as applicable, whenever the previous certification has become
obsolete or inaccurate in any material respect or at any other time upon the
reasonable request of the Company, together with such other forms as may be
required in order to confirm or establish the entitlement of such Lender to a
continued exemption from or reduction in United States withholding tax with
respect to payments under this Credit Agreement and any Note.  Notwithstanding
anything to the contrary in this subsection 2.20(b), no Lender shall be required
to deliver any documentation that it is not legally eligible to deliver.
 
(c)            Each Lender agrees to use reasonable efforts (including
reasonable efforts to change its Domestic Lending Office, Canadian Lending
Office or LIBOR Lending Office, as the case may be) to avoid or to minimize any
amounts which might otherwise be payable pursuant to this Section; provided,
however, that such efforts shall not cause the imposition on such Lender of any
additional costs or legal or regulatory burdens deemed by such Lender in its
sole discretion to be material.
 
 
-75-

--------------------------------------------------------------------------------

 
(d)            If the Administrative Agent or any Lender determines, in its good
faith discretion, that it has received a refund of any Taxes or Other Taxes as
to which it has been indemnified by a Credit Party or with respect to which a
Credit Party has paid additional amounts pursuant to this Section, it shall
promptly pay to the Credit Party an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by the Credit
Party under this Section 2.20 with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the applicable Credit Party, upon the request of the
Administrative Agent, or such Lender agrees to repay the amount paid over to the
Credit Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority.  This subsection shall not be construed
to interfere with the right of a Lender or the Administrative Agent to arrange
its tax affairs in whatever manner it thinks fit nor oblige any Lender or the
Administrative Agent to disclose any information relating to its tax affairs or
any computations in respect thereof or require any Lender or the Administrative
Agent to do anything that would prejudice its ability to benefit from any other
refunds, credits, reliefs, remissions or repayments to which it may be
entitled.  Notwithstanding anything to the contrary, in no event will any Lender
be required to pay any amount to a Credit Party the payment of which would place
such Lender in a less favorable net after-tax position than it would have been
in if the additional amounts or indemnification payments giving rise to such
refund of any Taxes or Other Taxes had never been paid.
 
(e)            For purposes of this Section 2.20, the term Lender shall include
the Swingline Lender and any Issuing Lender.
 
(f)            The agreements in this Section 2.20 shall survive the termination
of this Credit Agreement and the payment of the Notes and all other amounts
payable hereunder.
 
2.21          Indemnification; Nature of Issuing Lender’s Duties.
 
(a)            In addition to its other obligations under Section 2.5, the
Company hereby agrees to protect, indemnify, pay and hold the Issuing Lender and
each Lender harmless from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable attorneys’
fees) that the Issuing Lender or such Lender may incur or be subject to as a
consequence, direct or indirect, of (i) the issuance of any Letter of Credit,
except to the extent resulting from the gross negligence or willful misconduct
of the Issuing Lender or such Lender as determined by a court of competent
jurisdiction pursuant to a final non-appealable judgment or (ii) the failure of
the Issuing Lender to honor a drawing under a Letter of Credit as a result of
any act or omission, whether rightful or wrongful, of any present or future de
jure or de facto government or Governmental Authority (all such acts or
omissions, herein called “Government Acts”).
 
(b)            As between the Company, the Issuing Lender and each Lender, the
Company shall assume all risks of the acts, omissions or misuse of any Letter of
Credit by the beneficiary thereof.  Neither the Issuing Lender nor any Lender
shall be responsible for:  (i) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for and issuance of any Letter of Credit, even if it should
in fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, that may prove to be invalid or ineffective for any reason; (iii) failure
of the beneficiary of a Letter of Credit to comply fully with conditions
required in order to draw upon a Letter of Credit; (iv) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under a Letter of Credit or of the proceeds thereof; and (vii) any consequences
arising from causes beyond the control of the Issuing Lender or any Lender,
including, without limitation, any Government Acts.  None of the above shall
affect, impair, or prevent the vesting of the Issuing Lender’s rights or powers
hereunder.
 
 
-76-

--------------------------------------------------------------------------------

 
(c)            In furtherance and extension and not in limitation of the
specific provisions hereinabove set forth, any action taken or omitted by the
Issuing Lender or any Lender, under or in connection with any Letter of Credit
or the related certificates, if taken or omitted in good faith, shall not put
such Issuing Lender under any resulting liability to the Company.  It is the
intention of the parties that this Credit Agreement shall be construed and
applied to protect and indemnify the Issuing Lender and each Lender against any
and all risks involved in the issuance of the Letters of Credit, all of which
risks are hereby assumed by the Company, including, without limitation, any and
all risks of the acts or omissions, whether rightful or wrongful, of any
Governmental Authority.  The Issuing Lender and the Lenders shall not, in any
way, be liable for any failure by the Issuing Lender or anyone else to pay any
drawing under any Letter of Credit as a result of any Government Acts or any
other cause beyond the control of the Issuing Lender and the Lenders.
 
(d)            Nothing in this Section 2.21 is intended to limit the
reimbursement obligation of the Company contained in Section 2.7.  The
obligations of the Company under this Section 2.21 shall survive the termination
of this Credit Agreement.  No act or omissions of any current or prior
beneficiary of a Letter of Credit shall in any way affect or impair the rights
of the Issuing Lender and the Lenders to enforce any right, power or benefit
under this Credit Agreement.
 
(e)            Notwithstanding anything to the contrary contained in this
Section 2.21, the Company shall have no obligation to indemnify any Issuing
Lender or any Lender in respect of any liability incurred by such Issuing Lender
or such Lender arising out of the gross negligence or willful misconduct of the
Issuing Lender (including action not taken by the Issuing Lender or such
Lender), as determined by a court of competent jurisdiction.
 
2.22          Replacement of Lenders.
 
The Borrowers shall be permitted to replace with a financial institution
acceptable to the Administrative Agent any Lender that (a) requests
reimbursement for amounts owing pursuant to Section 2.17, Section 2.18 or
Section 2.20(a) or (b)  is a Defaulting Lender hereunder; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) prior to any such replacement, such Lender shall have taken no action
under Section 2.17, Section 2.18(a) or Section 2.20(c), as applicable, so as to
eliminate the continued need for payment of amounts owing pursuant to
Section 2.17, Section 2.18 or Section 2.20(a), (iv) the replacement financial
institution shall purchase, at par, all Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (v) the Applicable
Borrower shall be liable to such replaced Lender under Section 2.19 if any LIBOR
Rate Loan owing to such replaced Lender shall be purchased other than on the
last day of the Interest Period relating thereto, (vi) the replacement financial
institution, if not already a Lender, shall be reasonably acceptable to the
Administrative Agent, (vii) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 9.6 (provided that the
Applicable Borrower shall be obligated to pay the registration and processing
fee referred to therein), (viii) until such time as such replacement shall be
consummated, the Applicable Borrower shall pay all additional amounts (if any)
required pursuant to Section 2.17, 2.18 or 2.20(a), as the case may be, (ix) a
Canadian Lender may only be replaced with another Canadian Lender reasonably
acceptable to the Canadian Agent, and (x) any such replacement shall not be
deemed to be a waiver of any rights that the Borrowers, either Agent or any
other Lender shall have against the replaced Lender.  In the event any replaced
Lender fails to execute the agreements required under Section 9.6 in connection
with an assignment pursuant to this Section 2.22, the Applicable Borrower may,
upon two (2) Business Days’ prior notice to such replaced Lender, execute such
agreements on behalf of such replaced Lender.  A Lender shall not be required to
be replaced if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Applicable Borrower to require such
replacement cease to apply.
 
 
-77-

--------------------------------------------------------------------------------

 
2.23          Relationship between the Agents.
 
The Canadian Agent shall promptly inform the Administrative Agent and the
Administrative Agent shall promptly inform the Canadian Agent of the funding of
any Revolving Loan or Swingline Loan and the terms thereof, as well and any
other notices and communications received from either Borrower.
 
2.24          Defaulting Lenders.
 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:
 
(a)           Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 9.1.
 
(b)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent or the Canadian Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, or otherwise, and including any amounts made available to the
Administrative Agent or the Canadian Agent for the account of such Defaulting
Lender pursuant to Section 9.7), shall be applied at such time or times as may
be determined by the Administrative Agent or Canadian Agent, as applicable, as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
the Administrative Agent or Canadian Agent hereunder; second, to the payment on
a pro rata basis of any amounts owing by such Defaulting Lender to the Issuing
Lender and/or the Swingline Lender hereunder; third, if so determined by the
Administrative Agent or Canadian Agent or requested by the Issuing Lender and/or
the Swingline Lender, to be held as cash collateral for future funding
obligations of such Defaulting Lender of any participation in any Swingline Loan
or Letter of Credit; fourth, as the Borrowers may request (so long as no Default
or Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent or Canadian Agent; fifth,
if so determined by the Administrative Agent or Canadian Agent and the
Borrowers, to be held in a non-interest bearing deposit account and released in
order to satisfy obligations of such Defaulting Lender to fund Loans under this
Agreement; sixth, to the payment of any amounts owing to the Administrative
Agent or Canadian Agent, the Lenders, the Issuing Lender or Swingline Lender as
a result of any judgment of a court of competent jurisdiction obtained by the
Administrative Agent or Canadian Agent, any Lender, the Issuing Lender or
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to
either Borrower as a result of any judgment of a court of competent jurisdiction
obtained by such Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (i) such payment is a payment of the principal
amount of any Revolving Loans or funded participations in Swingline Loans or
Letters of Credit in respect of which such Defaulting Lender has not fully
funded its appropriate share and (ii) such Revolving Loans or funded
participations in Swingline Loans or Letters of Credit were made at a time when
the conditions set forth in Section 4.2 were satisfied or waived, such payment
shall be applied solely to pay the Revolving Loans of, and funded participations
in Swingline Loans or Letters of Credit owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Revolving Loans of,
or funded participations in Swingline Loans or Letters of Credit owed to, such
Defaulting Lender.  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this Section 2.24(b)
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.
 
 
-78-

--------------------------------------------------------------------------------

 
(c)           Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swingline
Loans pursuant to Sections 2.5, 2.6 and 2.7, the “Revolving Commitment
Percentage” of each non-Defaulting Lender shall be computed without giving
effect to the Revolving Commitment of such Defaulting Lender; provided that (i)
each such reallocation shall be given effect only if, at the date the applicable
Lender becomes a Defaulting Lender, no Event of Default exists, (ii) the
aggregate obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swingline Loans shall not exceed the
positive difference, if any, of (A) the Revolving Commitment of that
non-Defaulting Lender minus (B) the aggregate outstanding principal amount of
the Revolving Loans of that Lender and (iii) for the avoidance of doubt, to the
extent that the Defaulting Lender constitutes a Canadian Revolving Lender or
U.S. Revolving Lender, such reallocation shall only be to the Canadian Revolving
Lenders or U.S. Revolving Lenders, as applicable.
 
(d)           Cash Collateral for Letters of Credit.  Promptly on demand by the
Issuing Lender or the Administrative Agent from time to time, the Company shall
deliver to the Administrative Agent cash collateral (in Dollars) in an amount
sufficient to cover all Fronting Exposure with respect to the Issuing Lender
(after giving effect to Section 2.24(c)), or in the sole discretion of the
Administrative Agent and Issuing Lender, shall provide other collateral or make
other arrangements satisfactory to the Administrative Agent and Issuing Lender
in their sole discretion to cover such Fronting Exposure, in each case on terms
reasonably satisfactory to the Administrative Agent and the Issuing Lender.  Any
such cash collateral shall be deposited in a separate account with the
Administrative Agent, subject to the exclusive dominion and control of the
Administrative Agent, as collateral (solely for the benefit of the Issuing
Lender) for the payment and performance of each Defaulting Lender’s Revolving
Commitment Percentage of outstanding LOC Obligations.  Moneys in such account
shall be applied by the Administrative Agent to reimburse the Issuing Lender
immediately for each Defaulting Lender’s Revolving Commitment Percentage of any
drawing under any Letter of Credit which has not otherwise been reimbursed by
the Company or such Defaulting Lender.
 
(e)           Prepayment of Swingline Loans.  Promptly on demand by the
Swingline Lender or the Administrative Agent from time to time, the Borrowers
shall prepay Swingline Loans in an amount of all Fronting Exposure with respect
to the Swingline Lender (after giving effect to Section 2.24(c)).
 
 
-79-

--------------------------------------------------------------------------------

 
(f)           Certain Fees.  For any period during which such Lender is a
Defaulting Lender, such Defaulting Lender (i) shall not be entitled to receive
any Commitment Fee pursuant to Section 2.12(a) (and the Borrowers shall not be
required to pay any such fee that otherwise would have been required to have
been paid to such Defaulting Lender) and (ii) shall not be entitled to receive
any Letter of Credit Fees pursuant to Section 2.12(b) otherwise payable to the
account of a Defaulting Lender with respect to any Letter of Credit as to which
such Defaulting Lender has not provided cash collateral or other credit support
arrangements satisfactory to the Issuing Lender pursuant to Section 2.24(d), but
instead, the Borrowers shall pay to the non-Defaulting Lenders the amount of
such Letter of Credit Fees in accordance with the upward adjustments in their
respective Revolving Commitment Percentages allocable to such Letter of Credit
pursuant to Section 2.24(c), with the balance of such fee, if any, payable to
the Issuing Lender for its own account, provided that no such fee shall be
payable to the Issuing Lender to the extent the Borrowers have provided the
Issuing Lender with cash collateral for its Fronting Exposure as provided
herein.
 
(g)           Defaulting Lender Cure.  If the Borrower, the Administrative
Agent, the Swingline Lender and the Issuing Lender agree in writing in their
good faith judgment that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the date specified in such notice and subject to any conditions
set forth therein (which may include arrangements with respect to any cash
collateral), that Lender will, to the extent applicable, purchase that portion
of outstanding Revolving Loans of the other Lenders or take such other actions
as the Administrative Agent may determine to be necessary to cause the Revolving
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
Revolving Commitment Percentages (without giving effect to Section 2.24(c),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrowers while such Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender.
 
2.25          Incremental Loans.
 
(a)            At any time, the Company may by written notice to the
Administrative Agent elect to request the establishment of:
 
(i)            one or more incremental term loan commitments (any such
incremental term loan commitment which may be part of an existing tranche, an
“Incremental Term Loan Commitment”) to make an incremental term loan (any such
incremental term loan, an “Incremental Term Loan”); or
 
(ii)            one or more increases in the Revolving Commitments, an
“Incremental Revolving Commitment” and, together with the Incremental Term Loan
Commitments, the “Incremental Loan Commitments”) to make incremental Revolving
Loans (any such increase, an “Incremental Revolving Commitment Increase” and,
together with the Incremental Term Loan, the “Incremental Loans”);
 
 
-80-

--------------------------------------------------------------------------------

 
provided that the total aggregate amount for all such Incremental Loan
Commitments shall not exceed U.S.$750,000,000 (of which no more than
U.S.$250,000,000 may be an Incremental Revolving Commitment).  Each such notice
shall specify the date (each, an “Increased Amount Date”) on which the Company
proposes that any Incremental Loan Commitment shall be effective, which shall be
a date not less than ten (10) Business Days after the date on which such notice
is delivered to Administrative Agent.  The Company may invite any Lender, any
Affiliate of any Lender and/or any Approved Fund, and/or any other Person
reasonably satisfactory to the Administrative Agent, to provide an Incremental
Loan Commitment (any such Person, an “Incremental Lender”).  Any Lender or any
Incremental Lender offered or approached to provide all or a portion of any
Incremental Loan Commitment may elect or decline, in its sole discretion, to
provide such Incremental Loan Commitment.  Any Incremental Loan Commitment shall
become effective as of such Increased Amount Date; provided that:
 
(A)           no Default or Event of Default shall exist on such Increased
Amount Date before or after giving effect to (1) any Incremental Loan
Commitment, (2) the making of any Incremental Loans  pursuant thereto and (3)
any Permitted Acquisition consummated in connection therewith;
 
(B)            the representations and warranties made by the Credit Parties
herein or in any other Credit Document or which are contained in any certificate
furnished at any time under or in connection herewith or therewith shall be true
and correct in all material respects (except to the extent that any such
representation or warranty is qualified by materiality, in which case such
representation and warranty shall be true and correct) on and as of the date of
such Increased Amount Date as if made on and as of such date (except for those
which expressly relate to an earlier date);
 
(C)            the Administrative Agent and the Lenders shall have received from
the Company an Officer’s Compliance Certificate demonstrating that (i) the
Company will be in compliance on a pro forma basis with the financial covenants
set forth in Section 6.1 both before and after giving effect to (1) any
Incremental Loan Commitment (assuming the full drawing of any Incremental
Revolving Commitment), (2) the making of any Incremental Loans pursuant thereto
and (3) any Permitted Acquisition consummated in connection therewith and (ii)
the Senior Secured Leverage Ratio is less than 2.75:1.00, or if the Company has
achieved Investment Grade Status, the Leverage Ratio is less than 2.75:1.00, in
each case both before and after giving effect to (1) any Incremental Loan
Commitment (assuming the full drawing of any Incremental Revolving Commitment),
(2) the making of any Incremental Loans pursuant thereto and (3) any Permitted
Acquisition consummated in connection therewith;
 
(D)            the proceeds of any Incremental Loans  shall be used for general
corporate purposes of the Company and its Subsidiaries (including Permitted
Acquisitions);
 
(E)            each Incremental Loan Commitment (and the Incremental Loans made
thereunder) shall constitute obligations of the Company and shall be guaranteed
with the other Extensions of Credit on a pari passu basis;
 
(F)            (1)           in the case of each Incremental Term Loan (the
terms of which shall be set forth in the relevant Lender Joinder Agreement):
 
(w)           such Incremental Term Loan will mature and amortize in a manner
reasonably acceptable to the Administrative Agent, the Incremental Lenders
making such Incremental Term Loan and the Company, but will not in any event
have a shorter weighted average life to maturity than the remaining weighted
average life to maturity of the Latest Maturing Loan or a maturity date earlier
than the Latest Maturity Date;
 
 
-81-

--------------------------------------------------------------------------------

 
(x)           the Applicable Percentage and pricing grid, if applicable, for
such Incremental Term Loan shall be determined by the Administrative Agent, the
applicable Incremental Lenders and the Company on the applicable Increased
Amount Date; provided that if the Applicable Percentage in respect of any
Incremental Term Loan exceeds the Applicable Percentage for the Term Loan by
more than 0.50%, then the Applicable Percentage for the Term Loan shall be
increased so that the Applicable Percentage in respect of such Term Loan is
equal to the Applicable Percentage for the Incremental Term Loan minus 0.50%,
and the Applicable Percentage for the Revolving Loans shall be increased by like
amount; provided further in determining the Applicable Percentage(s) applicable
to each Incremental Term Loan and the Applicable Percentage(s) for the Term
Loan, (1) original issue discount (“OID”) or upfront fees (which shall be deemed
to constitute like amounts of OID) payable by the Company to the Lenders under
such Incremental Term Loan or the Term Loan in the initial primary syndication
thereof shall be included (with OID being equated to interest based on assumed
four-year life to maturity), (2) customary arrangement or commitment fees
payable to any Lead Arranger (or its affiliates) in connection with the Initial
Term Loan or to one or more arrangers (or their affiliates) of any Incremental
Term Loan shall be excluded (it being understood that the effects of any and all
interest rate floors shall be included in determining Applicable Percentage(s)
under this provision) and (3) if the LIBOR or Alternate Base Rate floor
applicable to such Incremental Term Loan is greater than any LIBOR or Alternate
Base Rate floor, respectively, for the existing Term Loan, the difference
between such floor for the Incremental Term Loan and for the existing Term Loan
shall be included in determining Applicable Percentage(s) under this provision;
 
(y)           all other terms and conditions applicable to any Incremental Term
Loan, to the extent not consistent with the terms and conditions applicable to
the existing Term Loan, shall be reasonably satisfactory to the Administrative
Agent; and
 
(z)           such Incremental Term Loans shall be made available only to the
Company and only in U.S. Dollars;
 
(2)           in the case of each Incremental Revolving Commitment Increase (the
terms of which shall be set forth in the relevant Lender Joinder Agreement):
 
(w)           such Incremental Revolving Commitment Increase shall mature on the
Revolving/Term Loan Maturity Date, shall bear interest at the rate applicable to
the Revolving Loans and shall be subject to the same terms and conditions as the
Revolving Loans made available to the Company in U.S. Dollars;
 
(x)            the outstanding U.S. Revolving Loans and U.S. Revolving
Commitment Percentages of Swingline Loans and U.S. LOC Obligations will be
reallocated by the Administrative Agent on the applicable Increased Amount Date
among the U.S. Revolving Lenders (including the Incremental Lenders providing
such Incremental Revolving Commitment Increase) in accordance with their revised
U.S. Revolving Commitments (and the U.S. Revolving Lenders (including the
Incremental Lenders providing such Incremental Revolving Commitment Increase)
agree to make all payments and adjustments necessary to effect such reallocation
and the Company shall pay any and all costs required pursuant to Section 2.19 in
connection with such reallocation as if such reallocation were a repayment);
 
 
-82-

--------------------------------------------------------------------------------

 
(y)           except as provided above, all of the other terms and conditions
applicable to such Incremental Revolving Commitment Increase shall, except to
the extent otherwise provided in this Section 2.25, be identical to the terms
and conditions applicable to the U.S. Revolving Loans; and
 
(z)            such Incremental Revolving Commitment Increase shall be made
available only to the Company and only in U.S. Dollars;
 
(G)            (1)           any Incremental Lender making any Incremental Term
Loan shall be entitled to the same voting rights as the existing Term Loan
Lenders under the Term Loans and each Incremental Term Loan shall receive
proceeds of prepayments on the same basis as the existing Term Loans (such
prepayments to be shared pro rata on the basis of the original aggregate funded
amount thereof among the existing Term Loans and the Incremental Term Loans);
and
 
(2)           any Incremental Lender with an Incremental Revolving Commitment
Increase shall be entitled to the same voting rights as the existing Revolving
Lenders under the Revolving Loans and any Extensions of Credit made in
connection with each Incremental Revolving Commitment Increase shall receive
proceeds of prepayments on the same basis as the other Revolving Loans made
hereunder;
 
(H)   such Incremental Loan Commitments shall be effected pursuant to one or
more Lender Joinder Agreements executed and delivered by the Borrowers, the
Administrative Agent and the applicable Incremental Lenders (which Lender
Joinder Agreement may, without the consent of any other Lenders or Credit
Parties, effect such amendments to this Agreement and the other Credit Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent,
to effect the provisions of this Section 2.25); and
 
(I)   the Company shall deliver or cause to be delivered any customary legal
opinions or other documents (including, without limitation, a resolution duly
adopted by the board of directors (or equivalent governing body) of each Credit
Party authorizing such Incremental Loan) reasonably requested by Administrative
Agent in connection with any such transaction.
 
(b)   (i)           The Incremental Term Loans shall be deemed to be Term Loans;
provided that such Incremental Term Loan may be designated as a separate tranche
of Term Loans for all purposes of this Credit Agreement.
 
(ii)           The Incremental Lenders shall be included in any determination of
the Required Lenders or Required Revolving Lenders, as applicable, and the
Incremental Lenders will not constitute a separate voting class for any purposes
under this Credit Agreement.
 
(c)            (i)           On any Increased Amount Date on which any
Incremental Term Loan Commitment becomes effective, subject to the foregoing
terms and conditions, each Incremental Lender with a Incremental Term Loan
Commitment shall make a Incremental Term Loan to the applicable Borrower in an
amount equal to its Incremental Term Loan Commitment and shall become a Term
Loan Lender hereunder with respect to such Incremental Term Loan Commitment and
the Incremental Term Loan made pursuant thereto.
 
 
-83-

--------------------------------------------------------------------------------

 
(ii)           On any Increased Amount Date on which any Incremental Revolving
Commitment Increase becomes effective, subject to the foregoing terms and
conditions, each Incremental Lender with an Incremental Revolving Commitment
shall become a Revolving Lender hereunder with respect to such Incremental
Revolving Commitment.
 
2.26         Extension Offers.
 
(a)            Pursuant to one or more offers made from time to time by the
Company to all Term Loan Lenders with notice to the Administrative Agent, on a
pro rata basis (based on the aggregate outstanding Term Loans) and on the same
terms (“Term Pro Rata Extension Offers”), the Borrowers are hereby permitted to
consummate transactions with individual Term Loan Lenders from time to time to
extend the maturity date of such Lender’s Term Loans and to otherwise modify the
terms of such Lender’s Term Loans pursuant to the terms of the relevant Term Pro
Rata Extension Offer (including without limitation increasing the interest rate
or fees payable in respect of such Lender’s Term Loans and/or modifying the
amortization schedule in respect of such Lender’s Term Loans).  Pursuant to one
or more offers made from time to time by the Borrowers to all Revolving Lenders
with notice to the Administrative Agent, on a pro rata basis (based on the
aggregate outstanding Revolving Commitments) and on the same terms (“Revolving
Pro Rata Extension Offers” and, together with Term Pro Rata Extension Offers,
“Pro Rata Extension Offers”), the Borrowers are hereby permitted to consummate
transactions with individual Revolving Lenders from time to time to extend the
maturity date of such Lender’s Revolving Commitments and to otherwise modify the
terms of such Lender’s Revolving Commitments pursuant to the terms of the
relevant Revolving Pro Rata Extension Offer (including without limitation
increasing the interest rate or fees payable in respect of such Lender’s
Revolving Commitments).  For the avoidance of doubt, the reference to “on the
same terms” in the preceding sentences shall mean, (i) when comparing Term Pro
Rata Extension Offers, that the Term Loans are offered to be extended for the
same amount of time and that the interest rate changes and fees payable in
respect thereto are the same and (ii) when comparing Revolving Pro Rata
Extension Offers, that the Revolving Commitments are offered to be extended for
the same amount of time and that the interest rate changes and fees payable in
respect thereto are the same.  Any such extension (an “Extension”) agreed to
between the Borrowers and any such Lender (an “Extending Lender”) will be
established under this Agreement by implementing an Incremental Term Loan for
such Lender (if such Lender is extending an existing Term Loan (such extended
Term Loan, an “Extended Term Loan”)) or an Incremental Revolving Commitment
Increase for such Lender (if such Lender is extending an existing Revolving
Commitment (such extended Revolving Commitment, an “Extended Revolving
Commitment”)).
 
(b)            The Company and each Extending Lender shall execute and deliver
to the Administrative Agent a Lender Joinder Agreement and/or such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Extended Term Loans and/or Extended Revolving Commitments of such Extending
Lender.  Each such document shall specify the terms of the applicable Extended
Term Loans and/or Extended Revolving Commitments; provided that (i) except as to
interest rates, fees, amortization, final maturity date, and subordinated
voluntary and mandatory prepayment arrangements (which shall, subject to clauses
(ii) and (iii) of this proviso, be determined by the Company and set forth in
the Pro Rata Extension Offer), the Extended Term Loans shall have (x) the same
terms as the Term Loan or (y) such other terms as shall be reasonably
satisfactory to the Administrative Agent, (ii) the final maturity date of any
Extended Term Loans shall be no earlier than the Revolving/Term Loan Maturity
Date, (iii) the weighted average life to maturity of any Extended Term Loans
shall be no shorter than the remaining weighted average life to maturity of the
Term Loan and (iv) except as to interest rates, fees, final maturity, and
subordinated voluntary and mandatory prepayment arrangements, any Extended
Revolving Commitment shall be a Revolving Commitment with the same terms as the
Revolving Loans.  Upon the effectiveness of any Lender Joinder Agreement or
similar document, this Agreement shall be amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Extended Term Loans
and/or Extended Revolving Commitments evidenced thereby as provided for in
Section 9.1 and other changes necessary to preserve the intent of this
Agreement.  Any such deemed amendment may, at the Administrative Agent’s or the
Company’s request, be memorialized in writing by the Administrative Agent and
the Company and furnished to the other parties hereto.
 
 
-84-

--------------------------------------------------------------------------------

 
(c)            Upon the effectiveness of any such Extension, the applicable
Extending Lender’s Term Loan will be automatically designated an Extended Term
Loan and/or such Extending Lender’s Revolving Commitment will be automatically
designated an Extended Revolving Commitment.   For the avoidance of doubt, the
commitments and obligations of any Swingline Lender or Issuing Bank can only be
extended pursuant to an Extension or otherwise with such Person’s consent.
 
(d)            Notwithstanding anything to the contrary set forth in this
Agreement or any other Credit Document (including without limitation this
Section 2.26), (i) no Extended Term Loan or Extended Revolving Commitment is
required to be in any minimum amount or any minimum increment; provided that the
aggregate amount of Extended Term Loans or Extended Revolving Commitment for any
new class of Term Loans or Revolving Commitments made in connection with any Pro
Rata Extension Offer shall be at least U.S.$50,000,000, (ii) any Extending
Lender may extend all or any portion of its Term Loans and/or Revolving
Commitment pursuant to one or more Pro Rata Extension Offers (subject to
applicable proration in the case of over participation) (including the extension
of any Extended Term Loan and/or Extended Revolving Commitment) and (iii) there
shall be no condition to any Extension of any Loan or Revolving Commitment at
any time or from time to time other than notice to the Administrative Agent of
such Extension and the terms of the Extended Term Loan or Extended Revolving
Commitment implemented thereby and, if requested by the Administrative Agent, a
customary legal opinion.
 
(e)            Each extension shall be consummated pursuant to procedures set
forth in the associated Pro Rata Extension Offer; provided that the Company
shall cooperate with the Administrative Agent prior to making any Pro Rata
Extension Offer to establish reasonable procedures with respect to mechanical
provisions relating to such Extension, including, without limitation, timing,
rounding and other adjustments.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
To induce the Lenders to enter into this Credit Agreement and to make Loans
herein provided for, the Credit Parties hereby represent and warrant to the
Agents and to each Lender that:
 
3.1            Corporate Existence; Compliance with Law.
 
The Company and each of its Subsidiaries is a corporation or other legal entity
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization.  The Company and each of its Subsidiaries (i) has
the corporate power and authority and the legal right to own and operate its
property and to conduct its business, (ii) is duly qualified as a foreign
corporation or other legal entity and in good standing under the laws of each
jurisdiction where its ownership of property or the conduct of its business
requires such qualification, and (iii) is in compliance with all Requirements of
Law, except where (a) the failure to have such power, authority and legal right
as set forth in clause (i) hereof, (b) the failure to be so qualified or in good
standing as set forth in clause (ii) hereof, or (c) the failure to comply with
Requirements of Law as set forth in clause (iii) hereof, is not reasonably
likely, in the aggregate, to have a Material Adverse Effect.
 
 
-85-

--------------------------------------------------------------------------------

 
3.2            Corporate Power; Authorization.
 
Each of the Credit Parties has the corporate power and authority to make,
deliver and perform the Credit Documents to which it is a party and has taken
all necessary corporate action to authorize the execution, delivery and
performance of such Credit Documents.  No consent or authorization of, or filing
with, any Person (including, without limitation, any Governmental Authority), is
required in connection with the execution, delivery or performance by a Credit
Party, or the validity or enforceability against a Credit Party, of the Credit
Documents, other than such consents, authorizations or filings which have been
made or obtained.
 
3.3            Enforceable Obligations.
 
This Agreement has been duly executed and delivered, and each other Credit
Document will be duly executed and delivered, by each Credit Party, as
applicable, and this Credit Agreement constitutes, and each other Credit
Document when executed and delivered will constitute, legal, valid and binding
obligations of each Credit Party executing the same, enforceable against such
Credit Party in accordance with their respective terms, except as may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, or similar
laws affecting the enforcement of creditors’ rights generally and by general
principles of equity.
 
3.4            No Legal Bar.
 
The execution, delivery and performance by each Credit Party of the Credit
Documents will not violate such Person’s articles or certificate of
incorporation (or equivalent formation document), bylaws or other organizational
or governing documents or any Requirement of Law or cause a breach or default
under any of their respective Material Contracts.
 
3.5            No Material Litigation.
 
No litigation, investigation or proceeding of or before any court, tribunal,
arbitrator or governmental authority is pending or, to the knowledge of any
Responsible Officer of the Company, threatened by or against the Borrowers or
any of the Restricted Subsidiaries, or against any of their respective
properties or revenues, existing or future (a) that is adverse in any material
respect to the interests of the Lenders with respect to any Credit Document or
any of the transactions contemplated hereby or thereby, or (b) that is
reasonably likely to have a Material Adverse Effect.
 
3.6            Investment Company Act.
 
Neither Borrower nor any Restricted Subsidiary is an “investment company”
registered or required to be registered under the Investment Company Act of
1940, as amended, and is not controlled by such a company.
 
3.7            Margin Regulations.
 
No part of the proceeds of the Loans hereunder will be used, directly or
indirectly, for the purpose of purchasing or carrying any “margin stock” within
the meaning of Regulation U, or for the purpose of purchasing or carrying or
trading in any securities.  If requested by any Lender or the Administrative
Agent, the Borrowers will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
U-1 referred to in said Regulation U.  No Indebtedness being reduced or retired
out of the proceeds of the Loans hereunder was or will be incurred for the
purpose of purchasing or carrying any margin stock within the meaning of
Regulation U or any “margin security” within the meaning of Regulation
T.  “Margin stock” within the meaning of Regulation U does not constitute more
than 25% of the value of the Consolidated Assets of Company and its
Subsidiaries.  Neither the execution and delivery hereof by the Borrowers, nor
the performance by them of any of the transactions contemplated by this Credit
Agreement (including, without limitation, the direct or indirect use of the
proceeds of the Loans) will violate or result in a violation of the Securities
Act or the Exchange Act, or regulations issued pursuant thereto, or Regulation
T, U or X.
 
 
-86-

--------------------------------------------------------------------------------

 
3.8            Compliance with Environmental Laws.
 
(a)            Neither Borrower nor any of the Restricted Subsidiaries has
received any notices of claims or potential liability under, or notices of
failure to comply with, any applicable Environmental Laws, where such claims and
liabilities under, and failures to comply, is reasonably likely to result in
penalties, fines, claims or other liabilities to the Borrowers and the
Restricted Subsidiaries in amounts that would have a Material Adverse Effect,
either individually or in the aggregate.
 
(b)            Neither Borrower nor any of the Restricted Subsidiaries has
received any notice of violation, or notice of any action, either judicial or
administrative, from any Governmental Authority relating to the actual or
alleged violation of any Environmental Law, including, without limitation, any
notice of any actual or alleged Release or threat of Release of any Hazardous
Substances by a Borrower or any of the Restricted Subsidiaries or its employees
or agents, or as to the existence of any contamination at any location, where
any such violation, Release or contamination is reasonably likely to result in
penalties, fines, claims or other liabilities to a Borrower or any Restricted
Subsidiary in amounts that would have a Material Adverse Effect, either
individually or in the aggregate.  Neither Borrower nor any of the Restricted
Subsidiaries, nor, to the knowledge of either Borrower, any other Person, has
caused any Release or threat of Release of any Hazardous Substance, has
generated, treated, stored or transported any Hazardous Substance, or has taken
any action or failed to take any action in violation of any Environmental Law,
that is reasonably likely to result in penalties, fines, claims or other
liabilities to a Borrower or any Restricted Subsidiary in amounts that would
have a Material Adverse Effect, either individually or in the aggregate.
 
(c)            The Borrowers and the Restricted Subsidiaries and their
respective operations and properties are in compliance with all applicable
Environmental Laws, including having obtained all necessary governmental
permits, licenses and approvals for the operations conducted on their respective
properties, including without limitation, all required material permits,
licenses and approvals for (i) the emission of air pollutants or contaminants,
(ii) the treatment or pretreatment and discharge of waste water or storm water,
(iii) the treatment, storage, disposal or generation of hazardous wastes,
(iv) the withdrawal and usage of ground water or surface water, and (v) the
disposal of solid wastes, in any such case where the failure to have such
license, permit or approval is reasonably likely to have a Material Adverse
Effect.
 
3.9            Insurance.
 
The Borrowers and the Restricted Subsidiaries currently maintain insurance with
respect to their respective properties and businesses (subject to self-insurance
retentions and deductibles and consistent with past practices), with financially
sound and reputable insurers, having coverages against losses or damages of the
kinds customarily insured against by reputable companies in the same or similar
businesses and comparable in size and financial condition, such insurance being
in amounts no less than those amounts which are customary for such companies
under similar circumstances.  The Borrowers and the Restricted Subsidiaries have
paid all material amounts of insurance premiums now due and owing with respect
to such insurance policies and coverages, and such policies and coverages are in
full force and effect.
 
 
-87-

--------------------------------------------------------------------------------

 
3.10         No Default of Contractual Obligations.
 
None of the Borrowers or the Restricted Subsidiaries is in default under or with
respect to any Contractual Obligation in any respect which has had or is
reasonably likely to have a Material Adverse Effect
 
3.11         No Burdensome Restrictions.
 
Neither Borrower nor any of the Restricted Subsidiaries is a party to or bound
by any Contractual Obligation or Requirement of Law or any provision of its
articles or certificate of incorporation, bylaws or other organizational or
governing documents which has had or is reasonably likely to have a Material
Adverse Effect.
 
3.12          Taxes.
 
Except where the failure to do is not reasonably likely to have, individually or
in the aggregate, a Material Adverse Effect, each Borrower and each Restricted
Subsidiary has filed all tax returns which are required to have been filed by
any Governmental Authority, and has paid, withheld, collected and remitted all
taxes, assessments, fees and other charges otherwise due and payable, except
those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP).  The Company has not received written notice of any
proposed material tax assessment with respect to U.S. Federal or other material
income taxes against either Borrower or any Restricted Subsidiary nor does any
Responsible Officer of the Company know of any material U.S. Federal income tax
liability on the part of a Borrower or any Restricted Subsidiary other than any
such assessment or liability which is adequately provided for on the books of
the Borrowers and their Restricted Subsidiaries or which is not reasonably
likely to have, individually or in the aggregate, a Material Adverse Effect.
 
3.13          Subsidiaries.
 
(a)            Schedule 3.13 to the Original Credit Agreement is a complete and
correct list of the Company’s Subsidiaries and the Joint Ventures of the Company
and its Subsidiaries as of the Closing Date or as of the last date Schedule 3.13
to the Original Credit Agreement was updated pursuant to Section 5.7(j),
showing, as to each Subsidiary and Joint Venture, the correct name thereof, the
jurisdiction of its organization, and the percentage of shares of each class of
its Capital Stock or similar equity interests outstanding owned by the Company
and each other Subsidiary.  Schedule 3.13 to the Original Credit Agreement
indicates which such Subsidiaries are Restricted Subsidiaries and which such
Subsidiaries are Unrestricted Subsidiaries and indicates which Subsidiaries are
Inactive Subsidiaries.
 
(b)            All of the outstanding shares of Capital Stock or similar equity
interests of each Subsidiary shown in Schedule 3.13 to the Original Credit
Agreement as being owned by the Company and its Subsidiaries have been validly
issued, are fully paid and nonassessable (subject to the assessability of
Capital Stock of any Nova Scotia unlimited company under the Companies Act (Nova
Scotia)) and are owned by the Company or another Subsidiary free and clear of
any Lien (except as otherwise disclosed in Schedule 3.13 to the Original Credit
Agreement).
 
3.14          Financial Statements, Fiscal Year and Fiscal Quarters.
 
(a)            The Company has furnished to the Administrative Agent and the
Lenders (i) copies of audited consolidated financial statements of the Company
and its Subsidiaries (prior to giving effect to the SSCC Acquisition) and of the
Acquired Company and its Subsidiaries for the three (3) fiscal years most
recently ended prior to the Closing Date for which audited financial statements
are available (it being understood that the Administrative Agent and the Lenders
have received audited consolidated financial statements of the Company, the
Acquired Company and their respective Subsidiaries for fiscal years 2008, 2009
and 2010), in each case audited by independent public accountants of recognized
national standing and prepared in conformity with GAAP, (ii) copies of interim
unaudited condensed consolidated balance sheets, statements of operations and
statements of cash flows of the Acquired Company and its Subsidiaries as of and
for March 31, 2011 and of the Company and its Subsidiaries (prior to giving
effect to the SSCC Acquisition) as of and for December 31, 2010 and March 31,
2011, (iii) (x) copies of pro forma condensed consolidated balance sheet and
statement of income for the Company and its Subsidiaries as of and for the
four-quarter period ended March 31, 2011 (which pro forma financial information
shall be computed using the balance sheet and statement of income delivered
pursuant to clause (y) below) and (y) copies of pro forma condensed consolidated
balance sheet and statement of income for the Company and its Subsidiaries for
the periods for which such pro forma financial statements would be required
pursuant to Regulation S-X under the Securities Act applicable to a registration
statement under the Securities Act on Form S-1 (“Regulation S-X”), in each case
giving pro forma effect to the Transactions (prepared in accordance with
Regulation S-X, and all other rules and regulations of the SEC under the
Securities Act, and including such other adjustments as are reasonably
acceptable to the Lead Arrangers and (iv) quarterly projections prepared by
management of balance sheets, income statements and cash flow statements of the
Company and its Subsidiaries for the fiscal year ending September 30, 2012.
 
 
-88-

--------------------------------------------------------------------------------

 
(b)            The financial statements referenced in subsection (a) (other than
the financial statements referenced in clause (iii) and the projections
referenced in clause (iv) of subsection (a)) fairly present in all material
respects the consolidated financial condition of Company and its Subsidiaries or
the Acquired Company and its Subsidiaries, as applicable, as at the dates
thereof and results of operations for such periods in conformity with GAAP
consistently applied (subject, in the case of the quarterly financial
statements, to normal year-end audit adjustments and the absence of certain
notes).  The Borrowers and the Restricted Subsidiaries taken as a whole did not
have any material contingent obligations, contingent liabilities, or material
liabilities for known taxes, long-term leases or unusual forward or long-term
commitments required to be reflected in the foregoing financial statements or
the notes thereto that are not so reflected.
 
(c)            The pro forma condensed consolidated balance sheet and statement
of income referenced in clause (iii) of subsection (a) are based upon reasonable
assumptions made known to the Lenders and upon information not known to be
incorrect or misleading in any material respect.
 
(d)            The projections referenced in clause (iv) of subsection (a) were
prepared in good faith on the basis of the assumptions stated therein, which
assumptions are fair in light of then existing conditions (it being understood
that projections are subject to uncertainties and contingencies and that no
assurance can be given that any projection will be realized).
 
(e)            Since September 30, 2010, there has been no change with respect
to the Consolidated Companies taken as a whole which has had or is reasonably
likely to have a Material Adverse Effect.  The Company’s fiscal year commences
October 1st of each year and ends on September 30th of each year.  The Company’s
fiscal quarters end on December 31st, March 31st, June 30th and September 30th
of each year.
 
3.15          ERISA.
 
(a)            Identification of Plans.  Except as disclosed on Schedule 3.15 to
the Original Credit Agreement, as of the Closing Date or as of the last date
Schedule 3.15 to the Original Credit Agreement was updated pursuant to
Section 5.7(j), none of the Borrowers, any of the Restricted Subsidiaries nor
any of their respective ERISA Affiliates maintains or contributes to, or has
during the past seven (7) years maintained or contributed to, any material Plan
that is subject to Title IV of ERISA.
 
 
-89-

--------------------------------------------------------------------------------

 
(b)            Compliance.  Each Plan maintained by the Borrowers and the
Restricted Subsidiaries has at all times been maintained, by its terms and in
operation, in compliance with all applicable laws, and the Borrowers and the
Restricted Subsidiaries are subject to no tax or penalty with respect to any
Plan of such Consolidated Company or any ERISA Affiliate thereof, including,
without limitation, any tax or penalty under Title I or Title IV of ERISA or
under Chapter 43 of the Code, or any tax or penalty resulting from a loss of
deduction under Sections 162, 404, or 419 of the Code, where the failure to
comply with such laws, and such taxes and penalties, together with all other
liabilities referred to in this Section 3.15 (taken as a whole), would in the
aggregate have a Material Adverse Effect;
 
(c)            Liabilities.  None of the Borrowers and their Restricted
Subsidiaries is subject to any liabilities (including withdrawal liabilities)
with respect to any Plans of the Borrowers, their Restricted Subsidiary and
their ERISA Affiliates, including, without limitation, any liabilities arising
from Titles I or IV of ERISA, other than obligations to fund benefits under an
ongoing Plan and to pay current contributions, expenses and premiums with
respect to such Plans, where such liabilities, together with all other
liabilities referred to in this Section 3.15 (taken as a whole), would in the
aggregate have a Material Adverse Effect;
 
(d)            Funding.  Each Borrower and each Restricted Subsidiary and, with
respect to any Plan which is subject to Title IV of ERISA, each of their
respective ERISA Affiliates, have made full and timely payment of all amounts
(A) required to be contributed under the terms of each Plan and applicable law,
and (B) required to be paid as expenses (including PBGC or other premiums) of
each Plan, where the failure to pay such amounts (when taken as a whole,
including any penalties attributable to such amounts) would have a Material
Adverse Effect.  No Borrower nor any Restricted Subsidiary is subject to any
liabilities with respect to post-retirement medical benefits in any amounts
which, together with all other liabilities referred to in this Section 3.15
(taken as a whole), would have a Material Adverse Effect if such amounts were
then due and payable.
 
(e)            ERISA Event or Foreign Plan Event.  No ERISA Event or Foreign
Plan Event has occurred or is reasonably expected to occur, except for such
ERISA Events and Foreign Plan Events that individually or in the aggregate would
not have a Material Adverse Effect.
 
3.16          Intellectual Property.
 
Each of the Credit Parties and the other Restricted Subsidiaries owns, or has
the legal right to use, all trademarks, tradenames, copyrights, technology,
know-how, processes and other Intellectual Property necessary for each of them
to conduct its business as currently conducted.  No claim has been asserted and
is pending by any Person challenging or questioning the use of any such
Intellectual Property or the validity or effectiveness of any such Intellectual
Property, nor do the Credit Parties or any of their Subsidiaries know of any
such claim, and, to the knowledge of the Credit Parties, the use of such
Intellectual Property by the Credit Parties or any of their Subsidiaries does
not infringe on the rights of any Person, except for such claims and
infringements that in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
 
3.17          Ownership of Property; Liens.
 
(a)            Except as set forth on Schedule 3.17(a) to the Original Credit
Agreement, (i) each Borrower and each Restricted Subsidiary has good and
marketable fee simple title to or a valid leasehold interest in all of its real
property and good title to, or a valid leasehold interest in, all of its other
Property, as such Properties are reflected in the consolidated balance sheet of
the Company and its Subsidiaries as of March 31, 2011 and in the consolidated
balance sheet of the Acquired Company and its Subsidiaries as of March 31, 2011,
each referred to in Section 3.14 (other than Properties disposed of in the
ordinary course of business since such date or as otherwise permitted by the
terms of this Credit Agreement), except where the failure to hold such title,
leasehold interest or possession would not have a Material Adverse Effect,
subject to no Lien or title defect of any kind, except Liens permitted by
Section 6.2 and (ii) each Borrower and each Restricted Subsidiary enjoys
peaceful and undisturbed possession under all of their respective leases.
 
 
-90-

--------------------------------------------------------------------------------

 
(b)            As of the Closing Date, the Property and assets owned by each
Borrower and each Restricted Subsidiary are not subject to any Lien securing any
Indebtedness or other obligation in excess of U.S.$10,000,000 individually other
than as described on Schedule 3.17(b) to the Original Credit Agreement.
 
3.18          Existing Indebtedness.
 
Schedule 3.18 to the Original Credit Agreement sets forth a complete and correct
list of all outstanding Indebtedness in excess of U.S.$20,000,000 of the Company
and its Subsidiaries as of the Closing Date.  Neither the Company nor any
Subsidiary is in default and no waiver of default is currently in effect, in the
payment of any principal or interest on any Indebtedness of the Company or such
Subsidiary and no event or condition exists with respect to any Indebtedness of
the Company or any Subsidiary the outstanding principal amount of which exceeds
U.S.$20,000,000 that would permit (or that with notice or the lapse of time, or
both, would permit) one or more Persons to cause such Indebtedness to become due
and payable before its stated maturity or before its regularly scheduled dates
of payment.
 
3.19          Solvency.
 
After giving effect to the Transactions, (i) the assets of the Borrowers and the
Restricted Subsidiaries, taken as a whole, at fair valuation and based on their
present fair saleable value will exceed such Persons’ debts, including
contingent liabilities, (ii) the remaining capital of the Borrowers and the
Restricted Subsidiaries, taken as a whole, will not be unreasonably small to
conduct such Persons’ businesses, and (iii) the Borrowers and the Restricted
Subsidiaries, taken as a whole, will not have incurred debts, or have intended
to incur debts, beyond such Persons’ ability to pay such debts as they
mature.  For purposes of this Section 3.19, “debt” means any liability on a
claim, and “claim” means (a) the right to payment, whether or not such right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured, or
(b) the right to an equitable remedy for breach of performance if such breach
gives rise to a right to payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured, unmatured, disputed,
undisputed, secured or unsecured.
 
3.20          Labor Matters.
 
The Borrowers and the Restricted Subsidiaries have experienced no strikes, labor
disputes, slow downs or work stoppages due to labor disagreements which are
reasonably likely to have a Material Adverse Effect, and, to the best knowledge
of the Responsible Officers of the Company, there are no such strikes, disputes,
slow downs or work stoppages threatened against a Borrower or any of its
Restricted Subsidiaries which are reasonably likely to have a Material Adverse
Effect.  The hours worked and payment made to employees of each Borrower and
each Restricted Subsidiary have not been in violation in any material respect of
(including any possible penalties under) the Fair Labor Standards Act or any
other applicable law dealing with such matters, and all payments due from either
Borrower and or any Restricted Subsidiary, or for which any claim may be made
against a Borrower or any Restricted Subsidiary, on account of wages and
employee health and welfare insurance and other benefits have been paid or
accrued as liabilities on the books of a Borrower and the Restricted
Subsidiaries, in each case where the failure to comply with such laws or to pay
or accrue such liabilities is reasonably likely to have a Material Adverse
Effect.
 
 
-91-

--------------------------------------------------------------------------------

 
3.21          Payment or Dividend Restrictions.
 
Except as described on Schedule 3.21 to the Original Credit Agreement, no
Restricted Subsidiary is party to or subject to any agreement restricting or
limiting its ability to pay dividends or make other distributions.
 
3.22          Accuracy and Completeness of Information.
 
Each written report, financial statement, certificate, or final schedule to this
Agreement or any other Credit Document heretofore, contemporaneously or
hereafter furnished by or on behalf of any Credit Party or any of its
Subsidiaries to the Agents, the Lead Arrangers or any Lender for purposes of or
in connection with this Credit Agreement or any other Credit Document, or any
transaction contemplated hereby or thereby, is or will be true and accurate in
all material respects and not incomplete by omitting to state any material fact
necessary to make such information not misleading.  There is no fact now known
to the Company, any other Credit Party or any of their Subsidiaries which has
had or is reasonably expected to have, a Material Adverse Effect, which fact has
not been set forth herein, in the financial statements of the Company and its
Subsidiaries and the Acquired Company furnished to the Agents, the Lead
Arrangers and/or the Lenders, in the SSCC Merger Agreement or in any
certificate, opinion or other written statement made or furnished by any Credit
Party to the Agents and/or the Lenders.
 
3.23          Compliance with Trading with the Enemy Act, OFAC Rules and
Regulations, Patriot Act and FCPA.
 
(a)            Neither any Credit Party nor any of its Subsidiaries is an
“enemy” or an “ally of the enemy” within the meaning of Section 2 of the Trading
with the Enemy Act of the United States of America (50 U.S.C. App. §§ 1 et
seq.), as amended.  Neither any Credit Party nor any or its Subsidiaries is in
violation of (i) the Trading with the Enemy Act, as amended, (ii) any of the
foreign assets control regulations of the Office of Foreign Assets Control
(“OFAC”) of the United States Treasury Department (31 CFR, Subtitle B, Chapter
V, as amended) or any enabling legislation or executive order relating thereto,
or (iii) the Patriot Act.  None of the Credit Parties (A) is a blocked person
described in section 1 of the Anti-Terrorism Order or (B) to the best of its
knowledge, engages in any dealings or transactions, or is otherwise associated,
with any such blocked person.
 
(b)            None of the Credit Parties or their Subsidiaries or their
respective Affiliates is in violation of, and none of such Persons shall
violate, any of the country or list based economic and trade sanctions
administered and enforced by OFAC that are described or referenced at
http://www.treasury.gov/offices/enforcement/ofac/ or as otherwise published from
time to time.
 
(c)            None of the Credit Parties or their Subsidiaries or their
respective Affiliates (i) is a Sanctioned Person or a Sanctioned Entity,
(ii) has more than 15% of its assets located in Sanctioned Entities, or
(iii) derives more than 15% of its operating income from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities.  The proceeds of
any Loan will not be used and have not been used to fund any operations in,
finance any investments or activities in or make any payments to, a Sanctioned
Person or a Sanctioned Entity.
 
 
-92-

--------------------------------------------------------------------------------

 
(d)            Each of the Credit Parties and their Subsidiaries is in
compliance with the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.,
and any foreign counterpart thereto applicable to the Credit Parties and their
Subsidiaries.  None of the Credit Parties or their Subsidiaries has made a
payment, offering, or promise to pay, or authorized the payment of, money or
anything of value (a) in order to assist in obtaining or retaining business for
or with, or directing business to, any foreign official, foreign political
party, party official or candidate for foreign political office, (b) to a
foreign official, foreign political party or party official or any candidate for
foreign political office, and (c) with the intent to induce the recipient to
misuse his or her official position to direct business wrongfully to such Credit
Party or its Subsidiary or to any other Person, in violation of the Foreign
Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.
 
3.24          Use of Proceeds.
 
The Extensions of Credit will be used solely (a) to finance the SSCC
Acquisition, (b) to repay certain existing Indebtedness of the Company, the
Acquired Company and their respective Subsidiaries in connection with the SSCC
Acquisition, (c) to pay fees and expenses incurred in connection with the
Transactions and (d) to provide for working capital and general corporate
requirements of the Borrowers and their Subsidiaries, including Permitted
Acquisitions.
 
3.25          Consummation of Acquisition; Representations and Warranties from
SSCC Merger Agreement.
 
The SSCC Acquisition and related transactions have been consummated
substantially in accordance with the terms of the SSCC Merger Agreement.  As of
the Closing Date, the SSCC Merger Agreement has not been materially altered,
amended or otherwise modified or supplemented or any condition thereof waived
unless approved by the Lead Arrangers (such approval not to be unreasonably
withheld, conditioned or delayed), other than any such waivers, modifications or
consents as are not materially adverse to the interests of the Lenders.  Each of
the representations and warranties made in the SSCC Merger Agreement by the
Company and the Subsidiaries of the Company party thereto is true and correct,
except for any representation or warranty therein the failure of which to be
true and correct does not have and would not reasonably be expected to have a
Company Material Adverse Effect.
 
3.26          Business Locations.
 
Set forth on Schedule 3.26 to the Original Credit Agreement is the chief
executive office and jurisdiction of incorporation or formation of each Credit
Party as of the Closing Date.
 
3.27          [Reserved].
 
3.28          [Reserved].
 
3.29          [Reserved].
 
3.30          Classification of Senior Indebtedness.
 
The Credit Party Obligations constitute “Senior Indebtedness”, “Designated
Senior Indebtedness” or any similar designation under and as defined in any
agreement governing any Subordinated Debt and the subordination provisions set
forth in each such agreement are legally valid and enforceable against the
parties thereto, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.
 
 
-93-

--------------------------------------------------------------------------------

 
3.31          Brokers’ Fees.
 
Except for fees that have already been paid on or prior to the Closing Date,
none of the Credit Parties or their Subsidiaries has any obligation to any
Person in respect of any finder’s, broker’s, investment banking or other similar
fee in connection with any of the Transactions other than the closing and other
fees payable pursuant to this Agreement and as set forth in the Fee Letter.
 
ARTICLE IV
CONDITIONS PRECEDENT
 
4.1            Conditions to Closing Date and Initial Revolving Loans and Term
Loans.
 
This Credit Agreement shall become effective upon, and the obligation of each
Lender to make the initial Revolving Loans and the Term Loans on the Closing
Date is subject to, the satisfaction of the following conditions precedent
(capitalized terms used in this Section 4.1 and not defined herein shall have
the meaning assigned thereto in the Original Credit Agreement) (for the
avoidance of doubt, all conditions precedent in this Section 4.1 were satisified
on the Closing Date):
 
(a)           Execution of Credit Agreement and Credit Documents.  Receipt by
the Administrative Agent of (i) for the account of each U.S. Revolving Lender
that makes a request therefor, a U.S. Revolving Note, (ii) for the account of
each Canadian Revolving Lender that makes a request therefor, a Canadian
Revolving Note, (iii) for the account of each Term Loan A Lender that makes a
request therefor, a Term Loan A Note, (iv) for the account of each Term Loan B
Lender that makes a request therefor, a Term Loan B Note, (v) for the account of
the U.S. Swingline Lender, a U.S. Swingline Note, (vi) for the account of the
Canadian Swingline Lender, a Canadian Swingline Note, (vii) counterparts of the
Security Documents to be executed on the Closing Date and (viii) a
fully-executed counterpart of this Credit Agreement; in each case executed by a
duly authorized officer of each party thereto and in each case conforming to the
requirements of this Credit Agreement.
 
(b)           Legal Opinion.  Receipt by the Administrative Agent of the
following legal opinions of counsel to the Credit Parties, in form and substance
reasonably acceptable to the Administrative Agent:
 
(i)           a legal opinion of King & Spalding LLP, special New York counsel
to the Credit Parties, providing customary opinions regarding the Investment
Company Act of 1940, as amended, no conflicts with/no creation of liens under
material contracts, enforceability of the Credit Documents, no conflicts with or
consents under New York, Georgia or California law, Delaware corporate/limited
liability company law or Nevada limited liability company law, due
authorization, execution and delivery of the Credit Documents of the Credit
Documents by the U.S. Credit Parties, no conflicts with organizational documents
and creation and perfection of security interests;
 
(ii)           a legal opinion of the general counsel of the Company, covering
valid existence, good standing and organizational power and authority of the
U.S. Credit Parties, and no material litigation;
 
(iii)           a legal opinion of Ogilvy Renault LLP, Canadian counsel to the
Canadian Credit Parties, covering the valid existence and good standing of the
Canadian Credit Parties organized in Quebec and Ontario, due authorization,
execution and delivery of the Credit Documents by the Canadian Credit Parties
organized in Quebec and Ontario, no conflicts with or consents under applicable
Quebec, Ontario and Canadian federal law and other customary matters with
respect to the Canadian Security Documents; and
 
 
-94-

--------------------------------------------------------------------------------

 
(iv)           a legal opinion of McInnes Cooper, special Nova Scotia and New
Brunswick counsel to the Canadian Credit Parties, covering the valid existence
and good standing of the Canadian Credit Parties organized in Nova Scotia and
New Brunswick, the due authorization, execution and delivery of the Credit
Documents by such Canadian Credit Parties organized in Nova Scotia and New
Brunswick, and no conflicts with or consents under applicable Nova Scotia, New
Brunswick and Canadian federal law and other customary matters with respect to
the Canadian Security Documents.
 
(c)           Personal Property Collateral.  The Collateral Agent (as such term
is defined in the Original Credit Agreement) shall have received, in form and
substance reasonably satisfactory to the Collateral Agent:
 
(i)            searches of Uniform Commercial Code filings in the jurisdiction
of organization of each Credit Party, copies of the financing statements on file
in such jurisdictions and evidence that no Liens exist other than Permitted
Liens;
 
(ii)           searches of PPSA or RPMRR filings or the equivalent thereof in
the provinces of Nova Scotia, Ontario, New Brunswick and Quebec, Canada, copies
of the financing statements on file in such jurisdictions and evidence that no
Liens exist other than Permitted Liens;
 
(iii)           UCC and PPSA financing statements, RPMRR registrations, or the
equivalent thereof for each appropriate jurisdiction as is necessary, in the
Administrative Agent’s sole discretion, to perfect the applicable Agent’s
security interest in the Collateral;
 
(iv)           [Reserved];
 
(v)           [Reserved]; and
 
(vi)           stock, unit or membership certificates, if any, evidencing the
Capital Stock pledged to the Collateral Agent pursuant to the Pledge Agreements
and duly executed in blank undated stock or transfer powers.
 
(d)           Corporate Documents.  Receipt by the Administrative Agent of the
following (or their equivalent), each (other than with respect to clause (iv))
certified by the secretary or assistant secretary of the applicable Credit Party
as of the Closing Date to be true and correct and in force and effect pursuant
to a certificate in a form reasonably satisfactory to the Administrative Agent:
 
(i)           Articles of Incorporation.  Copies of the articles of
incorporation or charter documents of each Credit Party certified to be true and
complete as of a recent date by the appropriate Governmental Authority of the
state of its organization.
 
(ii)           Resolutions.  Copies of resolutions of the board of directors or
comparable managing body of each Credit Party approving and adopting the
respective Credit Documents, the transactions contemplated therein and
authorizing execution and delivery thereof.
 
 
-95-

--------------------------------------------------------------------------------

 
(iii)           Bylaws.  Copies of the bylaws, operating agreement or
partnership agreement of each Credit Party.
 
(iv)           Good Standing.  Copies, where applicable, of certificates of good
standing, existence or its equivalent of each Credit Party in its state or
province of organization, certified as of a recent date by the appropriate
Governmental Authorities of the applicable state or province of organization.
 
(e)           Officer’s Certificate.  Receipt by the Administrative Agent of a
certificate, in form and substance reasonably satisfactory to it, of a
Responsible Officer certifying that after giving effect to each of the
Transactions, the Credit Parties taken as a whole are solvent as of the Closing
Date.
 
(f)           Account Designation Letter.  Receipt by the Administrative Agent
of an executed counterpart of the Account Designation Letter.
 
(g)           Financial Information.  Receipt by the Administrative Agent of the
financial information described Section 3.14(a).
 
(h)           Flow of Funds.  Receipt by the Administrative Agent of a sources
and uses table and payment instructions with respect to each wire transfer to be
made by the Administrative Agent on behalf of the Lenders or the Borrowers on
the Closing Date setting forth the amount of such transfer, the purpose of such
transfer, the name and number of the account to which such transfer is to be
made, the name and ABA number of the bank or other financial institution where
such account is located and the name and telephone number of an individual that
can be contacted to confirm receipt of such transfer.
 
(i)           Repayment of Existing Indebtedness.  The Administrative Agent
shall have received evidence, in form and substance reasonably satisfactory to
the Administrative Agent, that all principal, interest and other amounts
outstanding in connection with existing Indebtedness of the Credit Parties
(other than existing Indebtedness permitted pursuant to Section 6.3) have been
or concurrently with the Closing Date are being repaid in full and terminated
and all Liens relating thereto shall have been terminated and released (or
arrangements reasonably satisfactory to the Administrative Agent shall have been
made).
 
 
-96-

--------------------------------------------------------------------------------

 
(j)           No Company Material Adverse Effect.  Since January 23, 2011, there
shall not have occurred a Company Material Adverse Effect.  “Company Material
Adverse Effect” shall mean any Circumstance (as defined below) that,
individually or in the aggregate with all other Circumstances occurring or
existing prior to the determination of a Company Material Adverse Effect, has,
or is reasonably expected to have, a material adverse effect on (i) the
business, assets, liabilities, financial condition or results of operations of
the Acquired Company and its Subsidiaries (as defined in the SSCC Merger
Agreement), taken as a whole, or (ii) the ability of the Acquired Company to
consummate the transactions contemplated by the SSCC Merger Agreement; provided,
however, that in the case of clause (i) none of the following (to the extent
arising after the Closing Date) shall be deemed to be or constitute a Company
Material Adverse Effect and the effects of the following shall not be taken into
account when determining whether a Company Material Adverse Effect has occurred
or would occur: (A) any Circumstance to the extent resulting from any conditions
or changes generally affecting the economy or securities markets of the United
States, in each case other than Circumstances that affect the Acquired Company
and its Subsidiaries, taken as a whole, in a disproportionate manner as compared
to other companies in the paper products, packaging products, recycled
paperboard and containerboard manufacturing industry (the “Industry”); (B) any
Circumstance to the extent resulting from conditions in the Industry (as defined
in the SSCC Merger Agreement) that affect the Acquired Company and its
Subsidiaries, in each case other than Circumstances that affect the Acquired
Company and its Subsidiaries, taken as a whole, in a disproportionate manner as
compared to other companies in the Industry; (C) any Circumstance to the extent
resulting from the taking of any action required by the SSCC Merger Agreement or
consented to in writing by Parent (as defined in the SSCC Merger Agreement); (D)
any Circumstance to the extent resulting from changes in GAAP (as defined in the
SSCC Merger Agreement) in each case other than Circumstances that affect the
Acquired Company and its Subsidiaries, taken as a whole, in a disproportionate
manner as compared to other companies in the Industry; (E) any Circumstance to
the extent resulting solely from changes in the Acquired Company’s stock price
or the trading volume of Company Common Stock (as defined in the SSCC Merger
Agreement), in and of itself (it being understood that the facts or occurrences
giving rise or contributing to any such change may be taken into account in
determining whether there has been a Company Material Adverse Effect); (F) any
Circumstance to the extent resulting from changes, conditions, events or
developments in or affecting political conditions or any acts of terrorism or
war (whether or not declared) or natural disasters; (G) any Circumstance to the
extent resulting solely from any failure by the Acquired Company to meet any
internal or public estimates, projections, budgets, or forecasts of the Acquired
Company’s revenue, earnings or other financial performance or results of
operations for any period (it being understood that the facts or occurrences
giving rise or contributing to any such failure may be taken into account in
determining whether there has been a Company Material Adverse Effect); and (H)
any Circumstance to the extent resulting from the pendency or announcement of
the Acquisition or the transactions contemplated by the SSCC Merger
Agreement.  “Circumstance” shall mean any event, occurrence, fact, condition,
effect, change or development.
 
(k)           Fees.  Receipt by the Agents and the Lenders of all fees, if any,
then owing pursuant to the Fee Letters, Section 2.12 or pursuant to any other
Credit Document.
 
(l)           Consumation of SSCC Acquisition; SSCC Acquisition
Documents.  Contemporaneously with the initial Extensions of Credit hereunder,
the SSCC Acquisition shall have been consummated in accordance with the terms
and conditions of the SSCC Merger Agreement without waiver or modification of
any provision thereof or consent required thereunder unless approved by the Lead
Arrangers (such approval not to be unreasonably withheld, conditioned or
delayed), other than any such waivers, modifications or consents as are not
materially adverse to the interests of the Lenders.  The Administrative Agent
shall have received a copy, certified by an officer of the Company as true and
complete, of each SSCC Acquisition Document as originally executed and
delivered, together with all exhibits and schedules thereto.
 
(m)           Patriot Act Certificate.  The Administrative Agent shall have
received a certificate satisfactory thereto, substantially in the form of
Schedule 4.1-1 to the Original Credit Agreement, for the benefit of itself and
the Lenders; provided by the Company that sets forth information required by the
Patriot Act including, without limitation, the identity of the Credit Parties,
the name and address of the Credit Parties and other information that will allow
the Administrative Agent or any Lender, as applicable, to identify the Credit
Parties in accordance with the Patriot Act.
 
 
-97-

--------------------------------------------------------------------------------

 
(n)           Representations and Warranties.  (i) With respect to the Acquired
Company and its Subsidiaries, (A) the representations and warranties made by the
Acquired Company in the SSCC Merger Agreement that are material to the interests
of the Agents, but only to the extent that the Company has the right to
terminate its obligations under the SSCC Merger Agreement or to decline to
consummate the Acquisition pursuant to the SSCC Merger Agreement, as a result of
a breach of such representations and warranties in the SSCC Merger Agreement,
and (B) the Specified Representations (as defined below), shall in each case be
true and correct in all material respects (except (1) to the extent that any
such representation or warranty is qualified by materiality, in which case such
representation and warranty shall be true and correct and (2) with respect to
those representations and warranties applicable to the Acquired Company and its
Subsidiaries and described in the foregoing clause (i)(A), for such exceptions
as have not had, and would not reasonably be expected to have, a Company
Material Adverse Effect (as defined in the SSCC Merger Agreement) on the
Acquired Company) and (ii) with respect to the Company and its Subsidiaries
(prior to giving effect to the SSCC Acquisition) the Specified Representations
shall in each case be true and correct in all material respects (except to the
extent that any such representation or warranty is qualified by materiality, in
which case such representation and warranty shall be true and correct).  For the
purposes hereof, “Specified Representations” means the representations and
warranties contained in Section 3.1, the first sentence of Section 3.2, and
Sections 3.3, 3.6, 3.7, 3.19 and 3.27 of the Original Credit Agreement.
 
4.2            Conditions to Subsequent Extensions of Credit.
 
The obligation of each Lender to make any Extension of Credit hereunder (other
than the initial Extensions of Credit hereunder on the Closing Date) is subject
to the satisfaction of the following conditions precedent on the date of making
such Extension of Credit:
 
(a)           Representations and Warranties.  The representations and
warranties made by the Credit Parties herein or in any other Credit Document or
which are contained in any certificate furnished at any time under or in
connection herewith or therewith shall be true and correct in all material
respects (except to the extent that any such representation or warranty is
qualified by materiality, in which case such representation and warranty shall
be true and correct) on and as of the date of such Extension of Credit as if
made on and as of such date (except for those which expressly relate to an
earlier date).
 
(b)           No Default or Event of Default.  No Default or Event of Default
shall have occurred and be continuing on such date or after giving effect to the
Extension of Credit to be made on such date.
 
(c)           Compliance with Commitments.  Immediately after giving effect to
the making of any such Extension of Credit (and the application of the proceeds
thereof), (i) the aggregate principal Dollar Amount (determined as of the most
recent Determination Date) of outstanding Revolving Loans, Swingline Loans and
LOC Obligations shall not exceed the Aggregate Revolving Committed Amount,
(ii) the aggregate principal Dollar Amount of the outstanding U.S. Revolving
Loans, U.S. Swingline Loans and LOC Obligations shall not exceed the U.S.
Revolving Committed Amount, (iii) the LOC Obligations shall not exceed the LOC
Committed Amount, (iv) the U.S. Swingline Loans shall not exceed the U.S.
Swingline Committed Amount, (v) the Canadian Swingline Loans shall not exceed
the Canadian Swingline Committed Amount and (vi) the aggregate principal Dollar
Amount (determined as of the most recent Determination Date) of outstanding
Canadian Revolving Loans plus Canadian Swingline Loans shall not exceed the
Canadian Revolving Commitment Amount.
 
 
-98-

--------------------------------------------------------------------------------

 
(d)           Additional Conditions to U.S. Revolving Loans.  If a U.S.
Revolving Loan is requested, all conditions set forth in Section 2.1 shall have
been satisfied.
 
(e)           Additional Conditions to Canadian Revolving Loans.  If a Canadian
Revolving Loan is requested, all conditions set forth in Section 2.2 shall have
been satisfied.
 
(f)            Additional Conditions to U.S. Swingline Loans.  If a U.S.
Swingline Loan is requested, all conditions set forth in Section 2.5 shall have
been satisfied.
 
(g)           Additional Conditions to Canadian Swingline Loans.  If a Canadian
Swingline Loan is requested, all conditions set forth in Section 2.6 shall have
been satisfied.
 
(h)           Additional Conditions to Letters of Credit.  If the issuance of a
Letter of Credit is requested, all conditions set fort in Section 2.7 shall have
been satisfied.
 
(i)            Additional Conditions to Incremental Term Loans.  Any Incremental
Term Loans shall be borrowed pursuant to, and in accordance with, Section 2.25.
 
Other than the initial Extensions of Credit hereunder on the Closing Date, each
request for an Extension of Credit (including extensions and conversions) and
each acceptance by a Borrower of an Extension of Credit (including extensions
and conversions) shall be deemed to constitute a representation and warranty by
the Credit Parties as of the date of such Loan that the conditions in
subsections (a) through (h) of this Section have been satisfied.
 
4.3            Conditions to Effectiveness.  The effectiveness of the amendment
and restatement of the Original Credit Agreement in the form of this Agreement
is subject to the satisfaction of the conditions precedent set forth in Section
4 of the Amendment Agreement.
 
ARTICLE V
AFFIRMATIVE COVENANTS
 
The Credit Parties covenant and agree that on the Closing Date, and so long as
this Credit Agreement is in effect and until the Commitments have been
terminated, no Loans remain outstanding and all amounts owing hereunder or under
any other Credit Document or in connection herewith or therewith have been paid
in full, the Credit Parties shall:
 
5.1            Corporate Existence, Etc.
 
Preserve and maintain, and cause each of the Restricted Subsidiaries to preserve
and maintain, its corporate existence (except as otherwise permitted pursuant to
Section 6.4), its material rights, franchises, licenses, permits, consents,
approvals and contracts, and its material trade names, service marks and other
Intellectual Property (for the scheduled duration thereof), necessary or
desirable in the normal conduct of its business, and its qualification to do
business as a foreign corporation in all jurisdictions where it conducts
business or other activities making such qualification necessary, where the
failure to be so qualified is reasonably likely to have a Material Adverse
Effect.
 
 
-99-

--------------------------------------------------------------------------------

 
5.2            Compliance with Laws, Etc.

 
Comply, and cause each of the Restricted Subsidiaries to comply, with all
Requirements of Law (including, without limitation, all Environmental Laws,
ERISA, the Trading with the Enemy Act, OFAC and the Patriot Act, each as
amended) and Contractual Obligations applicable to or binding on any of them
where the failure to comply with such Requirements of Law and Contractual
Obligations is reasonably likely to have a Material Adverse Effect.
 
5.3            Payment of Taxes and Claims.
 
File and cause each Restricted Subsidiary to file all U.S. Federal, state, local
and foreign tax returns that are required to be filed by each of them and pay,
collect, withhold and remit all income taxes and all other material taxes that
have become due pursuant to such returns or pursuant to any assessment in
respect thereof received by a Borrower or any Restricted Subsidiary, and each
Borrower and each Restricted Subsidiary will pay or cause to be paid all other
material taxes, assessments, fees and other governmental charges and levies
which, to the knowledge of the Responsible Officers of a Borrower or any
Restricted Subsidiary, are due and payable before the same become delinquent,
except (i) only such taxes and assessments as are being contested in good faith
by appropriate and timely proceedings and as to which adequate reserves have
been established in accordance with GAAP, and (ii) where failure to take the
foregoing actions, individually or in the aggregate, is not reasonably likely to
have a Material Adverse Effect.
 
5.4            Keeping of Books.
 
Keep, and cause each of the Restricted Subsidiaries to keep, proper books of
record and account, containing complete and accurate entries of all their
respective financial and business transactions.
 
5.5            Visitation, Inspection, Etc.

 
Permit, and cause each of the Restricted Subsidiaries to permit, any
representative of an Agent or any Lender, at such Agent’s or such Lender’s
expense, to visit and inspect any of its property, to examine its books and
records and to make copies and take extracts therefrom, and to discuss its
affairs, finances and accounts with its officers, all at such reasonable times
and as often as such Agent or such Lender may reasonably request after
reasonable prior notice to the Company; provided, however, that at any time
following the occurrence and during the continuance of a Default or an Event of
Default, no prior notice to Company shall be required, and any such inspection
shall be at the expense of the Company.
 
5.6            Insurance; Maintenance of Properties and Licenses.
 
(a)            Maintain or cause to be maintained with financially sound and
reputable insurers, insurance with respect to its properties and business
(including business interruption insurance), and the properties and business of
the Restricted Subsidiaries, against loss or damage of the kinds customarily
insured against by reputable companies in the same or similar businesses, such
insurance to be of such types and in such amounts and subject to such
deductibles and self-insurance programs as the Company in its judgment deems
reasonable; provided, however, that in any event Borrowers shall use their
commercially reasonable efforts to maintain, or cause to be maintained,
insurance in amounts and with coverages not materially less favorable to the
Borrowers or any of the Restricted Subsidiaries as in effect on the date of this
Credit Agreement, except where the costs of maintaining such insurance would, in
the judgment of the Company, be excessive.
 
 
-100-

--------------------------------------------------------------------------------

 
(b)            Cause, and cause each Restricted Subsidiary to cause, all
properties used or useful in the conduct of its business to be maintained and
kept in good condition, repair and working order and supplied with all necessary
equipment and will cause to be made all necessary repairs, renewals,
replacements, settlements and improvements thereof, all as in the judgment of
either Borrower may be necessary so that the business carried on in connection
therewith may be properly and advantageously conducted at all times except as
would not, individually or in the aggregate, have a Material Adverse Effect;
provided, however, that nothing in this Section 5.6(b) shall prevent a Credit
Party from discontinuing the operation or maintenance of any such properties if
such discontinuance is, in the judgment of the Company, desirable in the conduct
of its business or the business of either Borrower or any of the Restricted
Subsidiaries.
 
(c)            Maintain, in full force and effect in all material respects, each
and every material license, permit, certification, qualification, approval or
franchise issued by any Governmental Authority (each a “License”) required for
each of the Credit Parties to conduct their respective businesses as presently
conducted except as would not, individually or in the aggregate, have a Material
Adverse Effect; provided, however, that nothing in this Section 5.6(c) shall
prevent a Credit Party from discontinuing the operation or maintenance of any
such License if such discontinuance is in connection with a change in the
business of either Borrower or any of the Restricted Subsidiaries permitted
under Section 6.6 hereof.
 
5.7            Financial Reports; Other Notices.
 
Furnish to the Agents and each Lender:
 
(a)           after the end of each of the first three quarterly accounting
periods of each of its fiscal years, as soon as prepared, but in any event at
the same time it files or is (or would be) required to file the same with the
SEC, the quarterly unaudited consolidated balance sheet of the Company and its
Subsidiaries as of the end of such fiscal quarter and the related unaudited
consolidated statements of income and cash flows (together with all footnotes
thereto) of the Company and its Subsidiaries for such fiscal quarter and the
then elapsed portion of such fiscal year, setting forth in each case in
comparative form the figures for the corresponding quarter and the corresponding
portion of the Company’s previous fiscal year, accompanied by a certificate,
dated the date of furnishing, signed by a Responsible Officer of the Company to
the effect that such financial statements accurately present in all material
respects the consolidated financial condition of the Company and its
Subsidiaries and that such financial statements have been prepared in accordance
with GAAP consistently applied (subject to year end adjustments); provided,
however, during any period that the Company has consolidated Subsidiaries which
are not Consolidated Companies, the Company shall also provide such financial
information in a form sufficient to enable the Agents and the Lenders to
determine the compliance of the Borrowers with the terms of this Credit
Agreement with respect to the Consolidated Companies;
 
(b)           after the end of each of its fiscal years, as soon as prepared,
but in any event at the same time it files or is (or would be) required to file
the same with the SEC, the annual audited report for that fiscal year for the
Company and its Subsidiaries, containing a consolidated balance sheet of the
Company and its Subsidiaries as of the end of such fiscal year and the related
consolidated statements of income, stockholders’ equity and cash flows (together
with all footnotes thereto) of the Company and its Subsidiaries for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year (which financial statements shall be reported on by the
Company’s independent certified public accountants, such report to state that
such financial statements fairly present in all material respects the
consolidated financial condition and results of operation of the Company and its
Subsidiaries in accordance with GAAP, and which shall not be subject to any
“going concern” or like qualification, exception, assumption or explanatory
language or any qualification, exception, assumption or explanatory language as
to the scope of such audit); provided, however, during any period that the
Company has consolidated Subsidiaries which are not Consolidated Companies, the
Company shall also provide such financial information in a form sufficient to
enable the Agents and the Lenders to determine the compliance of the Borrowers
with the terms of this Credit Agreement with respect to the Consolidated
Companies;
 
 
-101-

--------------------------------------------------------------------------------

 
(c)           concurrently with the delivery of the financial statements
described in Section 5.7(a) and (b) above, commencing with such financial
statements for the period ending June 30, 2011, a certificate of a Responsible
Officer substantially in the form of Schedule 5.7(c) to the Original Credit
Agreement stating that, to the best of such Responsible Officer’s knowledge,
each of the Credit Parties during such period observed or performed in all
material respects all of its covenants and other agreements, and satisfied in
all material respects every condition, contained in this Credit Agreement to be
observed, performed or satisfied by it, and that such Responsible Officer has
obtained no knowledge of any Default or Event of Default except as specified in
such certificate and such certificate shall include the calculations in
reasonable detail required to indicate compliance with Section 6.1 as of the
last day of such period and that the financial information provided has been
prepared in accordance with GAAP applied consistently for the periods related
thereto;
 
(d)           promptly upon the filing thereof or otherwise becoming available,
copies of all financial statements, annual, quarterly and special reports, proxy
statements and notices sent or made available generally by the Company to its
public security holders, of all regular and periodic reports and all
registration statements and prospectuses, if any, filed by any of them with any
securities exchange or with the SEC, and of all press releases and other
statements made available generally to the public containing material
developments in the business or financial condition of the Borrowers and the
Restricted Subsidiaries;
 
(e)           [Reserved];
 
(f)           as soon as possible and in any event within thirty (30) days after
a Borrower or any Restricted Subsidiary knows or has reason to know that any
ERISA Event or Foreign Plan Event with respect to any Plan or Foreign Plan or
Foreign Benefit Arrangement has occurred and such ERISA Event or Foreign Plan
Event involves a matter that has had, or is reasonably likely to have, a
Material Adverse Effect, a statement of a Responsible Officer of such Borrower
or such Restricted Subsidiary setting forth details as to such ERISA Event or
Foreign Plan Event and the action which such Borrower or such Restricted
Subsidiary proposes to take with respect thereto;
 
(g)           within forty–five (45) days following the end of each fiscal year
of the Company, beginning with the fiscal year ending September 30, 2011 an
annual budget of the Company and its Subsidiaries for the next fiscal year;
 
(h)           prompt written notice of the occurrence of any Default or Event of
Default;
 
(i)           prompt written notice of the occurrence of any Material Adverse
Effect;
 
(j)           concurrently with the delivery of the financial statements
described in Section 5.7(a) and (b) above, (i) an updated copy of Schedule 3.13
to the Original Credit Agreement if the Borrowers or any of their Restricted
Subsidiaries have formed or acquired a new Subsidiary or Joint Venture, or has
designated a Subsidiary as a new Unrestricted Subsidiary, since the Closing Date
or since such Schedule was last updated and (ii) an updated copy of Schedule
3.15 to the Original Credit Agreement if the Borrowers or any of their
Restricted Subsidiaries have established a new material Plan since the Closing
Date or since such Schedule was last updated;
 
 
-102-

--------------------------------------------------------------------------------

 
(k)           a copy of any material notice to the holders of (or any trustee
with respect to) the 2011 Senior Notes, the 2013 Senior Notes or the 2016 Senior
Notes; and
 
(l)           with reasonable promptness, such other information relating to
each Borrower’s performance of this Credit Agreement or its financial condition
as may reasonably be requested from time to time by the Administrative Agent (at
the request of the Canadian Agent or any Lender).
 
The Credit Parties will cooperate with the Administrative Agent in connection
with the publication of certain materials and/or information provided by or on
behalf of the Credit Parties to the Administrative Agent and Lenders
(collectively, “Information Materials”) pursuant to this Article V; provided
that upon the filing by the Credit Parties of the items referenced in Section
5.7(a) or 5.7(b) with the SEC for public availability, the Credit Parties, with
respect to such items so filed, shall not be required to separately furnish such
items to the Agents and Lenders.  In addition, the Credit Parties will designate
Information Materials (i) that are either available to the public or not
material with respect to the Credit Parties and their Subsidiaries or any of
their respective securities for purposes of United States federal and state
securities laws, as “Public Information” and (ii) that are not Public
Information as “Private Information”.
 
5.8            Notices Under Certain Other Indebtedness.
 
Promptly following its receipt thereof, the Company shall furnish the Agents a
copy of any notice received by it, the Canadian Borrower or any of the
Restricted Subsidiaries from the holder(s) of Indebtedness (or from any trustee,
agent, attorney, or other party acting on behalf of such holder(s)) in an amount
which, in the aggregate, exceeds U.S.$25,000,000, where such notice states or
claims the existence or occurrence of any default or event of default with
respect to such Indebtedness under the terms of any indenture, loan or credit
agreement, debenture, note, or other document evidencing or governing such
Indebtedness.
 
5.9            Notice of Litigation.
 
Notify the Administrative Agent of any actions, suits or proceedings instituted
by any Person against a Borrower or any Restricted Subsidiary where the
uninsured portion of the money damages sought (which shall include any
deductible amount to be paid by such Borrower or such Restricted Subsidiary) is
reasonably likely to have a Material Adverse Effect.  Said notice is to be given
promptly, and is to specify the amount of damages being claimed or other relief
being sought, the nature of the claim, the Person instituting the action, suit
or proceeding, and any other significant features of the claim.
 
5.10          Additional Guarantors.
 
(a)            Each of the Credit Parties shall cause (i) each of its
Wholly-Owned Restricted Subsidiaries that is a Domestic Subsidiary (other than
an Inactive Subsidiary or an Immaterial Subsidiary) and not existing as of the
Closing Date, (ii) each of its Permitted Joint Ventures that becomes a
Wholly-Owned Restricted Subsidiary and is a Domestic Subsidiary (other than an
Inactive Subsidiary or an Immaterial Subsidiary) and (iii) each of its Inactive
Subsidiaries or Immaterial Subsidiaries that is a Wholly-Owned Restricted
Subsidiary and a Domestic Subsidiary that no longer qualifies as an Inactive
Subsidiary or Immaterial Subsidiary, to promptly become a U.S. Guarantor
hereunder by promptly executing and delivering a Joinder Agreement, within
thirty (30) days (or such longer period as the Administrative Agent may agree in
its sole discretion) of the creation or acquisition of any such Restricted
Subsidiary by a Credit Party or such Permitted Joint Venture becoming a
Wholly-Owned Subsidiary of a Credit Party or such entity no longer being an
Inactive Subsidiary or an Immaterial Subsidiary, as applicable; provided,
however, that in the case of any such Restricted Subsidiary which holds no
assets and is formed solely to effectuate a Permitted Acquisition, the period
referenced above shall begin on the earlier of (i) such Restricted Subsidiary
acquiring any assets or (ii) the consummation of the Permitted Acquisition for
which such Restricted Subsidiary was formed.  The delivery of such documents
shall be accompanied by such other documents as the Agents may reasonably
request (including, without limitation, certificates of incorporation, articles
of incorporation and bylaws, membership operating agreements, good standing
certificates, opinion letters and appropriate resolutions of the Board of
Directors of any such Guarantor).
 
 
-103-

--------------------------------------------------------------------------------

 
(b) Each of the Credit Parties shall cause (i) each of its Wholly-Owned
Restricted Subsidiaries organized under the laws of Canada or a province thereof
(other than an Inactive Subsidiary or Immaterial Subsidiary) and not existing as
of the Closing Date, (ii) each of its Permitted Joint Ventures incorporated
under the laws of Canada that becomes a Wholly-Owned Restricted Subsidiary of a
Credit Party (other than an Inactive Subsidiary or an Immaterial Subsidiary) and
(iii) each of its Inactive Subsidiaries or Immaterial Subsidiaries organized
under the laws of Canada or a province thereof that is a Wholly-Owned Restricted
Subsidiary that no longer qualifies as an Inactive Subsidiary or Immaterial
Subsidiary, to promptly become a Canadian Guarantor hereunder by promptly
executing and delivering a Joinder Agreement, within thirty (30) days (or such
longer period as the Administrative Agent may agree in its sole discretion) of
the creation or acquisition of any such Restricted Subsidiary by a Credit Party
or other Restricted Subsidiary of a Credit Party or such Permitted Joint Venture
becoming a Wholly-Owned Subsidiary of a Credit Party or such entity no longer
being an Inactive Subsidiary or an Immaterial Subsidiary, as applicable;
provided, however, that in the case of any such Restricted Subsidiary which
holds no assets and is formed solely to effectuate a Permitted Acquisition, the
period referenced above shall begin on the earlier of (i) such Restricted
Subsidiary acquiring any assets or (ii) the consummation of the Permitted
Acquisition for which such Restricted Subsidiary was formed.  The delivery of
such documents shall be accompanied by such other documents as the Canadian
Agent may reasonably request (including, without limitation, certificates of
incorporation, articles of incorporation and bylaws, membership operating
agreements, opinion letters and appropriate resolutions of the Board of
Directors of any such Guarantor).
 
(c) In the event that a Borrower or any Restricted Subsidiary sells any
Guarantor in a transaction permitted by Section 6.4, or in the event the Company
designates any Restricted Subsidiary as an Unrestricted Subsidiary in accordance
with the terms of this Credit Agreement, then such Guarantor shall be released
from all obligations under this Credit Agreement.  Such release shall occur
automatically and without need of further action by the Administrative Agent or
any Lenders upon the consummation of the sale or designation of any Restricted
Subsidiary as an Unrestricted Subsidiary, as the case may be, and the
Administrative Agent shall execute and deliver any releases or other documents
reasonably requested by the Company to confirm such release.
 
5.11          [Reserved].
 
5.12          Further Assurances; Post-Closing Covenants.
 
(a)            [Reserved].
 
(b)            [Reserved].
 
 
-104-

--------------------------------------------------------------------------------

 
(c)            [Reserved].
 
(d)            [Reserved].
 
(e)            [Reserved].
 
(f)            Receivables.  Within sixty (60) days after the satisfaction in
full and termination of all Permitted Securitization Transactions and so long as
no new Permitted Securitization Transaction is outstanding at the end of such
sixty (60) day period, the Credit Parties shall (i) cause each Permitted
Securitization Subsidiary to become a Guarantor hereunder and (ii) execute
and/or deliver such documents, instruments and opinions of counsel as the
Administrative Agent may reasonably request in connection with the
foregoing.  For the avoidance of doubt, the requirements of this Section 5.12(f)
shall only apply upon the permanent termination of such Permitted Securitization
Transactions and shall not be deemed to have occurred because there is no
outstanding balance under the Permitted Securitization Transactions or
Receivables are not presently being sold and/or financed under the Permitted
Securitization Transactions.
 
5.13          Use of Proceeds.
 
Use the Loans (other than the Incremental Loans) solely for the purposes
provided in Section 3.24.  Use the proceeds of any Incremental Term Loan and any
Incremental Revolving Commitment Increase as permitted pursuant to Section 2.25,
as applicable.
 
ARTICLE VI
NEGATIVE COVENANTS
 
The Credit Parties covenant and agree that on the Closing Date, and so long as
this Credit Agreement is in effect and until the Commitments have been
terminated, no Loans remain outstanding and all amounts owing hereunder or under
any other Credit Document or in connection herewith or therewith have been paid
in full:
 
6.1            Financial Requirements.
 
The Borrowers will not:
 
(a)           Consolidated Interest Coverage Ratio.  Suffer or permit the
Consolidated Interest Coverage Ratio as of the last day of each fiscal quarter
ending after the date hereof, as calculated for a period consisting of the four
preceding fiscal quarters, to be less than 3.50:1.00 for any quarter ending on
or after the date hereof through the Latest Maturity Date.
 
(b)           Leverage Ratio.  Permit the Leverage Ratio as of the last day of
each fiscal quarter ending during the periods set forth below, as calculated for
a period consisting of the four preceding fiscal quarters, to exceed the ratio
set forth opposite such period:
 
Period
Ratio
June 30, 2012 through September 30, 2013
3.75:1.00
October 1, 2013 through the Latest Maturity Date
3.50:1.00



Notwithstanding anything to the contrary set forth herein, the Borrowers may,
with written notice to the Administrative Agent, elect at any time during the
period from June 30, 2012 through September 30, 2013 to reduce the maximum
Leverage Ratio applicable under this Section 6.1(b) for the period from June 30,
2012 through September 30, 2013 from 3.75:1.00 to 3.50:1.00 (the “Leverage
Reduction Option”).  For the avoidance of doubt, after the exercise of the
Leverage Reduction Option, the Borrowers may not thereafter request a reversion
in the Leverage Ratio.  The Leverage Reduction Option shall become effective
upon delivery by the Borrowers to the Administrative Agent of a notice of their
election to exercise the Leverage Reduction Option; provided that if such notice
is delivered after 12:00 p.m. on any day, then such notice shall not be
considered effective until the following Business Day.
 
 
-105-

--------------------------------------------------------------------------------

 
6.2            Liens.
 
The Borrowers will not, and will not permit any Restricted Subsidiary to,
create, assume or suffer to exist any Lien upon any of their respective
properties or assets (hereinafter “Properties”) whether now owned or hereafter
acquired; provided, however, that this Section 6.2 shall not apply to the
following:
 
(a)           any Lien for taxes not yet due or taxes or assessments or other
governmental charges which are being actively contested in good faith by
appropriate proceedings and for which adequate reserves have been established,
or which are not material in amount;
 
(b)           any Liens, pledges or deposits in connection with worker’s
compensation or social security, assessments or other similar charges or
deposits incidental to the conduct of the business of a Borrower or any
Restricted Subsidiary (including, without limitation, security deposits posted
with landlords and utility companies) or the ownership of any of their assets or
properties which were not incurred in connection with the borrowing of money or
the obtaining of advances or credit and which do not in the aggregate materially
detract from the value of their Properties or materially impair the use thereof
in the operation of their businesses;
 
(c)           statutory Liens of carriers, warehousemen, mechanics, materialmen
and other Liens imposed by law created in the ordinary course of business for
amounts not yet due, or which are being contested in good faith by appropriate
proceedings and for which adequate reserves have been established, or which are
not material in amount;
 
(d)           pledges or deposits for the purpose of securing a stay or
discharge in the course of any legal proceeding;
 
(e)           Liens consisting of encumbrances in the nature of zoning
restrictions, easements, rights and restrictions on real property and statutory
Liens of landlords and lessors which in each case do not materially impair the
use of any material property;
 
(f)           any Lien in favor of the United States of America or any
department or agency thereof, or in favor of any state government or political
subdivision thereof, or in favor of a prime contractor under a government
contract of the United States, or of any state government or any political
subdivision thereof, and, in each case, resulting from acceptance of partial,
progress, advance or other payments in the ordinary course of business under
government contracts of the United States, or of any state government or any
political subdivision thereof, or subcontracts thereunder and which do not
materially impair the use of such Property as currently being utilized by a
Borrower or any Restricted Subsidiary;
 
(g)           any Lien as required by the 1995 Senior Note Indenture if and to
the extent that the Credit Party Obligations under this Agreement are
concurrently secured by a Lien equal and ratable with any Lien required by the
1995 Senior Note Indenture, and any Liens existing on the Closing Date and
listed on Schedule 6.2 to the Original Credit Agreement;
 
 
-106-

--------------------------------------------------------------------------------

 
(h)           Liens securing acquisition Indebtedness permitted under
Section 6.3(j) (including any such Liens existing on any properties of any
Person at the time of its Acquisition by a Borrower or any Restricted
Subsidiary); provided that such Liens (i) exist or are placed upon any asset at
the time of its acquisition (or within sixty (60) days thereafter) and (ii) do
not at any time encumber any properties other than the property acquired;
 
(i)           Liens securing Indebtedness evidenced by the industrial
development bonds described on Schedule 3.18 to the Original Credit Agreement;
 
(j)           Liens created by the issuance of a Letter of Credit or cash
collateral arrangements to secure obligations under (i) Hedging Agreements or
Cash Management Agreements with any Lender or any Affiliate of a Lender, and
(ii) agreements with respect to fiber trading and fiber brokerage obligations
permitted by Section 6.6;
 
(k)           Liens existing or deemed to exist in connection with any Permitted
Securitization Transaction or the Receivables Finance Facility, but only to the
extent that any such Lien relates to the applicable Securitization Assets or
other accounts receivable and other assets (together with related rights and
proceeds) sold, contributed, financed or otherwise conveyed or pledged pursuant
to such transactions;
 
(l)           any interest of title of a lessor under, and Liens arising from
UCC financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases not prohibited by this Agreement;
 
(m)           any interest of title of an owner of equipment or inventory on
loan or consignment to a Restricted Subsidiary, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to such arrangements entered into in the
ordinary course of business (but excluding any general inventory financing);
 
(n)           any Lien renewing, extending, refinancing or refunding any Lien
permitted by subsection (g), (h) or (i) above; provided, however, that (i) the
Property covered thereby is not increased, (ii) the amount secured or benefited
thereby is not increased, (iii) the direct or any contingent obligor with
respect thereto is not changed, and (iv) any renewal or extension of the
obligations secured or benefited thereby is permitted by Section 6.3;
 
(o)           other Liens in addition to those permitted by subsections (a)
through (n) above and subsections (p) and ( q) below; provided, however, that
the aggregate outstanding principal amount of all obligations secured by Liens
permitted by this subsection (o) shall not at any time outstanding exceed
fifteen percent (15%) of Consolidated Net Worth determined as of the most recent
fiscal period end for which financial statements are required to be delivered
hereunder;
 
(p)           Liens on cash, deposits or other collateral granted in favor of
the Swingline Lender or the Issuing Lender to cash collateralize any Defaulting
Lender’s participation in Letters of Credit or Swingline Loans; and
 
(q)           any Lien granted to secure any Indebtedness incurred pursuant to
Section 6.3(j); provided that, for so long as such Indebtedness is secured, the
Credit Party Obligations are secured on an equal and ratable basis on terms
substantially the same as the terms of the Security Documents (as defined in the
Original Credit Agreement).
 
 
-107-

--------------------------------------------------------------------------------

 
6.3            Indebtedness.
 
The Borrowers will not, and will not permit any Restricted Subsidiary to, at any
time, create, incur, assume or suffer to exist any Indebtedness, except:
 
(a)           Indebtedness arising or existing under this Credit Agreement and
the other Credit Documents;
 
(b)           Indebtedness of any Restricted Subsidiary owing to a Borrower or
any Guarantor;
 
(c)           (i) Indebtedness existing as of the Closing Date (including,
without limitation, the 2011 Senior Notes, the 2013 Senior Notes and the 2016
Senior Notes) and, with respect to any such Indebtedness in an outstanding
principal amount in excess of U.S.$20,000,000 (other than the 2011 Senior Notes,
the 2013 Senior Notes and the 2016 Senior Notes), set forth on Schedule 3.18 to
the Original Credit Agreement, (ii) unsecured Indebtedness of the Company, and
guarantees of such Indebtedness by the Company’s Restricted Subsidiaries that
are U.S. Guarantors, under the 2016 Senior Notes in an aggregate principal
amount not to exceed U.S.$300,000,000 plus the principal amount of any add-on to
the 2016 Senior Notes to the extent such add-on is incurred pursuant to this
Section 6.3 (other than pursuant to this Section 6.3(c)(ii)) and (iii) renewals,
refinancings, refundings or extensions of Indebtedness incurred or outstanding
pursuant to clauses (i) or (ii) above in a principal amount not in excess of
that outstanding as of the date of such renewal, refinancing or extension;
provided that (A) the terms relating to principal amount, amortization,
maturity, redemption, prepayment, covenants, defaults, remedies, collateral (if
any) and subordination (if any), and other material terms taken as a whole, of
any such refinancing, refunding, renewing or extending Indebtedness, and of any
agreement entered into and of any instrument issued in connection therewith, are
no less favorable in any material respect to the Credit Parties or the Lenders
than the terms of any agreement or instrument governing the Indebtedness being
refinanced, renewed or extended, (B) the interest rate applicable to any such
refinancing, refunding, renewing or extending Indebtedness does not exceed the
then applicable market interest rate, (C) such Indebtedness has a maturity date
no earlier than the Latest Maturity Date and a weighted average life to maturity
no shorter than the remaining weighted average life to maturity of the Latest
Maturing Loan and (D) such Indebtedness shall be unsecured to the extent it
refinances or otherwise replaces the 2011 Senior Notes or the 2013 Senior Notes;
 
(d)           [Reserved];
 
(e)           Indebtedness and obligations owing under Hedging Agreements and/or
Cash Management Agreements so long as such Hedging Agreements and/or Cash
Management Agreements are not entered into for speculative purposes;
 
(f)           Guaranty Obligations of the Company and any Restricted Subsidiary
(subject, in the case of any such Restricted Subsidiary that is an Inactive
Subsidiary, to compliance with Section 5.10 hereof) in respect of Indebtedness
of the Company or any Restricted Subsidiary to the extent such Indebtedness is
permitted to exist or be incurred pursuant to this Section 6.3;
 
(g)           obligations of the Borrowers or any Restricted Subsidiary in
connection with any Permitted Securitization Transaction or the Receivables
Finance Facility, to the extent such obligations constitute Indebtedness;
 
 
-108-

--------------------------------------------------------------------------------

 
(h)           Indebtedness of the Borrowers or any Restricted Subsidiary
consisting of completion guarantees, performance bonds, surety bonds or customs
bonds incurred in the ordinary course of business;
 
(i)           [Reserved];
 
(j)           additional Indebtedness; provided that (i) no Event of Default
shall have occurred and be continuing on an actual or Pro Forma Basis and (ii)
the Company shall have delivered to the Administrative Agent a Pro Forma
Compliance Certificate demonstrating that, upon giving effect on a Pro Forma
Basis to the incurrence of such Indebtedness and to the substantially concurrent
retirement of any other Indebtedness of the Borrowers and the Restricted
Subsidiaries, the Borrowers are in compliance with the financial covenants set
forth in Sections 6.1(a) and (b) (it being understood and agreed that any
Indebtedness that is permitted by this subsection at the time it is incurred
shall thereafter be permitted by this subsection so long as it remains
outstanding regardless of any subsequent change to the Company’s Leverage Ratio
or Consolidated Interest Coverage Ratio); provided further that such
Indebtedness (excluding Indebtedness assumed in connection with a Permitted
Acquisition or other acquisition of assets, Indebtedness consisting of Capital
Leases and Indebtedness incurred to provide all or a portion of the purchase
price or cost of construction of an asset) shall not in any event have a shorter
weighted average life to maturity than the remaining weighted average life to
maturity of the Latest Maturing Loan or a maturity date earlier than the Latest
Maturity Date;
 
(k)           additional Subordinated Debt of the Borrowers and the Restricted
Subsidiaries; provided that the Company shall have delivered to the
Administrative Agent a Pro Forma Compliance Certificate demonstrating that, upon
giving effect on a Pro Forma Basis to the incurrence of such Subordinated Debt
and to the concurrent retirement of any other Indebtedness of the Borrowers and
the Restricted Subsidiaries, the Borrowers are in compliance with the financial
covenants set forth in Sections 6.1(a) and (b);
 
(l)           Indebtedness in respect of letters of credit, letters of guaranty
or similar instruments having an aggregate face amount not to exceed
U.S.$100,000,000 at any time outstanding; and
 
(m)           other Indebtedness (including, without limitation, Guaranty
Obligations) in addition to Indebtedness permitted by subsections (a) through
(l) above; provided, however, that the aggregate principal amount of
Indebtedness issued or otherwise incurred under this subsection (m) shall not
exceed U.S.$50,000,000 at any time outstanding.
 
6.4            Merger and Sale of Assets.
 
The Borrowers will not, and will not permit any Restricted Subsidiary to,
dissolve, wind-up, merge, amalgamate or consolidate with any other Person or
sell, lease or transfer or otherwise dispose of any Property to any Person or
entity; provided that, notwithstanding any of the foregoing limitations, the
Borrowers and the Restricted Subsidiaries may take the following actions:
 
 
-109-

--------------------------------------------------------------------------------

 
(a)           (i) if no Event of Default shall then exist or immediately
thereafter will exist, the Company may merge, amalgamate or consolidate with any
of its Subsidiaries provided that the Company shall be the continuing or
surviving corporation, (ii)  if no Event of Default shall then exist or
immediately thereafter will exist, the Canadian Borrower may merge, amalgamate
or consolidate with any of its Subsidiaries provided that the Canadian Borrower
shall be the continuing or surviving corporation, (iii) any Credit Party other
than the Company or the Canadian Borrower may merge, amalgamate or consolidate
with any other Credit Party other than the Company or the Canadian Borrower,
(iv) any Consolidated Company which is not a Credit Party may be merged,
amalgamated or consolidated with or into any Credit Party provided that such
Credit Party shall be the continuing or surviving corporation, (v) any
Consolidated Company which is not a Credit Party may be merged, amalgamated or
consolidated with or into any other Consolidated Company which is not a Credit
Party, (vi) any Subsidiary of the Company may merge or amalgamate with any
Person that is not a Credit Party in connection with a sale of Property
permitted under this Section 6.4, (vii) any Subsidiary of the Company (other
than the Canadian Borrower) may be dissolved so long as the property and assets
of such Subsidiary are transferred to a Credit Party (if prior to such
dissolution or wind-up such Subsidiary is a Credit Party) or otherwise to any
other Consolidated Company, and (viii) the Company or any Subsidiary of the
Company may merge or amalgamate with any Person other than a Consolidated
Company in connection with a Permitted Acquisition; provided that, if such
transaction involves the Company or the Canadian Borrower, the Company or the
Canadian Borrower, as the case may be, shall be the continuing or surviving
corporation;
 
(b)           any Restricted Subsidiary may sell, lease, transfer or otherwise
dispose of any of its Property to (i) a Borrower, (ii) any Guarantor or
(iii) any Subsidiary of the Company; provided that, with respect to transfers
described in clause (iii), upon completion of such transaction (A) there shall
exist no Default or Event of Default and (B) the Subsidiary to which the
Restricted Subsidiary’s Property is sold, leased, transferred or otherwise
disposed shall be a Restricted Subsidiary and, if such Restricted Subsidiary is
a Guarantor, a Guarantor;
 
(c)           each Borrower may sell, lease, transfer or otherwise dispose of
its Property to any Subsidiary of the Company; provided that upon completion of
a transaction described in this Section 6.4(c), there shall exist no Default or
Event of Default and the Subsidiary to which the Borrower’s Property is sold,
leased, transferred or otherwise disposed shall be a Restricted Subsidiary and a
Guarantor;
 
(d)           the Borrowers and the Restricted Subsidiaries may sell, lease,
transfer or otherwise dispose (including via trade-in or exchange for Property
having a fair market value that in the good faith judgment of the Company is
equal to or greater than the Property that is traded in or exchanged) of any
Property in the ordinary course of business consisting of (i) inventory,
(ii) obsolete or worn out Property or (iii) Property no longer used or useful in
the business of the Borrowers and their Restricted Subsidiaries;
 
(e)           the Borrowers and the Restricted Subsidiaries may enter into
leases, subleases, licenses or sublicenses of Property in the ordinary course of
business and which do not materially interfere with the business of the
Borrowers and the Restricted Subsidiaries;
 
(f)           the Borrowers and the Restricted Subsidiaries may transfer
(i) Securitization Assets for reasonably equivalent value to one or more
Subsidiaries, Permitted Securitization Subsidiaries or Permitted Securitization
Entities so long as such transfer is made to consummate a Permitted
Securitization Transaction and (ii) accounts receivables and related rights and
proceeds pursuant to the terms of the Receivables Finance Facility;
 
(g)           the Borrowers and the Restricted Subsidiaries may (i) sell, lease,
transfer or otherwise dispose of any of their Property for fair market value in
a transaction constituting an Investment permitted by Section 6.10, (ii)
dividend, distribute, redeem or otherwise make payments in a transaction
constituting a Restricted Payment permitted by Section 6.13 and (iii) sell,
lease, transfer or otherwise dispose of any of their Property for fair market
value in a transaction constituting a Sale Leaseback permitted by Section 6.19;
 
 
-110-

--------------------------------------------------------------------------------

 
(h)           the Borrowers and the Restricted Subsidiaries may sell any
Unrestricted Subsidiary for fair market value; and
 
(i)           in addition to amounts covered by subsections (a) through
(h) above, the Borrowers and the Restricted Subsidiaries may sell, lease or
transfer other Property for fair market value so long as (i) at the time of such
sale, lease or transfer and immediately thereafter, there shall exist no Default
or Event of Default and (ii) the aggregate fair market value (as determined in
good faith by the Company) for all such transactions does not exceed five
percent (5.0%) of Consolidated Net Tangible Assets determined as of the most
recent fiscal period end for which financial statements are required to be
delivered hereunder;
 
provided, however, and notwithstanding the foregoing provisions of this
Section 6.4, (A) the Credit Parties shall not under any circumstances sell,
transfer or otherwise dispose of the Demopolis IDB Bonds to any Person other
than a Credit Party and (B) with respect to any sale, lease or transfer of
Property pursuant to subsection (i) above, at least 75% of the consideration
received by the Borrowers and the Restricted Subsidiaries from such sale, lease
or transfer shall be in the form of (1) cash, (2) Cash Equivalents,
(3) liabilities (other than Subordinated Debt), as shown on the most recent
balance sheet of any Borrower or Restricted Subsidiary, that are assumed by the
transferee of such Property pursuant to a customary assignment and assumption
agreement that releases such Borrower or Restricted Subsidiary from further
liability, (4) securities, notes or other obligations received by any Borrower
or Restricted Subsidiary from the transferee of such Property that are converted
by such Borrower or Restricted Subsidiary into cash within 180 days of receiving
such securities, notes or other obligations, and/or (5) any Designated Noncash
Consideration received by the Company or any of its Restricted Subsidiaries in
an Asset Disposition having an aggregate fair value, taken together with all
other Designated Noncash Consideration received pursuant to this clause, not to
exceed an aggregate amount at any time outstanding of U.S.$50,000,000 (with the
fair value of each item of Designated Noncash Consideration being measured at
the time received and without giving effect to subsequent changes in value).
 
6.5            Transactions with Affiliates.
 
Other than in connection with a Permitted Securitization Transaction, the
Borrowers will not, and will not permit any Restricted Subsidiary to, enter into
or be a party to any related transactions or arrangements with any Affiliate
(including, without limitation, the purchase from, sale to or exchange of
property with, or the rendering of any service by or for, any Affiliates) other
than a Borrower or a Restricted Subsidiary, except in the ordinary course of and
pursuant to the reasonable requirements of such Borrower’s or such Restricted
Subsidiary’s business and upon fair and reasonable terms materially no less
favorable to such Borrower or such Restricted Subsidiary than such party would
obtain in a comparable arm’s-length transaction with a Person other than an
Affiliate.
 
6.6            Nature of Business.
 
The Borrowers will not, and will not permit any Restricted Subsidiary to, engage
in any business if, as a result, the primary nature of the business, taken on a
consolidated basis, which would then be engaged in by the Borrowers and the
Restricted Subsidiaries would be fundamentally changed from the general nature
of the business engaged in by the Borrowers and the Restricted Subsidiaries on
the Closing Date, which the parties agree is the manufacture and sale of
paperboard, linerboard, corrugating medium and gypsum linerboard, paperboard,
packaging products, corrugated packaging and sheet stock and merchandising
displays, other types of packaging and packaging material and similar or
complementary products and services connected or incidental thereto, including,
without limitation, any e-commerce initiatives, recycled collection activities
and fiber trading and fiber brokerage operations not for speculative purposes.
 
 
-111-

--------------------------------------------------------------------------------

 
6.7            Regulations T, U and X.
 
The Borrowers will not, and will not permit any Subsidiary of the Company to,
take any action that would result in any non-compliance of the Extensions of
Credit made hereunder with Regulations T, U and X of the Board of Governors of
the Federal Reserve System.
 
6.8            ERISA Compliance.
 
The Borrowers will not, and will not permit any Subsidiary of the Company to,
fail to satisfy the minimum funding standard under Section 412 of the Code or
Section 302 of ERISA, whether or not waived, or incur any liability under
Section 4062 of ERISA to the PBGC established thereunder in connection with any
Plan except as would not have a Material Adverse Effect.
 
6.9            Limitations on Subsidiaries Which Are Not Restricted
Subsidiaries.
 
The Borrowers will not, and will not permit any Restricted Subsidiary to, allow
any Unrestricted Subsidiary:
 
(a)           to own any Capital Stock or right or option to acquire Capital
Stock of a Borrower or any Restricted Subsidiary, or own or hold any Lien on any
property of a Borrower or any Restricted Subsidiary other than in connection
with any Permitted Securitization Transaction; and
 
(b)           to create, incur, issue, assume, guarantee or otherwise become
directly or indirectly liable with respect to, or suffer to exist, any
Indebtedness pursuant to which the lender has recourse to a Borrower or any
Restricted Subsidiary or to any of the assets of a Borrower or any Restricted
Subsidiary (“Recourse Debt”) other than (i) Standard Securitization Undertakings
which is incurred in connection with a Permitted Securitization Transaction and
(ii) other Recourse Debt that does not exceed at any time outstanding seven and
a half percent (7.5%) of the Consolidated Net Worth determined as of the most
recent fiscal period end for which financial statements are required to be
delivered hereunder.
 
6.10          Limitation on Investments.
 
The Borrowers will not, and will not permit any Restricted Subsidiary to, make
any Investment in any Person except for:
 
(a)           Investments held in the form of cash and Cash Equivalents or
Investments in the Borrowers and/or the Guarantors;
 
(b)           Investments existing as of the Closing Date and, with respect to
any Investment (other than Investments in other Consolidated Companies,
Unrestricted Subsidiaries and Permitted Joint Ventures) with value of
U.S.$5,000,000 or more as of the Closing Date, set forth in Schedule 6.10 to the
Original Credit Agreement.
 
 
-112-

--------------------------------------------------------------------------------

 
(c)           receivables owing to the Company or any of its Subsidiaries and
advances to suppliers, in each case if created, acquired or made in the ordinary
course of business and payable or dischargeable in accordance with customary
trade terms;
 
(d)           guarantees of the debt of suppliers and vendors incurred in the
ordinary course of business not to exceed U.S.$30 million in the aggregate;
 
(e)           loans and advances (other than advances of sales commissions) to
employees (other than officers or directors) and investments in residential
property in connection with the relocation of any employees in an aggregate
amount not to exceed U.S.$8,000,000 at any time outstanding;
 
(f)           Investments received in connection with the bankruptcy or
reorganization of suppliers and customers and in settlement of delinquent
obligations of, and other disputes with, customers and suppliers arising in the
ordinary course of business;
 
(g)           Permitted Acquisitions, including the SSCC Acquisition; provided
that to the extent the aggregate Consolidated Net Tangible Assets of entities
acquired in a Permitted Acquisition that do not constitute Credit Parties
immediately after the consummation of the Permitted Acquisition are in excess of
twenty percent (20%) of the aggregate Consolidated Net Tangible Assets of all
such entities acquired in such Permitted Acquisition, then an amount equal to
(i) such excess percentage over 20%, multiplied by (ii) the aggregate
consideration paid by the Company and its Restricted Subsidiaries for all such
entities in the Permitted Acquisition, shall not constitute an Investment
permitted under this clause (g);
 
(h)           Investments resulting from any merger, amalgamation,
consolidation, wind-up or dissolution permitted under Section 6.4(a) (other than
clauses (vi) and (viii) thereof); provided that (i) any Restricted Subsidiary
involved in such merger, amalgamation, consolidation, wind-up or dissolution is
a Wholly-Owned Restricted Subsidiary and (ii) this clause (h) shall not apply to
any Investment resulting from (x) any merger, amalgamation or consolidation of
the Company or any Restricted Subsidiary with any Person other than the Company
or a Restricted Subsidiary or (y) any transfer of the property and assets of a
Restricted Subsidiary to any Person other than the Company or a Restricted
Subsidiary;
 
(i)           Investments in Hedging Agreements, Cash Management Agreements, and
agreements entered into in respect of fiber trading and fiber brokerage
operations, to the extent such Hedging Agreements, Cash Management Agreements
and other such agreements are permitted hereby; and
 
(j)           additional Investments not otherwise permitted by the foregoing
subsections (a) through (i); provided that the aggregate outstanding amount of
all such Investments made after the Closing Date pursuant to this subsection
shall not, at any time, exceed the greater of (x) seven and a half percent
(7.5%) of Consolidated Net Tangible Assets determined as of the most recent
fiscal period end for which financial statements are required to be delivered
hereunder and (y) U.S.$575,000,000.
 
Investments shall be valued at cost, less any return of capital thereon.
 
 
-113-

--------------------------------------------------------------------------------

 
6.11          Limitation on Securitization Undertakings of the Borrowers and
Restricted Subsidiaries.
 
The Borrowers will not, and will not permit any Restricted  Subsidiary  to,
incur or become obligated  in respect of any Indebtedness or other obligation in
connection with any Permitted Securitization Transaction other than Funded Debt
(i) resulting from the transfer of any Securitization Assets in connection with
a Permitted Securitization Transaction so long as such Funded Debt is
non-recourse as to the Borrowers and any Restricted Subsidiary (except for
Standard Securitization Undertakings) and (ii) consisting of Standard
Securitization Undertakings.
 
6.12          Restrictive Agreements; Negative Pledges.
 
The Borrowers will not, and will not permit any Restricted Subsidiary to,
directly or indirectly, enter into, incur or permit to exist any agreement that
prohibits, restricts or imposes any condition upon (a) the ability of a Borrower
or any Restricted Subsidiary to create, incur or permit any Lien upon any of its
assets or properties, whether now owned or hereafter acquired, or (b) the
ability of the Canadian Borrower or any Restricted Subsidiary to pay dividends
or other distributions with respect to its common stock, to make or repay loans
or advances to the Company, the Canadian Borrower or any other Restricted
Subsidiary, to guarantee Indebtedness of a Borrower or any other Restricted
Subsidiary or to transfer any of its property or assets to a Borrower or any
Restricted Subsidiary; provided, that (i) the foregoing shall not apply to
restrictions or conditions imposed by law or by this Agreement or any other
Credit Document, (ii) the foregoing shall not apply to customary restrictions
and conditions contained in agreements relating to (x) the sale of a Restricted
Subsidiary pending such sale; provided that such restrictions and conditions
apply only to the Restricted Subsidiary that is sold and such sale is permitted
hereunder or (y) Permitted Securitization Transactions or the Receivables
Finance Facility, provided that such restrictions and conditions apply only to
the Securitization Assets or accounts receivable and related rights that are the
subject of such transactions, (iii) clause (a) and the limitations in clause (b)
as to the transfer of property or assets shall not apply to (A) restrictions or
conditions imposed by any agreement relating to Indebtedness secured under
Section 6.2(h) if such restrictions and conditions apply only to the property or
assets securing such Indebtedness and (B) customary provisions in leases
restricting the assignment thereof and (iv) the foregoing shall not apply to
restrictions or conditions imposed by the Senior Note Indentures or any similar
future Indebtedness.
 
6.13          Restricted Payments.
 
The Borrowers will not, and will not permit any Restricted Subsidiary to,
declare or make, or agree to pay or make, directly or indirectly, any dividend
on any class of its Capital Stock, or make any payment on account of, or set
apart assets for a sinking or other analogous fund for, the purchase,
redemption, retirement, defeasance or other acquisition of, or return of capital
on, any shares of Capital Stock or any options, warrants, or other rights to
purchase such Capital Stock, whether now or hereafter outstanding (each, a
“Restricted Payment”), except for (a) dividends payable by the Company solely in
shares of any class of its common Capital Stock, (b) Restricted Payments made by
any Subsidiary to a Borrower or to another Restricted Subsidiary, (c) Restricted
Payments consisting of cash dividends paid on the Capital Stock of the Company
or cash repurchases of the Company’s Capital Stock and (d) other Restricted
Payments not contemplated by clauses (a) through (c) above; provided, that in
the case of any Restricted Payment described in subsections (c) and (d) only,
(i) no Default or Event of Default has occurred or would occur as a result of
making such Restricted Payment and (ii) both before and after giving effect to
any such Restricted Payment on a Pro Forma Basis, the Borrowers are in
compliance with the financial covenant set forth in Sections 6.1(b).
 
6.14          [Reserved].
 
 
-114-

--------------------------------------------------------------------------------

 
6.15          Fiscal Year; Accounting Policies; Organizational Documents; IDB
Bonds.
 
(a)           The Borrowers will not, and will not permit any Restricted
Subsidiary to, change their fiscal year or accounting policies, nor will they,
or permit any Restricted Subsidiary to, amend, modify or change their articles
of incorporation (or corporate charter or other similar organizational document)
or bylaws (or other similar document) in any manner materially adverse to the
interests of the Lenders without the prior written consent of the Administrative
Agent.
 
(b)           The Borrowers will not, and will not permit any Restricted
Subsidiary to, take any action with respect to the Demopolis IDB Bonds that
could have a material adverse effect on the Lenders, the Consolidated Companies
and/or the interest of the Consolidated Companies in and to the Demopolis IDB
Leasehold Parcel without the prior written consent of the Administrative Agent.
 
6.16         Ownership of Restricted Subsidiaries.
 
Notwithstanding any other provisions of this Agreement to the contrary, the
Borrowers will not (i) permit any Person (other than the Company or any
Restricted Subsidiary of the Company) to own any Capital Stock of any Restricted
Subsidiary, except (A) to qualify directors where required by applicable law or
to satisfy other requirements of applicable law with respect to the ownership of
Capital Stock of Foreign Subsidiaries or (B) as a result of or in connection
with a dissolution, wind-up, merger, amalgamation, consolidation or disposition
of a Subsidiary or part thereof not prohibited by Section 6.4, or (ii) permit,
create, incur, assume or suffer to exist any Lien on any Capital Stock of any
Restricted Subsidiary.
 
6.17         [Reserved].
 
6.18         Prepayment and Amendment of Certain Debt; Designation of Senior
Debt.
 
The Borrowers will not, and will not permit any Restricted Subsidiary to,
(a) redeem, repurchase, defease, purchase prior to maturity or prepay any
Subordinated Debt, except (i) in connection with any refinancing of such
Subordinated Debt permitted by the terms of Section 6.3 or (ii) if after giving
effect to such redemption, repurchase, defeasance, purchase prior to maturity or
prepayment on a Pro Forma Basis, Section 6.1(b) is satisfied, (b) amend, modify,
waive or extend or permit the amendment, modification, waiver or extension of
the terms of any document governing or relating to the 2011 Senior Notes, the
2013 Senior Notes, the 2016 Senior Notes or any Subordinated Debt in a manner
that, taken as a whole, is materially adverse to the interests of the Lenders or
(c) designate any Indebtedness of a Borrower or any Restricted Subsidiary as
“Senior Indebtedness”, “Designated Senior Indebtedness” or any similar
designation under any agreement governing any Subordinated Debt of a Borrower or
any Restricted Subsidiary, other than Indebtedness under the Credit Documents,
Guaranteed Hedging Agreements, Guaranteed Cash Management Agreements and the
Senior Note Indentures or similar future Indebtedness, and any other
Indebtedness subject to a Permitted Lien, together with any refinancing thereof
permitted pursuant to Section 6.3.
 
6.19         Sale Leasebacks.
 
The Borrowers will not, and will not permit any Restricted Subsidiary to,
directly or indirectly, become or remain liable as lessee or as guarantor or
other surety with respect to any lease, whether an operating lease or a Capital
Lease, of any Property, whether now owned or hereafter acquired, (a) which any
Borrower or Restricted Subsidiary has sold or transferred or is to sell or
transfer to a Person which is not a Borrower or a Restricted Subsidiary or
(b) which any Borrower or Restricted Subsidiary intends to use for substantially
the same purpose as any other Property which has been sold or is to be sold or
transferred by a Borrower or a Restricted Subsidiary to another Person which is
not a Borrower or a Restricted Subsidiary in connection with such
lease.  Notwithstanding the foregoing, such transactions shall be permitted to
the extent that the aggregate proceeds thereof do not exceed U.S.$25,000,000.
 
 
-115-

--------------------------------------------------------------------------------

 
6.20         [Reserved].
 
ARTICLE VII
EVENTS OF DEFAULT
 
7.1           Events of Default.
 
An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):
 
(a)           Payments.  A Borrower shall fail to make when due (including,
without limitation, by mandatory prepayment) any principal payment with respect
to the Loans, or any Credit Party shall fail to make any payment of interest,
fee or other amount payable hereunder within three (3) Business Days of the due
date thereof; or
 
(b)           Covenants Without Notice.  Any Credit Party shall fail to observe
or perform any covenant or agreement contained in Section 5.1 (as to maintenance
of existence of the Borrowers), subsections (a), (b), (c) and (h) of
Section 5.7, Section 5.8, Section 5.9, Section 5.10 or Article VI; or
 
(c)           Other Covenants.  Any Credit Party shall fail to observe or
perform any covenant or agreement contained in this Agreement or any other
Credit Document, other than those referred to in subsections (a) and (b) of
Section 7.1, and such failure shall remain unremedied for thirty (30) days after
the earlier of (i) a Responsible Officer of a Credit Party obtaining knowledge
thereof, or (ii) written notice thereof shall have been given to the Company by
an Agent or any Lender; or
 
(d)           Representations.  Any representation or warranty made or deemed to
be made by a Credit Party or by any of its officers under this Agreement or any
other Credit Document (including the Schedules attached hereto and thereto), or
any certificate or other document submitted to the Agents or the Lenders by any
such Person pursuant to the terms of this Agreement or any other Credit
Document, shall be incorrect in any material respect when made or deemed to be
made or submitted; or
 
(e)           Non-Payments of Other Indebtedness.  Any Credit Party or any
Restricted Subsidiary shall fail to make when due (whether at stated maturity,
by acceleration, on demand or otherwise, and after giving effect to any
applicable grace period) any payment of principal of or interest on any
Indebtedness (other than the Credit Party Obligations) exceeding U.S.$25,000,000
individually or in the aggregate; or
 
(f)           Defaults Under Other Agreements.  Any Credit Party or any
Restricted Subsidiary shall (i) fail to observe or perform within any applicable
grace period any covenants or agreements contained in any agreements or
instruments relating to any of its Indebtedness (other than the Credit
Documents) exceeding U.S.$25,000,000 individually or in the aggregate, or any
other event shall occur if the effect of such failure or other event is to
accelerate, or to permit the holder of such Indebtedness or any other Person to
accelerate, the maturity of such Indebtedness; or any such Indebtedness shall be
required to be prepaid (other than by a regularly scheduled required prepayment)
in whole or in part prior to its stated maturity; or (ii) breach or default any
Hedging Agreement and/or Cash Management Agreement (subject to any applicable
cure periods) and the termination value owed by such Credit Party as a result
thereof shall exceed U.S.$25,000,000; or
 
 
-116-

--------------------------------------------------------------------------------

 
(g)           Bankruptcy.  Any Credit Party or any Restricted Subsidiary (other
than entities that in the aggregate constitute an Immaterial Subsidiary,
referred to herein as “Excluded Subsidiaries”) shall commence a voluntary case
concerning itself under the Bankruptcy Code or applicable foreign bankruptcy
laws; or an involuntary case for bankruptcy is commenced against any Credit
Party or any Restricted Subsidiary (other than any Excluded Subsidiaries) and
the petition is not controverted within thirty (30) days, or is not dismissed
within sixty (60) days, after commencement of the case; or a custodian (as
defined in the Bankruptcy Code) or similar official under applicable foreign
bankruptcy laws is appointed for, or takes charge of, all or any substantial
part of the property of any Credit Party or any Restricted Subsidiary (other
than any Excluded Subsidiaries); or a Credit Party or a Restricted Subsidiary
(other than any Excluded Subsidiaries) commences proceedings of its own
bankruptcy or to be granted a suspension of payments or any other proceeding
under any reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation or similar law of any jurisdiction,
whether now or hereafter in effect, relating to any Credit Party or any
Restricted Subsidiary (other than any Excluded Subsidiaries) or there is
commenced against any Credit Party or any Restricted Subsidiary (other than any
Excluded Subsidiaries) any such proceeding which remains undismissed for a
period of sixty (60) days; or any Credit Party or any Restricted Subsidiary
(other than any Excluded Subsidiaries) is adjudicated insolvent or bankrupt; or
any order of relief or other order approving any such case or proceeding is
entered; or any Credit Party or any Restricted Subsidiary (other than any
Excluded Subsidiaries) suffers any appointment of any custodian or the like for
it or any substantial part of its property to continue undischarged or unstayed
for a period of sixty (60) days; or any Credit Party or any Restricted
Subsidiary (other than any Excluded Subsidiaries) makes a general assignment for
the benefit of creditors; or any Credit Party or any Restricted Subsidiary
(other than any Excluded Subsidiaries) shall fail to pay, or shall state that it
is unable to pay, or shall be unable to pay, its debts generally as they become
due; or any Credit Party or any Restricted Subsidiary (other than any Excluded
Subsidiaries) shall call a meeting of its creditors with a view to arranging a
composition or adjustment of its debts; or any Credit Party or any Restricted
Subsidiary (other than any Excluded Subsidiaries) shall by any act or failure to
act indicate its consent to, approval of or acquiescence in any of the
foregoing; or any corporate action is taken by any Credit Party or any
Restricted Subsidiary (other than any Excluded Subsidiaries) for the purpose of
effecting any of the foregoing; or
 
(h)           ERISA.  A Plan of a Credit Party or any Restricted Subsidiary or a
Plan subject to Title IV of ERISA of any of its ERISA Affiliates:
 
(i)           shall fail to be funded in accordance with the minimum funding
standard required by applicable law, the terms of such Plan, Section 412 of the
Code or Section 302 of ERISA for any plan year or a waiver of such standard is
sought or granted with respect to such Plan under applicable law, the terms of
such Plan or Section 412 of the Code or Section 303 of ERISA; or
 
(ii)           is being, or has been, terminated or the subject of termination
proceedings under applicable law or the terms of such Plan; or
 
 
-117-

--------------------------------------------------------------------------------

 
(iii)           shall require any Credit Party or any Restricted Subsidiary to
provide security under applicable law, the terms of such Plan, Section 401 or
412 of the Code or Section 306 or 307 of ERISA; or
 
(iv)           results in a liability to a Credit Party or any Restricted
Subsidiary under applicable law, the terms of such Plan, or Title IV of ERISA;
 
and there shall result from any such failure, waiver, termination or other event
a liability to the PBGC or a Plan that would have a Material Adverse Effect; or
a Foreign Plan Event occurs that would have a Material Adverse Effect; or
 
(i)           Money Judgment.  Judgments or orders for the payment of money (net
of any amounts paid by an independent third party insurance company or surety or
fully covered by independent third party insurance or surety bond issued by a
company with an AM Best rating in one of the two highest categories as to which
the relevant insurance company or surety does not dispute coverage) in excess of
U.S.$25,000,000 individually or in the aggregate or otherwise having a Material
Adverse Effect shall be rendered against any Credit Party or any Restricted
Subsidiary, and such judgment or order shall continue unsatisfied (in the case
of a money judgment) and in effect for a period of thirty (30) days during which
execution shall not be effectively stayed or deferred (whether by action of a
court, by agreement or otherwise); or
 
(j)           Default Under other Credit Documents; The Guaranty.  (a) There
shall exist or occur any “Event of Default” as provided under the terms of any
Credit Document, or any Credit Document ceases to be in full force and effect or
the validity or enforceability thereof is disaffirmed by or on behalf of any
Credit Party, or at any time it is or becomes unlawful for any Credit Party to
perform or comply with its obligations under any Credit Document, or the
obligations of any Credit Party under any Credit Document are not or cease to be
legal, valid and binding on any Credit Party; or (b) without limiting the
foregoing, the Guaranty or any provision thereof shall cease to be in full force
and effect or any Guarantor or any Person acting by or on behalf of any
Guarantor shall deny or disaffirm any Guarantor’s obligations under the
Guaranty; or
 
(k)           Change in Control.  A Change in Control shall occur; or
 
(l)           Securitization Events.  There shall occur any breach of any
covenant by any Credit Party, any Restricted Subsidiary or any Permitted
Securitization Subsidiary contained in any agreement relating to Permitted
Securitization Transaction causing or permitting the acceleration of the
obligations thereunder or requiring the prepayment of such obligations or
termination of such securitization program prior to its stated maturity or term;
provided, however, such breach shall not constitute an Event of Default unless
any Credit Parties shall have payment obligations or liabilities under such
Permitted Securitization Transaction that have had or are reasonably expected to
have a Material Adverse Effect.
 
7.2           Acceleration; Remedies.
 
Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent (or, where specified, the Canadian Agent) may, or upon the
request and direction of the Required Lenders shall, by written notice to the
Borrowers take any of the following actions (including any combination of such
actions):
 
 
-118-

--------------------------------------------------------------------------------

 
(a)           Termination of Commitments.  Declare the Commitments terminated
whereupon the Commitments shall be immediately terminated.
 
(b)           Acceleration; Demand.  (i) Declare the unpaid principal of and any
accrued interest in respect of all Loans and any and all other indebtedness or
obligations (including, without limitation, fees) of any and every kind owing by
any Credit Party to the Agents and/or any of the Lenders hereunder to be due and
direct the Company to pay to the Administrative Agent cash collateral as
security for the LOC Obligations for subsequent drawings under then outstanding
Letters of Credit in an amount equal to 105% of the maximum amount which may be
drawn under Letters of Credit then outstanding, whereupon the same shall be
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by each Credit Party, and (ii) with
respect to the Canadian Agent, demand that the Canadian Borrower deliver cash to
the Canadian Agent, for the benefit of the BA Lenders and Acceptance Lenders, in
the amount of 100% of the aggregate Face Amount of outstanding Bankers’
Acceptances and Acceptance Notes.
 
(c)           Enforcement of Rights.  With respect to any of the Agents,
exercise any and all rights and remedies created and existing under the Credit
Documents, whether at law or in equity.
 
(d)           Rights Under Applicable Law.  With respect to any of the Agents,
exercise any and all rights and remedies available to the Agents or the Lenders
under applicable law.
 
Notwithstanding the foregoing, if an Event of Default specified in
Section 7.1(g) shall occur, then the Commitments shall automatically terminate
and all Loans, all accrued interest in respect thereof, all accrued and unpaid
Fees and other indebtedness or obligations owing to the Agents and/or any of the
Lenders hereunder automatically shall immediately become due and payable without
presentment, demand, protest or the giving of any notice or other action by the
Agents or the Lenders, all of which are hereby waived by the Credit Parties.
 
ARTICLE VIII
AGENCY PROVISIONS
 
8.1           Appointment.
 
Each Lender hereby irrevocably designates and appoints Wells Fargo as the
Administrative Agent of such Lender under this Credit Agreement and Bank of
America, acting through its Canada branch, as the Canadian Agent under this
Credit Agreement, and each such Lender irrevocably authorizes Wells Fargo, as
the Administrative Agent for such Lender, to take such action on its behalf
under the provisions of this Credit Agreement and to exercise such powers and
perform such duties as are expressly delegated to the Agents by the terms of
this Credit Agreement, together with such other powers as are reasonably
incidental thereto.  Notwithstanding any provision to the contrary elsewhere in
this Credit Agreement, none of the Agents shall have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Credit Agreement or otherwise exist against any Agent..
 
8.2           Delegation of Duties.
 
Anything herein to the contrary, notwithstanding, none of the bookrunners,
arrangers or other agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the Administrative Agent,
the Canadian Agent, a Lender or the Issuing Lender hereunder.
 
 
-119-

--------------------------------------------------------------------------------

 
Each of the Agents may execute any of its duties under this Credit Agreement by
or through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties.  The Agents shall not
be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by them with reasonable care.  Without limiting the
foregoing, each Agent may appoint one of its affiliates as its agent to perform
its functions hereunder relating to the advancing of funds to the Borrowers and
distribution of funds to the Lenders and to perform other functions of the
Agents hereunder.
 
8.3           Exculpatory Provisions.
 
The Agents shall not have any duties or obligations except those expressly set
forth herein and in the other Credit Documents.  Without limiting the generality
of the foregoing, the Agents:
 
(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Credit Documents that the Agents
are required to exercise as directed in writing by the Required Lenders or
Required Canadian Lenders, as applicable, (or such other number or percentage of
the Lenders as shall be expressly provided for herein or in the other Credit
Documents); provided that no Agent shall be required to take any action that, in
its opinion or the opinion of its counsel, may expose it to liability or that is
contrary to any Credit Document or applicable law; and
 
(c)           shall not, except as expressly set forth herein and in the other
Credit Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Credit Party or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent, the Canadian Agent or any of their Affiliates in any
capacity.
 
No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders or Required Canadian Lenders,
as applicable, (or such other number or percentage of the Lenders as shall be
necessary, or as the applicable Agent or Agents shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 9.1 and 7.2)
or (ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction pursuant to a final
non-appealable judgment.
 
The Agents shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Credit Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Credit Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Agents.
 
 
-120-

--------------------------------------------------------------------------------

 
8.4           Reliance by Agents.
 
Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  Each
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon.  In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the Issuing
Lender, each Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless such Agent shall have received notice to the
contrary from such Lender or the Issuing Lender prior to the making of such Loan
or the issuance of such Letter of Credit.  Each Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.
 
8.5           Notice of Default.
 
No Agent shall be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default hereunder unless such Agent has received notice from
a Lender or the Company referring to this Credit Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default”.  In the event that an Agent receives such a notice, such Agent shall
give prompt notice thereof to the other Agents and the Lenders.  The Agents
shall take such action with respect to such Default or Event of Default as shall
be reasonably directed by the Required Lenders; provided, however, that unless
and until an Agent shall have received such directions, such Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Default or Event of Default as it shall deem advisable in
the best interests of the Lenders except to the extent that this Credit
Agreement expressly requires that such action be taken, or not taken, only with
the consent or upon the authorization of the Required Lenders, or all of the
Lenders, as the case may be.
 
8.6           Non-Reliance on Agents and Other Lenders.
 
Each Lender expressly acknowledges that none of the Agents nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates has made
any representation or warranty to it and that no act by an Agent hereinafter
taken, including any review of the affairs of the Credit Parties, shall be
deemed to constitute any representation or warranty by the Agents to any
Lender.  Each Lender represents to the Agents that it has, independently and
without reliance upon the Agents or any other Lender, and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, operations, property, financial and
other condition and creditworthiness of the Credit Parties and made its own
decision to make its Loans hereunder and enter into this Credit Agreement.  Each
Lender also represents that it will, independently and without reliance upon the
Agents or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Credit
Agreement, and to make such investigation as it deems necessary to inform itself
as to the business, operations, property, financial and other condition and
creditworthiness of the Credit Parties.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by an Agent
hereunder, no Agent shall have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
the Credit Parties which may come into the possession of such Agent or any of
its officers, directors, employees, agents, attorneys-in-fact or affiliates.
 
 
-121-

--------------------------------------------------------------------------------

 
8.7           [Reserved].
 
8.8           Agents in Their Individual Capacity.
 
Each of the Agents and its affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Credit Parties as though
such Agent were not an Agent hereunder.  With respect to its Loans made or
renewed by it and any Note issued to it, each Agent shall have the same rights
and powers under this Credit Agreement as any Lender and may exercise the same
as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.
 
8.9           Successor Agent; Issuing Lender; Swingline Lender.
 
Any Agent may resign as such Agent upon thirty (30) days’ prior notice to the
Company and the Lenders.  If an Agent shall resign as such Agent under this
Credit Agreement and the other Credit Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall be approved by the Borrowers (so long as no Event of
Default has occurred and is continuing), whereupon such successor agent shall
succeed to the rights, powers and duties of the resigning Agent, and the term
“Administrative Agent” or “Canadian Agent,” as applicable, shall mean such
successor agent effective upon such appointment and approval, and the resigning
Agent’s rights, powers and duties as an Agent shall be terminated, without any
other or further act or deed on the part of such former Agent or any of the
parties to this Credit Agreement or any holders of the Notes or Credit Party
Obligations.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the resigning Agent gives notice of its resignation, then the resigning Agent
may on behalf of the Lenders and the Issuing Lender, appoint a successor Agent;
provided that if the resigning Agent shall notify the Borrowers and the Lenders
that no qualifying Person has accepted such appointment, then such resignation
shall nonetheless become effective in accordance with such notice and (a) the
resigning Agent shall be discharged from its duties and obligations hereunder
and under the other Credit Documents and (b) all payments, communications and
determinations provided to be made by, to or through the resigning Agent shall
instead be made by or to each Lender and the Issuing Lender directly, until such
time as the Required Lenders appoint a successor Agent as provided for above in
this Section.
 
Any resignation by any Agent pursuant to this Section shall also constitute its
resignation as Issuing Lender and Swingline Lender.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuing Lender and Swingline Lender, (b) the retiring
Issuing Lender and Swingline Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Credit Documents,
and (c) the successor Issuing Lender shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangement satisfactory to the retiring Issuing Lender
to effectively assume the obligations of the retiring Issuing Lender with
respect to such Letters of Credit.
 
After any retiring Agent’s resignation as an Agent, Issuing Lender or Swingline
Lender, the provisions of this Article VIII and Section 9.5 shall inure to its
benefit (and the benefit of its sub-agents and Related Parties) as to any
actions taken or omitted to be taken by it while it was an Agent, Issuing Lender
or Swingline Lender under this Credit Agreement.
 
Any Issuing Lender or Swingline Lender shall be entitled to resign such role
upon thirty (30) days’ prior notice to the Company and the Lenders so long as a
successor acceptable to the Company will take its place (such consent to a
successor by the Company not to be unreasonably withheld).  Any such successor
shall become an Issuing Lender or Swingline Lender hereunder as if it were
listed as such in this Agreement without further action.
 
 
-122-

--------------------------------------------------------------------------------

 
8.10         Patriot Act Notice.
 
Each Lender and each Agent (for itself and not on behalf of any other party)
hereby notifies the Credit Parties that, pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies each Credit Party, which information includes the name and address of
each Credit Party and other information that will allow such Lender or such
Agent, as applicable, to identify such Credit Party in accordance with the
Patriot Act.
 
8.11         Guaranty Matters.
 
(a)           The Lenders irrevocably authorize and direct each of the Agents:
 
(i)           [Reserved]
 
(ii)          [Reserved]
 
(iii)         to release any Guarantor from its obligations under the applicable
Guaranty if such Person ceases to be a Restricted Subsidiary as a result of a
transaction permitted hereunder; and
 
(iv)         [Reserved].
 
(b)           In connection with a release pursuant to this Section 8.11, the
applicable Agent shall promptly execute and deliver to the applicable Credit
Party, at the Company’s expense, all documents that the applicable Credit Party
shall reasonably request to evidence such release.  Upon request by an Agent at
any time, the Required Lenders or the Required Canadian Lenders, as the case may
be, will confirm in writing such Agent’s authority to release any Guarantor from
its obligations under the Guaranty pursuant to this Section 8.11; provided,
however, that the applicable Agent may not decline to release any guarantee
pursuant to this Section 8.11 due to the absence of any such confirmation.
 
8.12         Withholding.
 
To the extent required by any applicable law, the Agent may withhold from any
payment to any Lender an amount equal to any applicable withholding tax.  If the
IRS or any Governmental Authority asserts a claim that the Agent did not
properly withhold tax from any amount paid to or for the account of any Lender
for any reason (including because the appropriate form was not delivered or was
not properly executed, or because such Lender failed to notify the Agent of a
change in circumstances that rendered the exemption from, or reduction of,
withholding tax ineffective), such Lender shall indemnify and hold harmless the
Agent (to the extent that the Administrative Agent has not already been
reimbursed by the Credit Parties and without limiting or expanding the
obligation of the Credit Parties to do so) for all amounts paid, directly or
indirectly, by the Agent as tax or otherwise, including any penalties, additions
to tax or interest thereon, together with all expenses incurred, including legal
expenses and any out-of-pocket expenses, whether or not such tax was correctly
or legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under this Agreement or any other Credit Document against
any amount due to the Administrative Agent under this Article VIII.  The
agreements in this Article VIII shall survive the resignation and/or replacement
of the Agent, any assignment of rights by, or the replacement of a Lender,  the
termination of the Loans and the repayment, satisfaction or discharge of all
obligations under this Agreement.  Unless required by applicable Laws, at no
time shall the Agent have any obligation to file for or otherwise pursue on
behalf of a Lender any refund of taxes withheld or deducted from funds paid for
the account of such Lender.
 
 
-123-

--------------------------------------------------------------------------------

 
ARTICLE IX
MISCELLANEOUS
 
9.1           Amendments and Waivers.
 
Neither this Credit Agreement, nor any of the other Credit Documents, nor any
terms hereof or thereof may be amended, supplemented, waived or modified except
in accordance with the provisions of this Section.  The Required Lenders may,
or, with the written consent of the Required Lenders, the Administrative Agent
may, from time to time, (a) enter into with the Borrowers written amendments,
supplements or modifications hereto and to the other Credit Documents for the
purpose of adding any provisions to this Credit Agreement or the other Credit
Documents or changing in any manner the rights of the Lenders or of the
Borrowers hereunder or thereunder or (b) waive, on such terms and conditions as
the Required Lenders may specify in such instrument, any of the requirements of
this Credit Agreement or the other Credit Documents or any Default or Event of
Default and its consequences; provided that no such waiver and no such
amendment, waiver, supplement, modification or release shall:
 
(i)           change the currency in which a Lender’s Commitment is funded or in
which payments are made, reduce the amount or extend the scheduled date of
maturity of any Loan or Note or any installment thereon, or reduce the stated
rate of any interest or fee payable hereunder (except in connection with a
waiver of interest at the increased post-default rate) or extend the scheduled
date of any payment thereof or increase the amount or extend the expiration date
of any Lender’s Commitment, in each case without the written consent of each
Lender directly affected thereby; or
 
(ii)           amend, modify or waive any provision of this Section 9.1 or
reduce the percentage specified in the definition of Required Lenders, Required
Canadian Lenders or Required Revolving Lenders, without the written consent of
each Lender directly affected thereby; or
 
(iii)           amend, modify or waive any provision of Article VIII without the
written consent of the then Agents; or
 
(iv)          release all or substantially all of the Guarantors from their
obligations under the Guaranty (other than as permitted hereunder) or all or
substantially all of the value of the Guaranty provided by all of the
Guarantors, without the written consent of all the Lenders; provided, however,
only the consent of all of the Canadian Lenders shall be required to release
all, substantially all of or any one of the Canadian Guarantors (other than as
permitted hereunder); or
 
(v)           [Reserved]; or
 
(vi)          amend, modify or waive any provision of the Credit Documents
requiring consent, approval or request of the Required Lenders or all Lenders,
without the written consent of the Required Lenders or of all Lenders as
appropriate; or
 
 
-124-

--------------------------------------------------------------------------------

 
(vii)         amend or modify the definition of “Credit Party Obligations”,
“Canadian Obligations” or “U.S. Obligations” to delete or exclude any obligation
or liability or any Person described therein without the written consent of each
Lender directly affected thereby; or
 
(viii)        [Reserved]; or
 
(ix)          amend, modify or waive the order in which Credit Party Obligations
are paid in Section 2.14(b) or (c) without the written consent of each Lender
directly affected thereby; or
 
(x)           amend, modify or waive any (A) provision of Section 2.2 without
the consent of the Required Canadian Lenders, or (B) any provision of
Section 2.6 without the consent of the Canadian Swingline Lender and Required
Revolving Lenders; or
 
(xi)           amend, modify or waive (A) any provision of Section 2.1 without
the consent of the Required Revolving Lenders, (B) any provision of Section 2.5
without the consent of the U.S. Swingline Lender and Required Revolving Lenders,
or (C) any provision of Section 2.7 without the consent of the Issuing Lender
and Required Revolving Lenders; or
 
(xii)          amend, modify or waive any provision of Section 4.2 without the
consent of the Required Revolving Lenders; or
 
(xiii)         subordinate the Commitments and Loans to any other Indebtedness
without the written consent of all Lenders;
 
provided, further, that no amendment, waiver or consent affecting the rights or
duties of the an Agent under any Credit Document shall in any event be
effective, unless in writing and signed by the applicable Agent in addition to
the Lenders required hereinabove to take such action.  Notwithstanding anything
to the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except those affecting it
referred to in clause (i) above.
 
Notwithstanding anything in any Credit Document to the contrary, under no
circumstances shall any Hedging Agreement Provider or Cash Management Bank have
any voting rights under the Credit Documents.
 
Any such waiver, any such amendment, supplement or modification and any such
release shall apply equally to each of the Lenders and shall be binding upon the
Borrowers, the Lenders, the other Credit Parties, the Agents and all future
holders of the Notes or Credit Party Obligations.  In the case of any waiver,
the Borrowers, the other Credit Parties, the Lenders and the Agents shall be
restored to their former position and rights hereunder and under the outstanding
Loans and Notes and other Credit Documents, and any Default or Event of Default
permanently waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.
 
Notwithstanding any of the foregoing to the contrary, the consent of the
Borrowers shall not be required for any amendment, modification or waiver of the
provisions of Article VIII (other than the provisions of Section 8.9); provided,
however, that the Administrative Agent will provide written notice to the
Borrowers of any such amendment, modification or waiver.
 
 
-125-

--------------------------------------------------------------------------------

 
In addition, notwithstanding any of the foregoing to the contrary, this
Agreement may be amended with the written consent of the Administrative Agent,
the Borrowers and the Lenders providing the relevant Replacement Term Loan (as
defined below) to permit the refinancing of all outstanding amounts under the
Term Loan (“Refinanced Term Loan”) with a replacement term loan tranche
denominated in Dollars (“Replacement Term Loan”) hereunder; provided that (a)
the aggregate principal amount of such Replacement Term Loan shall not exceed
the aggregate principal amount of such Refinanced Term Loan, (b) the Applicable
Percentage for such Replacement Term Loan shall not be more than 0.50% higher
than the Applicable Percentage for such Refinanced Term Loan, (c) the weighted
average life to maturity of such Replacement Term Loan shall not be shorter than
the weighted average life to maturity of such Refinanced Term Loan at the time
of such refinancing (except to the extent of nominal amortization for periods
where amortization has been eliminated as a result of prepayment of the Term
Loans) and (d) all other terms applicable to such Replacement Term Loan shall be
substantially identical to, or less favorable to the Lenders providing such
Replacement Term Loan than those applicable to such Refinanced Term Loan, except
to the extent necessary to provide for covenants and other terms applicable to
any period after the latest final maturity of the Term Loans in effect
immediately prior to such refinancing.
 
Notwithstanding anything in this Credit Agreement to the contrary, each Lender
hereby irrevocably authorizes the Administrative Agent on its behalf, and
without further consent, to enter into amendments or modifications to this
Agreement (including, without limitation, amendments to this Section 9.1) or any
of the other Credit Documents or to enter into additional Credit Documents as
the Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Section 2.25 (including, without limitation, as applicable, (1) to
permit the Incremental Term Loans and the Incremental Revolving Commitment
Increases to share ratably in the benefits of this Credit Agreement and the
other Credit Documents and (2) to include the Incremental Term Loan Commitments
and the Incremental Revolving Commitment Increase, as applicable, or outstanding
Incremental Term Loans and outstanding Incremental Revolving Commitment
Increase, as applicable, in any determination of (i) Required Lenders or
Required Revolving Lenders, as applicable or (ii) similar required lender terms
applicable thereto) or the terms of Section 2.26; provided that no amendment or
modification shall result in any increase in the amount of any Lender’s
Commitment or any increase in any Lender’s Commitment Percentage, in each case,
without the written consent of such affected Lender.
 
Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (A) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
solely with respect to approving the terms of any such bankruptcy reorganization
plan and (B) the Required Lenders may consent to allow a Credit Party to use
cash collateral in the context of a bankruptcy or insolvency proceeding.
 
The Borrowers shall be permitted to replace with a replacement financial
institution acceptable to the Administrative Agent any Lender that fails to
consent to any proposed amendment, modification, termination, waiver or consent
with respect to any provision hereof or of any other Credit Document that
requires the unanimous approval of all of the Lenders, the approval of all of
the Lenders affected thereby or the approval of a class of Lenders, in each case
in accordance with the terms of this Section 9.1, so long as the consent of the
Required Lenders shall have been obtained with respect to such amendment,
modification, termination, waiver or consent; provided that (1) such replacement
does not conflict with any Requirement of Law, (2) the replacement financial
institution shall purchase, at par, all Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (3) the replacement
financial institution shall approve the proposed amendment, modification,
termination, waiver or consent and together with all other replacement financial
institutions is sufficient to pass the proposed amendment, modification,
termination, waiver or consent, (4) the Borrowers shall be liable to such
replaced Lender under Section 2.19 if any LIBOR Rate Loan owing to such replaced
Lender shall be purchased other than on the last day of the Interest Period
relating thereto, (5) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 9.6 (provided that the
Borrowers shall be obligated to pay the registration and processing fee referred
to therein), (6) until such time as such replacement shall be consummated, the
Borrowers shall pay to the replaced Lender all additional amounts (if any)
required pursuant to Section 2.17, 2.18 or 2.20(a), as the case may be, (7) the
Borrowers provide at least three (3) Business Days’ prior notice to such
replaced Lender, and (8) any such replacement shall not be deemed to be a waiver
of any rights that the Borrowers, the Administrative Agent or any other Lender
shall have against the replaced Lender.  In the event any replaced Lender fails
to execute the agreements required under Section 9.6 in connection with an
assignment pursuant to this Section 9.1, the Borrowers may, upon two
(2) Business Days’ prior notice to such replaced Lender, execute such agreements
on behalf of such replaced Lender.  A Lender shall not be required to be
replaced if, prior thereto, as a result of a waiver by such Lender or otherwise,
the circumstances entitling the Borrowers to require such replacement cease to
apply.
 
 
-126-

--------------------------------------------------------------------------------

 
9.2           Notices.
 
(a)           All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by facsimile or
other electronic communications as provided below), and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made
(a) when delivered by hand, (b) when transmitted via facsimile to the number set
out herein, (c) the day following the day on which the same has been delivered
prepaid (or pursuant to an invoice arrangement) to a reputable national
overnight air courier service, or (d) the third Business Day following the day
on which the same is sent by certified or registered mail, postage prepaid, in
each case addressed as follows in the case of the Borrowers, the other Credit
Parties and the Agents, and the Lenders, or to such other address as may be
hereafter notified by the respective parties hereto and any future holders of
the Notes and Credit Party Obligations:
 
if to any of the Credit Parties
 
c/o Rock-Tenn Company
504 Thrasher Street, N.W.
Norcross, Georgia 30071-1956
Attention:                       Chief Financial Officer
Telecopier:                      (770) 263-3582
Telephone:                      (678) 291-7540
 
With a copy to:
 
Rock-Tenn Company
504 Thrasher Street, N.W.
Norcross, Georgia 30071-1956
Attention:                       General Counsel
Telecopier:                      (770) 263-3582
Telephone:                      (770) 263-4456
 
if to the Administrative Agent:
 
Wells Fargo Bank, National Association
MAC D1109-019
1525 W.  W.T.  Harris Blvd.
Charlotte, North Carolina 28262
 
Attention:                      Syndication Agency Services
Telecopier:                      (704) 590-2703
Telephone:                      (704) 590-3481
 
 
-127-

--------------------------------------------------------------------------------

 
With a copy to:
 
Wells Fargo Bank, National Association
MAC G0185-061
7000 Central Parkway, Suite 600
Atlanta, GA 30328
Attention: Karen McClain, Portfolio Management
Telecopier: (770) 551-4643
Telephone:  (770) 551-4662
 
if to the Canadian Agent:
 
Medina Sales de Andrade
Vice President
Portfolio Management
Bank of America, N.A., Canada Branch 
181 Bay Street 
Toronto, Ontario
M5J 2V8 
Telecopier:              (416) 369-7647 
Telephone:              (416) 369-2574
E-Mail:                     medina.sales_de_andrade@baml.com
 
With a copy to:
 
Michael B. Delaney
Vice President
Bank of America, N.A.
540W. Madison St
Chicago, Ill  60661
Telecopier:              (415) 503-5114
Telephone:              (312) 828-7203
E-Mail:                     michael.b.delaney@baml.com
 
If to any Lender:                    To the address set forth on the Register
 
(b)           Notices and other communications to the Lenders or the Agents
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
applicable Agent; provided that the foregoing shall not apply to notices to any
Lender pursuant to Article II if such Lender, as applicable, has notified the
Agents that it is incapable of receiving notices under such Section by
electronic communication.  The Agents or the Borrowers may, in their discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
 
 
-128-

--------------------------------------------------------------------------------

 
Unless the Agents otherwise prescribe, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
9.3           No Waiver; Cumulative Remedies.
 
No failure to exercise and no delay in exercising, on the part of the Agents or
any Lender, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
 
9.4           Survival of Representations and Warranties.
 
All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Credit Agreement and the Notes
and the making of the Loans; provided that all such representations and
warranties shall terminate on the date upon which the Commitments have been
terminated and all Credit Party Obligations have been paid in full.
 
9.5           Payment of Expenses and Taxes.
 
(a)           Costs and Expenses.  The Credit Parties shall pay (i) all
reasonable out-of-pocket expenses incurred by the Agents and their Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Agents), and shall pay all fees and time charges and disbursements for attorneys
who may be employees of the Agents, in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Credit Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Lender and each Swingline Lender in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or Swingline Loan or any demand for
payment thereunder and (iii) all out-of-pocket expenses incurred by the Agents,
each Lender, the Issuing Lender and the Swingline Lenders (including the fees,
charges and disbursements of counsel for any of the Agents, Lenders, Issuing
Lender and Swingline Lenders), and all fees and time charges for attorneys who
may be employees of any of the Agents, Lenders, Issuing Lender and Swingline
Lenders, in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Credit Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Credit
Documents, Loans or Letters of Credit.
 
 
-129-

--------------------------------------------------------------------------------

 
(b)           Indemnification by the Credit Parties.  The Credit Parties shall
indemnify the Agents (and any sub-agent thereof), each Lender, the Issuing
Lender and the Swingline Lenders, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, penalties, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrowers or any other
Credit Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Credit Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release or threat of Release of Hazardous Substances on,
at, under or from any property owned or operated by any Credit Party or any of
its Subsidiaries, or any liability under Environmental Law related in any way to
any Credit Party or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by a Borrower or any other Credit Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee.
 
(c)           Reimbursement by Lenders.  To the extent that the Credit Parties
for any reason fail to indefeasibly pay any amount required under subsections
(a) or (b) of this Section to be paid by it to the Agents (or any sub-agent
thereof), the Issuing Lender, Swingline Lenders or any Related Party of any of
the foregoing, each Lender severally agrees to pay to each Agent (or any such
sub-agent), the Issuing Lender, each Swingline Lender or such Related Party, as
the case may be, such Lender’s Commitment Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against such Agent (or any such sub-agent), the Issuing Lender or
such Swingline Lender in its capacity as such, or against any Related Party of
any of the foregoing acting for an Agent (or any such sub-agent), Issuing Lender
or Swingline Lender in connection with such capacity and only the Canadian
Lenders shall have any obligation to make any payment to the Canadian Agent
pursuant to this Section 9.5(c).  The agreements in this Section 9.5(c) shall
survive the termination of this Credit Agreement and payment of the Notes and
all other amounts payable hereunder.
 
(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Credit Parties shall not assert, and hereby
waive, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the
transmission of any information or other materials through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby.
 
(e)           Payments.  All amounts due under this Section shall be payable
promptly/not later than five (5) days after demand therefor.
 
9.6           Successors and Assigns; Participations; Purchasing Lenders.
 
 
-130-

--------------------------------------------------------------------------------

 
(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrowers nor any other Credit Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Agents and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Agents and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
 
(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:
 
(i)             Minimum Amounts.
 
(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
 
(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than U.S.$2,500,000, in the case of any assignment in
respect of a revolving facility, or U.S.$1,000,000, in the case of any
assignment in respect of a term facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Company otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided that the Company shall be deemed to have given its consent
five (5) Business Days after the date written notice thereof has been delivered
by the assigning Lender (through the Administrative Agent) unless it shall
object thereto by written notice to the Administrative Agent prior to such fifth
(5th) Business Day.
 
(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Tranches
on a non-pro rata basis.
 
(iii)           Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:
 
(A)           the consent of the Company (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment, (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund or (z) the primary
syndication of the Loans has not been completed as determined by Wells Fargo;
provided, that the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;
 
 
-131-

--------------------------------------------------------------------------------

 
(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) a Revolving Commitment if such assignment is to a Person that is not a
Lender with a Commitment in respect of such facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender or (ii) an Incremental
Term Loan Commitment to a Person who is not a Lender, an Affiliate of a Lender
or an Approved Fund;
 
(C)           the consent of the Canadian Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of a Canadian Revolving Commitment if such assignment is to a Person that is not
a Canadian Lender with a Canadian Revolving Commitment, an Affiliate of such
Lender or an Approved Fund with respect to such Lender; and
 
(D)           the consent of the Issuing Lender and the applicable Swingline
Lender (such consent not to be unreasonably withheld or delayed) shall be
required for assignments in respect of a Revolving Commitment.
 
(iv)           Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of U.S.$3,500 (unless waived by
the Administrative Agent in its sole discretion) and the assignee, if it is not
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
 
(v)            No Assignment to a Credit Party.  No such assignment shall be
made to any Credit Party or any of Credit Party’s Affiliates or Subsidiaries.
 
(vi)           No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.
 
(vii)          Canadian Assignments.  A Canadian Lender may only assign Canadian
Revolving Commitments and Canadian Revolving Loans to another Canadian Lender.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.18 and 9.5 with respect to facts
and circumstances occurring prior to the effective date of such assignment.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.
 
 
-132-

--------------------------------------------------------------------------------

 
(c)           Register.  The Administrative Agent, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, shall maintain at one of its
offices in Charlotte, North Carolina a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by the
Borrowers and, with respect to itself, any Lender, at any reasonable time and
from time to time upon reasonable prior notice.
 
(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrowers or the Agents, sell participations to any Person
(other than a natural person or any Credit Party or any Credit Party’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Agents and the
Lenders, Issuing Lender and Swingline Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that affects such Participant.  Subject
to subsection (e) of this Section, the Borrowers agree that each Participant
shall be entitled to the benefits of Sections 2.18 and 2.20 (subject to the
requirements and limitations of such Sections) to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to subsection
(b) of this Section.  To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 9.7 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.15 as though it were
a Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”).  The entries in
the Participant Register shall be conclusive and such Lender (and the Borrower,
to the extent that the Participant requests payment from the Borrower) shall
treat each Person whose name is recorded in the Participant Register as the
owner of such participation for all purposes of this Agreement notwithstanding
any notice to the contrary.  The portion of the Participant Register relating to
any Participant requesting payment from the Borrowers under the Credit Documents
shall be made available to the Borrowers upon reasonable request.  Except as
provided in the preceding sentence, a Lender shall not be required to disclose
its Participant Register to the Borrowers except to the extent required in
connection with a tax audit or inquiry to establish that the Loans hereunder are
in registered form.
 
(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Sections 2.18 and 2.20 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the applicable Borrower’s prior written consent or
the entitlement to a greater payment results from a change in law after the date
such Participant became a participant.
 
 
-133-

--------------------------------------------------------------------------------

 
(f)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
9.7           Adjustments; Set-off.
 
(a)           If an Event of Default shall have occurred and be continuing, each
Lender, the Issuing Lender, and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
Issuing Lender or any such Affiliate to or for the credit or the account of any
Borrower or any other Credit Party against any and all of the obligations of
such Borrower or such Credit Party now or hereafter existing under this
Agreement or any other Credit Document to such Lender or the Issuing Lender,
irrespective of whether or not such Lender or the Issuing Lender shall have made
any demand under this Agreement or any other Credit Document and although such
obligations of such Borrower or such Credit Party may be contingent or unmatured
or are owed to a branch or office of such Lender or the Issuing Lender different
from the branch or office holding such deposit or obligated on such
indebtedness.  The rights of each Lender, the Issuing Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, the Issuing Lender
or their respective Affiliates may have.  Each Lender and the Issuing Lender
agrees to notify the Company and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.
 
(b)           If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (i) notify the applicable Agent of such fact, and (ii) purchase
(for cash at face value) participations in the Loans and such other obligations
of the other Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the applicable Lenders
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Loans and other amounts owing them, provided that:
 
(i)           if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and
 
(ii)           the provisions of this subsection shall not be construed to apply
to (A) any payment made by a Borrower pursuant to and in accordance with the
express terms of this Agreement or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Letters of Credit to any assignee or participant,
other than to any Credit Party or any Subsidiary thereof (as to which the
provisions of this subsection shall apply).
 
(c)           Each Credit Party consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.
 
 
-134-

--------------------------------------------------------------------------------

 
9.8           Table of Contents and Section Headings.
 
The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Credit
Agreement.
 
9.9           Counterparts; Electronic Execution.
 
(a)           This Credit Agreement may be executed by one or more of the
parties to this Credit Agreement on any number of separate counterparts, and all
of said counterparts taken together shall be deemed to constitute one and the
same agreement.
 
(b)           The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
 
9.10          [Reserved].
 
9.11          Severability.
 
Any provision of this Credit Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
9.12          Integration.
 
This Credit Agreement and the other Credit Documents represent the agreement of
the Borrowers, the Agents and the Lenders with respect to the subject matter
hereof, and there are no promises, undertakings, representations or warranties
by the Agents, the Borrowers or any Lender relative to the subject matter hereof
not expressly set forth or referred to herein or in the other Credit Documents.
 
9.13          Governing Law.
 
THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS (EXCEPT AS OTHERWISE
PROVIDED THEREIN) AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
9.14          Consent to Jurisdiction and Service of Process.
 
 
-135-

--------------------------------------------------------------------------------

 
Each of the Borrowers and each other Credit Party and each other party hereto
irrevocably and unconditionally submits, for itself and its property, with
respect to this Credit Agreement, any Note or any of the other Credit Documents
and all judicial proceedings in respect thereof to the exclusive jurisdiction of
the courts of the State of New York in New York County or, if under applicable
law exclusive jurisdiction is vested in the federal courts, the United States
District Court for the Southern District of New York (and appellate courts
thereof), and, by execution and delivery of this Credit Agreement, each of the
Borrowers and the other Credit Parties (i) accepts, for itself and in connection
with its properties, generally and unconditionally, the exclusive jurisdiction
of the aforesaid courts and irrevocably agrees to be bound by any final judgment
rendered thereby in connection with this Credit Agreement, any Note or any other
Credit Document from which no appeal has been taken or is available; (ii) agrees
that it will not attempt to deny or defeat such personal jurisdiction by motion
or other request for leave from any such court; and (iii) agrees that it will
not bring or support any action, cause of action, claim, cross-claim or
third-party claim of any kind or description, whether in law or in equity,
whether in contract or in tort or otherwise, against any person in any way
relating to this Credit Agreement, any Note or any other Credit Document in any
forum other than the Supreme Court of the State of New York, County of New York,
or, if under applicable law exclusive jurisdiction is vested in the federal
courts, the United States District Court for the Southern District of New York
(and appellate courts thereof).  Each of the Borrowers and the other Credit
Parties irrevocably agrees that all service of process in any such proceedings
in any such court may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
it at its address set forth in Section 9.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto, such service
being hereby acknowledged by each of the Borrowers and the other Credit Parties
to be effective and binding service in every respect.  Each of the Borrowers,
the Agents and the Lenders irrevocably waives any objection, including, without
limitation, any objection to the laying of venue based on the grounds of forum
non conveniens which it may now or hereafter have to the bringing of any such
action or proceeding in any such jurisdiction.
 
9.15          Confidentiality.
 
Each of the Agents, the Lenders and the Issuing Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives who shall maintain the confidential nature of such Information,
(b) to the extent requested by any regulatory authority purporting to have
jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder, under any other Credit Document, Guaranteed Hedging
Agreement or Guaranteed Cash Management Agreement or any action or proceeding
relating to this Agreement, any other Credit Document, Guaranteed Hedging
Agreement or Guaranteed Cash Management Agreement or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (g) (i) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
a Borrower and its obligations, (ii) an investor or prospective investor in
securities issued by an Approved Fund that also agrees that Information shall be
used solely for the purpose of evaluating an investment in such securities
issued by the Approved Fund, (iii) a trustee, collateral manager, servicer,
backup servicer, noteholder or secured party in connection with the
administration, servicing and reporting on the assets serving as collateral for
securities issued by an Approved Fund, or (iv) a nationally recognized rating
agency that requires access to information regarding the Credit Parties, the
Loans and Credit Documents in connection with ratings issued in respect of
securities issued by an Approved Fund (in each case, it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such information and instructed to keep such information
confidential), (h) with the consent of the Company or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to any Agent, any Lender, the Issuing
Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than the Credit Parties.  For purposes of this Section,
“Information” means all information received from any Credit Party or any
Subsidiary thereof relating to any Credit Party or any Subsidiary thereof or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
nonconfidential basis prior to disclosure by any Credit Party or any Subsidiary
thereof; provided that, in the case of information received from a Credit Party
or any Subsidiary thereof after the Closing Date, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
 
-136-

--------------------------------------------------------------------------------

 
9.16          Acknowledgments.
 
Each of the Borrowers and the other Credit Parties each hereby acknowledges
that:
 
(a)           it has been advised by counsel in the negotiation, execution and
delivery of each Credit Document;
 
(b)           neither any Agent nor any Lender has any fiduciary relationship
with or duty to the Borrowers or any other Credit Party arising out of or in
connection with this Credit Agreement and the relationship between the Agents
and the Lenders, on one hand, and the Borrowers and the other Credit Parties, on
the other hand, in connection herewith is solely that of debtor and creditor;
and
 
(c)           no joint venture exists among the Lenders or among the Borrowers
and the Lenders.
 
9.17         Waivers of Jury Trial.
 
THE BORROWERS, THE OTHER CREDIT PARTIES, THE ADMINISTRATIVE AGENT, THE CANADIAN
AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.
 
9.18         Judgment Currency.
 
If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or under any other Credit Document in one currency
into another currency, the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent or the
Canadian Agent, as applicable, could purchase the first currency with such other
currency on the Business Day preceding that on which final judgment is
given.  The obligation of the Borrowers in respect of any such sum due from it
to any Agent or any Lender hereunder or under the other Credit Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Credit Agreement (the “Agreement Currency”), be discharged
only to the extent that on the Business Day following receipt by such Agent or
such Lender of any sum adjudged to be so due in the Judgment Currency, such
Agent or such Lender may in accordance with normal banking procedures purchase
the Agreement Currency with the Judgment Currency.  If the amount of the
Agreement Currency so purchased is less than the sum originally due to any Agent
or any Lender in the Agreement Currency, the Borrowers agree, as a separate
obligation and notwithstanding any such judgment, to indemnify such Agent or
such Lender or the Person to whom such obligation was owing against such
loss.  If the amount of the Agreement Currency so purchased is greater than the
sum originally due to any Agent or any Lender in such currency, such Agent or
such Lender agrees to return the amount of any excess to the Borrowers (or to
any other Person who may be entitled thereto under applicable law).
 
 
-137-

--------------------------------------------------------------------------------

 
9.19          Subordination of Intercompany Debt.
 
Each Loan Party agrees that all intercompany Indebtedness among Credit Parties
(the “Intercompany Debt”) is subordinated in right of payment, to the prior
payment in full of all Credit Party Obligations.  Notwithstanding any provision
of this Agreement to the contrary; provided that no Event of Default has
occurred and is continuing, Credit Parties may make and receive payments with
respect to the Intercompany Debt to the extent otherwise permitted by this
Agreement; provided, that in the event of and during the continuation of any
Event of Default, no payment shall be made by or on behalf of any Credit Party
on account of any Intercompany Debt other than payments to the Borrowers.  In
the event that any Credit Party other than a Borrower receives any payment of
any Intercompany Debt at a time when such payment is prohibited by this
Section 9.19 hereof, such payment shall be held by such Credit Party, in trust
for the benefit of, and shall be paid forthwith over and delivered, upon written
request, to, the Administrative Agent.
 
ARTICLE X
GUARANTY OF COMPANY OBLIGATIONS
 
10.1          The Guaranty.
 
In order to induce the Lenders to enter into this Credit Agreement, any Hedging
Agreement Provider to enter into any Guaranteed Hedging Agreement and any Cash
Management Bank to enter into any Guaranteed Cash Management Agreement and to
extend credit hereunder and thereunder and in recognition of the direct benefits
to be received by the U.S. Guarantors from the Extensions of Credit hereunder,
under any Guaranteed Hedging Agreement and under any Guaranteed Cash Management
Agreement, each of the U.S. Guarantors hereby agrees with the Agents and the
Lenders as follows:  such U.S. Guarantor hereby unconditionally and irrevocably
jointly and severally guarantees as primary obligor and not merely as surety the
full and prompt payment when due, whether upon maturity, by acceleration or
otherwise, of any and all indebtedness of the Company to the Agents and the
Lenders.  If any or all of the indebtedness becomes due and payable hereunder or
under any Guaranteed Hedging Agreement or under any Guaranteed Cash Management
Agreement, each U.S. Guarantor unconditionally promises to pay such indebtedness
to the Agents, the Lenders, the Hedging Agreement Providers, the Cash Management
Banks or their respective order, on demand, together with any and all reasonable
expenses which may be incurred by the Agents or the Lenders in collecting any of
the Credit Party Obligations of the Company.  The word “indebtedness” is used in
this Article X in its most comprehensive sense and includes any and all
advances, debts, obligations and liabilities of the Company, including
specifically all Credit Party Obligations of the Company, arising in connection
with this Credit Agreement, the other Credit Documents, any Guaranteed Cash
Management Agreement or any Guaranteed Hedging Agreement, in each case,
heretofore, now, or hereafter made, incurred or created, whether voluntarily or
involuntarily, absolute or contingent, liquidated or unliquidated, determined or
undetermined, whether or not such indebtedness is from time to time reduced, or
extinguished and thereafter increased or incurred, whether the Company may be
liable individually or jointly with others, whether or not recovery upon such
indebtedness may be or hereafter become barred by any statute of limitations,
and whether or not such indebtedness may be or hereafter becomes otherwise
unenforceable.
 
 
-138-

--------------------------------------------------------------------------------

 
Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, to the extent the obligations of a U.S. Guarantor shall
be adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state, federal or provincial law relating
to fraudulent conveyances or transfers) then the obligations of each such U.S.
Guarantor hereunder shall be limited to the maximum amount that is permissible
under applicable law (whether federal, state or provincial and including,
without limitation, the Bankruptcy Code).
 
10.2         Bankruptcy.
 
Additionally, each of the U.S. Guarantors unconditionally and irrevocably
guarantees jointly and severally the payment of any and all Credit Party
Obligations of the Company to the Lenders, any Cash Management Bank and any
Hedging Agreement Provider whether or not due or payable by the Company upon the
occurrence of any of the events specified in Section 7.1(g), and unconditionally
promises to pay such Credit Party Obligations to the Administrative Agent for
the account of the Lenders, to any such Cash Management Bank and to any such
Hedging Agreement Provider, or order, on demand, in lawful money of the United
States.  Each of the U.S. Guarantors further agrees that to the extent that the
Company or a U.S. Guarantor shall make a payment or a transfer of an interest in
any property to any Agent, any Lender, any Cash Management Bank or any Hedging
Agreement Provider, which payment or transfer or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, or
otherwise is avoided, and/or required to be repaid to the Company or a U.S.
Guarantor, the estate of the Company or a U.S. Guarantor, a trustee, receiver or
any other party under any bankruptcy law, state, provincial or federal law,
common law or equitable cause, then to the extent of such avoidance or
repayment, the obligation or part thereof intended to be satisfied shall be
revived and continued in full force and effect as if said payment had not been
made.
 
10.3         Nature of Liability.
 
The liability of each U.S. Guarantor hereunder is exclusive and independent of
any security for or other guaranty of the Credit Party Obligations of the
Company whether executed by any such U.S. Guarantor, any other guarantor or by
any other party, and no U.S. Guarantor’s liability hereunder shall be affected
or impaired by (a) any direction as to application of payment by the Company or
by any other party, or (b) any other continuing or other guaranty, undertaking
or maximum liability of a guarantor or of any other party as to the Credit Party
Obligations of the Company, or (c) any payment on or in reduction of any such
other guaranty or undertaking, or (d) any dissolution, termination or increase,
decrease or change in personnel by the Company, or (e) any payment made to any
Agent, any Lender, any Cash Management Bank or any Hedging Agreement Provider on
the Credit Party Obligations of the Company which such Agent, such Lender, such
Cash Management Bank or such Hedging Agreement Provider repays the Company
pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding, and each of the U.S. Guarantors
waives any right to the deferral or modification of its obligations hereunder by
reason of any such proceeding.
 
10.4         Independent Obligation.
 
The obligations of each U.S. Guarantor hereunder are independent of the
obligations of any other U.S. Guarantor or the Company, and a separate action or
actions may be brought and prosecuted against each U.S. Guarantor whether or not
action is brought against any other U.S. Guarantor or the Company and whether or
not any other U.S. Guarantor or the Company is joined in any such action or
actions.
 
10.5         Authorization.
 
Each of the U.S. Guarantors authorizes each Agent, each Lender, each Cash
Management Bank and each Hedging Agreement Provider without notice or demand
(except as shall be required by applicable statute and cannot be waived), and
without affecting or impairing its liability hereunder, from time to time to
(a) renew, compromise, extend, increase, accelerate or otherwise change the time
for payment of, or otherwise change the terms of the Credit Party Obligations or
any part thereof in accordance with this Agreement, any Guaranteed Cash
Management Agreement and any Guaranteed Hedging Agreement, as applicable,
including any increase or decrease of the rate of interest thereon, (b) take and
hold security from any U.S. Guarantor or any other party for the payment of this
Guaranty or the Credit Party Obligations and exchange, enforce waive and release
any such security, (c) apply such security and direct the order or manner of
sale thereof as the Agents and the Lenders in their discretion may determine and
(d) release or substitute any one or more endorsers, U.S. Guarantors, the
Company or other obligors.
 
 
-139-

--------------------------------------------------------------------------------

 
10.6         Reliance.
 
It is not necessary for the Agents, the Lenders, any Cash Management Bank or any
Hedging Agreement Provider to inquire into the capacity or powers of the Company
or the officers, directors, members, partners or agents acting or purporting to
act on its behalf, and any Credit Party Obligations made or created in reliance
upon the professed exercise of such powers shall be guaranteed hereunder.
 
10.7         Waiver.
 
(a)           Each of the U.S. Guarantors waives any right (except as shall be
required by applicable statute and cannot be waived) to require any Agent, any
Lender, any Cash Management Bank or any Hedging Agreement Provider to
(i) proceed against the Company, any other guarantor or any other party,
(ii) proceed against or exhaust any security held from the Company, any other
guarantor or any other party, or (iii) pursue any other remedy in any Agent’s,
any Lender’s, any Cash Management Bank’s or any Hedging Agreement Provider’s
power whatsoever.  Each of the U.S. Guarantors waives any defense based on or
arising out of any defense of the Company, any other guarantor or any other
party other than payment in full of the Credit Party Obligations of the Company
(other than contingent indemnity obligations), including, without limitation,
any defense based on or arising out of (i) the disability of the Company, any
other Guarantor or any other party, (ii) the unenforceability of the Credit
Party Obligations or any part thereof from any cause, (iii) the cessation from
any cause of the liability of the Company other than payment in full of the
Credit Party Obligations of the Company, (iv) any amendment, waiver or
modification of the Credit Party Obligations, (v) any substitution, release,
exchange or impairment of any security for any of the Credit Party Obligations,
(vi) any change in the corporate existence or structure of a Borrower or any
other Guarantor, (vii) any claims or rights of set off that such Guarantor may
have, and/or (viii) any Requirement of Law or order of any Governmental
Authority affecting any term of the Credit Party Obligations.  Each of the
Agents may, at its election, foreclose on any security held by such Agent by one
or more judicial or nonjudicial sales (to the extent such sale is permitted by
applicable law), or exercise any other right or remedy such Agent or any Agent
or Lender may have against the Company or any other party, or any security,
without affecting or impairing in any way the liability of any U.S. Guarantor
hereunder except to the extent the Credit Party Obligations of the Company have
been paid in full and the Commitments have been terminated.  Each of the U.S.
Guarantors waives any defense arising out of any such election by any of the
Agents or Lenders, even though such election operates to impair or extinguish
any right of reimbursement or subrogation or other right or remedy of the U.S.
Guarantors against the Company or any other party or any security.
 
(b)           Each of the U.S. Guarantors waives all presentments, demands for
performance, protests and notices, including, without limitation, notices of
nonperformance, notice of protest, notices of dishonor, notices of acceptance of
this Guaranty, and notices of the existence, creation or incurring of new or
additional Credit Party Obligations.  Each U.S. Guarantor assumes all
responsibility for being and keeping itself informed of the Company’s financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Credit Party Obligations and the nature, scope and extent of
the risks which such U.S. Guarantor assumes and incurs hereunder, and agrees
that neither any Agent nor any Lender shall have any duty to advise such U.S.
Guarantor of information known to it regarding such circumstances or risks.
 
 
-140-

--------------------------------------------------------------------------------

 
(c)           Each of the U.S. Guarantors hereby agrees it will not exercise any
rights of subrogation which it may at any time otherwise have as a result of
this Guaranty (whether contractual, under Section 509 of the Bankruptcy Code, or
otherwise) to the claims of the Lenders, any Cash Management Bank or any Hedging
Agreement Provider against the Company or any other guarantor of the Credit
Party Obligations of the Company owing to the Lenders, such Cash Management Bank
or such Hedging Agreement Provider (collectively, the “Other Parties”) and all
contractual, statutory or common law rights of reimbursement, contribution or
indemnity from any Other Party which it may at any time otherwise have as a
result of this Guaranty until such time as the Credit Party Obligations of the
Company shall have been paid in full and the Commitments have been
terminated.  Each of the U.S. Guarantors hereby further agrees not to exercise
any right to enforce any other remedy which the Agents, the Lenders, any Cash
Management Bank or any Hedging Agreement Provider now have or may hereafter have
against any Other Party, any endorser or any other guarantor of all or any part
of the Credit Party Obligations of the Company and any benefit of, and any right
to participate in, any security or collateral given to or for the benefit of the
Lenders, the Cash Management Banks and/or the Hedging Agreement Providers to
secure payment of the Credit Party Obligations of the Company until such time as
the Credit Party Obligations of the Company (other than contingent indemnity
obligations) shall have been paid in full and the Commitments have been
terminated.
 
10.8          Limitation on Enforcement.
 
The Lenders, the Cash Management Bank and the Hedging Agreement Providers agree
that this Guaranty may be enforced only by the action of the Administrative
Agent acting upon the instructions of the Required Lenders and that no Lender,
Cash Management Bank or Hedging Agreement Provider shall have any right
individually to seek to enforce or to enforce this Guaranty, it being understood
and agreed that such rights and remedies may be exercised by the Administrative
Agent for the benefit of the Lenders under the terms of this Credit
Agreement.  The Lenders, the Cash Management Banks and the Hedging Agreement
Providers further agree that this Guaranty may not be enforced against any
director, officer, employee or stockholder of the U.S. Guarantors.
 
10.9         Confirmation of Payment.
 
The Administrative Agent and the Lenders will, upon request after payment of the
indebtedness and obligations which are the subject of this Guaranty and
termination of the Commitments relating thereto, confirm to the Company, the
U.S. Guarantors or any other Person that such indebtedness and obligations have
been paid and the Commitments relating thereto terminated, subject to the
provisions of Section 10.2.
 
ARTICLE XI
GUARANTY OF CANADIAN OBLIGATIONS
 
11.1         The Guaranty.
 
In order to induce the Lenders to enter into this Credit Agreement, any Hedging
Agreement Provider to enter into any Guaranteed Hedging Agreement and any Cash
Management Bank to enter into any Guaranteed Cash Management Agreement and to
extend credit hereunder and thereunder and in recognition of the direct benefits
to be received by the Guarantors from the Extensions of Credit hereunder, under
any Guaranteed Hedging Agreement and under any Guaranteed Cash Management
Agreement, each of the Guarantors hereby agrees with the Agents and the Lenders
as follows:  such Guarantor hereby unconditionally and irrevocably jointly and
severally guarantees as primary obligor and not merely as surety the full and
prompt payment when due, whether upon maturity, by acceleration or otherwise, of
any and all indebtedness of the Canadian Borrower to the Agents and the
Lenders.  If any or all of the indebtedness becomes due and payable hereunder or
under any Guaranteed Hedging Agreement or under any Guaranteed Cash Management
Agreements, each Guarantor unconditionally promises to pay such indebtedness to
the Agents, the Lenders, the Hedging Agreement Providers, the Cash Management
Banks, or their respective order, on demand, together with any and all
reasonable expenses which may be incurred by the Agents or the Lenders in
collecting any of the Canadian Obligations.  The word “indebtedness” is used in
this Article XI in its most comprehensive sense and includes any and all
advances, debts, obligations and liabilities of the Canadian Borrower, including
specifically all Canadian Obligations, arising in connection with this Credit
Agreement, the other Credit Documents, any Guaranteed Cash Management Agreement
or any Guaranteed Hedging Agreement, in each case, heretofore, now, or hereafter
made, incurred or created, whether voluntarily or involuntarily, absolute or
contingent, liquidated or unliquidated, determined or undetermined, whether or
not such indebtedness is from time to time reduced, or extinguished and
thereafter increased or incurred, whether the Canadian Borrower may be liable
individually or jointly with others, whether or not recovery upon such
indebtedness may be or hereafter become barred by any statute of limitations,
and whether or not such indebtedness may be or hereafter becomes otherwise
unenforceable.
 
 
-141-

--------------------------------------------------------------------------------

 
Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, to the extent the obligations of a Guarantor would
either breach any applicable law or shall be adjudicated to be invalid or
unenforceable for any reason (including, without limitation, because of the
provisions of applicable state,  provincial, or federal law relating to
fraudulent conveyances or transfers) then the obligations of each such Guarantor
hereunder shall be limited to the maximum amount that is permissible under or
would not otherwise breach applicable law (whether federal, state or provincial,
and including, without limitation, the Bankruptcy Code.
 
11.2         Bankruptcy.
 
Additionally, each of the Guarantors unconditionally and irrevocably guarantees
jointly and severally the payment of any and all Canadian Obligations of the
Canadian Borrower to the Lenders, any Cash Management Agreement and any Hedging
Agreement Provider whether or not due or payable by the Canadian Borrower upon
the occurrence of any of the events specified in Section 7.1(g), and
unconditionally promises to pay such Canadian Obligations to the Canadian Agent
for the account of the Lenders, to any such Cash Management Bank and to any such
Hedging Agreement Provider, or order, on demand, in lawful money of the United
States.  Each of the Guarantors further agrees that to the extent that the
Canadian Borrower or a Guarantor shall make a payment or a transfer of an
interest in any property to the Canadian Agent, any Lender, any Cash Management
Bank or any Hedging Agreement Provider, which payment or transfer or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
or otherwise is avoided, and/or required to be repaid to the Canadian Borrower
or a Guarantor, the estate of the Canadian Borrower or a Guarantor, a trustee,
receiver or any other party under any bankruptcy law, state, provincial or
federal law, common law or equitable cause, then to the extent of such avoidance
or repayment, the obligation or part thereof intended to be satisfied shall be
revived and continued in full force and effect as if said payment had not been
made.
 
11.3         Nature of Liability.
 
The liability of each Guarantor hereunder is exclusive and independent of any
security for or other guaranty of the Canadian Obligations of the Canadian
Borrower whether executed by any such Guarantor, any other guarantor or by any
other party, and no Guarantor’s liability hereunder shall be affected or
impaired by (a) any direction as to application of payment by the Canadian
Borrower or by any other party, or (b) any other continuing or other guaranty,
undertaking or maximum liability of a guarantor or of any other party as to the
Canadian Obligations of the Canadian Borrower, or (c) any payment on or in
reduction of any such other guaranty or undertaking, or (d) any dissolution,
termination or increase, decrease or change in personnel by the Canadian
Borrower, or (e) any payment made to any Agent, any Lender, any Cash Management
Bank or any Hedging Agreement Provider on the Canadian Obligations which such
Agent, such Lender, such Cash Management Bank or such Hedging Agreement Provider
repays the Canadian Borrower pursuant to court order in any bankruptcy,
reorganization, arrangement, moratorium or other debtor relief proceeding, and
each of the Guarantors waives any right to the deferral or modification of its
obligations hereunder by reason of any such proceeding.
 
 
-142-

--------------------------------------------------------------------------------

 
11.4         Independent Obligation.
 
The obligations of each Guarantor hereunder are independent of the obligations
of any other Guarantor or the Canadian Borrower, and a separate action or
actions may be brought and prosecuted against each Guarantor whether or not
action is brought against any other Guarantor or the Canadian Borrower and
whether or not any other Guarantor or the Canadian Borrower is joined in any
such action or actions.
 
11.5         Authorization.
 
Each of the Guarantors authorizes each Agent, each Lender, each Cash Management
Bank and each Hedging Agreement Provider without notice or demand (except as
shall be required by applicable statute and cannot be waived), and without
affecting or impairing its liability hereunder, from time to time to (a) renew,
compromise, extend, increase, accelerate or otherwise change the time for
payment of, or otherwise change the terms of the Canadian Obligations or any
part thereof in accordance with this Agreement, any Guaranteed Cash Management
Agreement and any Guaranteed Hedging Agreement, as applicable, including any
increase or decrease of the rate of interest thereon, (b) take and hold security
from any Guarantor or any other party for the payment of this Guaranty or the
Canadian Obligations and exchange, enforce, waive and release any such security,
(c) apply such security and direct the order or manner of sale thereof as the
Agents and the Lenders in their discretion may determine and (d) release or
substitute any one or more endorsers, Guarantors, the Canadian Borrower or other
obligors.
 
11.6         Reliance.
 
It is not necessary for the Agents, the Lenders, any Cash Management Bank or any
Hedging Agreement Provider to inquire into the capacity or powers of the
Canadian Borrower or the officers, directors, members, partners or agents acting
or purporting to act on its behalf, and any Canadian Obligations made or created
in reliance upon the professed exercise of such powers shall be guaranteed
hereunder.
 
11.7         Waiver.
 
(a)           Each of the Guarantors waives any right (except as shall be
required by applicable statute and cannot be waived) to require the Agents, any
Lender, any Cash Management Bank or any Hedging Agreement Provider to
(i) proceed against the Canadian Borrower, any other guarantor or any other
party, (ii) proceed against or exhaust any security held from the Canadian
Borrower, any other guarantor or any other party, or (iii) pursue any other
remedy in the Agents’, any Lender’s, any Cash Management Bank’s or any Hedging
Agreement Provider’s power whatsoever.  Each of the Guarantors waives any
defense based on or arising out of any defense of the Canadian Borrower, any
other guarantor or any other party other than payment in full of the Canadian
Obligations (other than contingent indemnity obligations), including, without
limitation, any defense based on or arising out of (i) the disability of the
Canadian Borrower, any other guarantor or any other party, (ii) the
unenforceability of the Canadian Obligations or any part thereof from any cause,
(iii) the cessation from any cause of the liability of the Canadian Borrower
other than payment in full of the Canadian Obligations, (iv) any amendment,
waiver or modification of the Canadian Obligations, (v) any substitution,
release, exchange or impairment of any security for any of the Canadian
Obligations, (vi) any change in the corporate existence or structure of the
Canadian Borrower or any other Guarantor, (vii) any claims or rights of set off
that such Guarantor may have, and/or (viii) any Requirement of Law or order of
any Governmental Authority affecting any term of the Canadian Obligations.  The
Agents may, at their election, foreclose on any security held by the Agents by
one or more judicial or nonjudicial sales (to the extent such sale is permitted
by applicable law), or exercise any other right or remedy the Agents or any
Lender may have against the Canadian Borrower or any other party, or any
security, without affecting or impairing in any way the liability of any
Guarantor hereunder except to the extent the Canadian Obligations have been paid
in full and the Commitments have been terminated.  Each of the Guarantors waives
any defense arising out of any such election by the Agents or any of the
Lenders, even though such election operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of the Guarantors against
the Canadian Borrower or any other party or any security.
 
 
-143-

--------------------------------------------------------------------------------

 
(b)           Each of the Guarantors waives all presentments, demands for
performance, protests and notices, including, without limitation, notices of
nonperformance, notice of protest, notices of dishonor, notices of acceptance of
this Guaranty, and notices of the existence, creation or incurring of new or
additional Canadian Obligations.  Each Guarantor assumes all responsibility for
being and keeping itself informed of the Canadian Borrower’s financial condition
and assets, and of all other circumstances bearing upon the risk of nonpayment
of the Canadian Obligations and the nature, scope and extent of the risks which
such Guarantor assumes and incurs hereunder, and agrees that neither the Agents
nor any Lender shall have any duty to advise such Guarantor of information known
to it regarding such circumstances or risks.
 
(c)           Each of the Guarantors hereby agrees it will not exercise any
rights of subrogation which it may at any time otherwise have as a result of
this Guaranty (whether contractual, under Section 509 of the Bankruptcy Code, or
otherwise) to the claims of the Lenders, any Cash Management Bank or any Hedging
Agreement Provider against the Canadian Borrower or any other guarantor of the
Canadian Obligations of the Canadian Borrower owing to the Lenders, such Cash
Management Bank or such Hedging Agreement Provider (collectively, the “Other
Parties”) and all contractual, statutory or common law rights of reimbursement,
contribution or indemnity from any Other Party which it may at any time
otherwise have as a result of this Guaranty until such time as the Canadian
Obligations shall have been paid in full and the Commitments have been
terminated.  Each of the Guarantors hereby further agrees not to exercise any
right to enforce any other remedy which the Agents, the Lenders, any Cash
Management Bank or any Hedging Agreement Provider now have or may hereafter have
against any Other Party, any endorser or any other guarantor of all or any part
of the Canadian Obligations of the Canadian Borrower and any benefit of, and any
right to participate in, any security or collateral given to or for the benefit
of the Lenders, the Cash Management Banks and/or the Hedging Agreement Providers
to secure payment of the Canadian Obligations of the Canadian Borrower until
such time as the Canadian Obligations (other than contingent indemnity
obligations) shall have been paid in full and the Commitments have been
terminated.
 
11.8         Limitation on Enforcement.
 
The Lenders, the Cash Management Banks and the Hedging Agreement Providers agree
that this Guaranty may be enforced only by the action of the Administrative
Agent or Canadian Agent acting upon the instructions of the Required Lenders and
that no Lender, Cash Management Bank or Hedging Agreement Provider shall have
any right individually to seek to enforce or to enforce this Guaranty, it being
understood and agreed that such rights and remedies may be exercised by the
Administrative Agent or the Canadian Agent for the benefit of the Lenders under
the terms of this Credit Agreement.  The Lenders, the Cash Management Banks and
the Hedging Agreement Providers further agree that this Guaranty may not be
enforced against any director, officer, employee or stockholder of the
Guarantors.
 
 
-144-

--------------------------------------------------------------------------------

 
11.9         Confirmation of Payment.
 
The Agents and the Lenders will, upon request after payment of the indebtedness
and obligations which are the subject of this Guaranty and termination of the
Commitments relating thereto, confirm to the Canadian Borrower, the Guarantors
or any other Person that such indebtedness and obligations have been paid and
the Commitments relating thereto terminated, subject to the provisions of
Section 11.2.
 
ARTICLE XII
SPECIAL PROVISIONS APPLICABLE TO LENDERS
UPON THE OCCURRENCE OF A SHARING EVENT
 
12.1         Participations.
 
Upon the occurrence and during the continuation of a Sharing Event, the Lenders
shall automatically and without further action be deemed to have exchanged
interests in the outstanding Loans, outstanding Letters of Credit and
outstanding Bankers’ Acceptance Advances such that, in lieu of the interests of
each Lender in each Loan, each outstanding Letter of Credit and each Bankers’
Acceptance Advance, such Lender shall hold an interest in all Loans made to the
Borrowers, all outstanding Letters of Credit issued for the account of such
Persons or their Subsidiaries at such time, and all Bankers’ Acceptance Advances
made for the account of the Borrowers, whether or not such Lender shall
previously have participated therein, equal to such Lender’s Exchange Percentage
thereof.  The foregoing exchanges shall be accomplished automatically pursuant
to this Section 12.1 through purchases and sales of participations in the
various Loans and outstanding Letters of Credit as required hereby, although at
the request of the Administrative Agent each Lender hereby agrees to enter into
customary participation agreements approved by the Administrative Agent to
evidence the same.  All purchases and sales of participating interests pursuant
to this Section 12.1 shall be made in U.S. Dollars.  At the request of the
Administrative Agent, each Lender which has sold participations in any of its
Loans and outstanding Letters of Credit as provided above (through the
Administrative Agent) will deliver to each Lender (through the Administrative
Agent) which has so purchased a participating interest therein a participation
certificate in the appropriate amount as determined in conjunction with the
Administrative Agent and the Canadian Agent.  It is understood that the amount
of funds delivered by each Lender shall be calculated on a net basis, giving
effect to both the sales and purchases of participations by the various Lenders
as required above.  For the avoidance of doubt, in the event that on or after
the occurrence of a Sharing Event, there shall be a disbursement under a Letter
of Credit that is not reimbursed by the Company then this paragraph shall apply
automatically and without further action to such disbursement.
 
12.2         Administrative Agent’s Determinations Binding.
 
All determinations by the Administrative Agent pursuant to this Article XII
shall be made by it in accordance with the provisions herein and with the intent
being to equitably share the credit risk after a Sharing Event for all Loans and
Letters of Credit and other Extensions of Credit hereunder in accordance with
the provisions hereof.  Absent manifest error, all determinations by the
Administrative Agent hereunder shall be binding on the Credit Parties and each
of the Lenders.  The Administrative Agent shall have no liability to any Credit
Party or Lender hereunder for any determinations made by it hereunder except to
the extent resulting from the Administrative Agent’s gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).
 
 
-145-

--------------------------------------------------------------------------------

 
12.3         Participation Payments in U.S. Dollars.
 
Upon, and after, the occurrence of a Sharing Event (a) no further Extensions of
Credit shall be made, (b) all amounts from time to time accruing with respect
to, and all amounts from time to time payable on account of, Loans denominated
in Canadian Dollars (including, without limitation, any interest and other
amounts which were accrued but unpaid on the date of such Sharing Event) shall
be payable in U.S. Dollars (taking the Dollar Amount of such amounts on the date
payment is made with respect thereto) and shall be distributed by the
Administrative Agent for the account of the Lenders which made such Loans or are
participating therein and (c) all Commitments shall be automatically
terminated.  Notwithstanding anything to the contrary contained above, the
failure of any Lender to purchase its participating interests as required above
in any Extensions of Credit upon the occurrence of a Sharing Event shall not
relieve any other Lender of its obligation hereunder to purchase its
participating interests in a timely manner, but no Lender shall be responsible
for the failure of any other Lender to purchase the participating interest to be
purchased by such other Lender on any date.
 
12.4         Delinquent Participation Payments.
 
If any amount required to be paid by any Lender pursuant to this Article XII is
not paid to the Administrative Agent on the date upon which the Sharing Event
occurred, such Lender shall, in addition to such aforementioned amount, also pay
to the Administrative Agent on demand an amount equal to the product of (a) the
amount so required to be paid by such Lender for the purchase of its
participations, (b) the daily average Federal Funds Rate, during the period from
and including the date of request for payment to the date on which such payment
is immediately available to the Administrative Agent and (c) a fraction the
numerator of which is the number of days that elapsed during such period and the
denominator of which is 360.  A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts payable under this Article
XII shall be conclusive in the absence of manifest error.  Amounts payable by
any Lender pursuant to this Article XII shall be paid to the Administrative
Agent for the account of the relevant Lenders; provided that, if the
Administrative Agent (in its sole discretion) has elected to fund on behalf of
such other Lender the amounts owing to such other Lenders, then the amounts
shall be paid to the Administrative Agent for its own account.
 
12.5         Settlement of Participation Payments.
 
Whenever, at any time after the relevant Lenders have received from any other
Lenders purchases of participations pursuant to this Article XII, the various
Lenders receive any payment on account thereof, such Lenders will distribute to
the Administrative Agent, for the account of the various Lenders participating
therein, such Lenders’ participating interests in such amounts (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such participations were outstanding) in like funds as received; provided,
however, that in the event that such payment received by any Lenders is required
to be returned, the Lenders who received previous distributions in respect of
their participating interests therein will return to the respective Lenders any
portion thereof previously so distributed to them in like funds as such payment
is required to be returned by the respective Lenders.
 
12.6         Participation Obligations Absolute.
 
Each Lender’s obligation to purchase participating interests pursuant to this
Article XII shall be absolute and unconditional and shall not be affected by any
circumstance including, without limitation, (a) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against any other
Lender, any Credit Party or any other Person for any reason whatsoever, (b) the
occurrence or continuance of a Default or an Event of Default, (c) any adverse
change in the condition (financial or otherwise) of any Credit Party or any
other Person, (iv) any breach of this Agreement by any Credit Party, any Lender
or any other Person, or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.  The Lenders agree
that the provisions of this Article XII shall be effective as against each of
the Lenders before, during, and after the commencement of any bankruptcy case of
any of the Credit Parties.  For the avoidance of doubt, after the occurrence of
a Sharing Event, nothing herein shall prohibit a Lender from assigning its
Exchange Percentage in obligations hereunder on a non-pro rata basis and as
otherwise permitted by Section 9.6.
 
 
-146-

--------------------------------------------------------------------------------

 
12.7         Increased Costs; Indemnities.
 
Notwithstanding anything to the contrary contained elsewhere in this Agreement,
upon any purchase of participations as required above, (a) each Lender which has
purchased such participations shall be entitled to receive from the Borrowers
any increased costs and indemnities directly from Borrowers to the same extent
as if it were the direct Lender as opposed to a participant therein and (b) each
Lender which has sold such participations shall be entitled to receive from the
Borrowers indemnification from and against any and all Taxes imposed as a result
of the sale of the participations pursuant to this Article XII.  Each Borrower
acknowledges and agrees that, upon the occurrence of a Sharing Event and after
giving effect to the requirements of this Article XII, increased Taxes may be
owing by it pursuant to Section 2.20, which Taxes shall be paid (to the extent
provided in Section 2.20) by the respective Borrower or Borrowers, without any
claim that the increased Taxes are not payable because same resulted from the
participations effected as otherwise required by this Article XII.
 
12.8         Provisions Solely to Effect Intercreditor Agreement.
 
The provisions of this Article XII are and are intended solely for the purpose
of effecting a sharing arrangement among the Lenders and reflect an agreement
among creditors for purposes of defining the relative rights and obligations of
the Lenders in relation to one another in connection with such
arrangement.  None of the Credit Parties shall have any rights or obligations
(except as contemplated by Sections 12.3 and 12.7 hereof) under this Article XII
against any Lender, Administrative Agent, Canadian Agent or otherwise.  Nothing
contained in this Article XII is intended to or shall impair the obligations of
the Credit Parties, which are absolute and unconditional, to pay the Credit
Party Obligations as and when the same shall become due and payable in
accordance with their terms.  All references in this Article XII to a Credit
Party shall include such person as a debtor-in-possession and any receiver or
trustee for such person in any bankruptcy case thereof.
 
 
-147-

--------------------------------------------------------------------------------